19-22312-rdd        Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                               Pg 1 of 249
                                                                                              Hearing Date: TBD
                                                                                         Objection Deadline: TBD

MORRISON & FOERSTER LLP
250 West 55th Street
New York, New York 10019
Telephone: (212) 468-8000
Facsimile: (212) 468-7900
Lorenzo Marinuzzi
Todd M. Goren
Jennifer L. Marines
Erica J. Richards

Counsel for the Official Committee
of Unsecured Creditors of Windstream Holdings, Inc., et al.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
In re:                                                          ) Chapter 11
                                                                )
WINDSTREAM HOLDINGS, INC., et al.,1                             ) Case No. 19-22312 (RDD)
                                                                )
                                   Debtors.                     ) (Jointly Administered)
                                                                )

    COVERSHEET FOR FOURTH INTERIM APPLICATION OF MORRISON &
 FOERSTER LLP AS COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED
   CREDITORS FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
     INCURRED FOR THE PERIOD MARCH 1, 2020 THROUGH JUNE 30, 2020




1
  The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
number of debtor entities in these chapter 11 cases, for which joint administration has been granted, a complete list
of the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
complete list of such information may be obtained on the website of the Debtors’ proposed claims and noticing
agent at http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these
chapter 11 cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.


ny-1970757
19-22312-rdd    Doc 2390     Filed 08/10/20 Entered 08/10/20 18:02:06        Main Document
                                        Pg 2 of 249




       This is a(n):   ___ monthly       x interim      ___ final application.


Name of Applicant:                              Morrison & Foerster LLP (“Morrison &
                                                Foerster” or “Applicant”)

Authorized to Provide Professional              Official Committee of Unsecured Creditors
Services to:                                    (collectively, the “Committee”)


Date of Retention:                              May 16, 2019 nunc pro tunc to March 12,
                                                2019

Period for which Compensation                   March 1, 2020 through June 30, 2020
and Reimbursement is sought:                    (the “Application Period”)


Amount of Compensation Sought as
                                                $3,617,700.50
Actual, Reasonable and Necessary:



Amount of Expense Reimbursement
Sought as Actual, Reasonable and                $135,334.99
Necessary:




                                           ii
ny-1970757
     19-22312-rdd     Doc 2390     Filed 08/10/20 Entered 08/10/20 18:02:06        Main Document
                                              Pg 3 of 249



                       Summary of Monthly Applications for Application Period:

   Date       Application   Requested Fees     Requested     Fees Allowed    Expenses      Fee Holdback
Submitted       Period         (100%)          Expenses         (80%)        Allowed           (20%)
and Docket                                      (100%)                        (100%)
   No.
 5/8/2020      3/1/2020 –        $660,008.00    $36,625.03     $528,006.40    $36,625.03     $132,001.60
               3/31/2020
 ECF No.
  1799

 6/3/2020      4/1/2020 –        $790,340.50     $7,993.70     $632,272.40     $7,993.70     $158,068.10
               4/30/2020
 ECF No.
  1962

7/21/2020      5/1/2020 –        $947,799.50    $45,935.78     $758,239.60    $45,935.78     $189,559.90
               5/31/2020
 ECF No.
  2329

 8/7/2020      6/1/2020 –     $1,219,552.50     $44,780.48     $975,642.00    $44,780.48     $243,910.50
               6/30/2020
 ECF No.
  2377

TOTALS                        $3,617,700.50    $135,334.99   $2,894,160.40   $135,334.99     $723,540.10




                                                   iii
      ny-1970757
19-22312-rdd        Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                               Pg 4 of 249



MORRISON & FOERSTER LLP
250 West 55th Street
New York, New York 10019
Telephone: (212) 468-8000
Facsimile: (212) 468-7900
Lorenzo Marinuzzi
Todd M. Goren
Jennifer L. Marines
Erica J. Richards

Counsel for the Official Committee
of Unsecured Creditors of Windstream Holdings, Inc., et al.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
In re:                                                          ) Chapter 11
                                                                )
WINDSTREAM HOLDINGS, INC., et al.,1                             ) Case No. 19-22312 (RDD)
                                                                )
                                   Debtors.                     ) (Jointly Administered)
                                                                )

    FOURTH INTERIM APPLICATION OF MORRISON & FOERSTER LLP AS
 COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR
     COMPENSATION AND REIMBURSEMENT OF EXPENSES INCURRED
         FOR THE PERIOD MARCH 1, 2020 THROUGH JUNE 30, 2020

         Morrison & Foerster LLP (“Morrison & Foerster” or “Applicant”), counsel to the

Official Committee of Unsecured Creditors (the “Committee”) of Windstream Holdings, Inc.

and its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11

cases (collectively, the “Debtors”), hereby submits its Fourth Interim application for

compensation and reimbursement of expenses (the “Application”) for the period from March 1,



1
  The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
number of debtor entities in these chapter 11 cases, for which joint administration has been granted, a complete list
of the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
complete list of such information may be obtained on the website of the Debtors’ proposed claims and noticing
agent at http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these
chapter 11 cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.


ny-1970757
19-22312-rdd     Doc 2390     Filed 08/10/20 Entered 08/10/20 18:02:06           Main Document
                                         Pg 5 of 249



2020 through June 30, 2020 (the “Application Period”).           In support of the Application,

Morrison & Foerster respectfully represents as follows:

               JURISDICTION, VENUE AND STATUTORY PREDICATES

        1.     The United States bankruptcy Court for the Southern District of New York (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This matter is

 a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue before this Court is

 proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        2.     The statutory bases for the relief requested herein are sections 330, 331, and 1103

 of title 11 of the United States Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules

 of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2016-1 of the Local Bankruptcy

 Rules for the Southern District of New York (the “Local Rules”). This Application has been

 prepared in accordance with General Order M-447, the Amended Guidelines for Fees and

 Disbursements for Professionals in Southern District of New York Bankruptcy Cases pursuant to

 Local Rule 2016-1(a) (as updated June 17, 2013) (the “Local Guidelines”), and the U.S. Trustee

 Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed

 under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, effective November 1, 2013

 (the “UST Guidelines” and, together with the Local Guidelines, the “Guidelines”). Attached

 hereto as Exhibit A is a certification regarding compliance with the Local Guidelines.

                                        BACKGROUND

A.      The Chapter 11 Cases

        3.     On February 25, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code in this Court. The Debtors are

 operating their businesses and managing their properties as debtors-in-possession pursuant to

 sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed

                                                2
ny-1970757
19-22312-rdd      Doc 2390       Filed 08/10/20 Entered 08/10/20 18:02:06                Main Document
                                            Pg 6 of 249



 in these chapter 11 cases. The Debtors’ chapter 11 cases have been consolidated for procedural

 purposes only and are being jointly administered.

        4.      The factual background regarding the Debtors, including their business

 operations, their capital and debt structure, and the events leading to the filing of the chapter 11

 cases is set forth in the Declaration of Tony Thomas, Chief Executive Officer and President of

 Windstream Holdings, Inc., (I) In Support of Debtors’ Chapter 11 Petitions and First Day

 Motions and (II) Pursuant to Local Bankruptcy Rule 1007-2 [Docket No. 27].

        5.      On March 12, 2018, the Office of the United States Trustee for the Southern

 District of New York (the “United States Trustee”) appointed the Committee pursuant to

 section 1102 of the Bankruptcy Code [Docket No. 136].2

B.      The Retention of Morrison & Foerster

        6.      Immediately following its appointment, the Committee conducted its initial

 meeting and selected Morrison & Foerster as its counsel.

        7.      On April 29, 2019, the Committee filed the Application for Entry of an Order

 Authorizing the Retention and Employment of Morrison & Foerster LLP as Counsel to the

 Official Committee of Unsecured Creditors Nunc Pro Tunc to March 12, 2019 [Docket No. 440].

 On May 16, 2019, the Court entered the Order Authorizing the Retention and Employment of

 Morrison & Foerster LLP as Counsel to the Official Committee of Unsecured Creditors Nunc

 Pro Tunc to March 12, 2019 [Docket No. 539].




2
   The members of the Committee include: (a) Pension Benefit Guaranty Corporation; (b) Communication Workers
of America, AFL-CIO, CLC; (c) AT&T Services, Inc.; (d) VeloCloud Networks, Inc.; (e) Crown Castle Fiber;
(f) LEC Services, Inc.; and (g) UMB Bank.


                                                     3
ny-1970757
19-22312-rdd          Doc 2390       Filed 08/10/20 Entered 08/10/20 18:02:06            Main Document
                                                Pg 7 of 249



 C.      The Interim Compensation Order

         8.         On April 22, 2019, the Court entered the Order Establishing Procedures for

 Interim Compensation and Reimbursement of Expenses for Retained Professionals [Docket No.

 374] (the “Interim Compensation Order”). Pursuant to the Interim Compensation Order,

 Applicant is authorized to file and serve its monthly invoices on the Application Recipients (as

 defined in the Interim Compensation Order). If no objections are raised prior to the expiration of

 the applicable Objection Deadline, the Debtors are authorized to pay 80% of the fees and 100%

 of the expenses identified in the monthly fee statement.

                        SUMMARY OF PROFESSIONAL COMPENSATION
                       AND REIMBURSEMENT OF EXPENSES REQUESTED

         9.          By this Application, Applicant seeks entry of an order (a) approving interim

 compensation in the amount of $3,617,700.50 and interim reimbursement of expenses in the

 amount of $135,334.99, (b) directing payment of $723,540.10 in fees held back in connection

 with the Monthly Invoices (as defined herein), and (c) granting such other and further relief as

 may be just and proper.

         10.        As expressed in the following chart, the amount sought in this Application is the

 summation of the compensation and expenses sought in Applicant’s monthly fee statements for

 the Application Period (collectively, the “Monthly Invoices”):

     Monthly           Application    Requested Fees   Requested       Fees Allowed   Expenses     Fee Holdback
Application, Date        Period          (100%)        Expenses           (80%)       Allowed          (20%)
 Filed & Docket
                                                           (100%)                      (100%)
       No.
Twelfth Monthly         3/1/2020 –      $660,008.00    $36,625.03       $528,006.40   $36,625.03    $132,001.60
Filed 5/8/2020          3/31/2020

ECF No. 1799

Thirteenth Monthly      4/1/2020 –      $790,340.50        $7,993.70    $632,272.40    $7,993.70    $158,068.10
Filed 6/3/2020          4/30/2020




                                                       4
 ny-1970757
19-22312-rdd         Doc 2390       Filed 08/10/20 Entered 08/10/20 18:02:06                  Main Document
                                               Pg 8 of 249



     Monthly          Application    Requested Fees      Requested      Fees Allowed       Expenses      Fee Holdback
Application, Date       Period          (100%)           Expenses          (80%)           Allowed           (20%)
 Filed & Docket
                                                            (100%)                          (100%)
       No.
ECF No. 1962

Fourteenth Monthly     5/1/2020 –       $947,799.50      $45,935.78       $758,239.60     $45,935.78      $189,559.90
Filed 7/21/2020        5/31/2020

ECF No. 2329

Fifteenth Monthly      6/1/2020 –     $1,219,552.50      $44,780.48       $975,642.00     $44,780.48      $243,910.50
Filed 8/7/2020         6/30/2020

ECF No. 2377

TOTAL                                  $3,617,700.50    $135,334.99      $2,894,160.40    $135,334.99      $723,540.10


         11.        The Monthly Invoices submitted by Applicant are subject to a 20% holdback as

 provided for in the Interim Compensation Order. The aggregate amount of Applicant’s holdback

 during the Application Period is $723,540.10. To date, no party has objected to the Monthly

 Invoices.3

         12.        In the ordinary course of its business, Applicant maintains computerized records

 of the time spent in connection with providing professional services to the Committee in

 connection with these chapter 11 cases. Attached hereto as Exhibit B is a schedule of the total

 amount of fees incurred under each of Applicant’s internal task codes during the Application

 Period. In addition, attached hereto as Exhibit C is a billing summary for the Application

 Period, which identifies each attorney and paraprofessional who rendered services during the

 Application Period, each attorney’s year of bar admission and area of practice, the aggregate

 time billed by each attorney and paraprofessional during the Application Period, the hourly

 billing rate for each attorney and paraprofessional, and the aggregate amount of fees generated

 3
  The objection deadline for the Fifteenth Monthly Fee Statement of Morrison & Foerster LLP as Counsel to the
 Official Committee of Unsecured Creditors for Compensation and Reimbursement of Expenses Incurred for the
 Period June 1, 2020 through June 30, 2020 [Docket No. 2377] is August 21, 2020 at 12:00 p.m. (ET).


                                                        5
 ny-1970757
19-22312-rdd     Doc 2390      Filed 08/10/20 Entered 08/10/20 18:02:06           Main Document
                                          Pg 9 of 249



 by each professional and paraprofessional. The compensation requested by Applicant is based

 on the customary compensation charged by comparably skilled practitioners in other similar

 bankruptcy cases.

        13.    Applicant also maintains computerized records of all expenses incurred in

 connection with the performance of professional services. A summary of the amounts and

 categories of expenses for which reimbursement is sought is attached hereto as Exhibit D.

        14.     Attached hereto as Exhibit E is a summary and comparison of the aggregate

 blended hourly rates billed by Morrison & Foerster’s New York timekeepers to non-bankruptcy

 matters during the current fiscal year as available and the blended hourly rates billed to the

 Committee during the Application Period.

        15.     Attached hereto as Exhibit F is a summary of Morrison & Foerster’s budget for

 the Application Period. The budget was developed prior to filing this Application and was

 approved by a Committee co-chair.

        16.    Attached hereto as Exhibit G is a summary of Morrison & Foerster’s staffing

 plan for the Application Period. The staffing plan was developed prior to filing this Application

 and was approved by a Committee co-chair.

        17.    Copies of Applicant’s computerized records of fees and expenses in the format

 specified by the Guidelines and are attached hereto collectively as Exhibit H.

        18.    There is no agreement or understanding between Applicant and any other person,

 other than partners of the firm, for the sharing of compensation to be received for services

 rendered in the chapter 11 cases.




                                                 6
ny-1970757
19-22312-rdd     Doc 2390      Filed 08/10/20 Entered 08/10/20 18:02:06            Main Document
                                         Pg 10 of 249



                            DESCRIPTION OF SERVICES AND
                           EXPENSES AND RELIEF REQUESTED

        19.    In general, Applicant has represented the Committee in connection with the

 following aspects of the chapter 11 cases:

               (a)     advising the Committee in connection with its powers and duties under the
                       Bankruptcy Code, the Bankruptcy Rules, and the Local Rules;

               (b)     assisting and advising the Committee in its consultation with the Debtors
                       relative to the administration of these cases;

               (c)     attending meetings and negotiating with the representatives of the Debtors
                       and other parties in interest;

               (d)     assisting and advising the Committee in its examination and analysis of
                       the conduct of the Debtors’ affairs;

               (e)     assisting and advising the Committee in connection with the Debtors’
                       assumption or rejection of executory contracts and unexpired leases
                       pursuant to section 365 of the Bankruptcy Code;

               (f)     taking all necessary action to protect and preserve the interests of the
                       Committee, including: (i) possible prosecution of actions on its behalf;
                       (ii) if appropriate, negotiations concerning all litigation in which the
                       Debtors are involved; and (iii) if appropriate, review and analysis of
                       claims filed against the Debtors’ estates;

               (g)     generally preparing on behalf of the Committee all necessary motions,
                       applications, answers, orders, reports, replies, responses and papers in
                       support of positions taken by the Committee;

               (h)     appearing, as appropriate, before the Court and the United States Trustee,
                       and protecting the interests of the Committee before the Court and before
                       the United States Trustee; and

               (i)     performing    all   other   necessary   legal   services   in   these   cases.

        20.    To provide an orderly and meaningful summary of the services rendered by

 Applicant on behalf of the Committee during the Application Period, Applicant established, in

 accordance with the Guidelines and its internal billing procedures, separate task codes in

 connection with the chapter 11 cases. The following is a summary of the most significant



                                                   7
ny-1970757
19-22312-rdd     Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06          Main Document
                                            Pg 11 of 249



 professional services rendered by Applicant during the Application Period organized in

 accordance with Applicant’s internal system of task codes.

        21.     The summary is divided according to the project billing codes that Applicant

 created to best reflect the categories of tasks that it was required to perform in connection with

 these chapter 11cases. Nevertheless, under the circumstances, and given the interconnectedness

 of the issues in these chapter 11 cases, certain of these categories may overlap with one another.

 For the avoidance of doubt, however, no work performed by Applicant has been included in

 more than one task code category.

                            (a)      Asset Analysis and Recovery – 001.

                Fees: $112,952.50; Total Hours: 118.8

        22.     This category includes time spent by Morrison & Foerster attorneys analyzing the

 nature of the Debtors’ assets. Specifically, Morrison & Foerster attorneys conducted an analysis

 in order to determine which of the Debtors’ assets were not subject to prepetition liens. This

 entailed a detailed review and analysis of the Debtors’ current assets, as well as those assets that

 are the subject of the contractual relationship (the “Uniti Arrangement”) between certain of the

 Debtors and Uniti Group, Inc. and its affiliates (collectively, “Uniti”). During the Application

 Period, Morrison & Foerster attorneys presented their findings to the Committee regarding

 potential unencumbered value based on the conclusions of this analysis.

                            (b)      Assumption and Rejection of Leases and Contracts – 003.

                Fees: $17,702.50; Total Hours: 21.9

        23.     This category includes time spent by Morrison & Foerster attorneys reviewing,

 analyzing, conducting diligence with respect to various matters concerning the assumption or

 rejection of unexpired leases. During the Application Period, Morrison & Foerster attorneys



                                                  8
ny-1970757
19-22312-rdd      Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06      Main Document
                                            Pg 12 of 249



 spent time analyzing and reviewing the new “CLEC” and “ILEC” lease components of the

 settlement of the issues surrounding the Uniti Arrangement (the “Uniti Settlement”).

                            (c)      Budgeting – 005.

                Fees: $426.00; Total Hours: 0.6

        24.     This category includes time spent by Morrison & Foerster attorneys in preparing a

 prospective budget and staffing plan for the Fourth Interim fee period in accordance with the

 UST Guidelines.

                            (d)      Business Operations – 006.

                Fees: $2,792.00; Total Hours: 2.4

        25.     This category includes time spent by Morrison & Foerster on all matters relating

 to the Debtors’ business operations.      During the Application Period, Morrison & Foerster

 attorneys spent time: (a) analyzing various documents regarding the Debtors’ capital structure,

 business operations, and related reporting; (b) reviewing and analyzing the Debtors’ monthly

 operating reports; and (c) coordinating with the Debtors and their contract counterparties

 regarding the status of negotiations.

                            (e)      Case Administration – 007.

                Fees: $111,760.00; Total Hours: 136.0

        26.     This category includes all matters related to the internal administration of the

 Committee, including participating on weekly conference calls with the Committee’s

 professionals, managing various task lists, monitoring the case docket, and tracking case

 deadlines.




                                                 9
ny-1970757
19-22312-rdd      Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06       Main Document
                                            Pg 13 of 249



                            (f)      Claims Administration and Objections – 008.

                 Fees: $38,087.00; Total Hours: 45.1

        27.      This category includes all matters relating to the administration and review of

 claims asserted against the Debtors.      During the Application Period, Morrison & Foerster

 attorneys spent time: (a) analyzing the Debtors’ claims pool and coordinating with AlixPartners,

 LLP (“Alix”), the Committee’s financial advisor, and Perella Weinberg Partners LP (“Perella”),

 the Committee’s investment banker, regarding analyses into the claims asserted against various

 Debtor entities and potential recoveries; and (b) monitoring the status of the Debtors’ dispute

 with CenturyLink, Inc. regarding the nature and amount of its asserted claim. See Docket Nos.

 1600, 1676.

                            (g)      Employment and Fee Applications – 011.

                 Fees: $23,215.50; Total Hours: 37.3

        28.      This category includes time spent by Morrison & Foerster with respect to the

 retention and employment of the Committee’s professionals. During the Application Period,

 Morrison & Foerster attorneys spent time on various tasks relating to the payment of fees and

 expenses.     Specifically, during the Application Period, Morrison & Foerster attorneys and

 paraprofessionals drafted and filed Morrison & Foerster’s fee statements for the months of

 January, February, March, and April, as well as the fee application for the third interim period.

 In addition, Morrison & Foerster attorneys and paraprofessionals helped prepare and file the

 monthly fee statements, as well as the fee applications for the third interim period on behalf of

 Perella and Alix.




                                                10
ny-1970757
19-22312-rdd      Doc 2390          Filed 08/10/20 Entered 08/10/20 18:02:06     Main Document
                                              Pg 14 of 249



                              (h)      Financing and Cash Collateral – 013.

                Fees: $12,203.50; Total Hours: 12.3

        29.     This category includes time spent by Morrison & Foerster on tasks relating to the

 Debtors’ debtor-in-possession financing facility (the “DIP Facility”) and the final order

 authorizing the Debtors to obtain debtor-in-possession financing [Docket No. 376] (the “Final

 DIP Order”).         During the Application Period, Morrison & Foerster attorneys conducted

 diligence on the adequate protection provisions set forth in the Final DIP Order, and analyzed

 the amount of adequate protection payments that the Debtors have made during the course of

 these chapter 11 cases. Morrison & Foerster attorneys also conducted diligence regarding

 unencumbered cash, and the ability of the indenture trustees for the Debtors’ unsecured notes to

 assert charging liens. In addition, Morrison & Foerster attorneys spent time reviewing and

 analyzing the terms of the Debtors’ Motion for an Order Amending the Final DIP Order

 [Docket No. 2009].

                              (i)      Other Litigation – 014.

                Fees: $520,909.50; Total Hours: 555.8

        30.     This category includes time spent by Morrison & Foerster in connection with

 various matters arising in Windstream Holdings, Inc. et al. v. Uniti Group, Inc. et al., Adv. P.

 No. 19-8279 (the “Uniti Litigation”) and in Windstream Holdings, Inc., et al. v. Charter

 Communications, Inc., et al., Adv. P. No. 19-08246 (RDD) (the “Charter Litigation”).

 Morrison & Foerster spent time analyzing various pleadings arising in the Uniti Litigation and

 the Charter Litigation, as well as participating in discovery and analyzing various legal and

 strategic matters.

        31.     As the Committee’s professionals were preparing for trial in the Uniti Litigation,

 on March 2, 2020, the Debtors notified the Committee that they had reached an agreement (the

                                                   11
ny-1970757
19-22312-rdd      Doc 2390      Filed 08/10/20 Entered 08/10/20 18:02:06             Main Document
                                          Pg 15 of 249



 “Uniti Settlement”) with Uniti, the First Lien Ad Hoc Group, and Elliott Investment Management

 LP and its affiliated funds, obviating the need to proceed with trial. The Uniti Settlement formed the

 basis for negotiations among the settling parties regarding the terms of the Debtors’ restructuring,

 which culminated in a plan support agreement, backstop commitment agreement (the “Backstop

 Commitment”), and the Plan (as defined below). In light of these developments, the Debtors filed

 the (a) Debtors’ Motion for Entry of an Order Approving the Settlement Between the Debtors and

 Uniti Group Inc., Including (I) the Sale of Certain of the Debtors’ Assets Pursuant to Section 363(b)

 and (II) the Assumption of the Leases Pursuant to Section 365(a) [Docket No. 1558]; and

 (b) Debtors’ Motion for Entry of an Order Authorizing (I) the Debtors Entry into The Backstop

 Commitment Agreement and (II) Payment of Related Fees and Expenses [Docket No. 1579].

        32.     During the Application Period, Morrison & Foerster attorneys spent time

 coordinating and negotiating with various parties in interest, as well as conducting diligence

 regarding the Uniti Settlement, the Backstop Commitment, and related documents.                In the

 Committee’s view, both the Uniti Settlement and the Backstop Commitment included improper

 and onerous terms, rendering both impossible for the Committee to support. The Committee

 attempted to resolve its issues with the Debtors and parties to the Uniti Settlement and Backstop

 Commitment. The parties were unable to resolve their issues. Morrison & Foerster prepared,

 filed, and prosecuted the (a) Objection of the Official Committee of Unsecured Creditors to

 Debtors’ Motion for Entry of an Order Approving the Settlement Between the Debtors and Uniti

 Group Inc., Including (I) the Sale of Certain of the Debtors’ Assets Pursuant to Section 363(b) and

 (II) the Assumption of the Leases Pursuant to Section 365(a) [Docket No. 1740]; and (b) Objection

 of the Official Committee of Unsecured Creditors to Debtors’ Motion for Entry of an Order

 Authorizing (I) the Debtors Entry into The Backstop Commitment Agreement and (II) Payment of

 Related Fees and Expenses [Docket No. 1741].


                                                  12
ny-1970757
19-22312-rdd     Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06        Main Document
                                           Pg 16 of 249



        33.    Morrison & Foerster also coordinated with the Debtors’ professionals and other

 parties in interest regarding the Committee’s participation in the Charter Litigation.       This

 included time spent participating in various discussions with interested parties regarding

 scheduling and litigation strategy. Relatedly, Morrison & Foerster prepared and filed The

 Committee’s Post-Trial Brief [Charter Litigation Docket No. 318] during the Application period.

                           (j)      Meetings and Communications with Creditors – 015.

               Fees: $258,112.00; Total Hours: 262.8

        34.    This category includes time spent by Morrison & Foerster relating to

 communications with creditors, including preparation for and participation on weekly conference

 calls with the Committee as a whole, as well as calls and correspondence with individual

 Committee members, and with Perella and Alix. Morrison & Foerster coordinated all of the

 Committee’s activities, including preparing and distributing materials to facilitate Committee

 deliberations, raising individual Committee member concerns with the entire Committee, setting

 agendas for Committee conference calls and meetings, and leading those calls and meetings.

        35.    In order to ensure that Morrison & Foerster provided the most efficient and cost-

 effective services to the Committee, each weekly Committee call and meeting was typically

 attended by each member of the core Morrison & Foerster team working on this representation.

 Given the level of activity in these chapter 11 cases to date, these Committee meetings and calls

 required extensive preparation by Morrison & Foerster attorneys.

        36.    During Committee calls, Morrison & Foerster addressed key issues with the full

 Committee and its advisors. Prior to such meetings, Morrison & Foerster reviewed pending

 matters requiring the Committee’s attention, analyzed any underlying documentation in

 connection therewith, and coordinated with Perella and Alix on providing advice to the

 Committee. Thereafter, Morrison & Foerster discussed pending matters and ongoing work

                                                13
ny-1970757
19-22312-rdd     Doc 2390      Filed 08/10/20 Entered 08/10/20 18:02:06             Main Document
                                         Pg 17 of 249



 streams with the Committee and assisted the Committee in formulating a position with respect to

 each matter and work stream. In addition, during the Application Period, Morrison & Foerster

 provided Committee members with presentations and memoranda addressing pending motions

 and upcoming case matters, as well as email updates regarding the status of the chapter 11 cases

 and any important pleadings or issues that arose between Committee meetings or Committee

 calls.

                            (k)     Plan and Disclosure Statement – 017.

                Fees: $729,169.00; Total Hours: 734.9

          37.   This category includes time spent by Morrison & Foerster in connection with the

 Debtors’ plan [Docket No. 1812] (as amended, the “Plan”) and related disclosure statement

 [Docket No. 1813] (as amended, the “Disclosure Statement”). Morrison & Foerster spent

 significant time reviewing and analyzing numerous proposed plan term sheets and each of the

 filed versions of the Debtors’ Plan and Disclosure Statement, as well as all ancillary documents.

          38.   Additionally, Morrison & Foerster engaged in extensive discussions with the

 Debtors, parties in interest, and members of the Committee regarding potential plan structures

 that would be acceptable to all members of the Committee. In preparation for these discussions,

 Morrison & Foerster conducted substantial factual, financial, and legal analyses and participated

 in regular strategy sessions with the Committee’s other professionals regarding economics and

 potential strategies for increasing recoveries for general unsecured creditors under the Plan.

          39.   Morrison & Foerster also spent significant time considering and addressing

 various concerns advanced by individual creditors. Morrison & Foerster provided comments to

 the Debtors’ Plan and Disclosure Statement (including comments received from members of the

 Committee). Although many of the Committee’s issues with the Disclosure Statement were

 eventually resolved, Morrison & Foerster prepared and filed the Statement and Reservation of

                                                 14
ny-1970757
19-22312-rdd     Doc 2390     Filed 08/10/20 Entered 08/10/20 18:02:06          Main Document
                                        Pg 18 of 249



 Rights of the Official Committee of Unsecured Creditors With Respect to Debtors’ Motion to

 Approve (I) the Adequacy of Information in the Disclosure Statement, (II) Solicitation and

 Notice Procedures, (III) Forms of Ballots and Notices in Connection Therewith, and

 (IV) Certain Dates with Respect Thereto [Docket No. 1633].

        40.    In consultation with Morrison & Foerster and the Committee’s other

 professionals, the Committee ultimately determined to oppose the Plan. Accordingly, during the

 Application Period, Morrison & Foerster spent significant time preparing the Objection of the

 Official Committee of Unsecured Creditors to Confirmation of the First Amended Joint Chapter

 11 Plan of Reorganization of Windstream Holdings Inc., et al., Pursuant to Chapter 11 of the

 Bankruptcy Code [Docket No. 2159] (the “Confirmation Objection”). While preparing the

 Confirmation Objection, Morrison & Foerster attorneys engaged in extensive negotiations with

 the Debtors and various interested parties regarding the terms of the Plan. The parties were

 unable to resolve the Committee’s issues with the Plan, and Morrison & Foerster prosecuted the

 Confirmation Objection.

        41.    Morison & Foerster also spent time during the Application Period analyzing the

 terms of the Debtors’ Third Motion to Extend Debtors’ Exclusive Periods to File a Chapter 11

 Plan and Solicit Acceptances Thereof Pursuant to Section 1121 of the Bankruptcy Code. [Docket

 No. 1628] (the “Third Exclusivity Motion”), as well as discussing the Third Exclusivity

 Motion with the Debtors’ professionals and the advisors to the Debtors’ other stakeholders. The

 proposed extension of the Debtors’ exclusive period to file and solicit acceptances of a chapter

 11 plan as proposed in the Third Exclusivity Motion was, in the Committee’s view, unwarranted

 and thus impossible for the Committee to support. The Committee attempted to negotiate

 adjustments to the proposed extension with the Debtors’ professionals and other stakeholders.



                                               15
ny-1970757
19-22312-rdd     Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06          Main Document
                                            Pg 19 of 249



 The parties were unable to resolve their issues. Morrison & Foerster prepared and filed the

 Limited Objection of the Official Committee of Unsecured Creditors to Debtors’ Third Motion to

 Extend Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof

 Pursuant to Section 1121 of the Bankruptcy Code. [Docket No. 1678].

         42.    Morrison & Foerster also spent time analyzing the terms of the Debtors’ Fourth

 Motion to Extend Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances

 Thereof Pursuant to Section 1121 of the Bankruptcy Code [Docket No. 1977] (the “Fourth

 Exclusivity Motion”), as well as discussing the Fourth Exclusivity Motion with the Debtors’

 professionals and the advisors to the Debtors’ other stakeholders. In light of the circumstances,

 the Committee did not contest the relief sought in the Fourth Exclusivity Motion.

                            (l)      Reporting – 020

                Fees: $1,592.00; Total Hours: 1.6

         43.    This category includes time spent by Morrison & Foerster preparing weekly

 reports in accordance with the Final DIP Order regarding fees and expenses incurred by the

 Committee’s professionals.

                            (m)      Tax – 021

                Fees: $66,331.50; Total Hours: 78.6

         44.    This category includes time spent by Morrison & Foerster attending to various

 matters regarding the potential tax implications of the Debtors’ restructuring and the Uniti

 Settlement. Specifically, Morrison & Foerster attorneys analyzed the implications of certain

 transactions under the Uniti Settlement on the Debtors’ tax attributes in light of Uniti’s status as

 a real estate investment trust. This category also includes time spent by Morrison & Foerster

 analyzing the implications of the transactions contemplated by the Plan on the Debtors’ tax

 attributes.

                                                 16
ny-1970757
19-22312-rdd     Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06      Main Document
                                           Pg 20 of 249



                           (n)      Valuation – 022.

               Fees: $6,322.00; Total Hours: 6.9

        45.    This category includes time spent by Morrison & Foerster analyzing the value of

 the Uniti Settlement, as well as valuation methods regarding the Debtors’ enterprise in

 connection with the Confirmation Objection.

                           (o)      Discovery – 023.

               Fees: $1,043,795.00; Total Hours: 1,137.5

        46.    This category includes time spent by Morrison & Foerster engaging in all aspects

 of the discovery process during the Application Period, including drafting and serving document

 demands, conducting legal research associated with formal and informal discovery, coordinating

 on various discovery matters with the Debtors and other parties in interest, and tracking and

 reviewing the discovery obtained from such parties since the commencement of these cases.

        47.    In particular, Morrison & Foerster conducted discovery in connection with the

 Uniti Settlement as well as the Plan and Disclosure Statement. This entailed reviewing various

 productions and responses to the Committee’s diligence requests to the Debtors, Uniti, various

 parties in the Debtors’ capital structure, and expert witnesses.    Morrison & Foerster also

 prepared for and attended depositions in connection with the Uniti Settlement and the Plan and

 Disclosure Statement. Specifically, Morrison & Foerster conducted 10 depositions in connection

 with the Uniti Settlement and confirmation of the Plan, and defended two depositions of the

 Committee’s witnesses in connection with the Uniti Settlement and the Confirmation Objection.




                                               17
ny-1970757
19-22312-rdd     Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06          Main Document
                                            Pg 21 of 249



                            (p)      Hearings – 024.

                Fees: $443,381.50; Total Hours: 467.2

        48.     This category includes time spent by Morrison & Foerster attorneys preparing for,

 attending, and reporting to the Committee regarding, Court hearings. During the Application

 Period, the Court held several hearings with respect to a wide variety of issues related to these

 chapter 11 cases, including on the Uniti Settlement, approval of the Disclosure Statement, and

 confirmation of the Plan. The Committee also participated in the trial in the Charter Litigation.

 To the extent feasible, Morrison & Foerster attorneys attended hearings telephonically.

                            (q)      Claims Investigation – 026.

                Fees: $49,320.50; Total Hours: 51.7

        49.     This category includes time spent by Morrison & Foerster regarding the

 Committee’s investigation of potential estate claims and causes of action that might serve as a

 source of recovery for the Debtors’ unsecured creditors.          Morrison & Foerster attorneys

 participated on numerous conference calls and attended meetings with Alix and Perella to

 discuss investigation strategy and coordinate work streams.

                            (r)      Lien Investigation – 027.

                Fees: $18,956.00; Total Hours: 18.9

        50.     Pursuant to the Final DIP Order, the Committee had until July 22, 2019 (the

 “Initial Challenge Deadline”) to commence a proceeding objecting to or challenging the

 amount, validity, perfection, enforceability, priority or extent of the liens and collateral held by

 the Debtors’ prepetition secured lenders (the “Prepetition Lenders”). The Initial Challenge

 Deadline had been consensually extended from time to time, including to April 1, 2020.

 Accordingly, during the Application Period, the Committee continued its thorough review of

 these liens and collateral packages to determine the extent of the liens and security interests of

                                                 18
ny-1970757
19-22312-rdd       Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06      Main Document
                                             Pg 22 of 249



 the Prepetition Lenders and to assess whether any avoidance claims and causes of action could

 be asserted against certain Prepetition Lenders. Morrison & Foerster also negotiated further

 extensions of the Initial Challenge Deadline with the advisors for the Prepetition Lenders during

 the Application period.

                             (s)      Other Motions/Applications – 029.

                        Fees: $12,902.50; Total Hours: 11.1

            51.   This category includes time spent reviewing, analyzing, and responding to a

 request made to the U.S. Trustee to appoint an equity committee in these chapter 11 cases.

                             (t)      Time Entry Review– 032.

                  Fees: $18,786.50; Total Hours: 24.1

            52.   This category includes time spent reviewing and revising attorney and

 paraprofessional time entries in order to comply with the Guidelines. Morrison & Foerster is not

 seeking payment for any of the time that it spent in connection with reviewing and editing time

 entries.

                             (u)      Mediation – 034.

                  Fees: $147,770.00; Total Hours: 121.8

            53.   This category includes time spent by Morrison & Foerster in connection with the

 mediation regarding, among other things, the Uniti Arrangement and the Plan. During the

 Application Period, Morrison & Foerster attorneys attended various mediation sessions,

 analyzed mediation proposals, and coordinated on various matters with the mediation parties.

 Morrison & Foerster also spent time during the Application Period preparing a mediation

 presentation regarding the Committee’s views on unencumbered value.




                                                 19
ny-1970757
19-22312-rdd     Doc 2390    Filed 08/10/20 Entered 08/10/20 18:02:06             Main Document
                                       Pg 23 of 249



 APPLICANT STATEMENT PURSUANT TO APPENDIX B OF THE UST GUIDELINES

       54.     The following statement is provided pursuant to ¶ C.5. of the UST Guidelines.

               (a)    Question: Did you agree to any variations from, or alternatives to, your
                      standard or customary billing rates, fees or terms for services pertaining to
                      this engagement that were provided during the application period? If so,
                      please explain.

                      Answer: No.

               (b)    Question: If the fees sought in this fee application as compared to the
                      fees budgeted for the time period covered by this fee application are
                      higher by 10% or more, did you discuss the reasons for the variation with
                      the client?

                      Answer: A chart comparing the amounts billed to each project category
                      to the amount budgeted for each project category is attached hereto as
                      Exhibit F. In total, the fees sought in this Application ($3,617,700.50) are
                      less than the fees budgeted ($4,001,600.00) for the time period covered by
                      this Application.

               (c)    Question: Have any of the professionals included in this fee application
                      varied their hourly rate based on the geographic location of the bankruptcy
                      case?

                      Answer: No.

               (d)    Question: Does the fee application include time or fees related to
                      reviewing or revising time records or preparing, reviewing, or revising
                      invoices? (This is limited to work involved in preparing and editing billing
                      records that would not be compensable outside of bankruptcy and does not
                      include reasonable fees for preparing a fee application.). If so, please
                      quantify by hours and fees.

                      Answer: The Applicant spent 24.1 hours totaling $18,786.50 in fees
                      reviewing and revising time records, but is not seeking payment of those
                      fees.

               (e)    Question: Does this fee application include time or fees for reviewing
                      time records to redact any privileged or other confidential information? If
                      so, please quantify by hours and fees.

                      Answer: No.

               (f)    Question: If the fee application includes any rate increases since
                      retention: (i) Did your client review and approve those rate increases in
                      advance? (ii) Did your client agree when retaining the law firm to accept

                                               20
ny-1970757
19-22312-rdd     Doc 2390      Filed 08/10/20 Entered 08/10/20 18:02:06           Main Document
                                         Pg 24 of 249



                       all future rate increases? If not, did you inform your client that they need
                       not agree to modified rates or terms in order to have you continue the
                       representation, consistent with ABA Formal Ethics Opinion 11–458?

                       Answer: The Application includes the Applicant’s standard yearly rate
                       increase for 2020. The Committee is aware of these rate increases.

                                          CONCLUSION

        55.     Applicant believes that the services rendered during the Application Period on

 behalf of the Committee were reasonable and necessary within the meaning of section 330 of the

 Bankruptcy Code. Further, the expenses requested were actual and necessary to the performance

 of Applicant’s services.

        56.     Applicant therefore requests an order (a) approving interim compensation in the

 amount of $3,617,700.50 and interim reimbursement of expenses in the amount of $135,334.99,

 (b) directing payment of $723,540.10 held back in connection with the Monthly Invoices, and

 (c) granting such other and further relief as may be just and proper.

Dated: August 10, 2020                     /s/ Lorenzo Marinuzzi
       New York, New York                  MORRISON & FOERSTER LLP
                                           250 West 55th Street
                                           New York, New York 10019
                                           Telephone: (212) 468-8000
                                           Facsimile: (212) 468-7900
                                           Lorenzo Marinuzzi
                                           Todd M. Goren
                                           Jennifer L. Marines
                                           Erica J. Richards

                                           Counsel for the Official Committee of Unsecured
                                           Creditors of Windstream Holdings, Inc., et al.




                                                 21
ny-1970757
19-22312-rdd   Doc 2390   Filed 08/10/20 Entered 08/10/20 18:02:06   Main Document
                                    Pg 25 of 249



                                   EXHIBIT A




ny-1970757
19-22312-rdd        Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                              Pg 26 of 249



MORRISON & FOERSTER LLP
250 West 55th Street
New York, New York 10019
Telephone: (212) 468-8000
Facsimile: (212) 468-7900
Lorenzo Marinuzzi
Todd M. Goren
Jennifer L. Marines
Erica J. Richards

Counsel for the Official Committee
of Unsecured Creditors of Windstream Holdings, Inc., et al.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
In re:                                                          ) Chapter 11
                                                                )
WINDSTREAM HOLDINGS, INC., et al.,1                             ) Case No. 19-22312 (RDD)
                                                                )
                                   Debtors.                     ) (Jointly Administered)
                                                                )

      CERTIFICATION UNDER GUIDELINES FOR FEES AND DISBURSEMENTS
          FOR PROFESSIONALS IN RESPECT OF THE FOURTH INTERIM
      APPLICATION OF MORRISON & FOERSTER LLP AS COUNSEL FOR THE
           OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR
        COMPENSATION AND REIMBURSEMENT OF EXPENSES INCURRED
            FOR THE PERIOD MARCH 1, 2020 THROUGH JUNE 30, 2020


I, Lorenzo Marinuzzi, hereby certify that:

         1.       I am a partner with Morrison & Foerster LLP (the “Firm”), which serves as

 counsel to the Official Committee of Unsecured Creditors of Windstream Holdings, Inc. and its

 affiliates that are debtors and debtors in possession in the above-captioned chapter 11 cases

 (collectively, the “Debtors”).

1
  The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
number of debtor entities in these chapter 11 cases, for which joint administration has been granted, a complete list
of the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
complete list of such information may be obtained on the website of the Debtors’ proposed claims and noticing
agent at http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these
chapter 11 cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.

                                                        A-1
ny-1970757
19-22312-rdd     Doc 2390     Filed 08/10/20 Entered 08/10/20 18:02:06              Main Document
                                        Pg 27 of 249



        2.     This certification is made in respect of the Firm’s compliance with General Order

 M-447, Amended Guidelines for Fees and Disbursements for Professionals in Southern District

 of New York Bankruptcy Cases pursuant to Local Rule 2016-1(a) (as updated June 17, 2013)

 (the “Local Guidelines”), and the U.S. Trustee Guidelines for Reviewing Applications for

 Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in

 Larger Chapter 11 Cases, effective November 1, 2013 (the “UST Guidelines” and, together with

 the Local Guidelines, the “Guidelines”), and the Order Establishing Procedures for Interim

 Compensation and Reimbursement of Expenses for Retained Professionals [Docket No. 374]

 (the “Interim Compensation Order”), in connection with the Firm’s application filed

 contemporaneously herewith (the “Application”), for interim compensation and reimbursement

 of expenses for the period commencing March 1, 2020 through and including June 30, 2020, in

 accordance with the Guidelines.

        3.     In respect of Section B.1 of the Local Guidelines, I certify that:

               (a)    I have read the Application;

               (b)    to the best of my knowledge, information, and belief
                      formed after reasonable inquiry, the fees and expenses
                      sought fall within the Guidelines;

               (c)    the fees and disbursements sought are billed at rates and in
                      accordance with practices customarily employed by the
                      Firm and generally accepted by the Firm’s clients; and

               (d)    in providing any reimbursable services reflected in the
                      Application, the Firm did not make a profit on those
                      services, whether performed by the Firm in-house or
                      through a third party.

        4.     In respect of Section B.2 of the Local Guidelines, I certify that the Firm has

 complied with the provisions requiring it to provide the United States Trustee for the Southern




                                               A-2
ny-1970757
19-22312-rdd     Doc 2390     Filed 08/10/20 Entered 08/10/20 18:02:06          Main Document
                                        Pg 28 of 249



 District of New York and the Debtors and their attorneys with a statement of the Firm’s fees and

 expenses.

        5.     In respect of Section B.3 of the Amended Local Guidelines, I certify that the

 United States Trustee for the Southern District of New York, the Debtors, counsel for the

 Debtors, and the Application Recipients (as defined in the Interim Compensation Order) are each

 being provided with a copy of the Application.


Dated: August 10, 2020                   /s/ Lorenzo Marinuzzi
       New York, New York                MORRISON & FOERSTER LLP
                                         250 West 55th Street
                                         New York, New York 10019
                                         Telephone: (212) 468-8000
                                         Facsimile: (212) 468-7900
                                         Lorenzo Marinuzzi
                                         Todd M. Goren
                                         Jennifer L. Marines
                                         Erica J. Richards

                                         Counsel for the Official Committee of Unsecured
                                         Creditors of Windstream Holdings, Inc., et al.




                                              A-3
ny-1970757
19-22312-rdd   Doc 2390     Filed 08/10/20 Entered 08/10/20 18:02:06        Main Document
                                      Pg 29 of 249



                                        EXHIBIT B
 SUMMARY OF PROFESSIONAL SERVICES RENDERED BY PROJECT CATEGORY
  BY MORRISON & FOERSTER LLP ON BEHALF OF THE COMMITTEE FOR THE
             PERIOD MARCH 1, 2020 THROUGH JUNE 30, 2020

                                                                   Total
                                                                                  Total
   Task Code                     Matter Description                Billed
                                                                               Compensation
                                                                   Hours
        1       Asset Analysis and Recovery                         118.80        $112,952.50
        3       Assumption and Rejection of Leases And Contracts     21.90         $17,702.50
        5       Budgeting (Case)                                      0.60           $426.00
        6       Business Operations                                   2.40          $2,792.00
        7       Case Administration                                 136.00        $111,760.00
        8       Claims Administration and Objections                 45.10         $38,087.00
       11       Employment and Fee Applications                      37.30         $23,215.50
       13       Financing and Cash Collateral                        12.30         $12,203.50
       14       Other Litigation                                    555.80        $520,909.50
       15       Meetings and Communications with Creditors          262.80        $258,112.00
       17       Plan And Disclosure Statement                       734.90        $729,169.00
       20       Reporting                                             1.60          $1,592.00
       21       Tax                                                  78.60         $66,331.50
       22       Valuation                                             6.90          $6,322.00
       23       Discovery                                          1137.50      $1,043,795.00
       24       Hearings                                            467.20        $443,381.50
       26       Claims Investigation                                 51.70         $49,320.50
       27       Lien Investigation                                   18.90         $18,956.00
       29       Other Motions/Applications                           11.10         $12,902.50
       32       Time Entry Review                                    24.10         $18,786.50
       34       Mediation                                           121.80        $147,770.00
 Total Incurred:                                                    3,847.3      $3,636,487.00
 Less Client Accommodations for Time Entry Review                                 $(18,786.50)
 (100% of Fees Incurred):
 Total Requested:                                                                $3,617,700.50




                                             B-1
ny-1970757
 19-22312-rdd           Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06            Main Document
                                                  Pg 30 of 249



                                                       EXHIBIT C

       SUMMARY OF PROFESSIONAL SERVICES RENDERED BY PROFESSIONAL
         BY MORRISON & FOERSTER LLP ON BEHALF OF THE COMMITTEE
             FOR THE PERIOD MARCH 1, 2020 THROUGH JUNE 30, 2020

                                                                         Hourly
 Name of Professional              Department and Earliest Year          Billing     Total Hours      Total
      Individual                      Admitted / Experience               Rate          Billed     Compensation
Partners and Of Counsel
                               Department:          Tax                  $1,275.00         10.10      $12,877.50
Blaivas, Jay
                               Licensure:           1996
                               Department:          Tax                  $1,600.00          4.30       $6,880.00
Carbone, Anthony J.
                               Licensure:           1982
                               Department:          Finance              $1,225.00         17.70      $21,682.50
Dopsch, Peter C.
                               Licensure:           1983
                               Department:          Business             $1,225.00        379.70     $465,132.50
                                                    Restructuring &
Goren, Todd M.
                                                    Insolvency1
                               Licensure:           2003
                               Department:          Litigation           $1,325.00        188.90     $250,292.50
Levitt, Jamie A.               Licensure:           1992
                               Department:          BRIG                 $1,200.00         67.40      $80,880.00
Marines, Jennifer L.           Licensure:           2005
                               Department:          BRIG                 $1,425.00        434.00     $618,450.00
Marinuzzi, Lorenzo             Licensure:           1996
Peck, Geoffrey R.              Department:          Finance & Projects   $1,200.00          4.80       $5,760.00
                               Licensure:           1999
Peck, James Michael            Department:          BRIG                 $1,600.00          1.00       $1,600.00
                               Licensure:           1971
Rappoport, Steve               Department:          Litigation            $930.00         483.00     $449,190.00
                               Licensure:           Of Counsel
Richards, Erica J.             Department:          BRIG                  $995.00         290.00     $288,550.00
                               Licensure:           2007
Total Partners and Of Counsel:                                                           1,880.9    $2,201,295.00
Associates and Attorneys
Ahern, Michael G.        Department:                Litigation            $710.00           4.00       $2,840.00
                         Licensure:                 2017
Belcastro, Thomas Dome Department:                  Finance & Projects    $560.00          29.10      $16,296.00
                         Licensure:                 Pending
                         Department:                Litigation            $710.00          23.80      $16,898.00
Buckley, Janie C.
                         Licensure:                 2018
Chan, Monica             Department:                Litigation            $860.00           5.30       $4,558.00
                         Licensure:                 2015

           1
               Hereinafter referred to as “BRIG”.


                                                            C-1
  ny-1970757
 19-22312-rdd          Doc 2390   Filed 08/10/20 Entered 08/10/20 18:02:06      Main Document
                                            Pg 31 of 249



                                                               Hourly
 Name of Professional         Department and Earliest Year     Billing  Total Hours       Total
      Individual                  Admitted / Experience         Rate       Billed      Compensation
Connelly, Rahman           Department:     BRIG                 $880.00         7.30       $6,424.00
                           Licensure:      2014
                           Department:    BRIG                  $990.00       335.40     $332,046.00
Damast, Craig A.           Licensure:     1992
Daniels, Hillary P.        Department:    Corporate             $760.00        19.00      $14,440.00
                           Licensure:     2014
deLacy, Shaun Patrick      Department:    Litigation            $810.00        10.50       $8,505.00
                           Licensure:     2014
Erbeznik, Katherine El     Department:    Tax                   $930.00         3.70       $3,441.00
                           Licensure:     2012
Ferraioli, Raff            Department:   BRIG                   $710.00       414.60     $294,366.00
                           Licensure:    2016
Gayer, Amanda L.           Department:   Litigation             $780.00         8.80       $6,864.00
                           Licensure:    2017
Good, Thomas H.            Department:    BRIG                  $810.00         4.20       $3,402.00
                           Licensure:     2007
                           Department:   Litigation             $810.00       432.90     $350,649.00
Greer, Jocelyn Edith       Licensure:    2016
                           Department:    Litigation            $810.00         9.80       $7,938.00
Gunner, Claire
                           Licensure:     2016
Harrison, Kelsey           Department:    Litigation            $540.00        16.10       $8,694.00
                           Licensure:     2019
Kim, Hanna                 Department:    Finance & Projects    $560.00        31.00      $17,360.00
                           Licensure:     2020
                           Department:    Finance               $910.00         2.20       $2,002.00
Masylkanova, Aisulu
                           Licensure:     2013
                           Department:    Finance               $710.00        22.90      $16,259.00
Melendez, Miranda Bull     Licensure:     2018
Miriyala, Arvind S.        Department:    Litigation            $690.00         9.10       $6,279.00
                           Licensure:     2018
Moore, Taj                 Department:    Litigation            $650.00        15.80      $10,270.00
                           Licensure:     2016
                           Department:    BRIG                  $650.00       295.00     $191,750.00
Richardson Arnould, Kat    Licensure:     2019
                          Department:     BRIG                  $710.00         8.10       $5,751.00
Selick, Allison
                          Licensure:      2018
                          Department:     Tax                   $810.00         7.40       $5,994.00
Stern, Jessica S.
                          Licensure:      2014
                          Department:     Finance & Projects    $860.00         3.00       $2,580.00
Sullivan, Lauren Marie
                          Licensure:      2015
                          Department:     Litigation            $910.00         0.20         $182.00
Vasiliu, Andreea R.
                          Licensure:      2013
                          Department:     Litigation            $640.00         3.90       $2,496.00
Weekes, A. Lorraine
                          Licensure:      2019
Total Associates and Attorneys:                                              1,723.1    $1,338,284.00


                                                  C-2
   ny-1970757
 19-22312-rdd        Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                   Main Document
                                               Pg 32 of 249



                                                                          Hourly
 Name of Professional       Department and Earliest Year                  Billing      Total Hours          Total
        Individual               Admitted / Experience                     Rate           Billed        Compensation
Total Attorneys (Incurred):                                                                 3,604.0      $3,539,579.00
Paraprofessionals
Bergelson, Vadim          Department:     Litigation                        $375.00            36.00          $13,500.00
                          Position:       eDiscovery Project
                                          Manager
                          No. of Yrs. with Firm: 10 ½ years
Blackshear, Alvin         Department:     Litigation                        $375.00             2.20             $825.00
                          Position:       eDiscovery Project
                                          Manager
                          No. of Yrs. with Firm: 2 ½ years
Curtis, Michael E.        Department:     Litigation                        $430.00            29.90          $12,857.00
                          Position:       Senior Paralegal
                          No. of Yrs. with Firm: 19 ½ years
Guido, Laura A.          Department:       BRIG                             $400.00           141.00          $56,400.00
                         Position:         Senior Paralegal
                         No. of Yrs. with Firm: 12 ½ years
MacCardle, Ken L.         Department:      Litigation         $430.00                          17.30           $7,439.00
                          Position:        Senior Paralegal
                          No. of Yrs. with Firm: 13 ½ years
Roy, Joshua               Department:      Litigation         $400.00                           1.20             $480.00
                          Position:        Managing Attorney
                          No. of Yrs. with Firm: 11 ½ years
Stephenson, Ashley M.     Department:      Litigation         $375.00                           1.60             $600.00
                          Position:        Paralegal
                          No. of Yrs. with Firm: 3 months
Williams, Jenn J.         Department:      Tax                $280.00                           1.70             $476.00
                          Position:        Paralegal
                          No. of Yrs. with Firm: 7 months
eDiscovery Services2      Department:      Litigation         $330.00                           4.70           $1,708.50
                          Position:        Various
                          No. of Yrs. with Firm: Various
Research Services         Department:      Library            $320.00                           7.70           $2,622.50
                          Position:        Various
                          No. of Yrs. with Firm: Various
Total Paraprofessionals (Incurred):                                                            243.3         $96,908.00
Total Incurred (All Professionals):                                                          3,847.3      $3,636,487.00
Less Client Accommodations for Time Entry Review (100% of Fees Incurred):                                  $(18,786.50)
Total Fees Requested:                                                                                     $3,617,700.50




  2
    The eDiscovery Services team leverages our expertise across offices to meet tight/urgent client deadlines in a
  timely and cost effective manner. To enable this collaborative workflow, time billed by this group is consolidated
  into a single line-item on the Timekeeper Summary sections of client bills.


                                                        C-3
  ny-1970757
19-22312-rdd     Doc 2390      Filed 08/10/20 Entered 08/10/20 18:02:06   Main Document
                                         Pg 33 of 249



                                        Blended Rates

        PROFESSIONALS                   BLENDED         TOTAL            TOTAL
                                         RATES          HOURS         COMPENSATION
                                                        BILLED

Partners and Counsel                       $1,170.34        1,880.9         $2,201,295.00
Associates and Attorneys                     $776.67        1,723.1          $1,338,284.00
Total Incurred by All Attorneys:             $982.12        3,604.0          $3,539,579.00
Paraprofessionals and Non-Legal Staff        $398.30          243.3            $96,908.00
Subtotal:                                    $945.20        3,847.3          $3,636,487.00

Less Client Accommodations for Time Entry Review                              $(18,786.50)
(100% of Fees Incurred):
Total Requested:                             $940.32        3,847.3          $3,617,700.50




                                             C-4
ny-1970757
19-22312-rdd   Doc 2390     Filed 08/10/20 Entered 08/10/20 18:02:06   Main Document
                                      Pg 34 of 249



                                        EXHIBIT D

                  SUMMARY OF EXPENSES INCURRED BY
         MORRISON & FOERSTER LLP ON BEHALF OF THE COMMITTEE
           FOR THE PERIOD MARCH 1, 2020 THROUGH JUNE 30, 2020

                         Expenses Category                              Amount
 Reporting Fees                                                            $45,406.08
 Service of Process                                                          $922.50
 Travel                                                                       $129.92
 On-line Research - LEXIS                                                   $5,306.00
 On-line Research - WESTLAW                                                $32,004.70
 Epiq eDiscovery Managed Services                                           $3,044.94
 Business Meals                                                               $529.10
 Outside Copying Service                                                   $43,354.55
 Air Freight                                                                  $383.39
 Messenger Service                                                            $467.11
 Miscellaneous Disbursement - Court Filing Fees                             $3,786.70
 Total Incurred and Requested:                                            $135,334.99




                                            D-1
ny-1970757
19-22312-rdd       Doc 2390       Filed 08/10/20 Entered 08/10/20 18:02:06                    Main Document
                                            Pg 35 of 249



                                                EXHIBIT E

         CUSTOMARY AND COMPARABLE COMPENSATION DISCLOSURES
            FOR THE PERIOD MARCH 1, 2020 THROUGH JUNE 30, 2020

    Category of Timekeeper                                 Blended Hourly Rate
                                        Billed by New York Office        Billed to Committee
                                              June 1, 2019 to              March 1, 2020 to
                                              June 30, 20201                 June 30, 2020
     Senior/ Equity Partner/                     $1,052.24                     $1,322.22
           Shareholder
         Senior Counsel                           $1,033.88                              $1,245.05
           Of Counsel                              $786.37                                $954.39
      Attorneys and Senior                         $773.79                                $899.18
   Associate (7 or more years
      since first admission)
            Associate                              $630.62                                $808.40
      (4-6 years since first
           admission)
   Junior Associate (1-3 years                     $473.53                                $674.67
      since first admission)
             Attorney                                 n/a                                 $990.00
       Managing Attorney                           $347.68                                $400.00
         Senior Paralegal                          $364.82                                $407.52
            Paralegal                              $258.38                                $326.06
  eDiscovery Project Manager                       $288.44                                $375.00
      eDiscovery Services                          $297.94                                $330.00
        Research Services                             n/a                                 $320.00
       Total Attorney Rate                          834.24                                $982.12
       Total Blended Rate                           787.79                                $945.20
 (Attorneys, Paraprofessionals)




1
  In accordance with the United States Trustee’s guidelines, the data in this column excludes blended hourly rate
information for bankruptcy law matters.


                                                      E-1
ny-1970757
                                                               EXHIBIT F

                          BUDGET FOR THE PERIOD MARCH 1, 2020 THROUGH JUNE 30, 2020
                                          (ESTIMATED VS. ACTUAL)

   Task                                                        Estimated    Estimated   Actual
   Code                   Project Category                      Hours         Fees      Hours                                               Actual Fees




                                                                                                                     19-22312-rdd
    1               Asset Analysis and Recovery           25               $20,000        118.80                                               $112,952.50
    2                     Asset Disposition               45               $36,000                0                                                   $0.00
              Assumption and Rejection of Leases and                       $160,000        21.90                                                $17,702.50
     3
                              Contracts
                                                          200
    4                 Avoidance Action Analysis           25               $20,000                0                                                   $0.00
    5                     Budgeting (Case)                10               $8,000           0.60                                                   $426.00




                                                                                                                     Doc 2390
    6                    Business Operations              25               $20,000          2.40                                                 $2,792.00
    7                    Case Administration              280              $196,000       136.00                                               $111,760.00
    8          Claims Administration and Objections       65               $54,400         45.10                                                $38,087.00
    9         Corporate Governance and Board Matters      25               $20,000                0                                                   $0.00




                                                                                                 Filed 08/10/20 Entered 08/10/20 18:02:06
    10             Employee Benefits and Pensions         20               $16,000                0                                                   $0.00
    11            Employment and Fee Applications         90               $72,000         37.30                                                $23,215.50
    12       Employment and Fee Application Objections    10               $8,000                 0                                                   $0.00




                                                                                                           Pg 36 of 249
    13              Financing and Cash Collateral         65               $54,400         12.30                                                $12,203.50
    14                     Other Litigation               950              $760,000       555.80                                               $520,909.50
    15       Meetings and Communications with Creditors   375              $300,000       262.80                                               $258,112.00
    16                  Non-Working Travel                50               $40,000                0                                                   $0.00
    17              Plan and Disclosure Statement         760              $608,000       734.90                                               $729,169.00
    18                       Real Estate                  25               $20,000                0                                                   $0.00
    19        Relief from Stay and Adequate Protection    45               $36,000                0                                                   $0.00
    20                        Reporting                   20               $16,000          1.60                                                 $1,592.00
    21                           Tax                      55               $44,000         78.60                                                $66,331.50
    22                        Valuation                   50               $40,000          6.90                                                 $6,322.00
    23                       Discovery                    615              $492,000      1137.50                                             $1,043,795.00



                                                                                                                     Main Docum
ny-1970757
   Task                                                    Estimated          Estimated     Actual
   Code                   Project Category                  Hours               Fees        Hours                                               Actual Fees
    24                        Hearings                   310                $248,000          467.20                                               $443,381.50
    25             First and Second Day Motions          0                  $0                        0                                                   $0.00
    26                   Claims Investigation            80                 $64,000            51.70                                                $49,320.50
    27                    Lien Investigation             255                $204,000           18.90                                                $18,956.00




                                                                                                                         19-22312-rdd
    28                  Intercompany Claims              10                 $8,000                    0                                                   $0.00
    29              Other Motions/Applications           275                $220,000           11.10                                                $12,902.50
    30               Schedules and Statements            15                 $12,000                   0                                                   $0.00
    31                        Insurance                  15                 $12,000                   0                                                   $0.00
    32                   Time Entry Review               40                 $0                 24.10                                                $18,786.50
    33         Fee Objection Discussion and Litigation   6                  $4,800                    0                                                   $0.00




                                                                                                                         Doc 2390
    34                        Mediation                  200                $160,000          121.80                                               $147,770.00
    35                Government/Regulatory              35                 $28,000                   0                                                   $0.00
                               Totals:                                5,071 $4,001,600.00     3,847.3                                              $3,636,487.00
             Less Client Accommodations for Time Entry Review                                                                                       $(18,786.50)




                                                                                                     Filed 08/10/20 Entered 08/10/20 18:02:06
             (100% of Fees Incurred):
              Total Requested:                                                                                                                     $3,617,700.50




                                                                                                               Pg 37 of 249
                                                                                                                         Main Docum
                                                                F-1
ny-1970757
                                                EXHIBIT G

                                STAFFING PLAN FOR THE PERIOD
                               MARCH 1, 2020 THROUGH JUNE 30, 2020


                 Category of       Number of Timekeepers Expected to Work on




                                                                                                         19-22312-rdd
                                                                                 Hourly Rates
                 Timekeeper           the Matter during the Budget Period
                                                                               $925 per hour to
             Partner           13
                                                                               $1,425 per hour
                                                                               $925 per hour to
             Of Counsel        5
                                                                               $1,225 per hour
                                                                               $525 per hour to




                                                                                                         Doc 2390
             Associate         15
                                                                               $990 per hour
                                                                               $255 per hour to
             Paralegal         4
                                                                               $400 per hour




                                                                                     Filed 08/10/20 Entered 08/10/20 18:02:06
                                                                                               Pg 38 of 249
                                                                                                         Main Docum
ny-1970757
19-22312-rdd   Doc 2390   Filed 08/10/20 Entered 08/10/20 18:02:06   Main Document
                                    Pg 39 of 249




                                   EXHIBIT H




ny-1970757
19-22312-rdd   Doc 2390   Filed 08/10/20 Entered 08/10/20 18:02:06   Main Document
                                    Pg 40 of 249



                                    March 2020
19-22312-rdd   Doc 2390   Filed 08/10/20 Entered 08/10/20 18:02:06   Main Document
                                    Pg 41 of 249
       19-22312-rdd        Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                      Pg 42 of 249



Matter Number: 017254-0000001                                                                 Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                               Invoice Date: April 30, 2020


                                                           Time Detail

Date              Services                                               Timekeeper                      Hours                Value

Business Operations
02-Mar-20        Review monthly operating report.                        Marinuzzi, Lorenzo                 0.40              570.00
05-Mar-20         Correspond with internal working group and             Damast, Craig A.                   0.30              297.00
                  Kirkland team regarding Verizon negotiation status
                  update (.1); review same (.2).
05-Mar-20         Review Verizon settlement presentation.                Goren, Todd M.                     0.40              490.00
Total: 006        Business Operations                                                                       1.10             1,357.00

Case Administration
02-Mar-20       Circulate notice of ECF filings to internal working      Williams, Jenn J.                  1.30              364.00
                group (.4); organize telephonic reservations for
                attorneys (.9).
03-Mar-20         Participate on weekly professionals' call.             Chan, Monica                       0.90              774.00
03-Mar-20         Prepare for (.2) and participate on (.9) weekly        Damast, Craig A.                   1.10             1,089.00
                  professionals' call.
03-Mar-20         Participate on weekly professionals' call.             Dopsch, Peter C.                   0.90             1,102.50
03-Mar-20         Participate on weekly professionals' call.             Ferraioli, Raff                    0.90              639.00
03-Mar-20         Participate on weekly professionals' call.             Goren, Todd M.                     0.90             1,102.50
03-Mar-20         Participate on weekly professionals' call.             Marinuzzi, Lorenzo                 0.90             1,282.50
03-Mar-20         Participate on weekly professionals' call.             Rappoport, Steve                   0.90              837.00
03-Mar-20         Participate on weekly professionals' call.             Richards, Erica J.                 0.90              895.50
03-Mar-20         Prepare for (.4) and participate on (.9) weekly        Richardson Arnould,                1.30              845.00
                  professionals' call.                                   Ka
03-Mar-20         Circulate notice of ECF filings to internal working    Williams, Jenn J.                  0.40              112.00
                  group.
04-Mar-20         Circulate notice of ECF filings and distribute         Guido, Laura                       0.90              360.00
                  recently filed pleadings to internal working group
                  (.3); update case calendar and provide updates to
                  same (.6).
05-Mar-20         Circulate notice of ECF filings and distribute         Guido, Laura                       0.20               80.00
                  recently filed pleadings to internal working group.
06-Mar-20         Circulate notice of ECF filings and distribute         Guido, Laura                       0.40              160.00
                  recently filed pleadings to internal working group
                  (.2); update case calendar and provide updates to
                  same (.2).
09-Mar-20         Circulate notice of ECF filings and distribute         Guido, Laura                       0.20               80.00
                  recently filed pleadings to internal working group.
10-Mar-20         Prepare for (.5) and participate on (1.1) weekly       Damast, Craig A.                   1.60             1,584.00
                  professionals' call.
10-Mar-20         Participate on weekly professionals' call.             Ferraioli, Raff                    1.10              781.00

                                                                     2
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 43 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: April 30, 2020

Date          Services                                               Timekeeper                      Hours                Value
10-Mar-20     Participate on weekly professionals' call.             Goren, Todd M.                     1.10             1,347.50
10-Mar-20     Participate on weekly professionals' call.             Greer, Jocelyn Edith               1.10              891.00
10-Mar-20     Circulate notice of ECF filings and distribute         Guido, Laura                       0.40              160.00
              recently filed pleadings to internal working group
              (.2); update case calendar and provide updates to
              same (.2).
10-Mar-20     Participate on weekly professionals' call.             Rappoport, Steve                   1.10             1,023.00
10-Mar-20     Participate on weekly professionals' call.             Richards, Erica J.                 1.10             1,094.50
10-Mar-20     Prepare for (.3) and participate on (1.1) weekly       Richardson Arnould,                1.40              910.00
              professionals' call.                                   Ka
11-Mar-20     Circulate notice of ECF filings and distribute         Guido, Laura                       0.20               80.00
              recently filed pleadings to internal working group.
12-Mar-20     Circulate notice of ECF filings and distribute         Guido, Laura                       0.20               80.00
              recently filed pleadings to internal working group.
13-Mar-20     Circulate notice of ECF filings to internal working    Guido, Laura                       0.40              160.00
              group (.1); update case calendar and provide
              updates to same (.3).
14-Mar-20     Correspond with internal working group regarding       Damast, Craig A.                   0.30              297.00
              case status and scheduling call.
15-Mar-20     Correspond with internal working group regarding       Damast, Craig A.                   0.40              396.00
              March 17 scheduled omnibus hearing and status.
16-Mar-20     Call with internal working group regarding ongoing     Damast, Craig A.                   0.50              495.00
              work streams and next steps.
16-Mar-20     Call with internal working group regarding ongoing     Ferraioli, Raff                    0.70              497.00
              work streams and next steps (.5); correspond with
              internal working group regarding same (.2).
16-Mar-20     Call with internal working group regarding ongoing     Goren, Todd M.                     0.50              612.50
              work streams and next steps.
16-Mar-20     Call with internal working group regarding ongoing     Greer, Jocelyn Edith               0.50              405.00
              work streams and next steps.
16-Mar-20     Circulate notice of ECF filings and distribute         Guido, Laura                       0.40              160.00
              recently filed pleadings to internal working group
              (.3); update case calendar (.1).
16-Mar-20     Call with internal working group regarding ongoing     Marines, Jennifer L.               0.50              600.00
              work streams and next steps.
16-Mar-20     Call with internal working group regarding ongoing     Marinuzzi, Lorenzo                 0.50              712.50
              work streams and next steps.
16-Mar-20     Call with internal working group regarding ongoing     Rappoport, Steve                   0.50              465.00
              work streams and next steps.
16-Mar-20     Call with internal working group regarding ongoing     Richards, Erica J.                 0.50              497.50
              work streams and next steps.
16-Mar-20     Call with internal working group regarding ongoing     Richardson Arnould,                0.50              325.00
              work streams and next steps.                           Ka



                                                                 3
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 44 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: April 30, 2020

Date          Services                                              Timekeeper                      Hours               Value
17-Mar-20     Prepare for (.3) and participate on (.4) weekly       Damast, Craig A.                   0.70             693.00
              professionals' call.
17-Mar-20     Participate on weekly professionals' call.            Ferraioli, Raff                    0.40             284.00
17-Mar-20     Participate on weekly professionals' call.            Goren, Todd M.                     0.40             490.00
17-Mar-20     Participate on weekly professionals' call.            Greer, Jocelyn Edith               0.40             324.00
17-Mar-20     Circulate notice of ECF filings and distribute        Guido, Laura                       0.40             160.00
              recently filed pleadings to internal working group
              (.2); update case calendar and provide updates to
              same (.2).
17-Mar-20     Participate on weekly professionals' call.            Marines, Jennifer L.               0.40             480.00
17-Mar-20     Prepare for (.4) and participate on (.4) weekly       Richardson Arnould,                0.80             520.00
              professionals' call.                                  Ka
18-Mar-20     Correspond with T. Belcastro regarding case           Goldberg, Victoria*                1.00             320.00
              information.
18-Mar-20     Circulate notice of ECF filings and distribute        Guido, Laura                       0.30             120.00
              recently filed pleadings to internal working group.
19-Mar-20     Circulate notice of ECF filings and distribute        Guido, Laura                       0.30             120.00
              recently filed pleadings to internal working group
              (.1); update case calendar and provide updates to
              same (.2).
20-Mar-20     Circulate notice of ECF filings and distribute        Guido, Laura                       0.20              80.00
              recently filed pleadings to internal working group.
23-Mar-20     Circulate notice of ECF filings and distribute        Guido, Laura                       0.20              80.00
              recently filed pleadings to internal working group.
24-Mar-20     Participate on weekly professionals' call.            Damast, Craig A.                   0.40             396.00
24-Mar-20     Participate on weekly professionals' call.            Ferraioli, Raff                    0.40             284.00
24-Mar-20     Participate on weekly professionals' call.            Goren, Todd M.                     0.40             490.00
24-Mar-20     Participate on weekly professionals' call.            Greer, Jocelyn Edith               0.40             324.00
24-Mar-20     Circulate notice of ECF filings and distribute        Guido, Laura                       0.20              80.00
              recently filed pleadings to internal working group.
24-Mar-20     Participate on weekly professionals' call.            Marines, Jennifer L.               0.40             480.00
24-Mar-20     Participate on weekly professionals' call.            Rappoport, Steve                   0.40             372.00
24-Mar-20     Participate on weekly professionals' call.            Richards, Erica J.                 0.40             398.00
24-Mar-20     Prepare for (.3) and participate on (.4) weekly       Richardson Arnould,                0.70             455.00
              professionals' call.                                  Ka
25-Mar-20     Circulate notice of ECF filings and distribute        Guido, Laura                       0.60             240.00
              recently filed pleadings to internal working group
              (.2); update case calendar and provide updates to
              same (.4).
26-Mar-20     Circulate notice of ECF filings and distribute        Guido, Laura                       0.40             160.00
              recently filed pleadings to internal working group
              (.3); update case calendar (.1).




                                                                4
       19-22312-rdd        Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                      Pg 45 of 249



Matter Number: 017254-0000001                                                                Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                              Invoice Date: April 30, 2020

Date              Services                                              Timekeeper                      Hours                 Value
27-Mar-20         Circulate notice of ECF filings and distribute        Guido, Laura                       0.40               160.00
                  recently filed pleadings to internal working group
                  (.2); update case calendar and provide updates to
                  same (.2).
30-Mar-20         Circulate notice of ECF filings and distribute        Guido, Laura                       0.60               240.00
                  recently filed pleadings to internal working group
                  (.3); update case calendar and provide updates to
                  same (.3).
31-Mar-20         Prepare for (.2) and participate on (.4) weekly       Damast, Craig A.                   0.60               594.00
                  professionals' call.
31-Mar-20         Participate on weekly professionals' call.            Ferraioli, Raff                    0.40               284.00
31-Mar-20         Participate on weekly professionals' call.            Goren, Todd M.                     0.40               490.00
31-Mar-20         Participate on weekly professionals' call.            Greer, Jocelyn Edith               0.40               324.00
31-Mar-20         Circulate notice of ECF filings and distribute        Guido, Laura                       0.10                40.00
                  recently filed pleadings to internal working group.
31-Mar-20         Participate on weekly professionals' call.            Marines, Jennifer L.               0.40               480.00
31-Mar-20         Participate on weekly professionals' call.            Rappoport, Steve                   0.40               372.00
31-Mar-20         Participate on weekly professionals' call.            Richards, Erica J.                 0.40               398.00
31-Mar-20         Prepare for (.2) and participate on (.4) weekly       Richardson Arnould,                0.60               390.00
                  professionals' call.                                  Ka
Total: 007        Case Administration                                                                     42.50             34,418.50

Claims Administration and Objections
02-Mar-20       Review analysis of unsecured claims (.5);               Ferraioli, Raff                    0.80               568.00
                correspond with Committee member (.1), E.
                Richards (.1) and Alix (.1) regarding proof of
                claim.
05-Mar-20         Call with Committee professionals regarding claims    Damast, Craig A.                   1.00               990.00
                  analysis (.6); follow-up discussion with internal
                  working group regarding same (.4).
05-Mar-20         Call with Committee professionals regarding claims    Ferraioli, Raff                    1.00               710.00
                  analysis (.6); follow-up discussion with internal
                  working group regarding same (.4).
05-Mar-20         Call with Committee professionals regarding claims    Goren, Todd M.                     1.00              1,225.00
                  analysis (.6); follow-up discussion with internal
                  working group regarding same (.4).
05-Mar-20         Call with Committee professionals regarding claims    Richards, Erica J.                 1.00               995.00
                  analysis (.6); follow-up discussion with internal
                  working group regarding same (.4).
05-Mar-20         Prepare for (.2) and participate on (.6) call with    Richardson Arnould,                1.20               780.00
                  Committee professionals regarding claims analysis;    Ka
                  follow-up discussion with internal working group
                  regarding same (.4).
09-Mar-20         Call with Alix, Perella and White & Case regarding    Damast, Craig A.                   0.90               891.00
                  claims and potential recovery scenarios.

                                                                    5
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 46 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: April 30, 2020

Date          Services                                               Timekeeper                      Hours                Value
09-Mar-20     Call with Alix, Perella and White & Case regarding     Ferraioli, Raff                    0.90              639.00
              claims and potential recovery scenarios.
09-Mar-20     Call with Alix, Perella and White & Case regarding     Goren, Todd M.                     1.20             1,470.00
              claims and potential recovery scenarios (.9);
              correspond with J. Wooding (Alix) and K. Nystrom
              (Alix) regarding same (.3).
09-Mar-20     Prepare for (.8) and participate on (.9) call with     Richardson Arnould,                1.70             1,105.00
              Alix, Perella and White & Case regarding claims        Ka
              and potential recovery scenarios.
23-Mar-20     Correspond with internal working group regarding       Damast, Craig A.                   0.40              396.00
              CenturyLink's motion for allowance of
              administrative claim and summary (.1); review
              motion (.3).
24-Mar-20     Review summary of CenturyLink motion for               Damast, Craig A.                   0.30              297.00
              payment of administrative expense claim.
24-Mar-20     Review and comment on draft summary of                 Richards, Erica J.                 0.40              398.00
              CenturyLink motion for allowance of
              administrative claim.
24-Mar-20     Analyze motion by CenturyLink for payment of           Richardson Arnould,                1.40              910.00
              administrative expense claim (.6); draft summary of    Ka
              same (.4); correspond with E. Richards regarding
              same (.1); revise same (.3).
25-Mar-20     Call with J. Wooding (Alix) and K. Nystrom (Alix)      Richardson Arnould,                1.10              715.00
              regarding CenturyLink motion for administrative        Ka
              expense claim (.3); review motion regarding same
              in preparation for call (.2); review CenturyLink
              proofs of claim (.6).
31-Mar-20     Correspond with internal working group regarding       Damast, Craig A.                   0.60              594.00
              summary and analysis of CenturyLink motion for
              payment of administrative claim (.4); review same
              (.2).
31-Mar-20     Conduct and analyze legal research regarding           Ferraioli, Raff                    1.90             1,349.00
              CenturyLink motion for administrative claim (1.1);
              call with C. Wick (Crown Castle) regarding same
              (.4); call with S. Rochester (Katten) regarding same
              (.4).
31-Mar-20     Correspond (.2) and call (.4) with C. Wick (Crown      Goren, Todd M.                     0.60              735.00
              Castle) regarding CenturyLink motion for
              administrative claim.
31-Mar-20     Review CenturyLink motion to compel payment of         Marinuzzi, Lorenzo                 2.60             3,705.00
              claim (.7); correspond (.1) and call (.4) with C.
              Wick (Crown Castle) regarding CenturyLink
              motion for administrative claim; call with S.
              Rochester (Katten) regarding same (.4); review
              CenturyLink pleading in Fusion Connect case (.4);
              review case law regarding post-petition contracts
              and termination charges (.6).


                                                              6
       19-22312-rdd       Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                     Pg 47 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: April 30, 2020

Date             Services                                                Timekeeper                    Hours                 Value
31-Mar-20        Further analyze CenturyLink motion for payment          Richardson Arnould,              3.90              2,535.00
                 of administrative expense claim (.4) and related        Ka
                 March 6, 2019 letter agreement (.2); correspond
                 with internal working group regarding analysis of
                 same and proposed insert for Committee
                 presentation (.4); correspond (.6) and call (.2) with
                 K. Nystrom (Alix) regarding response and
                 preliminary conclusions to same; call with J.
                 Wooding (Alix) regarding same (.3); call with S.
                 Rochester (Katten) regarding CenturyLink motion
                 for administrative claim (.4); conduct legal analysis
                 regarding payment of termination liability amounts
                 as administrative expense (1.2); correspond with R.
                 Ferraioli regarding same (.2).
Total: 008       Claims Administration and Objections                                                    23.90             21,007.00

Employment and Fee Applications
03-Mar-20      Finalize January monthly fee statement.                   Ferraioli, Raff                  0.40               284.00
04-Mar-20        File and coordinate service of MoFo and Perella         Guido, Laura                     0.40               160.00
                 January fee statements.
19-Mar-20        Correspond with Windstream regarding January fee        Ferraioli, Raff                  0.20               142.00
                 application; finalize request for payment.
20-Mar-20        Finalize, file and coordinate service of Perella's      Guido, Laura                     0.40               160.00
                 February fee statement.
20-Mar-20        Correspond with Perella regarding monthly fee           Richardson Arnould,              0.60               390.00
                 application (.2); review same (.2); coordinate filing   Ka
                 of same (.1); confirm filing with Perella (.1).
23-Mar-20        Correspond with L. Guido regarding additional           Ferraioli, Raff                  0.20               142.00
                 search parties; review list of same.
23-Mar-20        Coordinate and review supplemental conflicts            Guido, Laura                     0.40               160.00
                 searches.
24-Mar-20        Review and compare supplemental list of parties         Guido, Laura                     2.60              1,040.00
                 for conflicts search (2.5); correspond with R.
                 Ferraioli regarding same (.1).
26-Mar-20        Correspond with Committee advisors regarding            Damast, Craig A.                 0.20               198.00
                 interim fee application deadline.
26-Mar-20        Analyze Alix fee statement; arrange for filing of       Ferraioli, Raff                  0.10                71.00
                 same.
26-Mar-20        Update schedules to supplemental declaration in         Guido, Laura                     0.30               120.00
                 support of MoFo retention (.2); file and coordinate
                 service of Alix's 11th monthly fee statement (.1).
30-Mar-20        Prepare MoFo's February fee statement.                  Guido, Laura                     1.60               640.00
31-Mar-20        Finalize February monthly fee statement.                Ferraioli, Raff                  0.60               426.00
Total: 011       Employment and Fee Applications                                                          8.00              3,933.00




                                                                  7
       19-22312-rdd       Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                         Main Document
                                                     Pg 48 of 249



Matter Number: 017254-0000001                                                                  Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                                Invoice Date: April 30, 2020

Date             Services                                                 Timekeeper                      Hours                Value
Financing and Cash Collateral
02-Mar-20       Analyze interest rates payable on secured claims in       Richards, Erica J.                 0.40              398.00
                connection with DIP order.
11-Mar-20        Review DIP order regarding asset recovery                Goren, Todd M.                     0.40              490.00
                 analysis.
Total: 013       Financing and Cash Collateral                                                               0.80              888.00

Other Litigation
01-Mar-20        Correspond with S. Rappoport regarding tentative         Buckley, Janie C.                  0.10               71.00
                 Uniti settlement.
01-Mar-20        Correspond with internal working group regarding         Damast, Craig A.                   0.90              891.00
                 tentative settlement reached in Uniti litigation (.3);
                 correspond with internal working group regarding
                 possible status conference regarding Uniti litigation
                 (.6).
01-Mar-20        Review correspondence regarding status of                Goren, Todd M.                     1.60             1,960.00
                 settlement (.3); correspond with internal working
                 group regarding same (.4); correspond with
                 Milbank regarding same (.2); review summary of
                 potential objections to settlement (.5); correspond
                 with internal working group regarding same (.2).
02-Mar-20        Correspond with litigation parties regarding             Goren, Todd M.                     1.60             1,960.00
                 hearing, timing and depositions (.4); review and
                 revise draft analysis for Committee of Uniti
                 litigation (.4); review draft of Uniti settlement
                 agreement (.8).
03-Mar-20        Correspond with internal working group regarding         Damast, Craig A.                   2.30             2,277.00
                 status conference regarding Uniti litigation and
                 settlement (.3); correspond with internal working
                 group regarding Uniti litigation assessment
                 presentation (.3); review and revise same (1.1);
                 correspond with R. Ferraioli and Committee
                 members regarding Uniti litigation and settlement
                 update (.2); review court orders regarding summary
                 judgment motions in Charter litigation (.4).
03-Mar-20        Conduct and analyze legal research regarding             Ferraioli, Raff                    1.10              781.00
                 proposed settlement (.7); call with A. Selick
                 regarding same (.4).
03-Mar-20        Review and revise litigation analysis for Committee      Goren, Todd M.                     2.40             2,940.00
                 (.7); review and revise Perella and Alix analysis of
                 Uniti settlement (.6); correspond with Perella and
                 Alix regarding same (.3); review and analyze
                 settlement agreement regarding payment of fees
                 (.4); call with H. Denman (White & Case)
                 regarding same (.2); correspond with Kirkland
                 regarding settlement (.2).
03-Mar-20        Revise Uniti litigation presentation.                    Rappoport, Steve                   1.90             1,767.00


                                                                  8
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                 Pg 49 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: April 30, 2020

Date          Services                                              Timekeeper                      Hours                Value
03-Mar-20     Correspond with Alix and S. Rappoport regarding       Richardson Arnould,                2.90             1,885.00
              rent paid to Uniti (.4); review Uniti litigation      Ka
              summary presentation (.8); correspond with S.
              Rappoport regarding revisions to same (.4); review
              Alix and Perella presentation regarding plan and
              settlement (.9); correspond with T. Goren, Perella
              and Alix regarding revisions to same (.4).
03-Mar-20     Call with R. Ferraioli regarding proposed Uniti       Selick, Allison                    0.80              568.00
              settlement (.4); review materials regarding same
              (.4).
04-Mar-20     Correspond with internal working group, Perella       Damast, Craig A.                   1.80             1,782.00
              and Alix teams regarding summary of proposed
              Uniti settlement and PSA (.7); discuss objection to
              Rule 9019 motion regarding Uniti settlement with
              R. Ferraioli (.3); conduct legal research regarding
              same (.6); correspond with internal working group
              regarding Charter pre-trial conference (.2).
04-Mar-20     Conduct and analyze legal research regarding          Ferraioli, Raff                    2.10             1,491.00
              settlement (1.2); draft pleading in connection with
              same (.6); discuss objection to Rule 9019 motion
              regarding Uniti settlement with C. Damast (.3).
04-Mar-20     Conduct legal research regarding potential            Selick, Allison                    4.20             2,982.00
              objection to Uniti settlement (3.8); draft
              memorandum regarding same (.4).
05-Mar-20     Correspond with T. Goren regarding objection to       Damast, Craig A.                   0.30              297.00
              Uniti settlement.
05-Mar-20     Consider issues related to recharacterization claim   Dopsch, Peter C.                   0.20              245.00
              as collateral.
05-Mar-20     Conduct and analyze legal research regarding          Ferraioli, Raff                    0.60              426.00
              objection to settlement.
05-Mar-20     Discuss research regarding value and allocation of    Goren, Todd M.                     0.30              367.50
              settlement consideration with E. Richards.
05-Mar-20     Discuss research regarding value and allocation of    Richards, Erica J.                 0.30              298.50
              settlement consideration with T. Goren.
05-Mar-20     Conduct legal research regarding settlement           Selick, Allison                    2.60             1,846.00
              objection (2.3); correspond with R. Ferraioli
              regarding same (.3).
06-Mar-20     Correspond with internal working group and            Damast, Craig A.                   0.30              297.00
              Committee members regarding Uniti Rule 9019
              motion.
06-Mar-20     Conduct and analyze legal research regarding          Ferraioli, Raff                    1.40              994.00
              settlement objection (.6); analyze motion to
              approve settlement (.8).
06-Mar-20     Review motion to approve Uniti settlement.            Goren, Todd M.                     1.20             1,470.00
06-Mar-20     Review Uniti Rule 9019 motion.                        Rappoport, Steve                   0.40              372.00



                                                              9
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                  Pg 50 of 249



Matter Number: 017254-0000001                                                           Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                         Invoice Date: April 30, 2020

Date          Services                                               Timekeeper                    Hours                Value
07-Mar-20     Conduct and analyze legal research regarding           Ferraioli, Raff                  0.90              639.00
              settlement.
07-Mar-20     Review motion to approve Uniti settlement.             Melendez, Miranda B.             0.10               71.00
08-Mar-20     Conduct legal research regarding potential             Selick, Allison                  0.40              284.00
              objection to Uniti settlement.
09-Mar-20     Conduct legal research regarding chose in action       Belcastro, Thomas                1.10              616.00
              related to recharacterization claim.                   Dome
09-Mar-20     Correspond with internal working group and White       Damast, Craig A.                 1.80             1,782.00
              & Case team regarding coordinated Uniti Rule
              9019 motion (.6); review Debtors' Rule 9019
              motion to approve Uniti settlement (.8); discuss
              objection to settlement with R. Ferraioli (.4).
09-Mar-20     Analyze revised PSA (.4); draft objection to           Ferraioli, Raff                  1.40              994.00
              settlement (.6); discuss same with T. Goren (.4).
09-Mar-20     Review Uniti settlement motion/order (.8); review      Goren, Todd M.                   1.40             1,715.00
              key issues for objection with internal working
              group (.4); correspond with Milbank regarding
              objection (.2).
09-Mar-20     Review Rule 9019 motion.                               Greer, Jocelyn Edith             1.60             1,296.00
09-Mar-20     Correspond with R. Ferraioli regarding 9019            Selick, Allison                  0.10               71.00
              research.
10-Mar-20     Conduct legal research regarding chose in action       Belcastro, Thomas                5.80             3,248.00
              related to recharacterization claim.                   Dome
10-Mar-20     Further review Debtors' 9019 motion to approve         Damast, Craig A.                 1.40             1,386.00
              Uniti settlement (1.1); correspond with internal
              working group regarding same (.3).
10-Mar-20     Correspond with T. Belcastro regarding                 Dopsch, Peter C.                 0.30              367.50
              recharacterization claim as collateral.
10-Mar-20     Conduct and analyze legal research regarding           Ferraioli, Raff                  2.40             1,704.00
              settlement and PSA (.9); draft objection to same
              (1.1); call with Milbank regarding proposed Uniti
              settlement (.4).
10-Mar-20     Call with Milbank regarding proposed Uniti             Goren, Todd M.                   0.70              857.50
              settlement (.4); review key points for same (.3).
10-Mar-20     Review strategy regarding Uniti settlement             Marinuzzi, Lorenzo               4.40             6,270.00
              objection (.8); review and revise proposed waterfall
              of value of settlement (1.2); call with Perella and
              Alix regarding draft waterfall and next steps (1.0);
              review timeline for settlement discovery and brief
              (.5); review case authority for adoption of 1129
              standards to 9019 settlements (.9).
11-Mar-20     Correspond with internal working group regarding       Damast, Craig A.                 0.60              594.00
              Rule 9019 motion (.2); correspond with internal
              working group regarding same and revisions (.2);
              correspond with intervenors regarding same (.2).



                                                             10
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 51 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: April 30, 2020

Date          Services                                                Timekeeper                      Hours                Value
11-Mar-20     Conduct and analyze legal research regarding            Ferraioli, Raff                    7.40             5,254.00
              settlement and PSA (1.3); draft objection to same
              (6.1).
12-Mar-20     Continue to review Debtors' Rule 9019 motion to         Damast, Craig A.                   6.50             6,435.00
              approve Uniti settlement (.8); review and revise
              Committee's objection to motion (5.7).
12-Mar-20     Conduct and analyze legal research regarding            Ferraioli, Raff                    9.70             6,887.00
              objection to settlement (2.3); draft same (7.2);
              review status of objection with T. Goren (.2).
12-Mar-20     Review status of objection with R. Ferraioli.           Goren, Todd M.                     0.20              245.00
13-Mar-20     Correspond with internal working group and White        Damast, Craig A.                   2.10             2,079.00
              & Case team regarding possible global settlement
              proposal regarding Uniti litigation (.2); review and
              revise current draft of objection to Debtors' 9019
              motion to approve Uniti settlement (1.4);
              correspond with R. Ferraioli regarding same and
              comments (.3); correspond with internal working
              group regarding Uniti 9019 motion status (.2).
13-Mar-20     Revise objection to settlement.                         Ferraioli, Raff                    0.30              213.00
13-Mar-20     Correspond with Milbank regarding settlement            Goren, Todd M.                     0.80              980.00
              objection (.2); review motion to approve backstop
              agreement (.6).
14-Mar-20     Review Debtors' motion to approve entry into            Damast, Craig A.                   3.10             3,069.00
              backstop agreement (.6); correspond with internal
              working group regarding same and potential
              objection (.8); review precedent for same (.6);
              correspond with internal working group and Perella
              team regarding same (.3); correspond with internal
              working group regarding current draft of objection
              to Uniti Rule 9019 motion (.3); review same (.5).
14-Mar-20     Analyze comments to draft objection to settlement       Ferraioli, Raff                    1.60             1,136.00
              (.4); revise same (1.2).
14-Mar-20     Call with Milbank regarding settlement status (.5);     Goren, Todd M.                     1.10             1,347.50
              correspond with internal working group regarding
              same (.2); correspond with internal working group
              regarding backstop motion and next steps (.4).
14-Mar-20     Review backstop motion.                                 Rappoport, Steve                   0.60              558.00
14-Mar-20     Review and revise draft objection to Uniti              Richards, Erica J.                 4.10             4,079.50
              settlement.




                                                                 11
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                  Pg 52 of 249



Matter Number: 017254-0000001                                                           Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                         Invoice Date: April 30, 2020

Date          Services                                               Timekeeper                    Hours                Value
15-Mar-20     Correspond with internal working group regarding       Damast, Craig A.                 1.60             1,584.00
              backstop motion (.4); correspond with internal
              working group and White & Case team regarding
              possible settlement proposal and term sheet
              regarding Uniti settlement (.2); review same (.4);
              correspond with internal working group and Perella
              team regarding precedent and analysis of
              premium/fees under backstop agreement (.4);
              correspond with R. Ferraioli regarding objection to
              backstop motion (.2).
15-Mar-20     Correspond with internal working group regarding       Ferraioli, Raff                  0.20              142.00
              backstop, settlement and next steps.
16-Mar-20     Discuss objection to settlement with R. Ferraioli      Damast, Craig A.                 6.30             6,237.00
              (.2); review backstop motion and agreement (1.8);
              review Perella analysis of comps (.2); prepare
              outline for objection to backstop motion (3.8);
              correspond with R. Ferraioli regarding same (.3).
16-Mar-20     Analyze comments to objection to settlement (.6);      Ferraioli, Raff                  0.80              568.00
              discuss same with C. Damast (.2).
16-Mar-20     Review and revise draft objection to Uniti             Goren, Todd M.                   4.90             6,002.50
              settlement (2.7); correspond with internal working
              group regarding same (.4); call with H. Denman
              (White & Case) regarding same (.3); review and
              analyze draft settlement term sheet (.7); calls with
              M. Brod (Milbank) (.2) and F. Munshi (Perella) (.2)
              regarding same; review and analyze Perella analysis
              of backstop motion (.4).
16-Mar-20     Review backstop motion.                                Greer, Jocelyn Edith             0.90              729.00
16-Mar-20     Review status of Uniti settlement agreement and        Marinuzzi, Lorenzo               0.80             1,140.00
              potential MAC for COVID.
16-Mar-20     Discuss Charter case with S. Rochester (Katten).       Rappoport, Steve                 0.30              279.00
16-Mar-20     Review correspondence from S. Rappoport                Richardson Arnould,              0.40              260.00
              regarding Charter adversary proceeding update.         Ka
17-Mar-20     Correspond with R. Ferraioli regarding objection to    Damast, Craig A.                 3.60             3,564.00
              backstop motion (.4); correspond with R. Ferraioli
              and K. Richardson regarding summary of backstop
              motion for Committee (.5); correspond with
              internal working group and F. Munshi (Perella)
              regarding backstop motion and issues (.4);
              correspond with internal working group regarding
              backstop motion summary and revisions (.9);
              review backstop agreement (.5); correspond with
              internal working group regarding draft letter to
              parties regarding timing and possible adjournment
              of Uniti Rule 9019 and backstop motions (.3);
              review same (.4); correspond with internal working
              group regarding summary of Charter decision (.2).



                                                            12
       19-22312-rdd     Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                   Pg 53 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: April 30, 2020

Date          Services                                                  Timekeeper                    Hours                Value
17-Mar-20     Review comments to settlement objection (.4);             Ferraioli, Raff                  0.70              497.00
              analyze letter regarding litigation schedule and next
              steps (.1); correspond with C. Damast regarding
              backstop objection (.2).
17-Mar-20     Call with L. Marinuzzi regarding Uniti term sheet         Goren, Todd M.                   2.40             2,940.00
              (.4); call with M. Brod (Milbank) (.2) and White &
              Case (1.0) regarding same; review Perella analysis
              of same (.4); correspond with Perella and internal
              working group regarding same (.2); follow-up call
              with C. Koster (White & Case) regarding same (.2).
17-Mar-20     Review decision regarding Charter request for jury        Marinuzzi, Lorenzo               0.80             1,140.00
              trial (.4); call with T. Goren regarding Uniti term
              sheet (.4).
17-Mar-20     Review backstop motion (.6); review invoices for          Rappoport, Steve                 2.80             2,604.00
              Charter trial (.3); review Charter trial exhibits (.3);
              draft letter to parties regarding adjournment (1.6).
17-Mar-20     Analyze Debtors' backstop motion and second               Richardson Arnould,              3.90             2,535.00
              amended PSA (1.1); draft memorandum regarding             Ka
              same (.4); correspond with C. Damast, R. Ferraioli
              and F. Munshi (Perella) regarding backstop motion
              (.9); correspond with internal working group
              regarding backstop summary (.2); analyze backstop
              agreement's termination events (.6); revise
              memorandum per comments from C. Damast (.2);
              review Perella's analysis of proposed Uniti
              settlement (.3); correspond with Perella and T.
              Goren regarding revisions to same (.2).
18-Mar-20     Correspond with R. Ferraioli regarding objection to       Damast, Craig A.                 2.20             2,178.00
              backstop motion (.3); call with internal working
              group regarding objections to settlement and
              backstop (.2); correspond with internal working
              group regarding letter requesting adjournment of
              9019 and backstop motions until confirmation (.3);
              correspond with internal working group and Perella
              team regarding status of 9019 and backstop
              discussions (.3); further review of backstop motion
              and agreement (1.1).
18-Mar-20     Call with internal working group regarding                Ferraioli, Raff                  0.80              568.00
              objections to settlement and backstop (.2); revise
              objection to settlement (.6).
18-Mar-20     Call with internal working group regarding                Goren, Todd M.                   0.90             1,102.50
              objections to settlement and backstop (.2); draft
              proposed allocation language for Uniti settlement
              order (.4); correspond with White & Case regarding
              same (.3).
18-Mar-20     Call with internal working group regarding                Greer, Jocelyn Edith             0.20              162.00
              objections to settlement and backstop.



                                                                13
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 54 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: April 30, 2020

Date          Services                                               Timekeeper                      Hours                Value
18-Mar-20     Review correspondence and pleadings for Charter        Levitt, Jamie A.                   0.90             1,192.50
              and Uniti.
18-Mar-20     Call with internal working group regarding             Rappoport, Steve                   1.10             1,023.00
              objections to settlement and backstop (.2); finalize
              and send letter regarding 9019 schedule (.6); review
              draft correspondence regarding allocation of Uniti
              settlement value reservation of rights (.3).
18-Mar-20     Call with internal working group regarding             Richards, Erica J.                 1.60             1,592.00
              objections to settlement and backstop (.2); review
              backstop motion and comp analysis prepared by
              Perella (1.4).
18-Mar-20     Call with internal working group regarding             Richardson Arnould,                0.20              130.00
              objections to settlement and backstop.                 Ka
19-Mar-20     Conduct case law research related to Uniti             Belcastro, Thomas                  0.70              392.00
              recharacterization claim.                              Dome
19-Mar-20     Call with White & Case regarding allocation            Goren, Todd M.                     1.70             2,082.50
              language for settlement order (.7); correspond with
              Debtors and objecting parties regarding same (.3);
              call with Perella and Alix regarding status of
              objections and next steps (.4); correspond with R.
              Ferraioli regarding objection (.3).
19-Mar-20     Draft backstop objection (3.7); call with F. Munshi    Richards, Erica J.                 3.90             3,880.50
              (Perella) and S. Eghlimi (Perella) regarding
              declaration in support of same (.2).
20-Mar-20     Conduct case law research related to Uniti             Belcastro, Thomas                  4.10             2,296.00
              recharacterization claim.                              Dome
20-Mar-20     Review J. Cooper letter to Judge Drain regarding       Damast, Craig A.                   2.40             2,376.00
              proposed Uniti settlement (.4); correspond with
              internal working group regarding termination
              provisions of PSA (.3); review same (.4); call with
              internal working group regarding U.S. Trustee's
              proposal (.4); review revised term sheet (.4);
              correspond with internal working group regarding
              stipulated order to extend deadlines regarding
              possible adjournment of Uniti 9019 and backstop
              motions (.2); review same (.3).
20-Mar-20     Analyze settlement proposal (.2); call with internal   Ferraioli, Raff                    0.60              426.00
              working group regarding same (.4).
20-Mar-20     Correspond with internal working group regarding       Goren, Todd M.                     0.90             1,102.50
              scheduling and hearing logistics (.2); review
              memorandum regarding PSA/BCA termination
              provisions (.3); call with internal working group
              regarding U.S. Trustee's proposal (.4).
20-Mar-20     Review settlement agreement and PSA to                 Marinuzzi, Lorenzo                 1.20             1,710.00
              determine closing risks (.8); review K. Richardson's
              memorandum regarding force majeure in New
              York (.4).


                                                             14
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                 Pg 55 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: April 30, 2020

Date          Services                                               Timekeeper                      Hours                Value
20-Mar-20     Review K. Richardson correspondence regarding          Rappoport, Steve                   0.40              372.00
              termination of PSA/BCA.
20-Mar-20     Call with internal working group regarding             Richardson Arnould,                6.60             4,290.00
              settlement proposal (.4); analyze PSA and backstop     Ka
              agreement (2.1); conduct legal research regarding
              doctrine of impossibility and force majeure clauses
              in Second Circuit (1.6); draft summary of research
              findings and termination provisions in PSA and
              related documents (1.8); correspond with internal
              working group regarding findings (.3); correspond
              with T. Goren and L. Marinuzzi regarding
              preliminary conclusions and clarifications (.4).
21-Mar-20     Revise objection to Uniti settlement.                  Ferraioli, Raff                    0.90              639.00
22-Mar-20     Revise objection to Uniti settlement.                  Ferraioli, Raff                    1.80             1,278.00
23-Mar-20     Correspond with R. Ferraioli regarding objection to    Damast, Craig A.                   0.30              297.00
              Uniti 9019 motion.
23-Mar-20     Revise objection to Uniti settlement.                  Ferraioli, Raff                    2.70             1,917.00
23-Mar-20     Call with E. Richards and C. Koster (White &           Goren, Todd M.                     0.20              245.00
              Case) regarding Perella settlement waterfall
              analysis.
23-Mar-20     Review Uniti settlement term sheet and                 Levitt, Jamie A.                   0.60              795.00
              correspondence regarding same.
23-Mar-20     Continue drafting objection to backstop motion         Richards, Erica J.                 5.80             5,771.00
              (5.6); call with T. Goren and C. Koster (White &
              Case) regarding Perella waterfall settlement
              analysis (.2).
24-Mar-20     Conduct legal research regarding case law related      Belcastro, Thomas                  1.80             1,008.00
              to categorization of Uniti recharacterization          Dome
              settlement proceeds.
24-Mar-20     Correspond with internal working group regarding       Damast, Craig A.                   0.20              198.00
              adjournment of Uniti 9019 and backstop motions.
24-Mar-20     Call with E. Richards regarding objections to Uniti    Ferraioli, Raff                    2.60             1,846.00
              settlement and backstop (.5); discuss same with T.
              Goren (.2); revised objection to settlement (1.9).
24-Mar-20     Call with R. Ferraioli regarding objections to Uniti   Goren, Todd M.                     1.40             1,715.00
              settlement and backstop (.2); correspond with
              internal working group regarding hearing timing
              (.4); call with White & Case and Kirkland
              regarding same (.4); follow-up discussions with C.
              Shore (UMB) and B. Weiland (Kirkland) regarding
              same (.4).
24-Mar-20     Correspond with Katten and L. Guido regarding          Greer, Jocelyn Edith               0.20              162.00
              unredacted copies of filings.




                                                             15
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                         Main Document
                                                  Pg 56 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: April 30, 2020

Date          Services                                                 Timekeeper                      Hours                Value
24-Mar-20     Call with J. Winters (White & Case) regarding            Rappoport, Steve                   0.70              651.00
              adjournment of 9019 motion (.3); call with
              Kirkland and White & Case regarding hearing
              timing (.4).
24-Mar-20     Call with R. Ferraioli regarding objections to Uniti     Richards, Erica J.                 1.60             1,592.00
              settlement and backstop (.5); further draft backstop
              objection (1.1).
25-Mar-20     Correspond with internal working group regarding         Damast, Craig A.                   0.40              396.00
              adjournment of Uniti 9019 and backstop motions
              (.2); correspond with internal working group,
              Perella and Alix teams regarding conversation with
              Kirkland team regarding proposed Uniti settlement
              term sheet (.2).
25-Mar-20     Draft insert to settlement objection regarding value     Ferraioli, Raff                    2.30             1,633.00
              allocation (1.4); revise objection to settlement (.9).
25-Mar-20     Correspond with internal working group regarding         Goren, Todd M.                     0.20              245.00
              adjournment of hearing.
25-Mar-20     Finalize proposal for settlement (.4); correspond        Marinuzzi, Lorenzo                 1.70             2,422.50
              with Kirkland regarding settlement (.4); review T.
              Lauria's (UMB) correspondence to Kirkland
              regarding settlement (.3); call with S. Hessler
              (Kirkland) regarding settlement (.3); draft
              memorandum to internal working group regarding
              S. Hessler call (.3).
25-Mar-20     Review settlement proposal sent to Debtors.              Rappoport, Steve                   0.10               93.00
25-Mar-20     Draft declaration in support of backstop objection.      Richards, Erica J.                 0.10               99.50
25-Mar-20     Review notice of hearing adjournment in                  Richardson Arnould,                0.80              520.00
              connection with settlement and backstop hearing          Ka
              (.2); revise schedule of material case dates
              accordingly (.1); review internal correspondence
              regarding Debtors' concerns/questions with
              indenture trustees' settlement proposal (.3); review
              Perella analysis of same (.2).
26-Mar-20     Correspond with internal working group and               Damast, Craig A.                   0.40              396.00
              Perella team regarding Uniti settlement
              counterproposal (.2); correspond with internal
              working group and Committee members regarding
              adjournment of Uniti settlement, backstop motions
              and discovery status (.2).
26-Mar-20     Review timeline for objection and arguments.             Marinuzzi, Lorenzo                 0.60              855.00
26-Mar-20     Review correspondence from Debtors regarding             Richardson Arnould,                0.20              130.00
              questions to settlement (.1); review as-filed notice     Ka
              of adjournment (.1).




                                                               16
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 57 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: April 30, 2020

Date          Services                                                Timekeeper                      Hours                Value
27-Mar-20     Correspond (.4) and call (.4) with internal working     Damast, Craig A.                   1.40             1,386.00
              group, Alix and Perella teams regarding Elliott's
              response to settlement term sheet and next steps;
              correspond with White & Case and Paul Weiss
              teams regarding Uniti settlement positions and
              status (.3); correspond with internal working group
              regarding update on Uniti settlement status (.3).
27-Mar-20     Correspond (.1) and call (.4) with internal working     Ferraioli, Raff                    0.80              568.00
              group, Alix and Perella teams regarding Elliott's
              response to settlement term sheet and next steps;
              analyze correspondence from T. Lauria (UMB)
              regarding same (.1); revise settlement objection
              (.2).
27-Mar-20     Review Elliott response to proposal and T. Lauria       Goren, Todd M.                     0.90             1,102.50
              (UMB) response to same (.4); correspond (.1) and
              call (.4) with internal working group, Perella and
              Alix teams regarding Elliott's response to
              settlement term sheet and next steps.
27-Mar-20     Call with internal working group, Alix and Perella      Greer, Jocelyn Edith               0.40              324.00
              teams regarding Elliott's response to settlement
              term sheet and next steps.
27-Mar-20     Prepare for (.2) and participate on (.4) call with      Marines, Jennifer L.               0.60              720.00
              internal working group, Alix and Perella teams
              regarding Elliott's response to settlement term sheet
              and next steps.
27-Mar-20     Call with S. Khalil (Milbank) regarding Uniti           Marinuzzi, Lorenzo                 1.90             2,707.50
              settlement (.4); review response from Davis Polk
              regarding Uniti proposal (.3); review T. Lauria
              (UMB) correspondence to Debtors and Davis Polk
              regarding value of settlement proposal (.5);
              correspond with T. Lauria regarding creditor
              proposal and response (.3); call with internal
              working group, Alix and Perella teams regarding
              Elliott's response to settlement term sheet and next
              steps (.4).
27-Mar-20     Call with internal working group, Alix and Perella      Melendez, Miranda B.               0.40              284.00
              teams regarding Elliott's response to settlement
              term sheet and next steps.
27-Mar-20     Call with internal working group, Alix and Perella      Rappoport, Steve                   0.40              372.00
              teams regarding Elliott's response to settlement
              term sheet and next steps.
27-Mar-20     Further draft of backstop objection (2.7); call with    Richards, Erica J.                 3.10             3,084.50
              internal working group, Alix and Perella teams
              regarding Elliott's response to settlement term sheet
              and next steps (.4).




                                                             17
       19-22312-rdd       Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                     Pg 58 of 249



Matter Number: 017254-0000001                                                                 Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                               Invoice Date: April 30, 2020

Date             Services                                                Timekeeper                      Hours                  Value
27-Mar-20        Coordinate (.1) and participate on (.4) call with       Richardson Arnould,                0.50                325.00
                 internal working group, Alix and Perella teams          Ka
                 regarding Elliott's response to settlement term sheet
                 and next steps.
30-Mar-20        Draft analysis and summary of case law related to       Belcastro, Thomas                  1.40                784.00
                 Uniti recharacterization.                               Dome
30-Mar-20        Correspond with R. Ferraioli regarding objection to     Damast, Craig A.                   0.50                495.00
                 Uniti 9019 motion; correspond with internal
                 working group regarding discussions with Kirkland
                 regarding possibility of Uniti 9019 motion
                 settlement.
30-Mar-20        Analyze correspondence among intervenors                Ferraioli, Raff                    2.10               1,491.00
                 regarding discovery issues (.2); revise objection to
                 settlement (1.9).
30-Mar-20        Review draft objection to Uniti settlement              Marinuzzi, Lorenzo                 1.40               1,995.00
                 agreement (.8); review plan related objections to
                 settlement (.6).
30-Mar-20        Further draft backstop objection.                       Richards, Erica J.                 0.20                199.00
31-Mar-20        Correspond with R. Ferraioli regarding current draft    Damast, Craig A.                   3.80               3,762.00
                 of objection to Uniti 9019 motion (.2); review and
                 revise same (3.6).
31-Mar-20        Analyze comments to settlement objection (.4);          Ferraioli, Raff                    1.60               1,136.00
                 revise same (1.2).
31-Mar-20        Review and revise objection to Uniti 9019.              Goren, Todd M.                     1.80               2,205.00
31-Mar-20        Review M. Ahern's summaries of cases and                Greer, Jocelyn Edith               2.70               2,187.00
                 research.
31-Mar-20        Review status of objection to Uniti settlement (.4);    Marinuzzi, Lorenzo                 1.40               1,995.00
                 review and revise correspondence to Davis Polk
                 regarding relevancy of Uniti stock sale to
                 settlement objection (.6); review correspondence
                 with White & Case regarding approach to Uniti
                 settlement litigation (.4).
31-Mar-20        Further revise backstop objection (2.6); call with F.   Richards, Erica J.                 2.80               2,786.00
                 Munshi (Perella) regarding same (.2).
Total: 014       Other Litigation                                                                        211.70              194,055.50

Meetings and Communications with Creditors
01-Mar-20      Correspond with Committee regarding status of             Ferraioli, Raff                    0.30                213.00
               settlement; correspond with internal working group
               regarding same; coordinate with K. Richardson
               regarding upcoming Committee call.
01-Mar-20        Review and revise settlement update to Committee.       Goren, Todd M.                     0.30                367.50
02-Mar-20        Prepare for (.2) and participate on (.9) Committee      Damast, Craig A.                   1.80               1,782.00
                 call; follow-up discussion with internal working
                 group regarding same and next steps (.7).


                                                                18
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                         Main Document
                                                  Pg 59 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: April 30, 2020

Date          Services                                                 Timekeeper                      Hours                Value
02-Mar-20     Prepare for (.5) and participate on (.9) Committee       Ferraioli, Raff                    2.10             1,491.00
              call; follow-up discussion with internal working
              group regarding same and next steps (.7).
02-Mar-20     Prepare for (.3) and participate on (.9) Committee       Goren, Todd M.                     2.10             2,572.50
              call; follow-up discussion with internal working
              group regarding same and next steps (.7);
              correspond with S. Friedberg regarding plan
              question (.2).
02-Mar-20     Prepare for (.5); and participate on (.9) Committee      Marinuzzi, Lorenzo                 2.40             3,420.00
              call; follow-up discussion with internal working
              group regarding same and next steps (.7); call with
              K. Herschkopf (CenturyLink) regarding status (.3).
02-Mar-20     Prepare for (.3) and participate on (.9) Committee       Rappoport, Steve                   8.10             7,533.00
              call; follow-up discussion with internal working
              group regarding same and next steps (.7); prepare
              presentation for Committee regarding Uniti
              litigation (6.2).
02-Mar-20     Review draft materials for upcoming Committee            Richards, Erica J.                 2.20             2,189.00
              call (.6); participate on Committee call (.9); follow-
              up discussion with internal working group
              regarding same and next steps (.7).
02-Mar-20     Prepare for (.1) and participate on (.9) Committee       Richardson Arnould,                1.70             1,105.00
              call; follow-up discussion with internal working         Ka
              group regarding same and next steps (.7).
03-Mar-20     Correspond with internal working group regarding         Damast, Craig A.                   0.20              198.00
              materials for upcoming Committee call.
03-Mar-20     Correspond with Committee regarding update and           Ferraioli, Raff                    0.60              426.00
              next steps; correspond with internal working group
              regarding same.
03-Mar-20     Review and revise correspondence to Committee            Goren, Todd M.                     1.20             1,470.00
              regarding hearing and status (.4); review and
              analyze Alix and Perella materials for Committee
              call (.8).
03-Mar-20     Call with C. Shore (UMB) regarding hearing.              Marinuzzi, Lorenzo                 0.40              570.00
03-Mar-20     Review draft presentation for upcoming Committee         Richards, Erica J.                 0.20              199.00
              call.




                                                              19
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                 Pg 60 of 249



Matter Number: 017254-0000001                                                           Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                         Invoice Date: April 30, 2020

Date          Services                                             Timekeeper                      Hours                Value
03-Mar-20     Draft agenda for upcoming Committee call (.8);       Richardson Arnould,                3.30             2,145.00
              correspond with J. Wooding (Alix), F. Munshi         Ka
              (Perella) and S. Eghlimi (Perella) regarding
              materials for circulation to Committee (.5); draft
              Committee transmittal regarding upcoming call and
              related materials (.3); review trading update
              materials for Committee call from Perella (.2);
              review financial presentation from Alix (.9);
              provide comments and questions to J. Wooding and
              A. Perella (Alix) regarding same (.3); correspond
              with internal working group regarding Committee
              transmittals and various materials (.3).
04-Mar-20     Prepare for (.7) and participate on (1.1) weekly     Damast, Craig A.                   1.80             1,782.00
              Committee call.
04-Mar-20     Prepare for (.1) and participate on (1.1) weekly     Ferraioli, Raff                    1.20              852.00
              Committee call.
04-Mar-20     Prepare for (.4) and participate on (1.1) weekly     Goren, Todd M.                     1.80             2,205.00
              Committee call; call with Hain Capital regarding
              case status (.3).
04-Mar-20     Prepare for (.8) and participate on (1.1) weekly     Marinuzzi, Lorenzo                 1.90             2,707.50
              Committee call.
04-Mar-20     Prepare for (.3) and participate on (1.1) weekly     Rappoport, Steve                   1.40             1,302.00
              Committee call.
04-Mar-20     Participate on weekly Committee call (1.1); call     Richards, Erica J.                 1.40             1,393.00
              with Hain Capital regarding case status (.3).
04-Mar-20     Prepare for (.3) and participate on (1.1) weekly     Richardson Arnould,                1.40              910.00
              Committee call.                                      Ka
06-Mar-20     Review correspondence from creditor regarding        Goren, Todd M.                     0.40              490.00
              Windstream case (.3); correspond with internal
              working group regarding same (.1).
10-Mar-20     Correspond with Perella and Alix teams regarding     Damast, Craig A.                   1.10             1,089.00
              materials for upcoming Committee call (.4);
              correspond with internal working group regarding
              same and agenda (.4); review same (.3).




                                                             20
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 61 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: April 30, 2020

Date          Services                                               Timekeeper                      Hours                Value
10-Mar-20     Draft recent pleadings (.5); draft agenda for March    Richardson Arnould,                4.70             3,055.00
              11, 2020 Committee call (.3); correspond with J.       Ka
              Wooding (Alix), F. Munshi (Perella) and S.
              Eghlimi (Perella) regarding weekly materials for
              circulation to Committee (.2); draft Committee
              transmittal regarding upcoming call and related
              materials (.3); review movement in trading update
              from Perella (.1); review financial presentation
              from Alix (.3); provide comments to J. Wooding
              (Alix) regarding same (.1); correspond with internal
              working group regarding Committee transmittals
              (.3); review drafts of Alix's presentation regarding
              potential recoveries for unsecured claims (1.2);
              correspond with J. Wooding (Alix) regarding
              revisions to same (.8); correspond with T. Goren,
              Perella and Alix regarding same and circulation to
              Committee (.6).
11-Mar-20     Prepare for (.4) and participate on (.8) weekly        Damast, Craig A.                   1.20             1,188.00
              Committee call.
11-Mar-20     Prepare for (.3) and participate on (.8) weekly        Ferraioli, Raff                    1.10              781.00
              Committee call.
11-Mar-20     Prepare for (.4) and participate on (.8) weekly        Goren, Todd M.                     1.90             2,327.50
              Committee call; correspond with White & Case and
              Alix regarding status of recovery analysis (.3);
              review and analyze Perella/Alix materials for
              Committee call (.4).
11-Mar-20     Participate on weekly Committee call.                  Greer, Jocelyn Edith               0.80              648.00
11-Mar-20     Prepare for (.6) and participate on (.8) weekly        Marinuzzi, Lorenzo                 1.40             1,995.00
              Committee call.
11-Mar-20     Participate on weekly Committee call.                  Rappoport, Steve                   0.80              744.00
11-Mar-20     Prepare for (.4) and participate on (.8) weekly        Richards, Erica J.                 1.20             1,194.00
              Committee call.
11-Mar-20     Prepare for (.5) and participate on (.8) weekly        Richardson Arnould,                1.30              845.00
              Committee call.                                        Ka
13-Mar-20     Analyze update for Committee; correspond with          Ferraioli, Raff                    0.20              142.00
              internal working group regarding same.
13-Mar-20     Review and revise correspondence to Committee          Goren, Todd M.                     0.30              367.50
              regarding status.
13-Mar-20     Draft Committee update (.3); revise same (.1).         Richardson Arnould,                0.40              260.00
                                                                     Ka
16-Mar-20     Correspond with internal working group and             Damast, Craig A.                   0.20              198.00
              Committee members regarding status update for
              upcoming Committee call.
16-Mar-20     Correspond with Committee regarding status             Ferraioli, Raff                    0.30              213.00
              update; correspond with internal working group
              regarding same.


                                                                21
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 62 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: April 30, 2020

Date          Services                                               Timekeeper                      Hours                Value
16-Mar-20     Review and revise correspondence to Committee          Goren, Todd M.                     0.40              490.00
              regarding hearing and term sheet.
17-Mar-20     Correspond with internal working group regarding       Damast, Craig A.                   0.90              891.00
              agenda for upcoming Committee call (.4); review
              and revise same (.2); correspond with internal
              working group regarding materials for upcoming
              Committee call (.3).
17-Mar-20     Analyze agenda and materials for upcoming              Ferraioli, Raff                    0.30              213.00
              Committee call.
17-Mar-20     Call with J. Grudus (AT&T) and B. Lohan (AT&T)         Goren, Todd M.                     0.60              735.00
              regarding status (.4); review and revise agenda and
              correspondence to Committee regarding upcoming
              call (.2).
17-Mar-20     Call with J. Grudus (AT&T) and B. Lohan (AT&T)         Marinuzzi, Lorenzo                 0.40              570.00
              regarding status.
17-Mar-20     Review and comment on draft agenda for upcoming        Richards, Erica J.                 0.10               99.50
              Committee call.
17-Mar-20     Draft agenda and Committee transmittal for             Richardson Arnould,                3.80             2,470.00
              Committee call (.8); correspond with C. Damast         Ka
              regarding same (.2); revise agenda and transmittal
              per comments from E. Richards and T. Goren (.5);
              correspond with J. Wooding (Alix) and F. Munshi
              (Perella) and S. Eghlimi (Perella) regarding
              materials for circulation to Committee (.3); draft
              Committee transmittal regarding upcoming call and
              related materials (.2); review trading update for
              Committee from Perella (.2); review financial
              presentation for Committee from Alix (.7); provide
              comments and questions to J. Wooding (Alix)
              regarding same (.4); correspond with internal
              working group regarding Committee transmittals
              and various circulations of materials (.2);
              correspond with L. Marinuzzi regarding materials
              for upcoming Committee call (.3).
18-Mar-20     Prepare for (.2) and participate on (.7) weekly        Damast, Craig A.                   0.90              891.00
              Committee call.
18-Mar-20     Participate on weekly Committee call.                  Ferraioli, Raff                    0.70              497.00
18-Mar-20     Prepare for (.3) and participate on (.7) weekly        Goren, Todd M.                     1.70             2,082.50
              Committee call; review Alix and Perella
              presentations for call (.7).
18-Mar-20     Participate on weekly Committee call.                  Greer, Jocelyn Edith               0.70              567.00
18-Mar-20     Prepare for (.4) and participate on (.7) weekly        Marinuzzi, Lorenzo                 1.10             1,567.50
              Committee call.
18-Mar-20     Prepare for (.4) and participate on (.7) weekly        Rappoport, Steve                   1.10             1,023.00
              Committee call.
18-Mar-20     Participate on weekly Committee call.                  Richards, Erica J.                 0.70              696.50


                                                                22
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                    Main Document
                                                 Pg 63 of 249



Matter Number: 017254-0000001                                                         Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                       Invoice Date: April 30, 2020

Date          Services                                             Timekeeper                    Hours                Value
18-Mar-20     Prepare for (.3) and participate on (.7) weekly      Richardson Arnould,              1.60             1,040.00
              Committee call; draft transmittal to Committee       Ka
              regarding response to U.S. Trustee in connection
              with request for appointment of equity committee
              (.2); review response to U.S. Trustee (.4).
19-Mar-20     Call with Eastern Shore counsel regarding case       Goren, Todd M.                   0.40              490.00
              status and claim.
20-Mar-20     Analyze letter from unsecured creditor regarding     Ferraioli, Raff                  0.20              142.00
              alleged fraud.
20-Mar-20     Review new Amato letter regarding alleged fraud      Marinuzzi, Lorenzo               0.30              427.50
              (.2); correspond with C. Whitmore regarding same
              (.1).
22-Mar-20     Correspond with internal working group, Perella      Damast, Craig A.                 0.60              594.00
              and Alix teams regarding upcoming scheduled
              Committee call (.4); correspond with internal
              working group and Committee members regarding
              same and agenda (.2).
22-Mar-20     Review and revise updated term sheet for             Goren, Todd M.                   0.60              735.00
              Committee (.3); correspond with Committee
              regarding same (.1); correspond with Perella and
              Alix regarding timing for Committee call (.2).
22-Mar-20     Calls with J. Grudus (AT&T) and B. Mendelsohn        Marinuzzi, Lorenzo               0.90             1,282.50
              (Perella) regarding Committee questions regarding
              settlement frameworks.
23-Mar-20     Participate on pre-Committee call with internal      Damast, Craig A.                 0.70              693.00
              working group and Perella and Alix teams
              regarding Uniti settlement and term sheet (.3);
              participate on Committee call regarding same (.4).
23-Mar-20     Participate on pre-Committee call with internal      Dopsch, Peter C.                 0.70              857.50
              working group and Perella and Alix teams
              regarding Uniti settlement and term sheet (.3);
              participate on Committee call regarding same (.4).
23-Mar-20     Participate on pre-Committee call with internal      Ferraioli, Raff                  0.70              497.00
              working group and Perella and Alix teams
              regarding Uniti settlement and term sheet (.3);
              participate on Committee call regarding same (.4).
23-Mar-20     Participate on pre-Committee call with internal      Goren, Todd M.                   1.20             1,470.00
              working group and Perella and Alix teams
              regarding Uniti settlement and term sheet (.3);
              prepare for (.2) and participate on (.4) Committee
              call regarding same; review and analyze Perella
              presentation for Committee call (.3).
23-Mar-20     Participate on pre-Committee call with internal      Greer, Jocelyn Edith             0.70              567.00
              working group and Perella and Alix teams
              regarding Uniti settlement and term sheet (.3);
              participate on Committee call regarding same (.4).



                                                            23
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 64 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: April 30, 2020

Date          Services                                                Timekeeper                      Hours                Value
23-Mar-20     Participate on pre-Committee call with internal         Marines, Jennifer L.               0.70              840.00
              working group and Perella and Alix teams
              regarding Uniti settlement and term sheet (.3);
              participate on Committee call regarding same (.4).
23-Mar-20     Calls with J. Ruderman (PBGC) (.4), J. Grudus           Marinuzzi, Lorenzo                 2.60             3,705.00
              (AT&T) (.4), L. McGowan (Orrick) (.4), R. Seltzer
              (CWA) (.3) and S. Callahan (.4) regarding status;
              participate on pre-Committee call with internal
              working group and Perella and Alix teams
              regarding Uniti settlement and term sheet (.3);
              participate on Committee call regarding same (.4).
23-Mar-20     Participate on pre-Committee call with internal         Rappoport, Steve                   0.70              651.00
              working group and Perella and Alix teams
              regarding Uniti settlement and term sheet (.3);
              participate on Committee call regarding same (.4).
23-Mar-20     Participate on pre-Committee call with internal         Richards, Erica J.                 0.70              696.50
              working group and Perella and Alix teams
              regarding Uniti settlement and term sheet (.3);
              participate on Committee call regarding same (.4).
23-Mar-20     Participate on pre-Committee call with internal         Richardson Arnould,                0.80              520.00
              working group and Perella and Alix teams                Ka
              regarding Uniti settlement and term sheet (.3);
              participate on Committee call regarding same (.4);
              review revised Perella presentation in advance of
              Committee call (.1).
24-Mar-20     Correspond with internal working group regarding        Damast, Craig A.                   0.70              693.00
              agenda for upcoming Committee call (.3); review
              same (.4).
24-Mar-20     Draft agenda and Committee transmittal for              Richardson Arnould,                2.10             1,365.00
              upcoming Committee call (.7); correspond with J.        Ka
              Wooding (Alix), F. Munshi (Perella) and S.
              Eghlimi (Perella) regarding materials for circulation
              to Committee (.3); review trading update for
              Committee from Perella (.4); review financial
              presentation from Alix (.3); provide comments and
              questions to J. Wooding (Alix) regarding same (.1);
              correspond with internal working group regarding
              Committee transmittal and materials for upcoming
              call (.2); correspond with L. Marinuzzi regarding
              agenda and materials for upcoming Committee call
              (.1).
25-Mar-20     Prepare for (.1) and participate on (.7) weekly         Damast, Craig A.                   0.80              792.00
              Committee call.
25-Mar-20     Participate on weekly Committee call.                   Ferraioli, Raff                    0.70              497.00
25-Mar-20     Participate on weekly Committee call (.7); review       Goren, Todd M.                     1.10             1,347.50
              Perella and Alix presentations for same (.4).
25-Mar-20     Participate on weekly Committee call.                   Greer, Jocelyn Edith               0.70              567.00


                                                                24
       19-22312-rdd       Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                     Pg 65 of 249



Matter Number: 017254-0000001                                                                Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                              Invoice Date: April 30, 2020

Date             Services                                               Timekeeper                      Hours                 Value
25-Mar-20        Participate on weekly Committee call.                  Marines, Jennifer L.               0.70               840.00
25-Mar-20        Participate on weekly Committee call.                  Marinuzzi, Lorenzo                 0.70               997.50
25-Mar-20        Participate on weekly Committee call.                  Rappoport, Steve                   0.70               651.00
25-Mar-20        Participate on weekly Committee call.                  Richards, Erica J.                 0.70               696.50
25-Mar-20        Prepare for (.2) and participate on (.7) weekly        Richardson Arnould,                0.90               585.00
                 Committee call.                                        Ka
26-Mar-20        Review and revise update for Committee.                Goren, Todd M.                     0.20               245.00
26-Mar-20        Draft Committee transmittal regarding status of        Richardson Arnould,                0.50               325.00
                 settlement proposal and adjournment of hearing         Ka
                 (.4); revise same per comments from T. Goren (.1).
27-Mar-20        Correspond with Committee regarding update and         Ferraioli, Raff                    0.20               142.00
                 next steps; correspond with internal working group
                 regarding same.
27-Mar-20        Review and revise update to Committee.                 Goren, Todd M.                     0.20               245.00
27-Mar-20        Correspond with R. Ferraioli regarding Committee       Richardson Arnould,                0.20               130.00
                 transmittal.                                           Ka
31-Mar-20        Correspond with internal working group regarding       Damast, Craig A.                   0.40               396.00
                 agenda for upcoming Committee call (.3); review
                 same (.1).
31-Mar-20        Review and revise agenda and correspondence to         Goren, Todd M.                     0.70               857.50
                 Committee regarding upcoming call (.3); review
                 and revise Alix materials for call (.4).
31-Mar-20        Draft agenda and Committee transmittal for             Richardson Arnould,                3.10              2,015.00
                 upcoming Committee call (.7); revise same (.2);        Ka
                 correspond with J. Wooding (Alix) and F. Munshi
                 (Perella) and S. Eghlimi (Perella) regarding
                 materials for circulation to Committee (.3); review
                 trading update for Committee from Perella (.1);
                 review financial presentation from Alix (.6);
                 provide comments and insert regarding claim
                 analysis to J. Wooding (Alix) (.5); correspond with
                 internal working group regarding Committee
                 transmittal and materials for upcoming call (.2);
                 correspond with Committee regarding Debtors'
                 motion seeking extension of plan exclusivity
                 periods (.2); correspond with L. Marinuzzi
                 regarding upcoming Committee call (.3).
Total: 015       Meetings and Communications with Creditors                                               97.90             93,757.50

Plan and Disclosure Statement
02-Mar-20        Call with Alix and Perella regarding plan term         Damast, Craig A.                   1.40              1,386.00
                 sheets (.5); follow-up discussion with internal
                 working group regarding same (.4); review plan
                 support agreement (.5).




                                                                   25
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 66 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: April 30, 2020

Date          Services                                               Timekeeper                      Hours                Value
02-Mar-20     Analyze plan term sheets (.9); call with Alix and      Ferraioli, Raff                    2.90             2,059.00
              Perella regarding same and next steps (.5); follow-
              up discussion with internal working group
              regarding same (.4); conduct and analyze legal
              research regarding same (1.1).
02-Mar-20     Review and analyze plan term sheets (1.7); call        Goren, Todd M.                     2.80             3,430.00
              with Alix and Perella regarding same (.5); follow-
              up discussion with internal working group
              regarding same (.4); call with F. Munshi (Perella)
              regarding same (.2).
02-Mar-20     Review plan support agreement and plan term            Marinuzzi, Lorenzo                 4.80             6,840.00
              sheet/settlement (2.4); call with Alix and Perella
              regarding plan term sheets (.5); follow-up
              discussion with internal working group regarding
              same (.4); consider distribution modifications and
              possible counter-offers on plan (.9); call with C.
              Shore (UMB) regarding plan support agreement
              and strategy (.3); review J. Gleit (Sullivan) letter
              regarding status conference (.3).
02-Mar-20     Call with Alix and Perella regarding plan term         Rappoport, Steve                   0.90              837.00
              sheets (.5); follow-up discussion with internal
              working group regarding same (.4).
02-Mar-20     Call with Alix and Perella regarding plan term         Richards, Erica J.                 0.90              895.50
              sheets (.5); follow-up discussion with internal
              working group regarding same (.4).
02-Mar-20     Analyze proposed settlement terms and plan             Richardson Arnould,                1.20              780.00
              support agreement (.3); call with Alix and Perella     Ka
              regarding plan term sheets (.5); follow-up
              discussion with internal working group regarding
              same (.4).
03-Mar-20     Correspond with R. Ferraioli regarding PSA             Damast, Craig A.                   0.20              198.00
              milestones (.1); review same (.1).
03-Mar-20     Review plan support agreement and implied cap          Marinuzzi, Lorenzo                 1.20             1,710.00
              structure (.6); review plan objections to Uniti
              settlement agreement (.6).
03-Mar-20     Review proposed plan.                                  Rappoport, Steve                   0.30              279.00
04-Mar-20     Call with J. Wooding (Alix) regarding recovery         Goren, Todd M.                     1.90             2,327.50
              analysis (.3); correspond with Perella and Alix
              regarding same (.4); follow-up discussion with K.
              Nystrom (Alix) regarding same (.3); call with E.
              Richards and H. Denman (White & Case) regarding
              plan waterfall analysis (.9).
04-Mar-20     Call with T. Goren and H. Denman (White & Case)        Richards, Erica J.                 0.90              895.50
              regarding plan waterfall analysis.




                                                                26
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 67 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: April 30, 2020

Date          Services                                                Timekeeper                      Hours                Value
04-Mar-20     Analyze proposed PSA (.6); draft preliminary            Richardson Arnould,                1.20              780.00
              summary of same (.4); correspond with J. Wooding        Ka
              (Alix) and S. Eghlimi (Perella) regarding
              Committee presentation regarding plan/settlement
              (.2).
05-Mar-20     Call with S. Lovett (Paul Weiss) regarding plan         Goren, Todd M.                     1.40             1,715.00
              treatment (.3); correspond with P. Dopsch
              regarding same (.2); review and analyze plan
              support agreement (.9).
09-Mar-20     Review and revise updated draft of Alix/Perella         Goren, Todd M.                     1.40             1,715.00
              recovery analysis (.8); review asset list (.4);
              correspond with Alix and White & Case regarding
              same (.2).
09-Mar-20     Review draft waterfall analysis (.2); call with Alix,   Richards, Erica J.                 1.10             1,094.50
              Perella and White & Case regarding claims and
              potential recovery scenarios (.9).
10-Mar-20     Review and revise various updated drafts of             Goren, Todd M.                     4.10             5,022.50
              waterfall analysis (1.9); calls with Alix (.7) and
              White & Case (.7) regarding same; review Perella
              consideration analysis (.4); correspond with Perella
              regarding same (.4).
10-Mar-20     Calls with Alix (.7) and White & Case (.7)              Richards, Erica J.                 1.40             1,393.00
              regarding various updated drafts of waterfall
              analysis.
11-Mar-20     Review Perella/Alix revised waterfall analysis.         Marinuzzi, Lorenzo                 1.20             1,710.00
12-Mar-20     Call with Alix and White & Case regarding               Goren, Todd M.                     1.10             1,347.50
              recovery analysis (.5); review updated draft of same
              (.6).
12-Mar-20     Call with Alix and White & Case regarding               Rappoport, Steve                   0.50              465.00
              recovery analysis.
14-Mar-20     Review correspondence from T. Lauria (UMB)              Marinuzzi, Lorenzo                 0.40              570.00
              regarding overview of proposed term sheet.
15-Mar-20     Review plan settlement proposal from trustees (.7);     Goren, Todd M.                     1.60             1,960.00
              correspond with White & Case regarding same (.3);
              correspond with internal working group regarding
              same (.4); call with Milbank regarding same (.2).
15-Mar-20     Review draft of Milbank plan term sheet (.7);           Marinuzzi, Lorenzo                 1.40             1,995.00
              correspond with Milbank regarding same (.3);
              correspond with T. Goren regarding term sheet and
              next steps (.4).
16-Mar-20     Review proposal from T. Lauria (UMB) (.9);              Marinuzzi, Lorenzo                 1.70             2,422.50
              correspond with S. Khalil (Milbank) regarding
              status of 2L group for purposes of alternative
              proposal (.3); review funding requirements for
              alternative plan proposal (.5).




                                                              27
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                         Main Document
                                                  Pg 68 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: April 30, 2020

Date          Services                                                 Timekeeper                      Hours                Value
17-Mar-20     Review T. Lauria (UMB) term sheet (.7); call with        Marinuzzi, Lorenzo                 1.70             2,422.50
              B. Mendelsohn (Perella) regarding UMB plan term
              sheet (.5); call with T. Lauria regarding same (.5).
18-Mar-20     Correspond with B. Mendelsohn (Perella) regarding        Goren, Todd M.                     0.30              367.50
              plan settlement.
20-Mar-20     Call with PBGC regarding plan status (.4); call with     Goren, Todd M.                     1.40             1,715.00
              White & Case regarding term sheet revisions (.5);
              review and revise draft of plan settlement term
              sheet (.1); call with B. Weiland (Kirkland)
              regarding plan timeline (.4).
20-Mar-20     Call with White & Case regarding term sheet              Greer, Jocelyn Edith               0.50              405.00
              revisions.
20-Mar-20     Review and update UMB settlement term sheet              Marinuzzi, Lorenzo                 4.70             6,697.50
              (.8); discuss modifications to term sheet with T.
              Lauria (UMB) (.5); review with Perella
              assumptions for UMB term sheet (.6); call with B.
              Lohan (AT&T) regarding possible term sheet (.4);
              call with PBGC regarding plan status (.4); call with
              R. Seltzer (CWA) regarding possible settlement
              (.3); review timeline for settlement and next steps
              (.6); review status of plan process (.7); call with B.
              Weiland (Kirkland) regarding plan timeline (.4).
20-Mar-20     Call with B. Weiland (Kirkland) regarding plan           Rappoport, Steve                   0.90              837.00
              timeline (.4); call with White & Case regarding
              term sheet revisions (.5).
20-Mar-20     Call with B. Weiland (Kirkland) regarding plan           Richards, Erica J.                 1.30             1,293.50
              timeline (.4); call with PBGC regarding plan status
              (.4); call with White & Case regarding term sheet
              revisions (.5).
21-Mar-20     Correspond with internal working group regarding         Damast, Craig A.                   0.30              297.00
              proposed plan settlement term sheet.
21-Mar-20     Review updated UMB term sheet for settlement             Marinuzzi, Lorenzo                 0.40              570.00
              (.3); correspond with White & Case regarding same
              (.1).
22-Mar-20     Correspond with internal working group and White         Damast, Craig A.                   1.10             1,089.00
              & Case regarding revised proposed plan term sheet
              (.2); correspond with internal working group
              regarding same (.6); correspond with Committee
              members regarding same (.1); review plan term
              sheet (.2).
22-Mar-20     Review plan term sheet.                                  Levitt, Jamie A.                   1.10             1,457.50
22-Mar-20     Review revised UMB plan term sheet.                      Rappoport, Steve                   0.30              279.00
23-Mar-20     Review plan settlement term sheet (.4); correspond       Goren, Todd M.                     0.70              857.50
              with L. Marinuzzi regarding same (.3).
23-Mar-20     Review and revise potential plan term sheet.             Marinuzzi, Lorenzo                 0.70              997.50




                                                              28
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 69 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: April 30, 2020

Date          Services                                              Timekeeper                      Hours                 Value
23-Mar-20     Review presentation regarding proposed plan           Rappoport, Steve                   0.30               279.00
              recoveries.
23-Mar-20     Update and circulate plan settlement proposal.        Richards, Erica J.                 0.10                99.50
24-Mar-20     Call (.6) and correspond (.3) with White & Case       Goren, Todd M.                     0.90              1,102.50
              regarding plan term sheet.
24-Mar-20     Call with T. Lauria (UMB) regarding plan              Marinuzzi, Lorenzo                 1.60              2,280.00
              settlement proposal (.5); correspond with Debtors
              regarding plan settlement status (.3); review
              correspondence from holders regarding supporting
              offer and prepare correspondence for sharing
              presentation (.8).
25-Mar-20     Correspond with internal working group and            Damast, Craig A.                   0.40               396.00
              Kirkland regarding proposed plan settlement term
              sheet; review same.
25-Mar-20     Correspond with White & Case and L. Marinuzzi         Goren, Todd M.                     0.90              1,102.50
              regarding plan proposal (.4); call with M. Brod
              (Milbank) regarding same (.5).
25-Mar-20     Review plan timetable (.7); review valuation          Marinuzzi, Lorenzo                 1.20              1,710.00
              materials assuming current plan/settlement
              construct (.5).
30-Mar-20     Correspond with internal working group regarding      Damast, Craig A.                   0.20               198.00
              Debtors' planned exclusivity motion.
30-Mar-20     Call with J. Luze (Kirkland) regarding plan           Goren, Todd M.                     0.60               735.00
              settlement status and exclusivity (.3); correspond
              with Perella and Alix regarding same (.3).
30-Mar-20     Review materials regarding designation of rights      Marinuzzi, Lorenzo                 0.70               997.50
              for bad faith.
31-Mar-20     Review summary of research regarding termination      Marines, Jennifer L.               1.10              1,320.00
              fees.
31-Mar-20     Analyze Debtors' motion to further extend plan        Richardson Arnould,                0.50               325.00
              exclusivity deadlines (.3); draft summary of same     Ka
              and correspond with internal working group
              regarding same (.2).
Total: 017    Plan and Disclosure Statement                                                           61.80             73,658.00

Reporting
04-Mar-20     Update weekly fee tracker.                            Richards, Erica J.                 0.10                99.50
10-Mar-20     Update weekly fee tracker.                            Richards, Erica J.                 0.10                99.50
17-Mar-20     Update weekly fee tracker.                            Richards, Erica J.                 0.10                99.50
25-Mar-20     Update weekly fee tracker.                            Richards, Erica J.                 0.10                99.50
Total: 020    Reporting                                                                                0.40               398.00

Tax




                                                               29
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                 Pg 70 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: April 30, 2020

Date          Services                                              Timekeeper                      Hours                 Value
02-Mar-20     Review proposed plan relating to ILEC and CLEC        Blaivas, Jay                       2.10              2,677.50
              leases in connection with satisfaction of REIT
              requirements by Uniti.
02-Mar-20     Review scope of review of proposed new Uniti          Marinuzzi, Lorenzo                 0.60               855.00
              lease for REIT and tax purposes.
03-Mar-20     Review lease proposal materials (.7); conduct legal   Blaivas, Jay                       1.60              2,040.00
              research regarding same (.6); correspond with J.
              Stern regarding same (.3).
04-Mar-20     Review lease proposal materials (.9); conduct legal   Blaivas, Jay                       2.80              3,570.00
              research and review correspondence regarding true
              lease analysis for REIT/tax purposes (1.9).
04-Mar-20     Review PSA and summarize potential tax issues for     Stern, Jessica S.                  4.70              3,807.00
              REIT qualification purposes.
05-Mar-20     Review and revise summary of potential REIT           Blaivas, Jay                       2.40              3,060.00
              qualification issues relating to proposed lease
              amendments (1.8); conduct legal research and
              review correspondence regarding same (.6).
05-Mar-20     Review PSA and summarize potential tax issues for     Stern, Jessica S.                  2.70              2,187.00
              REIT qualification purposes.
10-Mar-20     Analyze potential value of NOLs.                      Richards, Erica J.                 0.30               298.50
11-Mar-20     Review NOL matters.                                   Carbone, Anthony J.                1.20              1,920.00
11-Mar-20     Call with E. Richards regarding NOL valuation         Erbeznik, Katherine                1.70              1,581.00
              issues (.3); review correspondence regarding NOLs     El
              (1.4).
11-Mar-20     Call with K. Erbeznik regarding NOL valuation         Richards, Erica J.                 0.30               298.50
              issues.
12-Mar-20     Review NOL matters.                                   Carbone, Anthony J.                1.10              1,760.00
12-Mar-20     Review first day motions regarding treatment of       Erbeznik, Katherine                0.90               837.00
              NOLs.                                                 El
Total: 021    Tax                                                                                     22.40             24,891.50

Valuation
11-Mar-20     Conduct legal research regarding valuation of Uniti   Belcastro, Thomas                  2.70              1,512.00
              settlement (1.2); prepare for (.5) and attend (1.0)   Dome
              meeting with P. Dopsch, T. Goren and E. Richards
              to discuss status of valuation of Uniti settlement
              issues.
11-Mar-20     Prepare for (.5) and attend (1.0) meeting with T.     Dopsch, Peter C.                   1.50              1,837.50
              Belcastro, T. Goren and E. Richards to discuss
              status of valuation of Uniti settlement issues.
11-Mar-20     Attend meeting with P. Dopsch, T. Belcastro and E.    Goren, Todd M.                     1.00              1,225.00
              Richards to discuss status of valuation of Uniti
              settlement issues.




                                                             30
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 71 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: April 30, 2020

Date          Services                                               Timekeeper                      Hours                Value
11-Mar-20     Attend meeting with T. Goren, P. Dopsch and T.         Richards, Erica J.                 1.00              995.00
              Belcastro to discuss status of valuation of Uniti
              settlement issues.
Total: 022    Valuation                                                                                 6.20             5,569.50

Discovery
01-Mar-20     Review correspondence regarding W. Lehr                Vasiliu, Andreea R.                0.20              182.00
              deposition in connection with Uniti adversary
              proceeding.
02-Mar-20     Correspond with S. Rappoport regarding B.              Chan, Monica                       0.60              516.00
              Cornell's deposition in Uniti adversary proceeding
              (.1); correspond with S. Rappoport regarding
              drafting additional discovery requests in Uniti
              adversary proceeding (.1); draft first set of
              document requests to first lien ad hoc group in
              Uniti adversary proceeding (.4).
02-Mar-20     Analyze summary of W. Zarakas deposition.              Richards, Erica J.                 0.10               99.50
03-Mar-20     Correspond with S. Rappoport regarding discovery       Chan, Monica                       0.90              774.00
              requests in Uniti adversary proceeding (.2); revise
              same (.7).
03-Mar-20     Review and revise Committee presentation               Marinuzzi, Lorenzo                 1.20             1,710.00
              regarding Uniti litigation and facts adduced during
              discovery (.9); correspond with S. Rappoport
              regarding same (.3).
03-Mar-20     Review previously provided documents regarding         Masylkanova, Aisulu                0.20              182.00
              Uniti transaction (.1); correspond with K.
              Richardson regarding same (.1).
03-Mar-20     Review draft discovery requests regarding Uniti        Rappoport, Steve                   0.40              372.00
              9019 motion.
04-Mar-20     Correspond with internal working group regarding       Damast, Craig A.                   0.30              297.00
              draft discovery requests and deposition notices
              regarding Uniti 9019 motion.
04-Mar-20     Review and revise discovery requests for Uniti         Rappoport, Steve                   1.10             1,023.00
              9019 motion.
05-Mar-20     Revise discovery requests in Uniti adversary           Chan, Monica                       0.40              344.00
              proceeding.
05-Mar-20     Review Uniti discovery and document requests.          Damast, Craig A.                   0.40              396.00
05-Mar-20     Review and revise draft RFPs and deposition            Goren, Todd M.                     0.80              980.00
              notices regarding Uniti settlement.
05-Mar-20     Review and revise Uniti 9019 discovery requests.       Rappoport, Steve                   0.40              372.00
05-Mar-20     Correspond with S. Rappoport regarding trial           Stephenson, Ashley                 0.10               37.50
              exhibits; finalize organization and storage of trial   M.
              exhibits for upcoming trial.




                                                               31
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 72 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: April 30, 2020

Date          Services                                               Timekeeper                      Hours                Value
06-Mar-20     Revise discovery requests and draft Rule 30(b)(6)      Chan, Monica                       1.20             1,032.00
              notice to first lien ad hoc group in Uniti adversary
              proceeding.
06-Mar-20     Correspond with internal working group regarding       Damast, Craig A.                   0.80              792.00
              revisions to Uniti settlement related discovery
              requests (.4); review same (.4).
06-Mar-20     Review and revise further updated drafts of            Goren, Todd M.                     0.60              735.00
              discovery demands regarding Uniti settlement.
09-Mar-20     Correspond with S. Rappoport regarding discovery       Chan, Monica                       0.30              258.00
              requests in Uniti adversary proceeding (.2); review
              same (.1).
09-Mar-20     Call with Alix and White & Case regarding Uniti        Dopsch, Peter C.                   0.90             1,102.50
              9019 motion discovery.
09-Mar-20     Correspond with internal working group regarding       Ferraioli, Raff                    0.20              142.00
              proposed Uniti 9019 discovery.
09-Mar-20     Review updated Uniti 9019 motion discovery             Goren, Todd M.                     2.10             2,572.50
              requests (.7); call with objectors regarding same
              (.5); call with Alix and White & Case regarding
              Uniti 9019 motion discovery (.9).
09-Mar-20     Call with objectors regarding Uniti 9019 motion        Greer, Jocelyn Edith               2.90             2,349.00
              discovery requests (.5); revise, finalize and serve
              discovery requests (2.4).
09-Mar-20     Retrieve forms of subpoenas.                           Guido, Laura                       0.30              120.00
09-Mar-20     Revise and finalize discovery regarding Uniti          Rappoport, Steve                   2.60             2,418.00
              settlement (2.1); call with objectors regarding
              discovery requests (.5).
09-Mar-20     Call with Alix and White & Case regarding Uniti        Richards, Erica J.                 0.90              895.50
              9019 motion discovery.
09-Mar-20     Call with Alix and White & Case regarding Uniti        Richardson Arnould,                0.90              585.00
              9019 motion discovery.                                 Ka
10-Mar-20     Review trustee discovery requests regarding Uniti      Goren, Todd M.                     0.70              857.50
              settlement (.6); correspond with internal working
              group regarding same (.1).
10-Mar-20     Correspond with Perella team regarding deponents       Greer, Jocelyn Edith               1.60             1,296.00
              (.2); review Uniti 9019 motion and draft document
              production protocol (1.4).
10-Mar-20     Review discovery for Uniti dispute.                    Marinuzzi, Lorenzo                 0.80             1,140.00
10-Mar-20     Review discovery protocol for Uniti 9019 motion.       Rappoport, Steve                   0.40              372.00
11-Mar-20     Review draft search protocol for Uniti 9019 motion     Goren, Todd M.                     0.60              735.00
              (.4); correspond with internal working group
              regarding same and meet and confer (.2).
11-Mar-20     Revise document production protocol for Uniti          Greer, Jocelyn Edith               2.90             2,349.00
              9019 motion (.8); revise and serve subpoenas on
              Elliott (2.1).



                                                                32
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                    Main Document
                                                  Pg 73 of 249



Matter Number: 017254-0000001                                                          Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                        Invoice Date: April 30, 2020

Date          Services                                              Timekeeper                    Hours                Value
11-Mar-20     Coordinate service of subpoenas upon Elliott (.2);    Guido, Laura                     0.40              160.00
              update internal database with dataroom files (.2).
11-Mar-20     Review status of Uniti settlement discovery and ad    Marinuzzi, Lorenzo               0.70              997.50
              hoc committee joinders.
11-Mar-20     Revise discovery protocol for Uniti 9019 motion.      Rappoport, Steve                 0.70              651.00
12-Mar-20     Attend meet and confer regarding discovery            Chan, Monica                     0.40              344.00
              requests (telephonically).
12-Mar-20     Correspond with internal working group regarding      Damast, Craig A.                 0.30              297.00
              Uniti Rule 9019 document search protocol.
12-Mar-20     Review updated search protocol for Uniti 9019         Goren, Todd M.                   1.10             1,347.50
              motion (.4); attend meet and confer regarding
              discovery requests (.4); correspond with internal
              working group regarding same (.3).
12-Mar-20     Prepare for (.8) and attend (.4) meet and confer      Greer, Jocelyn Edith             3.60             2,916.00
              regarding Uniti 9019 motion discovery requests;
              draft document production protocol and incorporate
              comments from other objectors (1.6); correspond
              with Davis Polk and Paul Weiss regarding
              discovery requests (.4); discuss discovery issues
              with S. Rappoport (.4).
12-Mar-20     Discuss discovery issues with J. Greer (.4); attend   Rappoport, Steve                 0.80              744.00
              meet and confer regarding Uniti 9019 motion
              discovery requests (.4).
13-Mar-20     Call with Uniti and Elliott regarding discovery for   Chan, Monica                     0.60              516.00
              9019 motion.
13-Mar-20     Call with Uniti and Elliott regarding discovery for   Damast, Craig A.                 0.60              594.00
              9019 motion.
13-Mar-20     Call with Uniti and Elliott regarding discovery for   Goren, Todd M.                   1.40             1,715.00
              9019 motion (.6); review and analyze Debtors'
              responses to discovery requests (.4); correspond
              with internal working group regarding same (.4).
13-Mar-20     Call with Uniti and Elliott regarding discovery for   Greer, Jocelyn Edith             0.60              486.00
              9019 motion.
13-Mar-20     Review discovery responses and meet and confer        Marinuzzi, Lorenzo               0.40              570.00
              correspondence on Elliott and Debtor subpoenas.
13-Mar-20     Call with Uniti and Elliott regarding discovery for   Rappoport, Steve                 1.80             1,674.00
              9019 motion (.6); review letter from Kirkland
              regarding discovery (.6); propose response thereto
              (.6).
15-Mar-20     Review response to Debtors regarding discovery.       Goren, Todd M.                   0.30              367.50
15-Mar-20     Correspond with Kirkland regarding 9019               Rappoport, Steve                 0.30              279.00
              discovery.
16-Mar-20     Correspond with internal working group regarding      Damast, Craig A.                 0.60              594.00
              Elliott responses to document requests (.3);
              correspond with internal working group regarding
              backstop motion discovery (.3).

                                                             33
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                 Pg 74 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: April 30, 2020

Date          Services                                               Timekeeper                      Hours                Value
16-Mar-20     Review and analyze Elliott, Uniti and 1L responses     Goren, Todd M.                     1.60             1,960.00
              and objections to discovery requests (.9);
              correspond with internal working group regarding
              same (.3); review and revise draft discovery
              regarding backstop motion (.4).
16-Mar-20     Draft document requests and 30(b)(6) notice            Greer, Jocelyn Edith               4.40             3,564.00
              regarding backstop motion (1.9); review parties'
              responses to discovery requests (2.2); correspond
              with V. Bergelson regarding document review (.3).
16-Mar-20     Review responses regarding Uniti settlement            Marinuzzi, Lorenzo                 1.20             1,710.00
              discovery and next steps (.6); correspond with S.
              Rappoport regarding same (.3); review updated
              discovery regarding backstop (.3).
16-Mar-20     Review Debtors', 1L, Uniti and Elliott discovery       Rappoport, Steve                   2.80             2,604.00
              responses and consider next steps (2.5); serve
              supplemental discovery (.3).
16-Mar-20     Review correspondence from litigation team             Richards, Erica J.                 0.30              298.50
              regarding status of Uniti settlement discovery.
17-Mar-20     Correspond with internal working group and             Damast, Craig A.                   0.30              297.00
              Kirkland team regarding 9019 motion discovery
              issues.
17-Mar-20     Review 9019 motion discovery responses (.6); call      Goren, Todd M.                     1.70             2,082.50
              with White & Case regarding discovery status (.3);
              follow-up discussion with S. Rappoport regarding
              same (.2); call with Paul Weiss regarding discovery
              (.3); review and revise letter to parties regarding
              discovery/timing of hearing (.3).
17-Mar-20     Call with Paul Weiss regarding discovery (.3);         Greer, Jocelyn Edith               2.60             2,106.00
              conduct legal research regarding Uniti discovery
              obligations (2.3).
17-Mar-20     Prepare for calls regarding discovery (1.2); call      Rappoport, Steve                   3.10             2,883.00
              with White & Case regarding discovery status (.3);
              follow-up discussion with T. Goren regarding same
              (.2); call with Paul Weiss regarding discovery (.3);
              draft correspondence to Debtors and Elliott
              regarding same (1.1).
18-Mar-20     Download and update Relativity with Windstream         Bergelson, Vadim                   2.40              900.00
              document production (1.8); export select records to
              PDF and Natives (.6).
18-Mar-20     Analyze and perform security quality control of        Blackshear, Alvin                  0.20               75.00
              Windstream documents.
18-Mar-20     Correspond with internal working group and             Damast, Craig A.                   0.40              396.00
              Kirkland team regarding Uniti 9019 and backstop
              discovery (.2); correspond with internal working
              group regarding discovery meet and confer and
              reservation of rights language on allocation (.2).



                                                                34
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 75 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: April 30, 2020

Date          Services                                                Timekeeper                    Hours                Value
18-Mar-20     Participate on meet and confer with Elliott and         Goren, Todd M.                   1.00             1,225.00
              Uniti regarding Uniti settlement and Elliott
              discovery responses.
18-Mar-20     Review Windstream document production (.4);             Greer, Jocelyn Edith             1.90             1,539.00
              correspond with V. Bergelson and S. Rappoport
              regarding document production (.3); participate on
              meet and confer call with Elliott and Uniti
              regarding Uniti settlement and Elliott discovery
              responses (1.0); review Elliott responses and
              objections to subpoena (.2).
18-Mar-20     Update internal database with database files.           Guido, Laura                     0.60              240.00
18-Mar-20     Review Debtors' document production regarding           Rappoport, Steve                 2.90             2,697.00
              Uniti settlement (1.9); participate on meet and
              confer call with Elliott and Uniti regarding Uniti
              settlement and Elliott discovery responses (1.0).
19-Mar-20     Correspond with internal working group and Paul         Damast, Craig A.                 1.60             1,584.00
              Weiss team regarding discovery issues regarding
              Uniti 9019 motion (.3); correspond with internal
              working group regarding letter to Judge Chapman
              regarding discovery of Elliott Communications (.6);
              review same (.4); correspond with internal working
              group regarding Uniti document production (.3).
19-Mar-20     Analyze L. Marinuzzi letter to Judge Chapman            Ferraioli, Raff                  0.10               71.00
              regarding discovery of Elliott Communications.
19-Mar-20     Review documents produced by Kirkland regarding         Goren, Todd M.                   2.90             3,552.50
              Uniti settlement (2.1); correspond with Alix
              regarding same (.4); review and revise letter to
              Judge Chapman regarding discovery of Elliott
              Communications (.2); review letter from 1L
              regarding document production (.2).
19-Mar-20     Review and revise letter to Judge Chapman               Marinuzzi, Lorenzo               1.80             2,565.00
              regarding discovery of Elliott Communications (.7);
              discuss same with S. Rappoport (.3); review hot
              documents produced by Debtors regarding Uniti
              settlement (.8).
19-Mar-20     Correspond with internal working group regarding        Marinuzzi, Lorenzo               0.80             1,140.00
              preparation of necessary evidence for Uniti
              settlement and backstop motions.
19-Mar-20     Review documents produced by Debtors (1.6); call        Rappoport, Steve                 7.90             7,347.00
              with White & Case regarding allocation language
              for settlement order (.7); draft letter to Judge
              Chapman regarding discovery of Elliott
              Communications (1.9); discuss same with L.
              Marinuzzi (.3); draft letter to Judge Drain regarding
              discovery issues (3.4).




                                                              35
       19-22312-rdd    Doc 2390           Filed 08/10/20 Entered 08/10/20 18:02:06                    Main Document
                                                    Pg 76 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: April 30, 2020

Date          Services                                              Timekeeper                      Hours                Value
20-Mar-20     Correspond with internal working group and Paul       Damast, Craig A.                   0.70              693.00
              Weiss team regarding Uniti 9019 discovery and
              mediation privilege (.2); correspond with internal
              working group and Alix team regarding Uniti 9019
              document production and unsecured creditor claims
              and treatment (.2); review same (.3).
20-Mar-20     Review Paul Weiss letter to Judge Chapman             Goren, Todd M.                     0.30              367.50
              regarding discovery dispute and application of
              mediation privilege.
20-Mar-20     Coordinate virtual depositions in connection with     Greer, Jocelyn Edith               0.90              729.00
              backstop and settlement objections.
20-Mar-20     Review Paul Weiss letter to Judge Chapman             Marinuzzi, Lorenzo                 0.30              427.50
              regarding discovery dispute and application of
              mediation privilege.
20-Mar-20     Revise letter to court regarding discovery (.4);      Rappoport, Steve                   1.90             1,767.00
              conduct legal research regarding discovery issue
              regarding Elliott (1.0); review Exco case materials
              from White & Case (.5).
20-Mar-20     Analyze 1L letter responding to Committee request     Richards, Erica J.                 0.30              298.50
              for clarification on scope of mediation privilege
              (.2); review correspondence from J. Wooding
              (Alix) regarding analysis of settlement discovery
              materials (.1).
23-Mar-20     Coordinate virtual deposition planning.               Greer, Jocelyn Edith               0.60              486.00
23-Mar-20     Draft deposition outline.                             Rappoport, Steve                   1.80             1,674.00
24-Mar-20     Correspond with internal working group regarding      Damast, Craig A.                   0.20              198.00
              proposed amendment to protective order regarding
              Uniti adversary proceeding.
24-Mar-20     Coordinate and attend demonstration for potential     Greer, Jocelyn Edith               2.90             2,349.00
              Windstream virtual depositions (.9); call with S.
              Rappoport regarding remote depositions (.3); draft
              deposition outlines for backstop and 9019
              objections (1.7).
24-Mar-20     Call with J. Greer regarding remote depositions.      Rappoport, Steve                   0.30              279.00
25-Mar-20     Download and update Relativity with Windstream        Bergelson, Vadim                   1.80              675.00
              document production.
25-Mar-20     Analyze and perform security quality control of       Blackshear, Alvin                  0.20               75.00
              Windstream documents.
25-Mar-20     Review documents (2.9); draft deposition points       Greer, Jocelyn Edith               4.60             3,726.00
              (1.7).
26-Mar-20     Correspond with internal working group regarding      Damast, Craig A.                   0.80              792.00
              Uniti-related document production (.4); review
              documents (.4).
26-Mar-20     Review Debtors' secondary document production.        Goren, Todd M.                     1.20             1,470.00




                                                               36
       19-22312-rdd    Doc 2390            Filed 08/10/20 Entered 08/10/20 18:02:06                  Main Document
                                                     Pg 77 of 249



Matter Number: 017254-0000001                                                           Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                         Invoice Date: April 30, 2020

Date          Services                                               Timekeeper                    Hours                Value
26-Mar-20     Review document production from Debtors (3.9);         Greer, Jocelyn Edith             8.90             7,209.00
              draft objection deposition outlines (3.9); review
              correspondence regarding confidentiality agreement
              (.3); correspond with Perella and Alix regarding
              document production (.4); correspond with internal
              working group regarding document production (.4).
26-Mar-20     Review correspondence regarding Debtor/Uniti           Levitt, Jamie A.                 0.70              927.50
              document production.
26-Mar-20     Review status of discovery and depositions             Marinuzzi, Lorenzo               0.70              997.50
              regarding Uniti trial.
26-Mar-20     Review documents from Debtors' production for          Rappoport, Steve                 0.70              651.00
              9019 motion.
26-Mar-20     Review summary of production review by J. Greer        Richardson Arnould,              0.30              195.00
              and related internal correspondence.                   Ka
27-Mar-20     Review meet and confer correspondence from             Damast, Craig A.                 0.40              396.00
              Uniti's counsel.
27-Mar-20     Review documents produced by Debtors (.9);             Goren, Todd M.                   1.40             1,715.00
              review correspondence with trustee and Debtors
              regarding same (.2); call with S. Rappoport
              regarding discovery status (.2); review Uniti letter
              regarding discovery (.1).
27-Mar-20     Draft deposition outlines.                             Greer, Jocelyn Edith             5.10             4,131.00
27-Mar-20     Review documents produced by Debtors (.4); call        Rappoport, Steve                 0.60              558.00
              with T. Goren regarding discovery status (.2).
29-Mar-20     Correspond with internal working group regarding       Damast, Craig A.                 0.40              396.00
              response to Davis Polk letter regarding discovery in
              connection with Uniti equity sale (.2); review same
              (.2).
29-Mar-20     Review and revise response to Uniti regarding          Goren, Todd M.                   0.40              490.00
              discovery letter.
29-Mar-20     Draft and revise response to E. Moskowitz (Davis       Rappoport, Steve                 1.70             1,581.00
              Polk) letter regarding discovery.
30-Mar-20     Download and update Relativity with Uniti              Bergelson, Vadim                 1.10              412.50
              document production.
30-Mar-20     Correspond with Davis Polk regarding Uniti             Damast, Craig A.                 1.30             1,287.00
              discovery dispute (.2); review correspondence from
              White & Case regarding same (.1); correspond with
              internal working group and various counsel
              regarding Uniti related deposition schedule (.2);
              review same (.1); review Debtors' responses and
              objections to Uniti-related discovery (.4);
              correspond with S. Rappoport regarding documents
              produced by Uniti (.1); review same (.2).
30-Mar-20     Review proposed deposition schedule (.3); review       Goren, Todd M.                   0.70              857.50
              and analyze status of open discovery points (.4).



                                                              37
       19-22312-rdd    Doc 2390          Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                   Pg 78 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: April 30, 2020

Date          Services                                                  Timekeeper                    Hours                  Value
30-Mar-20     Call with Debtors and White & Case regarding              Greer, Jocelyn Edith             3.90               3,159.00
              virtual depositions (.3); call (.3) and correspond (.1)
              with L. Guido and S. Rappoport regarding
              upcoming video depositions; correspond with
              Planet Deposition regarding virtual depositions (.3);
              review documents (.6); draft deposition outline
              (2.3).
30-Mar-20     Call with S. Rappoport and J. Greer regarding             Guido, Laura                     0.30                120.00
              upcoming video depositions.
30-Mar-20     Review Debtors' response to Committee and trustee         Marinuzzi, Lorenzo               0.40                570.00
              discovery requests.
30-Mar-20     Correspond with Uniti regarding discovery issue           Rappoport, Steve                 5.60               5,208.00
              (.3); call with L. Guido and J. Greer regarding
              upcoming video depositions (.3); prepare for 9019
              objection depositions (3.6); revise letter to court
              regarding discovery issues in 9019 dispute (1.4).
31-Mar-20     Review and revise letter to Court regarding open          Goren, Todd M.                   0.70                857.50
              discovery issues (.4); correspond with Debtors,
              supporting creditors and White & Case regarding
              same (.3).
31-Mar-20     Correspond with Uniti regarding production of             Greer, Jocelyn Edith             6.00               4,860.00
              documents regarding equity purchase (.2); draft
              deposition outline (3.2); review M. Wallace's prior
              deposition testimony (2.6).
31-Mar-20     Review correspondence regarding Debtor and Uniti          Levitt, Jamie A.                 0.80               1,060.00
              discovery responses and depositions.
31-Mar-20     Revise letter to court regarding discovery issues         Rappoport, Steve                 7.30               6,789.00
              (1.6); prepare deposition outline (4.6); correspond
              with Elliott regarding discovery issues (1.1).
31-Mar-20     Review correspondence and documents produced              Richardson Arnould,              0.60                390.00
              between S. Rappoport, Davis Polk and Ropes &              Ka
              Gray regarding discovery dispute.
Total: 023    Discovery                                                                               153.70              142,949.00

Hearings
02-Mar-20     Correspond with J. Greer and S. Rappoport                 Stephenson, Ashley               0.40                150.00
              regarding trial exhibits (.2); arrange organization       M.
              and storage of trial exhibits for upcoming trial (.2).
03-Mar-20     Attend status conference regarding scheduling,            Damast, Craig A.                 1.60               1,584.00
              Uniti trial and settlement (telephonically) (1.1);
              correspond with internal working group regarding
              same (.2); review Contrarian and CQS letters to
              court regarding same (.3).
03-Mar-20     Attend status conference regarding scheduling,            Ferraioli, Raff                  1.10                781.00
              Uniti trial and settlement (telephonically).




                                                               38
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                         Main Document
                                                  Pg 79 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: April 30, 2020

Date          Services                                                 Timekeeper                      Hours                Value
03-Mar-20     Attend status conference regarding scheduling,           Goren, Todd M.                     1.10             1,347.50
              Uniti trial and settlement (telephonically).
03-Mar-20     Prepare for (.4) and attend (1.1) status conference      Marinuzzi, Lorenzo                 2.10             2,992.50
              regarding scheduling, Uniti trial and settlement;
              review J. Miller (Perella) letter to Court regarding
              plan settlement (.4); correspond with J. Miller
              regarding same (.2).
03-Mar-20     Attend status conference regarding scheduling,           Rappoport, Steve                   1.10             1,023.00
              Uniti trial and settlement.
03-Mar-20     Attend status conference regarding scheduling,           Richards, Erica J.                 1.10             1,094.50
              Uniti trial and settlement (telephonically).
03-Mar-20     Prepare for (.4) and attend (1.1) status conference      Richardson Arnould,                1.70             1,105.00
              regarding scheduling, Uniti trial and settlement         Ka
              (telephonically); correspond with R. Ferraioli
              regarding Committee update on same (.2).
03-Mar-20     Correspond with J. Greer and S. Rappoport                Stephenson, Ashley                 0.10               37.50
              regarding trial exhibits.                                M.
04-Mar-20     Coordinate March 9 telephonic hearing appearance         Guido, Laura                       0.40              160.00
              for S. Rappoport.
05-Mar-20     Finalize scheduling for March 9 telephonic               Guido, Laura                       0.20               80.00
              appearance for S. Rappoport.
06-Mar-20     Coordinate telephonic appearances.                       Guido, Laura                       0.20               80.00
09-Mar-20     Correspond with internal working group regarding         Damast, Craig A.                   0.20              198.00
              Charter pretrial conference and result.
09-Mar-20     Attend Charter pretrial conference.                      Greer, Jocelyn Edith               0.30              243.00
09-Mar-20     Coordinate March 9 hearing telephonic appearance         Guido, Laura                       0.30              120.00
              for K. Richardson (.2); submit request for March 3
              hearing transcript (.1).
09-Mar-20     Attend Charter pretrial conference.                      Rappoport, Steve                   0.30              279.00
09-Mar-20     Prepare for (.1) and attend (.3) Charter pretrial        Richardson Arnould,                0.40              260.00
              conference (telephonically).                             Ka
15-Mar-20     Correspond with internal working group regarding         Marinuzzi, Lorenzo                 0.70              997.50
              agenda items for March 17 omnibus hearing (.3);
              review hearing agenda (.2); correspond with J. Luze
              (Kirkland) regarding March 17 hearing (.2).
16-Mar-20     Correspond with internal working group and               Damast, Craig A.                   0.20              198.00
              Committee members regarding upcoming
              scheduled omnibus hearing.
16-Mar-20     Coordinate telephonic appearances for March 17           Guido, Laura                       1.90              760.00
              omnibus hearing.




                                                                  39
       19-22312-rdd        Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                      Pg 80 of 249



Matter Number: 017254-0000001                                                                  Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                                Invoice Date: April 30, 2020

Date              Services                                                Timekeeper                      Hours                 Value
16-Mar-20         Prepare for upcoming hearing and coordinate             Richardson Arnould,                2.80              1,820.00
                  appearances (.8); correspond with Debtors'              Ka
                  regarding status of hearing (.2); correspond with T.
                  Goren and L. Marinuzzi regarding same (.3);
                  review hearing agenda (.3); draft Committee
                  transmittal regarding upcoming hearing and special
                  instructions for telephonic attendance (.9); revise
                  same per comments from T. Goren (.3).
17-Mar-20         Attend omnibus hearing (telephonically) (.4);           Damast, Craig A.                   0.80               792.00
                  correspond with K. Richardson regarding same (.1);
                  review and revise summary of same (.3).
17-Mar-20         Attend omnibus hearing (telephonically) (partial).      Ferraioli, Raff                    0.10                71.00
17-Mar-20         Prepare for (.2) and attend (.4) omnibus hearing;       Goren, Todd M.                     0.80               980.00
                  review and revise correspondence to Committee
                  regarding same (.2).
17-Mar-20         Attend omnibus hearing.                                 Greer, Jocelyn Edith               0.40               324.00
17-Mar-20         Prepare for (.3) and attend (.4) omnibus hearing        Marinuzzi, Lorenzo                 0.70               997.50
                  (telephonically).
17-Mar-20         Attend omnibus hearing.                                 Rappoport, Steve                   0.40               372.00
17-Mar-20         Prepare for (.1) and attend (.4) omnibus hearing        Richardson Arnould,                1.40               910.00
                  (telephonically); draft summary of same for             Ka
                  Committee update (.3); correspond with C. Damast
                  regarding same (.2); revise summary per comments
                  from internal working group and circulate to
                  Committee (.4).
18-Mar-20         Correspond with internal working group regarding        Damast, Craig A.                   0.20               198.00
                  Charter trial update.
23-Mar-20         Correspond with S. Rappoport regarding timing of        Goren, Todd M.                     0.30               367.50
                  9019 hearing.
23-Mar-20         Review status of timing for hearing regarding           Marinuzzi, Lorenzo                 1.30              1,852.50
                  settlement agreement (.6); call with B. Weiland
                  (Kirkland) regarding timing of settlement hearing
                  and scheduling (.4); draft memorandum to internal
                  working group regarding B. Weiland call (.3).
Total: 024        Hearings                                                                                  24.60             22,175.00

Claims Investigation
19-Mar-20        Participate on weekly claims investigation call.         Damast, Craig A.                   0.40               396.00
19-Mar-20         Participate on weekly claims investigation call.        Dopsch, Peter C.                   0.40               490.00
19-Mar-20         Participate on weekly claims investigation call.        Ferraioli, Raff                    0.40               284.00
19-Mar-20         Participate on weekly claims investigation call.        Marines, Jennifer L.               0.40               480.00
19-Mar-20         Participate on weekly claims investigation call.        Rappoport, Steve                   0.40               372.00
19-Mar-20         Participate on weekly claims investigation call.        Richards, Erica J.                 0.40               398.00
19-Mar-20         Participate on weekly claims investigation call (.4);   Richardson Arnould,                0.70               455.00
                  review correspondence regarding same (.3).              Ka

                                                                 40
       19-22312-rdd         Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                      Pg 81 of 249



Matter Number: 017254-0000001                                                                Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                              Invoice Date: April 30, 2020

Date              Services                                              Timekeeper                      Hours                Value
26-Mar-20         Participate on weekly claims investigation call.      Damast, Craig A.                   0.40              396.00
26-Mar-20         Participate on weekly claims investigation call.      Ferraioli, Raff                    0.40              284.00
26-Mar-20         Participate on weekly claims investigation call.      Goren, Todd M.                     0.40              490.00
26-Mar-20         Participate on weekly claims investigation call.      Greer, Jocelyn Edith               0.40              324.00
26-Mar-20         Participate on weekly claims investigation call.      Marines, Jennifer L.               0.40              480.00
26-Mar-20         Participate on weekly claims investigation call.      Marinuzzi, Lorenzo                 0.40              570.00
26-Mar-20         Participate on weekly claims investigation call       Melendez, Miranda B.               0.10               71.00
                  (partial).
26-Mar-20         Participate on weekly claims investigation call.      Rappoport, Steve                   0.40              372.00
26-Mar-20         Participate on weekly claims investigation call.      Richards, Erica J.                 0.40              398.00
26-Mar-20         Participate on weekly claims investigation call.      Richardson Arnould,                0.40              260.00
                                                                        Ka
Total: 026        Claims Investigation                                                                     6.80             6,520.00

Lien Investigation
10-Mar-20         Correspond with E. Richards regarding                 Sullivan, Lauren                   0.20              172.00
                  organizational status and legal names of certain      Marie
                  guarantors (.1); conduct due diligence in loan
                  documents regarding same (.1).
17-Mar-20         Correspond with lien review team regarding status     Richards, Erica J.                 0.10               99.50
                  of investigation.
23-Mar-20         Correspond with internal working group and            Damast, Craig A.                   0.30              297.00
                  various lenders' counsel regarding extension of
                  challenge deadline.
25-Mar-20         Correspond with internal working group and            Damast, Craig A.                   0.60              594.00
                  lenders' counsel regarding extension of challenge
                  deadline (.3); correspond with internal working
                  group regarding standing motion (.3).
26-Mar-20         Correspond with internal working group regarding      Damast, Craig A.                   0.40              396.00
                  extension of challenge deadline.
27-Mar-20         Conduct and analyze legal research regarding          Ferraioli, Raff                    0.40              284.00
                  standing motion for lien challenge complaint;
                  correspond with internal working group regarding
                  same; analyze correspondence from prepetition
                  lenders regarding challenge deadline.
27-Mar-20         Correspond with lenders regarding status of           Goren, Todd M.                     0.30              367.50
                  challenge deadline.
27-Mar-20         Review status of challenge deadline extension (.4);   Marinuzzi, Lorenzo                 1.20             1,710.00
                  review prior draft of standing motion for challenge
                  claims (.5); correspond with counsel for secured
                  parties regarding reminder of requested extension
                  (.3).
Total: 027        Lien Investigation                                                                       3.50             3,920.00



                                                                 41
       19-22312-rdd       Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                     Pg 82 of 249



Matter Number: 017254-0000001                                                                Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                              Invoice Date: April 30, 2020

Date             Services                                               Timekeeper                      Hours                Value
Other Motions/Applications
05-Mar-20      Review Nassar letter to U.S. Trustee requesting          Damast, Craig A.                   0.20              198.00
               appointment of equity committee.
06-Mar-20        Correspond with internal working group regarding       Damast, Craig A.                   0.30              297.00
                 Nassar letter requesting appointment of equity
                 committee (.1); prepare response to same (.2).
06-Mar-20        Review request for equity committee (.4);              Goren, Todd M.                     0.60              735.00
                 correspond with internal working group regarding
                 same (.2).
06-Mar-20        Review Nassar request for equity committee and         Marinuzzi, Lorenzo                 0.70              997.50
                 begin response.
07-Mar-20        Draft letter response to request for equity            Richards, Erica J.                 0.60              597.00
                 committee.
09-Mar-20        Further draft response to request to appoint an        Richards, Erica J.                 0.80              796.00
                 equity committee.
14-Mar-20        Correspond with internal working group regarding       Damast, Craig A.                   0.30              297.00
                 need for letter to U.S. Trustee regarding Nassar
                 request for appointment of equity committee.
14-Mar-20        Review correspondence from P. Schwartzberg             Marinuzzi, Lorenzo                 0.90             1,282.50
                 (U.S. Trustee) and attached Nassar letter regarding
                 equity committee.
15-Mar-20        Correspond with internal working group regarding       Damast, Craig A.                   0.50              495.00
                 response to Nassar request for appointment of
                 equity committee (.3); review same (.2).
15-Mar-20        Review and revise proposed response to Nassar          Marinuzzi, Lorenzo                 0.60              855.00
                 equity committee request.
15-Mar-20        Revise letter responding to request to form an         Richards, Erica J.                 1.10             1,094.50
                 equity committee.
16-Mar-20        Review and revise current draft of letter to U.S.      Damast, Craig A.                   0.30              297.00
                 Trustee regarding Nassar request to appoint equity
                 committee (.2); correspond with E. Richards
                 regarding same (.1).
16-Mar-20        Review and revise draft response to equity             Goren, Todd M.                     0.80              980.00
                 committee request (.6); correspond with U.S.
                 Trustee and internal working group regarding same
                 (.2).
16-Mar-20        Further revise response to request to appoint equity   Richards, Erica J.                 1.20             1,194.00
                 committee.
17-Mar-20        Correspond with internal working group regarding       Damast, Craig A.                   0.40              396.00
                 letter response to U.S. Trustee regarding Nassar
                 request for appointment of equity committee.
17-Mar-20        Review and finalize Committee letter to U.S.           Marinuzzi, Lorenzo                 1.10             1,567.50
                 Trustee regarding equity committee request (.7);
                 review Debtors' response on equity committee (.4).




                                                                   42
       19-22312-rdd       Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                     Pg 83 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: April 30, 2020

Date             Services                                               Timekeeper                    Hours                 Value
18-Mar-20        Correspond with internal working group regarding       Damast, Craig A.                 0.30               297.00
                 letter to U.S. Trustee in response to Nassar request
                 for appointment of equity committee.
20-Mar-20        Review U.S. Trustee response denying Nassar            Damast, Craig A.                 0.10                99.00
                 request for appointment of equity committee.
20-Mar-20        Review U.S. Trustee response regarding equity          Marinuzzi, Lorenzo               0.30               427.50
                 committee request (.2); correspond with internal
                 working group regarding communicating same to
                 Committee (.1).
Total: 029       Other Motions/Applications                                                             11.10             12,902.50

Time Entry Review
22-Mar-20       Analyze invoice for compliance with U.S. Trustee        Ferraioli, Raff                  0.20               142.00
                guidelines.
23-Mar-20        Analyze invoice for compliance with U.S. Trustee       Ferraioli, Raff                  2.70              1,917.00
                 guidelines.
24-Mar-20        Analyze invoice for compliance with U.S. Trustee       Ferraioli, Raff                  0.60               426.00
                 guidelines.
25-Mar-20        Analyze invoice for compliance with U.S. Trustee       Ferraioli, Raff                  0.20               142.00
                 guidelines; correspond with L. Marinuzzi and J.
                 Bregman regarding same.
30-Mar-20        Analyze invoice for compliance with U.S. Trustee       Ferraioli, Raff                  0.30               213.00
                 guidelines; finalize same.
Total: 032       Time Entry Review                                                                       4.00              2,840.00

Mediation
12-Mar-20        Call and correspond with B. Weiland (Kirkland)         Marinuzzi, Lorenzo               0.70               997.50
                 regarding possible mediation and timeline (.4);
                 correspond with internal working group regarding
                 same (.3).
13-Mar-20        Correspond with internal working group regarding       Damast, Craig A.                 0.70               693.00
                 possible Uniti mediation session and mediation
                 statement.
13-Mar-20        Correspond with Debtors regarding mediation            Goren, Todd M.                   1.10              1,347.50
                 sessions (.2); correspond with T. Lauria (UMB)
                 regarding same and potential proposal (.3);
                 correspond with Alix regarding same (.2);
                 correspond with internal working group regarding
                 key points for mediation statement (.4).
13-Mar-20        Review S. Rappoport correspondence regarding           Marinuzzi, Lorenzo               0.40               570.00
                 mediation order and application of privilege.
13-Mar-20        Review case law relating to mediation privilege.       Rappoport, Steve                 0.80               744.00
13-Mar-20        Review correspondence from Debtors regarding           Richardson Arnould,              0.30               195.00
                 upcoming mediation session.                            Ka



                                                                43
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                 Pg 84 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: April 30, 2020

Date          Services                                              Timekeeper                      Hours                  Value
16-Mar-20     Review status of mediation and next steps with B.     Marinuzzi, Lorenzo                 1.10               1,567.50
              Weiland (Kirkland) (.4); review correspondence
              from Judge Chapman regarding scheduling (.3);
              review status of mediation statement (.4).
17-Mar-20     Correspond with internal working group regarding      Damast, Craig A.                   0.40                396.00
              status of mediation statement (.2); correspond with
              internal working group and Kirkland team
              regarding postponement of mediation session (.2).
17-Mar-20     Analyze updates regarding status of mediation and     Ferraioli, Raff                    0.20                142.00
              next steps.
17-Mar-20     Correspond with parties regarding status of           Goren, Todd M.                     0.30                367.50
              mediation session.
17-Mar-20     Review and revise draft of mediation statement        Marinuzzi, Lorenzo                 0.80               1,140.00
              (.6); correspond with B. Weiland (Kirkland) and
              mediation parties regarding status (.2).
17-Mar-20     Draft mediation statement.                            Richards, Erica J.                 8.40               8,358.00
18-Mar-20     Analyze draft of mediation statement.                 Ferraioli, Raff                    0.30                213.00
18-Mar-20     Review and revise draft of mediation statement.       Goren, Todd M.                     0.60                735.00
20-Mar-20     Analyze Paul Weiss letter regarding mediation         Ferraioli, Raff                    0.20                142.00
              privilege.
Total: 034    Mediation                                                                               16.30              17,608.00



                                                                                              Current Fees              660,008.00




                                                            44
      19-22312-rdd          Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                      Pg 85 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: April 30, 2020

                                                    Timekeeper Summary

              No.      Timekeeper                                     Rate                 Hours                Value
             22690     Blaivas, Jay                                1,275.00                  8.90            11,347.50
             22793     Carbone, Anthony J.                         1,600.00                  2.30             3,680.00
             14140     Goren, Todd M.                              1,225.00                 94.90           116,252.50
             04458     Levitt, Jamie A.                            1,325.00                  4.10             5,432.50
             17456     Marines, Jennifer L.                        1,200.00                  5.60             6,720.00
             14116     Marinuzzi, Lorenzo                          1,425.00                 74.30           105,877.50
             22655     Belcastro, Thomas Dome                        560.00                 17.60             9,856.00
             20390     Buckley, Janie C.                             710.00                  0.10                71.00
             22413     Chan, Monica                                  860.00                  5.30             4,558.00
             23883     Erbeznik, Katherine El                        930.00                  2.60             2,418.00
             22181     Ferraioli, Raff                               710.00                 75.70            53,747.00
             23534     Greer, Jocelyn Edith                          810.00                 66.70            54,027.00
             19988     Masylkanova, Aisulu                           910.00                  0.20               182.00
             20387     Melendez, Miranda B.                          710.00                  0.60               426.00
             21823     Richardson Arnould, Ka                        650.00                 68.90            44,785.00
             24181     Selick, Allison                               710.00                  8.10             5,751.00
             18235     Stern, Jessica S.                             810.00                  7.40             5,994.00
             23425     Sullivan, Lauren Marie                        860.00                  0.20               172.00
             16416     Vasiliu, Andreea R.                           910.00                  0.20               182.00
             08676     Dopsch, Peter C.                            1,225.00                  4.90             6,002.50
             19721     Rappoport, Steve                              930.00                 76.50            71,145.00
             14078     Richards, Erica J.                            995.00                 59.20            58,904.00
             17323     Damast, Craig A.                              990.00                 86.10            85,239.00
             13849     Guido, Laura                                  400.00                 17.30             6,920.00
             24285     Stephenson, Ashley M.                         375.00                  0.60               225.00
             24039     Williams, Jenn J.                             280.00                  1.70               476.00
             15029     Bergelson, Vadim                              375.00                  5.30             1,987.50
             20989     Blackshear, Alvin                             375.00                  0.40               150.00
             99850     Research Services*                            320.00                  1.00               320.00
                       Client Accommodation - Time
                                                                                                              (2,840.00)
                       Entry Review
                       TOTAL                                                               696.70           660,008.00


The Research Services* and eDiscovery** teams leverage our expertise across offices to meet tight/urgent client deadlines in a
timely and cost effective manner. To enable this collaborative workflow, time billed by these groups is consolidated into a single
line-item on the Timekeeper Summary sections of client bills.




                                                                 45
      19-22312-rdd   Doc 2390       Filed 08/10/20 Entered 08/10/20 18:02:06     Main Document
                                              Pg 86 of 249



Matter Number: 017254-0000001                                       Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                     Invoice Date: April 30, 2020




                                            Task Code Summary

Task Code   Description                                                        Hours                  Value
006         Business Operations                                                  1.10                1,357.00
007         Case Administration                                                 42.50               34,418.50
008         Claims Administration and Objections                                23.90               21,007.00
011         Employment and Fee Applications                                      8.00                3,933.00
013         Financing and Cash Collateral                                        0.80                  888.00
014         Other Litigation                                                   211.70              194,055.50
015         Meetings and Communications with Creditors                          97.90               93,757.50
017         Plan and Disclosure Statement                                       61.80               73,658.00
020         Reporting                                                            0.40                  398.00
021         Tax                                                                 22.40               24,891.50
022         Valuation                                                            6.20                5,569.50
023         Discovery                                                          153.70              142,949.00
024         Hearings                                                            24.60               22,175.00
026         Claims Investigation                                                 6.80                6,520.00
027         Lien Investigation                                                   3.50                3,920.00
029         Other Motions/Applications                                          11.10               12,902.50
032         Time Entry Review                                                    4.00                2,840.00
034         Mediation                                                           16.30               17,608.00
            Client Accommodation - Time Entry Review                                                (2,840.00)
            TOTAL                                                              696.70              660,008.00




                                                         46
       19-22312-rdd     Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                    Main Document
                                                  Pg 87 of 249



Matter Number: 017254-0000001                                                          Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                        Invoice Date: April 30, 2020


                                                 Disbursement Detail

Date          Description                                                                                               Value
31-Mar-20     On-line Research - LEXIS                                                                                   868.70
31-Mar-20     On-line Research - WESTLAW                                                                              11,918.90
02-Mar-20     Reporting fees, Veritext/New York Reporting, transcript services                                         5,270.30
03-Mar-20     Reporting fees, Veritext/New York Reporting, deposition                                                  1,751.07
06-Mar-20     Reporting fees, Veritext/New York Reporting, M. Kimmel transcript, 2/29/20                               2,874.40
09-Mar-20     Reporting fees, Veritext/New York Reporting, hearing transcript, 3/3/20                                     75.60
19-Mar-20     Reporting fees, Veritext/New York Reporting, P. Chill transcript, 2/26/20                                2,813.75
01-Mar-20     Travel, taxi/car service, A. Vasiliu, ground travel to W. Lehr deposition, 2/29/20                          20.80
24-Feb-20     Business meals, 6 attendees, Windstream meeting, 2/24/20                                                    52.00
24-Feb-20     Business meals, 6 attendees, Windstream meeting, 2/24/20                                                   120.00
02-Mar-20     Business meals, 6 attendees, Windstream meeting, 3/2/20                                                     36.14
02-Mar-20     Business meals, 6 attendees, Windstream meeting, 3/2/20                                                    120.00
09-Mar-20     Business meals, 6 attendees, Windstream meeting, 3/9/20                                                     80.96
09-Mar-20     Business meals, 6 attendees, Windstream meeting, 3/9/20                                                    120.00
25-Feb-20     Outside copying service, On Press Graphics, Windstream vs. Uniti trial materials                         3,688.73
25-Feb-20     Outside copying service, On Press Graphics, Windstream vs. Uniti trial materials                         6,635.18
04-Mar-20     Court filing service, CourtCall, L. Marinuzzi, 3/3/20, hearing                                              51.00
10-Mar-20     Court filing service, CourtCall, K. Richardson, 3/9/20, hearing                                             30.00
10-Mar-20     Court filing service, CourtCall, S. Rappoport, 3/9/20, hearing                                              30.00
27-Mar-20     Court filing service, CourtCall, L. Marinuzzi, 3/17/20, hearing                                             22.50
27-Mar-20     Court filing service, CourtCall, T. Goren, 3/17/20, hearing                                                 22.50
27-Mar-20     Court filing service, CourtCall, K. Richardson, 3/17/20, hearing                                            22.50

                                                                              Current Disbursements                   36,625.03




                                                             47
      19-22312-rdd    Doc 2390    Filed 08/10/20 Entered 08/10/20 18:02:06     Main Document
                                            Pg 88 of 249



Matter Number: 017254-0000001                                     Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                   Invoice Date: April 30, 2020


                                         Invoice Summary
                                                                                                 U.S.Dollars

Total Fees                                                                                       660,008.00
Total Disbursements                                                                               36,625.03
Total Amount Due                                                                                 696,633.03




                                                48
      19-22312-rdd         Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                     Pg 89 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5908172
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: April 30, 2020


For your convenience, we have listed below previous invoices on this matter which our records show as outstanding and the total
balance due on this account. If you have already submitted payment, we appreciate your promptness. If your records are not in
agreement, or if we can provide additional assistance, please call our Billing Department at (415) 268-6446 or (866) 314-5320

    Date         Invoice Number       Currency        Original Invoice Amount       Payments Applied        Amount Outstanding

 23-Dec-19           5877787            USD                          507,613.23            412,248.78                    95,364.45

 23-Jan-20           5883307            USD                          388,826.48            312,928.08                    75,898.40

 27-Feb-20           5892382            USD                          377,811.25            303,231.75                    74,579.50

 30-Mar-20           5900212            USD                          567,813.28            458,950.53                   108,862.75




                                                                49
19-22312-rdd   Doc 2390   Filed 08/10/20 Entered 08/10/20 18:02:06   Main Document
                                    Pg 90 of 249



                                    April 2020
19-22312-rdd   Doc 2390   Filed 08/10/20 Entered 08/10/20 18:02:06   Main Document
                                    Pg 91 of 249
       19-22312-rdd        Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                     Pg 92 of 249



Matter Number: 017254-0000001                                                                Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                              Invoice Date: May 31, 2020


                                                          Time Detail

Date              Services                                              Timekeeper                     Hours                Value

Assumption and Rejection of Leases and Contracts
03-Apr-20      Review stipulation extending time to assume or           Damast, Craig A.                  0.20              198.00
               reject certain leases.
21-Apr-20         Call with T. Goren and E. Richards regarding          Daniels, Hillary P.               2.30             1,748.00
                  review of leases (.4); analyze master lease and
                  related documents (1.9).
21-Apr-20         Call with H. Daniels and E. Richards regarding        Goren, Todd M.                    0.40              490.00
                  review of leases.
21-Apr-20         Call with H. Daniels and T. Goren regarding review    Richards, Erica J.                0.80              796.00
                  of leases (.4); conduct analysis of same (.4).
22-Apr-20         Analyze master lease (2.1); analyze CLEC and          Daniels, Hillary P.               6.90             5,244.00
                  ILEC leases (2.2); draft related summaries of
                  material changes from master lease to CLEC and
                  ILEC leases (2.6).
22-Apr-20         Analyze ILEC and CLEC leases.                         Goren, Todd M.                    0.90             1,102.50
23-Apr-20         Analyze CLEC and ILEC leases (4.3); draft related     Daniels, Hillary P.               8.70             6,612.00
                  summaries of material changes from master lease to
                  CLEC and ILEC leases (4.4).
23-Apr-20         Call with F. Munshi (Perella) regarding leases.       Rappoport, Steve                  0.20              186.00
24-Apr-20         Analyze CLEC and ILEC leases (.7); draft related      Daniels, Hillary P.               1.10              836.00
                  summaries of material changes from master lease to
                  CLEC and ILEC leases (.4).
24-Apr-20         Review summary of CLEC and ILEC leases.               Goren, Todd M.                    0.40              490.00
Total: 003        Assumption and Rejection of Leases and Contracts                                       21.90            17,702.50

Budgeting (Case)
22-Apr-20        Prepare budget and staffing plan for third interim     Ferraioli, Raff                   0.60              426.00
                 period (.5); correspond with internal working group
                 and Committee co-chairs regarding same (.1).
Total: 005        Budgeting (Case)                                                                        0.60              426.00

Business Operations
23-Apr-20       Analyze cash management reporting.                      Ferraioli, Raff                   0.20              142.00
24-Apr-20         Analyze cash management reporting.                    Ferraioli, Raff                   0.30              213.00
Total: 006        Business Operations                                                                     0.50              355.00

Case Administration
01-Apr-20       Correspond with L. Guido regarding material dates       Damast, Craig A.                  0.20              198.00
                and deadlines.



                                                                    2
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 93 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: May 31, 2020

Date          Services                                              Timekeeper                     Hours              Value
01-Apr-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.30            120.00
              recently filed pleadings to internal working group
              (.2); update case calendar (.1).
02-Apr-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.30            120.00
              recently filed pleadings to internal working group
              (.1); update case calendar and provide updates to
              same (.2).
03-Apr-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.30            120.00
              recently filed pleadings to internal working group
              (.2); update internal docket distributions per J.
              Greer (.1).
06-Apr-20     Correspond with L. Guido regarding material dates     Damast, Craig A.                  0.30            297.00
              and deadlines.
06-Apr-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.40            160.00
              recently filed pleadings to internal working group
              (.2); update case calendar and provide updates to
              same (.2).
07-Apr-20     Prepare for (.2) and participate on (.5) weekly       Damast, Craig A.                  0.70            693.00
              professionals' call.
07-Apr-20     Participate on weekly professionals' call.            Goren, Todd M.                    0.50            612.50
07-Apr-20     Participate on weekly professionals' call.            Greer, Jocelyn Edith              0.50            405.00
07-Apr-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.20             80.00
              recently filed pleadings to internal working group.
07-Apr-20     Participate on weekly professionals' call.            Levitt, Jamie A.                  0.50            662.50
07-Apr-20     Participate on weekly professionals' call.            Marines, Jennifer L.              0.50            600.00
07-Apr-20     Participate on weekly professionals' call.            Melendez, Miranda B.              0.50            355.00
07-Apr-20     Participate on weekly professionals' call.            Rappoport, Steve                  0.50            465.00
07-Apr-20     Participate on weekly professionals' call.            Richards, Erica J.                0.50            497.50
07-Apr-20     Prepare for (.4) and participate on (.5) weekly       Richardson Arnould,               0.90            585.00
              professionals' call.                                  Ka
08-Apr-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.20             80.00
              recently filed pleadings to internal working group.
09-Apr-20     Correspond with K. Richardson regarding objection     Damast, Craig A.                  0.20            198.00
              deadlines.
09-Apr-20     Circulate notice of ECF filings and distribute        Guido, Laura                      1.30            520.00
              recently filed pleadings to internal working group
              (.2); update case calendar and provide updates to
              same (1.1).
10-Apr-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.20             80.00
              recently filed pleadings to internal working group.
13-Apr-20     Correspond with internal working group, Perella       Damast, Craig A.                  0.60            594.00
              and Alix teams regarding upcoming professionals'
              call (.4); correspond with L. Guido regarding
              material dates and deadlines (.2).



                                                                3
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 94 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: May 31, 2020

Date          Services                                              Timekeeper                     Hours              Value
13-Apr-20     Correspond with Alix and Perella regarding            Goren, Todd M.                    0.30            367.50
              upcoming professionals' call.
13-Apr-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.40            160.00
              recently filed pleadings to internal working group
              (.1); update case calendar and provide updates to
              same (.3).
14-Apr-20     Prepare for (.2) and participate on (.2) weekly       Damast, Craig A.                  0.40            396.00
              professionals' call.
14-Apr-20     Participate on weekly professionals' call.            Ferraioli, Raff                   0.20            142.00
14-Apr-20     Participate on weekly professionals' call.            Goren, Todd M.                    0.20            245.00
14-Apr-20     Participate on weekly professionals' call.            Greer, Jocelyn Edith              0.20            162.00
14-Apr-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.30            120.00
              recently filed pleadings to internal working group.
14-Apr-20     Participate on weekly professionals' call.            Levitt, Jamie A.                  0.20            265.00
14-Apr-20     Participate on weekly professionals' call.            Marines, Jennifer L.              0.20            240.00
14-Apr-20     Participate on weekly professionals' call.            Melendez, Miranda B.              0.20            142.00
14-Apr-20     Participate on weekly professionals' call.            Richards, Erica J.                0.20            199.00
14-Apr-20     Participate on weekly professionals' call.            Richardson Arnould,               0.20            130.00
                                                                    Ka
15-Apr-20     Correspond with L. Guido regarding material dates     Damast, Craig A.                  0.20            198.00
              and deadlines.
15-Apr-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.20             80.00
              recently filed pleadings to internal working group.
16-Apr-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.30            120.00
              recently filed pleadings to internal working group
              (.1); update case calendar and provide updates to
              same (.2).
17-Apr-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.30            120.00
              recently filed pleadings to internal working group
              (.2); update case calendar (.1).
20-Apr-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.30            120.00
              recently filed pleadings to internal working group
              (.2); update case calendar (.1).
21-Apr-20     Prepare for (.2) and participate on (.6) weekly       Damast, Craig A.                  0.80            792.00
              professionals' call.
21-Apr-20     Participate on weekly professionals' call.            Ferraioli, Raff                   0.60            426.00
21-Apr-20     Participate on weekly professionals' call.            Goren, Todd M.                    0.60            735.00
21-Apr-20     Circulate notice of ECF filings and distribute        Guido, Laura                      1.10            440.00
              recently filed pleadings to internal working group
              (.3); update case calendar and provide updates to
              same (.8).
21-Apr-20     Participate on weekly professionals' call.            Levitt, Jamie A.                  0.60            795.00
21-Apr-20     Participate on weekly professionals' call.            Marines, Jennifer L.              0.60            720.00



                                                                4
       19-22312-rdd      Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                    Pg 95 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: May 31, 2020

Date            Services                                              Timekeeper                     Hours                Value
21-Apr-20       Participate on weekly professionals' call.            Rappoport, Steve                  0.60              558.00
21-Apr-20       Participate on weekly professionals' call.            Richards, Erica J.                0.60              597.00
21-Apr-20       Participate on weekly professionals' call.            Richardson Arnould,               0.60              390.00
                                                                      Ka
22-Apr-20       Correspond with L. Guido regarding material dates     Damast, Craig A.                  0.40              396.00
                and deadlines (.2); correspond with K. Richardson
                regarding same (.2).
22-Apr-20       Circulate notice of ECF filings and distribute        Guido, Laura                      0.60              240.00
                recently filed pleadings to internal working group
                (.2); update case calendar and provide updates to
                same (.4).
23-Apr-20       Correspond with L. Guido regarding material dates     Damast, Craig A.                  0.30              297.00
                and deadlines.
23-Apr-20       Circulate notice of ECF filings and distribute        Guido, Laura                      0.80              320.00
                recently filed pleadings to internal working group
                (.2); update case calendar and provide updates to
                same (.6).
24-Apr-20       Circulate notice of ECF filings and distribute        Guido, Laura                      0.30              120.00
                recently filed pleadings to internal working group.
27-Apr-20       Circulate notice of ECF filings and distribute        Guido, Laura                      0.60              240.00
                recently filed pleadings to internal working group
                (.2); update case calendar and provide updates to
                same (.4).
28-Apr-20       Participate on weekly professionals' call.            Damast, Craig A.                  0.50              495.00
28-Apr-20       Participate on weekly professionals' call.            Ferraioli, Raff                   0.50              355.00
28-Apr-20       Participate on weekly professionals' call.            Goren, Todd M.                    0.50              612.50
28-Apr-20       Circulate notice of ECF filings and distribute        Guido, Laura                      0.20               80.00
                recently filed pleadings to internal working group.
28-Apr-20       Participate on weekly professionals' call.            Marines, Jennifer L.              0.50              600.00
28-Apr-20       Participate on weekly professionals' call.            Melendez, Miranda B.              0.50              355.00
28-Apr-20       Participate on weekly professionals' call.            Richards, Erica J.                0.50              497.50
28-Apr-20       Participate on weekly professionals' call.            Richardson Arnould,               0.50              325.00
                                                                      Ka
29-Apr-20       Circulate notice of ECF filings and distribute        Guido, Laura                      0.20               80.00
                recently filed pleadings to internal working group.
30-Apr-20       Circulate notice of ECF filings and distribute        Guido, Laura                      0.70              280.00
                recently filed pleadings to internal working group
                (.2); update case calendar and provide updates to
                same (.5).
Total: 007      Case Administration                                                                    27.60            21,395.00

Claims Administration and Objections




                                                               5
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                    Main Document
                                                  Pg 96 of 249



Matter Number: 017254-0000001                                                          Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                        Invoice Date: May 31, 2020

Date          Services                                              Timekeeper                   Hours               Value
06-Apr-20     Correspond with internal working group regarding      Damast, Craig A.                0.30             297.00
              status of CenturyLink motion for administrative
              claim.
06-Apr-20     Call with Stinson regarding CenturyLink motion        Ferraioli, Raff                 0.40             284.00
              for administrative claim; correspond with internal
              working group regarding same.
06-Apr-20     Review status of CenturyLink dispute (.6); review     Marinuzzi, Lorenzo              1.20            1,710.00
              status of claims reconciliation (.6).
07-Apr-20     Discuss CenturyLink motion for administrative         Damast, Craig A.                0.40             396.00
              claim and required research with R. Ferraioli (.2);
              correspond with internal working group and Alix
              team regarding CenturyLink's claims (.2).
07-Apr-20     Correspond with Stinson regarding CenturyLink         Ferraioli, Raff                 1.90            1,349.00
              motion for administrative claim (.1); discuss same
              with T. Moore (.2); follow-up correspondence with
              T. Moore regarding same (.3); discuss CenturyLink
              motion for payment of administrative claim and
              required research with C. Damast (.2); conduct and
              analyze legal research regarding same (1.1).
07-Apr-20     Review research memorandum regarding                  Marinuzzi, Lorenzo              0.40             570.00
              CenturyLink motion and claim for termination
              damages.
07-Apr-20     Conduct legal research in connection with             Moore, Taj                      5.60            3,640.00
              CenturyLink motion and treatment of early
              termination liability fee as administrative expense
              claims (4.6); draft memorandum regarding same
              (.8); discuss CenturyLink motion for administrative
              claim with R. Ferraioli (.2).
07-Apr-20     Conduct legal research regarding treatment of early   Ray, Laura*                     1.50             517.50
              termination liability fee as administrative expense
              under Section 507 of bankruptcy code.
07-Apr-20     Correspond with R. Ferraioli and T. Moore             Richardson Arnould,             1.20             780.00
              regarding research findings in connection with        Ka
              CenturyLink motion (.6); provide comments to T.
              Moore regarding summary of findings (.2); analyze
              motion to confirm outstanding research questions
              (.3); correspond with J. Wooding (Alix) regarding
              status of CenturyLink agreements (.1).
08-Apr-20     Correspond with internal working group regarding      Damast, Craig A.                0.40             396.00
              research in connection with CenturyLink motion
              for administrative claim (.2); review same (.2).
08-Apr-20     Correspond with internal working group regarding      Ferraioli, Raff                 0.70             497.00
              CenturyLink motion for administrative claim (.2);
              correspond with L. Marinuzzi regarding research in
              connection with same (.5).
08-Apr-20     Conduct further research in connection with           Moore, Taj                      0.30             195.00
              CenturyLink motion for administrative claim.


                                                              6
       19-22312-rdd       Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                    Pg 97 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: May 31, 2020

Date             Services                                              Timekeeper                     Hours                Value
08-Apr-20        Review research memorandum in connection with         Richardson Arnould,               0.70              455.00
                 CenturyLink motion and termination claims (.2);       Ka
                 review case law cited in same (.2); review
                 correspondence between R. Ferraioli and T. Moore
                 regarding same (.3).
09-Apr-20        Review and revise research memorandum in              Marinuzzi, Lorenzo                0.90             1,282.50
                 connection with CenturyLink motion and
                 termination claims (.6); review status of
                 CenturyLink motion (.3).
14-Apr-20        Review Debtors' objection to CenturyLink motion       Damast, Craig A.                  1.20             1,188.00
                 for administrative claim (.3); review and revise
                 summary of same (.7); correspond with K.
                 Richardson regarding same (.2).
14-Apr-20        Call with S. Rochester (Katten) regarding             Ferraioli, Raff                   0.30              213.00
                 CenturyLink motion for administrative claim (.2);
                 correspond with K. Richardson regarding status of
                 same (.1).
14-Apr-20        Review Debtors' objection to CenturyLink motion       Goren, Todd M.                    0.60              735.00
                 (.4); review memorandum to Committee regarding
                 same (.2).
14-Apr-20        Analyze Debtors' objection to CenturyLink motion      Richardson Arnould,               1.60             1,040.00
                 (.7); draft summary of same for Committee update      Ka
                 (.6); revise same per comments from R. Ferraioli
                 and C. Damast (.3).
15-Apr-20        Review Debtors' objection to CenturyLink motion       Richards, Erica J.                0.20              199.00
                 for administrative claim.
17-Apr-20        Correspond with internal working group regarding      Damast, Craig A.                  0.20              198.00
                 status of CenturyLink motion for administrative
                 claim.
17-Apr-20        Correspond with internal working group regarding      Ferraioli, Raff                   0.40              284.00
                 CenturyLink motion for administrative claim;
                 correspond with counsel for CenturyLink regarding
                 same; discuss same with S. Rochester (Katten).
17-Apr-20        Correspond with R. Ferraioli regarding status of      Marinuzzi, Lorenzo                0.40              570.00
                 CenturyLink motion.
Total: 008       Claims Administration and Objections                                                   20.80            16,796.00

Employment and Fee Applications
03-Apr-20      Discuss schedule of interested parties and next         Ferraioli, Raff                   0.20              142.00
               steps with K. Richardson.
03-Apr-20        Finalize, file and coordinate service of MoFo's       Guido, Laura                      0.30              120.00
                 February fee statement.
03-Apr-20        Review and finalize February monthly fee              Marinuzzi, Lorenzo                0.40              570.00
                 statement in Windstream.




                                                                   7
       19-22312-rdd        Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                      Pg 98 of 249



Matter Number: 017254-0000001                                                                 Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                               Invoice Date: May 31, 2020

Date             Services                                                  Timekeeper                   Hours                Value
03-Apr-20        Discuss schedule of interested parties and next           Richardson Arnould,             0.60              390.00
                 steps with R. Ferraioli (.2); review preliminary          Ka
                 schedule of same and related disclosures (.4).
07-Apr-20        Correspond with internal working group regarding          Damast, Craig A.                0.30              297.00
                 third interim fee application status and deadline.
07-Apr-20        Prepare MoFo's third interim fee application.             Guido, Laura                    0.60              240.00
08-Apr-20        Prepare MoFo's third interim fee application.             Guido, Laura                    4.30             1,720.00
09-Apr-20        Draft third interim fee application.                      Ferraioli, Raff                 2.20             1,562.00
09-Apr-20        Further prepare MoFo's third interim fee                  Guido, Laura                    1.60              640.00
                 application.
10-Apr-20        Draft third interim fee application.                      Ferraioli, Raff                 2.70             1,917.00
10-Apr-20        Update MoFo's interim fee application; follow-up          Guido, Laura                    0.30              120.00
                 regarding same.
10-Apr-20        Review and revise second interim fee application.         Marinuzzi, Lorenzo              1.10             1,567.50
11-Apr-20        Analyze comments to draft interim fee application.        Ferraioli, Raff                 0.20              142.00
13-Apr-20        Correspond with internal working group, Perella           Damast, Craig A.                0.20              198.00
                 and Alix teams regarding upcoming third interim
                 fee application deadline.
13-Apr-20        Analyze Perella's interim fee application (.3); revise    Ferraioli, Raff                 1.30              923.00
                 same (.3); correspond with Perella regarding same
                 (.1); analyze Alix's interim fee application (.2);
                 revise same (.4).
14-Apr-20        Finalize interim fee application (.7); coordinate         Ferraioli, Raff                 0.80              568.00
                 filing of professionals' interim fee applications (.1).
14-Apr-20        Finalize, file and coordinate service of                  Guido, Laura                    0.80              320.00
                 professionals' interim fee applications.
15-Apr-20        Prepare courtesy copies of exclusivity objection          Guido, Laura                    0.30              120.00
                 and professionals' interim fee applications for
                 delivery to Chambers.
17-Apr-20        Finalize February invoice for payment; correspond         Ferraioli, Raff                 0.20              142.00
                 with Windstream regarding same.
27-Apr-20        Analyze Alix March monthly fee statement and              Ferraioli, Raff                 0.10               71.00
                 coordinate filing of same.
27-Apr-20        Prepare, file and coordinate service of Perella and       Guido, Laura                    0.40              160.00
                 Alix March fee statements.
Total: 011       Employment and Fee Applications                                                          18.90            11,929.50

Other Litigation
01-Apr-20        Correspond with internal working group regarding          Damast, Craig A.                1.30             1,287.00
                 comments to objection to Uniti 9019 motion (.4);
                 review same (.6); correspond with R. Ferraioli
                 regarding same (.3).
01-Apr-20        Analyze comments to draft objection to Uniti 9019         Ferraioli, Raff                 0.60              426.00
                 motion.


                                                                    8
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 99 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: May 31, 2020

Date          Services                                               Timekeeper                     Hours               Value
01-Apr-20     Review and revise draft objection to Uniti 9019        Goren, Todd M.                    3.30            4,042.50
              motion (2.9); call with 1Ls and Debtors regarding
              allocation language in proposed order (.4).
01-Apr-20     Review draft of objection to Uniti 9019 motion.        Greer, Jocelyn Edith              1.60            1,296.00
01-Apr-20     File and coordinate service of letter requesting       Guido, Laura                      0.30             120.00
              conference regarding Uniti 9019 motion.
01-Apr-20     Review draft objection to Uniti 9019 motion (.8);      Marinuzzi, Lorenzo                2.60            3,705.00
              review strategy for negotiating changes and
              potential structural variations to settlement (.8);
              review status of declarations in support of
              objections to Uniti 9019 and backstop motions (.8);
              correspond with D. MacGreevey (Alix) regarding
              witness testimony (.2).
01-Apr-20     Call with 1Ls and Debtors regarding allocation         Rappoport, Steve                  0.40             372.00
              language in proposed Uniti 9019 order.
01-Apr-20     Review T. Goren's comments to draft objection to       Richardson Arnould,               0.30             195.00
              Uniti 9019 motion.                                     Ka
02-Apr-20     Revise objection to Uniti 9019 motion.                 Ferraioli, Raff                   0.40             284.00
02-Apr-20     Follow-up regarding service of letter requesting       Guido, Laura                      0.30             120.00
              conference in connection to Uniti 9019 settlement.
03-Apr-20     Conduct legal research in connection with              Belcastro, Thomas                 1.10             616.00
              categorization of Uniti recharacterization             Dome
              settlement.
03-Apr-20     Call with T. Goren regarding objection to Uniti        Ferraioli, Raff                   0.30             213.00
              9019 motion and next steps.
03-Apr-20     Call with R. Ferraioli regarding objection to Uniti    Goren, Todd M.                    0.30             367.50
              9019 motion and next steps.
03-Apr-20     Review and incorporate Perella comments to draft       Richards, Erica J.                0.40             398.00
              objection to backstop motion.
06-Apr-20     Correspond with internal working group regarding       Damast, Craig A.                  0.80             792.00
              objection to backstop motion (.4); correspond with
              internal working group and Kirkland team
              regarding adjournment of Uniti 9019 and backstop
              motions (.4).
06-Apr-20     Revise draft objection to Uniti 9019 motion (.3);      Ferraioli, Raff                   0.60             426.00
              call with T. Goren and L. Marinuzzi regarding
              same and next steps (.3).
06-Apr-20     Review and revise objection to backstop motion         Goren, Todd M.                    1.40            1,715.00
              (.6); correspond with internal working group
              regarding timing of same (.2); review revised draft
              objection to Uniti 9019 motion (.3); call with R.
              Ferraioli and L. Marinuzzi regarding same and next
              steps (.3).
06-Apr-20     Review correspondence regarding status of Uniti        Marines, Jennifer L.              0.60             720.00
              settlement.



                                                                 9
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 100 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: May 31, 2020

Date          Services                                                Timekeeper                     Hours               Value
06-Apr-20     Call with T. Goren and R. Ferraioli regarding draft     Marinuzzi, Lorenzo                1.70            2,422.50
              objection to Uniti 9019 motion and next steps (.3);
              call (.4) and correspond (.2) with B. Weiland
              (Kirkland) regarding status of definitive documents
              for Uniti settlement; draft memorandum to internal
              working group regarding status of settlement and
              strategy (.4); call with C. Shore (UMB) regarding
              Uniti settlement status and next steps (.4).
06-Apr-20     Update objection to backstop motion per comments        Richards, Erica J.                0.40             398.00
              from Perella.
07-Apr-20     Review district court's decision affirming              Damast, Craig A.                  0.60             594.00
              bankruptcy court's critical vendor order (.2);
              correspond with internal working group regarding
              same (.2); correspond with internal working group
              regarding notice of court conference in Charter
              litigation (.2).
07-Apr-20     Analyze district court's decision affirming             Ferraioli, Raff                   0.70             497.00
              bankruptcy court's critical vendor order.
07-Apr-20     Correspond with internal working group regarding        Goren, Todd M.                    0.60             735.00
              status of Uniti's settlement and backstop motions
              and objection deadline (.2); review draft scheduling
              order from Debtors regarding same (.4).
07-Apr-20     Analyze and summarize motions before Judge              Greer, Jocelyn Edith              0.80             648.00
              Seibel in Charter adversary proceeding.
07-Apr-20     Review court orders in connection with Charter          Levitt, Jamie A.                  0.80            1,060.00
              adversary proceeding.
07-Apr-20     Review and revise draft objection to Uniti 9019         Marinuzzi, Lorenzo                0.60             855.00
              motion given narrowing of issues.
07-Apr-20     Review district court's decision affirming              Rappoport, Steve                  0.40             372.00
              bankruptcy court's critical vendor order.
07-Apr-20     Revise objection to backstop motion.                    Richards, Erica J.                1.10            1,094.50
07-Apr-20     Analyze proposed scheduling order from Debtors          Richardson Arnould,               0.80             520.00
              (.2); correspond with T. Goren and L. Marinuzzi         Ka
              regarding same (.2); correspond with Kirkland to
              confirm objection deadline to backstop and Uniti
              9019 motions (.2); correspond with J. Winters
              (White & Case) regarding same (.2).
08-Apr-20     Conduct legal research regarding categorization of      Belcastro, Thomas                 3.10            1,736.00
              Uniti recharacterization settlement.                    Dome
08-Apr-20     Correspond with K. Richardson regarding summary         Damast, Craig A.                  0.60             594.00
              of district court's decision affirming bankruptcy
              court's critical vendor order (.2); review and revise
              same (.2); review Committee and trustees'
              comments to Uniti 9019 and backstop scheduling
              order (.2).




                                                             10
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                 Pg 101 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: May 31, 2020

Date          Services                                              Timekeeper                     Hours               Value
08-Apr-20     Prepare outline of revised objection to Uniti 9019    Goren, Todd M.                    2.20            2,695.00
              motion (.4); review Uniti 9019 and backstop
              scheduling order (.6); call with White & Case
              regarding same (.4); call with Debtors regarding
              same (.5); correspond with settlement parties and
              White & Case regarding same (.3).
08-Apr-20     Review and revise Uniti 9019 and backstop             Marinuzzi, Lorenzo                1.00            1,425.00
              scheduling order (.3); call with White & Case
              regarding same (.4); review proposed timetable and
              next steps regarding Uniti litigation (.3).
08-Apr-20     Review Uniti 9019 and backstop scheduling order       Rappoport, Steve                  2.60            2,418.00
              (.8); call with White & Case regarding same (.4);
              prepare for (.3) and participate on (.5) call with
              Debtors regarding same; further revise scheduling
              order (.6).
08-Apr-20     Analyze district court opinion affirming bankruptcy   Richardson Arnould,               1.10             715.00
              court's final critical vendor order and denying GLM   Ka
              claims (.7); correspond with C. Damast regarding
              same (.1); draft summary for internal working
              group (.3).
09-Apr-20     Draft summary of research regarding categorization    Belcastro, Thomas                 0.60             336.00
              of Uniti recharacterization settlement.               Dome
09-Apr-20     Review signed scheduling order regarding Uniti        Damast, Craig A.                  0.40             396.00
              9019 and backstop motions (.2); correspond with
              internal working group regarding same (.2).
09-Apr-20     Review correspondence regarding scheduling order.     Levitt, Jamie A.                  0.60             795.00
09-Apr-20     Review signed Uniti scheduling order.                 Marinuzzi, Lorenzo                0.30             427.50
09-Apr-20     Analyze signed scheduling order regarding Uniti       Richardson Arnould,               0.30             195.00
              9019 and backstop motions (.2); correspond with L.    Ka
              Guido regarding same (.1).
10-Apr-20     Further revise draft objection to backstop motion.    Richards, Erica J.                1.20            1,194.00
12-Apr-20     Further revise objection to backstop motion.          Richards, Erica J.                1.60            1,592.00
13-Apr-20     Further draft summary of research regarding Uniti     Belcastro, Thomas                 3.20            1,792.00
              recharacterization settlement.                        Dome
13-Apr-20     Correspond with S. Rappoport regarding Charter        Damast, Craig A.                  0.40             396.00
              motion for relief from bankruptcy court's March 30
              order (.1); review same (.3).
13-Apr-20     Review Charter motion for relief from bankruptcy      Goren, Todd M.                    0.60             735.00
              court's March 30 order (.4); correspond with
              Milbank regarding Uniti settlement and status of
              definitive documents (.2).
13-Apr-20     Review Charter motion for relief from bankruptcy      Levitt, Jamie A.                  1.10            1,457.50
              court's March 30 order (.8); call with S. Rappoport
              regarding same (.3).




                                                             11
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 102 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: May 31, 2020

Date          Services                                                Timekeeper                   Hours               Value
13-Apr-20     Review Charter motion for relief from bankruptcy        Rappoport, Steve                1.10            1,023.00
              court's March 30 order (.8); call with J. Levitt
              regarding same (.3).
14-Apr-20     Correspond with internal working group and              Damast, Craig A.                0.30             297.00
              Kirkland team regarding status of Charter motion
              for relief from bankruptcy court's March 30 order
              and possible sanctions.
14-Apr-20     Review Charter motion for relief from bankruptcy        Levitt, Jamie A.                0.40             530.00
              court's March 30 order.
14-Apr-20     Review Charter motion for relief from bankruptcy        Rappoport, Steve                0.70             651.00
              court's March 30 order (.4); correspond with Katten
              regarding sanctions (.3).
15-Apr-20     Correspond with internal working group and              Damast, Craig A.                0.80             792.00
              Perella team regarding backstop agreement and
              termination provisions (.5); correspond with R.
              Ferraioli regarding status of objection to backstop
              motion (.3).
15-Apr-20     Call with B. Weiland (Kirkland) regarding status of     Marinuzzi, Lorenzo              0.70             997.50
              Uniti settlement and definitive documents (.4); draft
              memorandum to internal working group regarding
              call and next steps (.3).
15-Apr-20     Call with court regarding Charter trial logistics.      Rappoport, Steve                0.40             372.00
15-Apr-20     Review summary of backstop and RSA termination          Richardson Arnould,             0.60             390.00
              provisions (.2); review correspondence from T.          Ka
              Goren and B. Mendelsohn (Perella) regarding same
              (.4).
16-Apr-20     Correspond with T. Goren regarding discussion           Damast, Craig A.                0.40             396.00
              with Paul Weiss in connection with status of Uniti
              settlement and milestones (.2); correspond with R.
              Ferraioli regarding Uniti settlement (.2).
16-Apr-20     Review update regarding status of Uniti litigation      Ferraioli, Raff                 0.10              71.00
              and settlement.
16-Apr-20     Review status of Uniti litigation and settlement.       Goren, Todd M.                  0.40             490.00
19-Apr-20     Correspond with White & Case and B. Weiland             Goren, Todd M.                  0.40             490.00
              (Kirkland) regarding Uniti settlement status.
20-Apr-20     Correspond with internal working group regarding        Damast, Craig A.                0.30             297.00
              discussions with Kirkland in connection with status
              of Uniti settlement definitive documents.
20-Apr-20     Analyze update regarding Uniti settlement and           Ferraioli, Raff                 0.10              71.00
              definitive documents.
20-Apr-20     Correspond with White & Case and Kirkland               Goren, Todd M.                  1.30            1,592.50
              regarding filing of definitive documents (.6);
              review filed settlement agreement (.7).




                                                               12
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 103 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: May 31, 2020

Date          Services                                                Timekeeper                     Hours               Value
20-Apr-20     Review correspondence from J. Winters (White &          Marinuzzi, Lorenzo                1.30            1,852.50
              Case) regarding status of Uniti settlement definitive
              documents (.4); call with B. Weiland (Kirkland)
              regarding same (.4); review filed settlement
              agreement (.5).
20-Apr-20     Revise objection to backstop motion.                    Richards, Erica J.                0.20             199.00
21-Apr-20     Correspond with internal working group regarding        Damast, Craig A.                  1.20            1,188.00
              Uniti settlement (.3); correspond with internal
              working group and Kirkland team regarding
              amended scheduling order for Uniti 9019 and
              backstop motions (.1); review same (.3);
              correspond with internal working group regarding
              result of Charter appeals and motion to withdraw
              reference (.3); review summary of same (.2).
21-Apr-20     Discuss objection to Uniti 9019 motion with T.          Ferraioli, Raff                   4.80            3,408.00
              Goren (.1); correspond with S. Rappoport regarding
              same (.1); conduct and analyze legal research
              regarding same (.4); revise same (4.2).
21-Apr-20     Review and analyze Uniti settlement agreement           Goren, Todd M.                    2.40            2,940.00
              (1.2) and APA (1.1); discuss objection to Uniti
              9019 motion with R. Ferraioli (.1).
21-Apr-20     Review settlement agreement and APA.                    Rappoport, Steve                  2.10            1,953.00
22-Apr-20     Correspond with internal working group regarding        Damast, Craig A.                  0.80             792.00
              current draft of objection to Uniti 9019 motion (.2);
              review same (.6).
22-Apr-20     Revise objection to Uniti 9019 motion.                  Ferraioli, Raff                   1.20             852.00
22-Apr-20     Review settlement agreement and APA in                  Goren, Todd M.                    1.80            2,205.00
              connection with Uniti concerns (1.2); correspond
              with White & Case and Debtors/Uniti regarding
              same (.6).
22-Apr-20     Call with Debtors regarding scheduling order.           Greer, Jocelyn Edith              0.30             243.00
22-Apr-20     Call with Debtors regarding scheduling order.           Rappoport, Steve                  0.30             279.00
23-Apr-20     Correspond with internal working group regarding        Damast, Craig A.                  0.60             594.00
              objection to backstop motion (.2); review additional
              comments to same (.4).
23-Apr-20     Review comments to draft objection to Uniti 9019        Ferraioli, Raff                   0.20             142.00
              motion.
23-Apr-20     Review revised draft of objection to Uniti 9019         Goren, Todd M.                    1.30            1,592.50
              motion (.6); review and revise updated draft of
              objection to backstop motion (.5); correspond with
              E. Richards regarding same (.2).




                                                              13
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 104 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: May 31, 2020

Date          Services                                                Timekeeper                     Hours               Value
23-Apr-20     Review correspondence with Debtors and                  Marinuzzi, Lorenzo                2.30            3,277.50
              settlement parties regarding status of settlement and
              waiver of milestone breach (.6); review and revise
              objection to backstop motion (.8); review caselaw
              in Committee's objection to Uniti 9019 motion (.4);
              review settlement agreement for conditions
              precedent (.5).
23-Apr-20     Review and revise draft objection to Uniti 9019         Richards, Erica J.                4.60            4,577.00
              motion (2.6); analyze settlement agreement (.9);
              draft summary of same (1.1).
24-Apr-20     Correspond with internal working group regarding        Damast, Craig A.                  0.40             396.00
              summary of Uniti settlement agreement (.1); review
              same (.3).
24-Apr-20     Revise objection to Uniti 9019 motion (2.1);            Ferraioli, Raff                   2.40            1,704.00
              conduct and analyze legal research in connection
              with same (.3).
24-Apr-20     Review Charter in limine motions and reply.             Marinuzzi, Lorenzo                0.80            1,140.00
27-Apr-20     Correspond with internal working group regarding        Damast, Craig A.                  1.20            1,188.00
              comments to objection to backstop motion (.2);
              correspond with internal working group regarding
              comments to objection to Uniti 9019 motion (.4);
              review same (.6).
27-Apr-20     Conduct and analyze legal research in connection        Ferraioli, Raff                   1.20             852.00
              with objection to Uniti 9019 motion (.4); revise
              same (.8).
27-Apr-20     Review and revise updated draft of objection to         Goren, Todd M.                    1.80            2,205.00
              backstop motion (.7); review objection to Uniti
              9019 motion (1.1).
27-Apr-20     Review and revise revised draft objection to            Marinuzzi, Lorenzo                2.10            2,992.50
              backstop motion (.9); correspond with T. Goren
              regarding position of Committee regarding
              settlement and objection concepts (.4); review and
              revise objection to Uniti 9019 motion (.8).
27-Apr-20     Revise objection to backstop motion.                    Richards, Erica J.                0.80             796.00
27-Apr-20     Review Uniti litigation schedule; correspond with       Richardson Arnould,               0.20             130.00
              R. Ferraioli regarding same in connection with          Ka
              Committee objections to Uniti 9019 and backstop
              motions.
28-Apr-20     Review and revise current draft of objection to         Damast, Craig A.                  1.70            1,683.00
              Uniti 9019 motion (1.1); correspond with R.
              Ferraioli regarding comments to same (.4); review
              amended scheduling order regarding objection
              deadline for Uniti 9019 and backstop motions (.1);
              correspond with K. Richardson and R. Ferraioli
              regarding same (.1).




                                                             14
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 105 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: May 31, 2020

Date          Services                                                Timekeeper                     Hours               Value
28-Apr-20     Further draft objection to Uniti 9019 motion (8.3);     Ferraioli, Raff                   9.20            6,532.00
              correspond with T. Goren regarding same (.2); call
              with L. Marinuzzi, T. Goren and E. Richards
              regarding objections to Uniti 9019 and backstop
              motions and related litigation strategy (.7).
28-Apr-20     Review and revise updated draft of objection to         Goren, Todd M.                    3.10            3,797.50
              Uniti 9019 motion (.9); call with L. Marinuzzi, R.
              Ferraioli and E. Richards regarding objections to
              Uniti 9019 and backstop objections and related
              litigation strategy (.7); call with J. Winters (White
              & Case) regarding settlement status/objection (.6);
              review additional analysis in connection with
              objection to backstop motion (.4); call with L.
              Marinuzzi regarding refining objection to Uniti
              9019 motion (.5).
28-Apr-20     Cite and fact check Committee's objection to Uniti      Guido, Laura                      5.20            2,080.00
              9019 motion.
28-Apr-20     Review and revise updated draft of objection to         Marinuzzi, Lorenzo                4.30            6,127.50
              Uniti 9019 motion (1.1); call with T. Goren, E.
              Richards and R. Ferraioli regarding objections to
              Uniti 9019 and backstop objections and related
              litigation strategy (.7); review and revise draft
              objection to backstop motion (.6); call with B.
              Weiland (Kirkland) regarding Committee objection
              to Uniti 9019 motion (.3); review case law
              regarding settlement analysis and sub rosa plans
              (1.1); call with T. Goren regarding refining
              objection to Uniti 9019 motion (.5).
28-Apr-20     Revise objection to backstop motion (.2); call with     Richards, Erica J.                0.90             895.50
              L. Marinuzzi, T. Goren and R. Ferraioli regarding
              objections to Uniti 9019 and backstop objections
              and related litigation strategy (.7).
29-Apr-20     Review comments to objection of Uniti 9019              Damast, Craig A.                  1.30            1,287.00
              motion (.9); correspond with internal working
              group regarding same (.4).
29-Apr-20     Conduct due diligence regarding Uniti 9019 motion       Ferraioli, Raff                   9.60            6,816.00
              (4.2); correspond with internal working group
              regarding objection to Uniti 9019 motion (.3);
              further draft same (5.1).
29-Apr-20     Review updated draft of objection to backstop           Goren, Todd M.                    1.90            2,327.50
              motion (.4) and supporting analysis (.3); review and
              revise updated draft of objection to Uniti 9019
              motion (1.2).
29-Apr-20     Provide comments to R. Ferraioli regarding              Greer, Jocelyn Edith              0.40             324.00
              objection to Uniti 9019 motion.




                                                              15
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 106 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: May 31, 2020

Date          Services                                                Timekeeper                     Hours               Value
29-Apr-20     Review and revise draft of objection to backstop        Marinuzzi, Lorenzo                1.90            2,707.50
              motion (.8); review further revised draft of
              objection to Uniti 9019 motion (.7); call with C.
              Shore (UMB) regarding objection to Uniti 9019
              motion (.4).
29-Apr-20     Revise draft objection to Uniti 9019 motion (1.7);      Rappoport, Steve                  2.80            2,604.00
              review draft objection to backstop motion (1.1).
29-Apr-20     Update objection to backstop motion based on            Richards, Erica J.                7.10            7,064.50
              deposition testimony.
30-Apr-20     Review and revise draft of objection to Uniti 9019      Damast, Craig A.                  4.90            4,851.00
              motion (3.6); discuss same and revisions with R.
              Ferraioli (.3); correspond with T. Goren and R.
              Ferraioli regarding same and comments (.8);
              correspond with internal working group regarding
              hearing on Uniti 9019 and backstop motions (.2).
30-Apr-20     Analyze Uniti settlement proposal from 1Ls and          Ferraioli, Raff                   6.60            4,686.00
              Elliott (.3); draft sealing motion in connection with
              Committee objections to Uniti 90119 and backstop
              motions (1.2); draft declaration in support of
              objection to Uniti 9019 motion (.7); further draft
              objection to Uniti 9019 motion (4.1); discuss same
              and revisions with C. Damast (.3).
30-Apr-20     Review and revise updated draft of objections to        Goren, Todd M.                    2.40            2,940.00
              backstop motion (.8) and Uniti 9019 motion (1.4);
              discuss objection to backstop motion with E.
              Richards (.2).
30-Apr-20     Draft objections and citations to record (2.1); draft   Greer, Jocelyn Edith              3.40            2,754.00
              sealing motion in connection with Committee
              objections to Uniti 9019 and backstop motions (.9);
              call with J. Levitt and S. Rappoport regarding
              objection to backstop motion (.4).
30-Apr-20     Cite-check objection to backstop motion (3.7);          Guido, Laura                      4.10            1,640.00
              prepare and revise table of authorities for objection
              to Uniti 9019 motion (.4).
30-Apr-20     Review revised objection to backstop motion (2.9);      Levitt, Jamie A.                  3.30            4,372.50
              call with S. Rappoport and J. Greer regarding same
              (.4).
30-Apr-20     Further revise objection to Uniti 9019 motion for       Marinuzzi, Lorenzo                0.70             997.50
              distribution to Committee.
30-Apr-20     Revise objection to backstop motion (1.3); call with    Rappoport, Steve                  3.70            3,441.00
              J. Levitt and J. Greer regarding same (.4); review
              and revise objection to Uniti 9019 motion (1.3); call
              with J. Winters (White & Case) regarding same
              (.7).




                                                              16
       19-22312-rdd       Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                     Pg 107 of 249



Matter Number: 017254-0000001                                                                Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                              Invoice Date: May 31, 2020

Date             Services                                               Timekeeper                     Hours                 Value
30-Apr-20        Further revise objection to backstop motion (1.8);     Richards, Erica J.                2.80              2,786.00
                 discuss same with T. Goren (.2); update B.
                 Mendelsohn (Perella) declaration in support of
                 same (.8).
Total: 014       Other Litigation                                                                       171.60            163,862.00

Meetings and Communications with Creditors
01-Apr-20      Prepare for (.3) and participate on (.4) weekly          Damast, Craig A.                  1.10              1,089.00
               Committee call; correspond with internal working
               group regarding agenda for upcoming Committee
               call (.4).
01-Apr-20        Participate on weekly Committee call (.4);             Ferraioli, Raff                   0.50               355.00
                 correspond with Committee regarding Debtors' plan
                 and disclosure statement (.1).
01-Apr-20        Prepare for (.2) and participate on (.4) weekly        Goren, Todd M.                    1.20              1,470.00
                 Committee call; review Alix and Perella materials
                 regarding same (.4); call with M. Brod (Milbank)
                 regarding case status (.2).
01-Apr-20        Participate on weekly Committee call.                  Greer, Jocelyn Edith              0.40               324.00
01-Apr-20        Participate on weekly Committee call.                  Levitt, Jamie A.                  0.40               530.00
01-Apr-20        Participate on weekly Committee call.                  Marines, Jennifer L.              0.40               480.00
01-Apr-20        Prepare for (.4) and participate on (.4) weekly        Marinuzzi, Lorenzo                0.80              1,140.00
                 Committee call.
01-Apr-20        Participate on weekly Committee call.                  Rappoport, Steve                  0.40               372.00
01-Apr-20        Participate on weekly Committee call.                  Richards, Erica J.                0.40               398.00
01-Apr-20        Prepare for (.3) and participate on (.4) weekly        Richardson Arnould,               0.70               455.00
                 Committee call.                                        Ka
02-Apr-20        Call with D. Clark (Verizon) regarding plan            Goren, Todd M.                    0.20               245.00
                 questions.
02-Apr-20        Call with R. Axenrod (CRG) regarding plan and          Marinuzzi, Lorenzo                0.70               997.50
                 distributions (.4); correspond with miscellaneous
                 funds regarding plan distributions (.3).
06-Apr-20        Correspond with Committee regarding hearing            Ferraioli, Raff                   0.60               426.00
                 update and next steps (.4); correspond with internal
                 working group regarding same (.2).
06-Apr-20        Review and revise correspondence to Committee          Goren, Todd M.                    0.30               367.50
                 regarding Uniti update.
06-Apr-20        Review communication from G. Amato (creditor)          Marinuzzi, Lorenzo                0.20               285.00
                 regarding allegations of fraud.
07-Apr-20        Correspond with internal working group regarding       Damast, Craig A.                  0.80               792.00
                 agenda for upcoming Committee call (.4); review
                 revisions to same (.2); correspond with internal
                 working group regarding materials and summary
                 for Committee call (.2).



                                                                   17
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 108 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: May 31, 2020

Date          Services                                                Timekeeper                     Hours               Value
07-Apr-20     Analyze agenda and materials for upcoming               Ferraioli, Raff                   0.30             213.00
              Committee call.
07-Apr-20     Review and revise agenda for upcoming Committee         Goren, Todd M.                    0.30             367.50
              call.
07-Apr-20     Draft agenda for upcoming Committee call (.6);          Richardson Arnould,               2.60            1,690.00
              revise same per comments from T. Goren and C.           Ka
              Damast and Debtors' proposed confirmation
              schedule (.4); correspond with J. Wooding (Alix),
              F. Munshi (Perella) and S. Eghlimi (Perella)
              regarding materials for circulation to Committee
              (.4); review trading update for Committee from
              Perella (.1); review financial presentation for
              Committee from Alix (.7); call with J. Wooding
              (Alix) to provide comments to same (.2);
              correspond with internal working group regarding
              Committee transmittal and materials for upcoming
              call (.2).
08-Apr-20     Prepare for (.1) and participate on (.9) weekly         Damast, Craig A.                  1.00             990.00
              Committee call.
08-Apr-20     Participate on weekly Committee call.                   Ferraioli, Raff                   0.90             639.00
08-Apr-20     Prepare for (.3) and participate on (.9) weekly         Goren, Todd M.                    1.60            1,960.00
              Committee call; review Alix and Perella materials
              regarding same (.4).
08-Apr-20     Participate on weekly Committee call.                   Greer, Jocelyn Edith              0.90             729.00
08-Apr-20     Participate on weekly Committee call.                   Levitt, Jamie A.                  0.90            1,192.50
08-Apr-20     Participate on weekly Committee call.                   Marines, Jennifer L.              0.90            1,080.00
08-Apr-20     Prepare for (.5) and participate on (.9) weekly         Marinuzzi, Lorenzo                2.20            3,135.00
              Committee call; correspond with C. Wick (Crown
              Castle) regarding CenturyLink case authority (.3);
              correspond with R. Ferraioli regarding same (.3);
              review letter from counsel to Bull Communications
              regarding plan status and claims reconciliation (.2).
08-Apr-20     Participate on weekly Committee call.                   Melendez, Miranda B.              0.90             639.00
08-Apr-20     Participate on weekly Committee call.                   Rappoport, Steve                  0.90             837.00
08-Apr-20     Participate on weekly Committee call.                   Richards, Erica J.                0.90             895.50
08-Apr-20     Prepare for (.3) and participate on (.9) weekly         Richardson Arnould,               1.60            1,040.00
              Committee call; analyze recent pleadings and            Ka
              consolidate schedule of material dates and
              deadlines for E. Wilson (Kelley Drye) (.3);
              correspond with R. Ferraioli regarding same (.1).
09-Apr-20     Correspond with C. Wick (Crown Castle) regarding        Ferraioli, Raff                   0.20             142.00
              CenturyLink.
09-Apr-20     Review additional correspondence from G. Amato          Marinuzzi, Lorenzo                0.30             427.50
              (creditor).
12-Apr-20     Correspond with counsel for certain unsecured           Richards, Erica J.                0.20             199.00
              creditors regarding plan terms.

                                                                18
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 109 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: May 31, 2020

Date          Services                                               Timekeeper                     Hours               Value
13-Apr-20     Correspond with Committee regarding objection to       Ferraioli, Raff                   0.20             142.00
              Debtors' exclusivity motion.
13-Apr-20     Respond to creditor inquiries regarding case status.   Richards, Erica J.                0.70             696.50
14-Apr-20     Correspond with internal working group regarding       Damast, Craig A.                  0.70             693.00
              agenda for upcoming Committee call (.3); review
              same (.4).
14-Apr-20     Analyze materials for upcoming Committee call;         Ferraioli, Raff                   0.30             213.00
              correspond with K. Richardson regarding same.
14-Apr-20     Review and revise agenda and correspondence            Goren, Todd M.                    0.30             367.50
              regarding upcoming Committee call.
14-Apr-20     Review and revise agenda for upcoming Committee        Marinuzzi, Lorenzo                1.10            1,567.50
              call (.4); review Alix financial presentation for
              Committee (.4); call with V. Jelesevic (creditor)
              regarding plan status (.3).
14-Apr-20     Draft agenda for upcoming Committee call (.7);         Richardson Arnould,               1.80            1,170.00
              revise same per comments from S. Rappoport (.1);       Ka
              correspond with J. Wooding (Alix), F. Munshi
              (Perella) and S. Eghlimi (Perella) regarding
              materials for circulation to Committee (.2); review
              trading update for Committee from Perella (.1);
              review financial presentation for Committee from
              Alix (.3); correspond with J. Wooding (Alix) and R.
              Ferraioli regarding CenturyLink update for
              Committee (.2); correspond with internal working
              group regarding Committee transmittal and
              materials for upcoming call (.2).
15-Apr-20     Prepare for (.2) and participate on (.5) weekly        Damast, Craig A.                  0.70             693.00
              Committee call.
15-Apr-20     Prepare for (.1) and participate on (.5) weekly        Ferraioli, Raff                   0.60             426.00
              Committee call.
15-Apr-20     Prepare for (.3) and participate on (.5) weekly        Goren, Todd M.                    1.40            1,715.00
              Committee call; follow-up discussion with L.
              Marinuzzi regarding same (.2); review Alix and
              Perella presentations for Committee call (.4).
15-Apr-20     Participate on weekly Committee call.                  Greer, Jocelyn Edith              0.50             405.00
15-Apr-20     Participate on weekly Committee call.                  Levitt, Jamie A.                  0.50             662.50
15-Apr-20     Participate on weekly Committee call.                  Marines, Jennifer L.              0.50             600.00
15-Apr-20     Prepare for (.4) and participate on (.5) weekly        Marinuzzi, Lorenzo                1.10            1,567.50
              Committee call; follow-up discussion with T.
              Goren regarding same (.2).
15-Apr-20     Participate on weekly Committee call.                  Melendez, Miranda B.              0.50             355.00
15-Apr-20     Participate on weekly Committee call.                  Rappoport, Steve                  0.50             465.00
15-Apr-20     Participate on weekly Committee call.                  Richards, Erica J.                0.50             497.50
15-Apr-20     Prepare for (.1) and participate on (.5) weekly        Richardson Arnould,               0.60             390.00
              Committee call.                                        Ka


                                                                19
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 110 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: May 31, 2020

Date          Services                                               Timekeeper                     Hours               Value
16-Apr-20     Calls with S. Lovett (Paul Weiss) (.3) and C.          Goren, Todd M.                    0.90            1,102.50
              Whitmore (Maslon) (.2) regarding plan status;
              correspond with Perella, Alix and internal working
              group regarding same (.2); call with A. Habbu
              regarding Uniti status (.2).
16-Apr-20     Call with R. Minkhoff regarding plan and objection     Marinuzzi, Lorenzo                0.70             997.50
              (.4); call with claims trader regarding status (.3).
17-Apr-20     Correspond with H. Denman (White & Case)               Goren, Todd M.                    0.30             367.50
              regarding Uniti status.
21-Apr-20     Correspond with K. Richardson regarding agenda         Damast, Craig A.                  0.40             396.00
              for upcoming Committee call (.2); review and
              comment on same (.2).
21-Apr-20     Review materials for upcoming Committee call.          Ferraioli, Raff                   0.20             142.00
21-Apr-20     Review agenda and correspondence to Committee          Goren, Todd M.                    0.30             367.50
              regarding upcoming Committee call and hearing
              update.
21-Apr-20     Call with K. Gwynne (Reed Smith) regarding status      Marinuzzi, Lorenzo                0.60             855.00
              (.3); review agenda for Committee call (.3).
21-Apr-20     Call with counsel for unsecured creditors regarding    Richards, Erica J.                0.30             298.50
              treatment of trade claims.
21-Apr-20     Review docket and draft agenda for upcoming            Richardson Arnould,               1.60            1,040.00
              Committee call (.4); revise same per feedback on       Ka
              professionals' call and comments from C. Damast
              (.2); correspond with J. Wooding (Alix), F. Munshi
              (Perella) and S. Eghlimi (Perella) regarding
              materials for circulation to Committee (.2); review
              trading update for Committee from Perella (.1);
              review financial presentation for Committee from
              Alix (.4); draft Committee transmittal for upcoming
              call (.3).
22-Apr-20     Prepare for (.2) and participate on (.5) weekly        Damast, Craig A.                  0.90             891.00
              Committee call; correspond with internal working
              group regarding updates from Moelis/Alix for call
              (.2).
22-Apr-20     Prepare for (.1) and participate on (.5) weekly        Ferraioli, Raff                   0.60             426.00
              Committee call.
22-Apr-20     Prepare for (.3) and participate on (.5) weekly        Goren, Todd M.                    1.20            1,470.00
              Committee call; review Alix and Perella materials
              for same (.4).
22-Apr-20     Participate on weekly Committee call.                  Levitt, Jamie A.                  0.50             662.50
22-Apr-20     Prepare for (.5) and participate on (.5) weekly        Marinuzzi, Lorenzo                1.60            2,280.00
              Committee call; call with J. Grudus (AT&T)
              regarding settlement status (.6).
22-Apr-20     Participate on weekly Committee call.                  Melendez, Miranda B.              0.50             355.00
22-Apr-20     Participate on weekly Committee call.                  Rappoport, Steve                  0.50             465.00
22-Apr-20     Participate on weekly Committee call.                  Richards, Erica J.                0.50             497.50

                                                                20
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 111 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: May 31, 2020

Date          Services                                               Timekeeper                     Hours                Value
22-Apr-20     Prepare for (.3) and participate on (.5) weekly        Richardson Arnould,               0.80              520.00
              Committee call.                                        Ka
23-Apr-20     Correspond with R. Minkhoff regarding status of        Marinuzzi, Lorenzo                0.20              285.00
              settlement.
27-Apr-20     Correspond with Committee regarding plan and           Ferraioli, Raff                   0.20              142.00
              disclosure statement.
28-Apr-20     Correspond with internal working group regarding       Damast, Craig A.                  1.90             1,881.00
              agenda for upcoming Committee call (.3); review
              and comment on same (.3); call with K. Richardson
              regarding same (.2); correspond with S. Rappoport
              and K. Richardson regarding same and current
              dates and deadlines (.3); correspond with K.
              Richardson regarding summary of Charter trial for
              Committee update (.2); review and revise same (.6).
28-Apr-20     Review and revise agenda and update for upcoming       Goren, Todd M.                    0.30              367.50
              Committee call.
28-Apr-20     Draft agenda for upcoming Committee call (.3);         Richardson Arnould,               1.90             1,235.00
              revise same per comments from C. Damast (.2);          Ka
              call with C. Damast regarding same (.2);
              correspond with J. Wooding (Alix), F. Munshi
              (Perella) and S. Eghlimi (Perella) regarding
              materials for circulation to Committee (.2); review
              trading update for Committee from Perella (.1);
              review financial presentation for Committee from
              Alix (.5); call with J. Wooding regarding comments
              to same (.1); draft Committee transmittal for
              upcoming call (.3).
29-Apr-20     Prepare for (.2) and participate on (.4) weekly        Damast, Craig A.                  0.60              594.00
              Committee call.
29-Apr-20     Participate on weekly Committee call.                  Dopsch, Peter C.                  0.40              490.00
29-Apr-20     Participate on weekly Committee call.                  Ferraioli, Raff                   0.40              284.00
29-Apr-20     Prepare for (.2) and participate on (.4) weekly        Goren, Todd M.                    0.60              735.00
              Committee call.
29-Apr-20     Participate on weekly Committee call.                  Marines, Jennifer L.              0.40              480.00
29-Apr-20     Prepare for (.4) and participate on (.4) weekly        Marinuzzi, Lorenzo                0.80             1,140.00
              Committee call.
29-Apr-20     Participate on weekly Committee call.                  Richards, Erica J.                0.40              398.00
29-Apr-20     Prepare for (.1) and participate on (.4) weekly        Richardson Arnould,               0.70              455.00
              Committee call; correspond with individual creditor    Ka
              regarding Wallace deposition (.2).
30-Apr-20     Correspond with Committee regarding case update.       Ferraioli, Raff                   0.30              213.00
30-Apr-20     Correspond with Committee regarding case               Richards, Erica J.                0.80              796.00
              developments and proposed objection to backstop
              motion.
Total: 015    Meetings and Communications with Creditors                                              60.50            61,157.00


                                                                21
       19-22312-rdd        Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                      Pg 112 of 249



Matter Number: 017254-0000001                                                                Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                              Invoice Date: May 31, 2020

Date              Services                                              Timekeeper                     Hours               Value
Plan and Disclosure Statement
01-Apr-20        Correspond with internal working group regarding       Damast, Craig A.                  0.80             792.00
                 timing of anticipated filing of disclosure statement
                 (.3); correspond with internal working group
                 regarding PSA milestones (.2); review Debtors'
                 motion to further extend exclusivity periods (.3).
01-Apr-20         Analyze Debtors' motion to further extend             Ferraioli, Raff                   0.40             284.00
                  exclusivity periods.
01-Apr-20         Review Debtors' motion to further extend              Marinuzzi, Lorenzo                0.30             427.50
                  exclusivity periods.
01-Apr-20         Analyze Rule 2019 statements (.8); draft summary      Richardson Arnould,               2.10            1,365.00
                  of 2019 ownership/cross-holdings by member of         Ka
                  each ad hoc group in connection with creditor
                  support of PSA (1.1); correspond with S. Rappoport
                  regarding same (.2).
02-Apr-20         Review filed plan (1.2); call with E. Vonnegut        Goren, Todd M.                    1.60            1,960.00
                  (Davis Polk) regarding plan settlement (.4).
02-Apr-20         Review filed plan (1.2); review filed disclosure      Marinuzzi, Lorenzo                2.90            4,132.50
                  statement (1.4); correspond with P. Schwartzberg
                  (U.S. Trustee) regarding plan (.3).
03-Apr-20         Discuss plan and disclosure statement with E.         Ferraioli, Raff                   0.40             284.00
                  Richards.
03-Apr-20         Review Texas taxing authorities' plan objection       Marinuzzi, Lorenzo                0.80            1,140.00
                  (.4); review status of plan disclosure statement
                  objection (.4).
03-Apr-20         Discuss plan and disclosure statement with R.         Richards, Erica J.                0.40             398.00
                  Ferraioli.
06-Apr-20         Review milestones in PSA regarding backstop and       Marinuzzi, Lorenzo                0.30             427.50
                  Uniti settlement.
06-Apr-20         Review Texas taxing authorities' plan objection       Richards, Erica J.                0.60             597.00
                  (.1); analyze plan and disclosure statement (.3);
                  prepare issues list with respect to same (.2).
07-Apr-20         Correspond with internal working group regarding      Damast, Craig A.                  1.60            1,584.00
                  Debtors' proposed confirmation timeline (.3);
                  review disclosure statement approval motion (.7);
                  review Debtors' motion to further extend
                  exclusivity periods (.2); correspond with R.
                  Ferraioli regarding same (.4).
07-Apr-20         Review updated disclosure statement.                  Marinuzzi, Lorenzo                0.30             427.50
07-Apr-20         Review disclosure statement.                          Rappoport, Steve                  0.90             837.00
08-Apr-20         Correspond with R. Ferraioli regarding limited        Damast, Craig A.                  0.30             297.00
                  objection to Debtors' motion to further extend
                  exclusivity periods.
08-Apr-20         Analyze proposed confirmation time line.              Ferraioli, Raff                   0.60             426.00




                                                                   22
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 113 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: May 31, 2020

Date          Services                                                Timekeeper                     Hours               Value
08-Apr-20     Review plan provisions regarding pension and            Marinuzzi, Lorenzo                1.60            2,280.00
              labor (.6); correspond with R. Seltzer (CWA)
              regarding plan statements (.3); review timing
              regarding plan process and exclusivity (.7).
09-Apr-20     Correspond with E. Richards and R. Ferraioli            Damast, Craig A.                  0.40             396.00
              regarding limited objection to Debtors' motion to
              further extend exclusivity periods (.2); correspond
              with internal working group regarding same (.2).
09-Apr-20     Draft limited objection to Debtors' motion to further   Ferraioli, Raff                   3.20            2,272.00
              extend exclusivity periods (3.1); discuss same with
              E. Richards (.1).
09-Apr-20     Review draft objection to Debtors' motion to further    Goren, Todd M.                    0.60             735.00
              extend exclusivity periods (.4); correspond with
              internal working group regarding same (.2).
09-Apr-20     Review plan of reorganization.                          Greer, Jocelyn Edith              1.60            1,296.00
09-Apr-20     Correspond (.2) and call (.1) with B. Weiland           Marinuzzi, Lorenzo                1.40            1,995.00
              (Kirkland) regarding plan; review and revise draft
              disclosure statement inserts regarding value
              allocation (.6); review and revise draft objection to
              Debtors' motion to further extend exclusivity
              periods (.5).
09-Apr-20     Review and revise draft objection to Debtors'           Richards, Erica J.                2.90            2,885.50
              motion to further extend exclusivity periods (1.6);
              discuss same with R. Ferraioli (.1); review
              disclosure statement and draft inserts for same
              (1.2).
10-Apr-20     Correspond with internal working group regarding        Damast, Craig A.                  4.60            4,554.00
              exclusivity motion and limited objection thereto
              (.6); review and revise draft of limited objection to
              Debtors' motion to further extend exclusivity
              periods (3.3); correspond with R. Ferraioli
              regarding same and comments (.4); correspond with
              internal working group regarding same and
              additional comments (.3).
10-Apr-20     Analyze comments to (.4) and revise (1.6) objection     Ferraioli, Raff                   2.10            1,491.00
              to Debtors' motion to further extend exclusivity
              periods; correspond with E. Wilson (Kelley Drye)
              regarding plan and disclosure statement (.1).
10-Apr-20     Review and revise draft objection to Debtors'           Goren, Todd M.                    0.40             490.00
              motion to further extend exclusivity periods.
10-Apr-20     Call with B. Weiland (Kirkland) regarding               Marinuzzi, Lorenzo                0.60             855.00
              exclusivity extension (.2); draft memorandum to
              internal working group regarding same (.4).
10-Apr-20     Further draft disclosure statement inserts.             Richards, Erica J.                0.60             597.00
10-Apr-20     Review proposed objection to Debtors' motion to         Richardson Arnould,               0.90             585.00
              further extend exclusivity periods (.6) and internal    Ka
              working group's comments to same (.3).


                                                              23
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 114 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: May 31, 2020

Date          Services                                                Timekeeper                     Hours               Value
12-Apr-20     Further prepare markup of disclosure statement.         Richards, Erica J.                4.10            4,079.50
13-Apr-20     Correspond with R. Ferraioli regarding limited          Damast, Craig A.                  1.50            1,485.00
              objection to Debtors' motion to further extend
              exclusivity periods (.2); correspond with internal
              working group regarding same (.4); review current
              draft of same (.6); correspond with internal working
              group regarding Kelley Drye comment to objection
              (.3).
13-Apr-20     Analyze comments and revise objection to Debtors'       Ferraioli, Raff                   0.60             426.00
              motion to further extend exclusivity periods.
13-Apr-20     Review updated draft of objection to Debtors'           Goren, Todd M.                    0.60             735.00
              motion to further extend exclusivity periods (.4);
              correspond with White & Case regarding same (.2).
13-Apr-20     Review draft objection to Debtors' motion to further    Marines, Jennifer L.              0.90            1,080.00
              extend exclusivity periods.
13-Apr-20     Review and revise draft objection to Debtors'           Marinuzzi, Lorenzo                1.10            1,567.50
              motion to further extend exclusivity periods (.6);
              correspond with R. Ferraioli and E. Wilson (UMB)
              regarding Committee draft statement on exclusivity
              (.3); follow-up with B. Weiland (Kirkland)
              regarding Committee position regarding exclusivity
              (.2).
13-Apr-20     Review revised draft objection to Debtors' motion       Richardson Arnould,               0.40             260.00
              to further extend exclusivity periods.                  Ka
14-Apr-20     Correspond with R. Ferraioli regarding finalizing       Damast, Craig A.                  1.60            1,584.00
              limited objection (.3); correspond with internal
              working group regarding current draft of same and
              additional comments (.5); review and revise same
              (.6); review indenture trustees' limited objection to
              Debtors' motion to further extend exclusivity
              periods (.2).
14-Apr-20     Analyze limited objection to Debtors' motion to         Ferraioli, Raff                   2.70            1,917.00
              further extend exclusivity periods (.6); analyze
              comments to same (.4); revise same (.6);
              correspond with internal working group regarding
              same (.2); coordinate filing for same (.2); analyze
              indenture trustees' objection to Debtors' motion to
              further extend exclusivity periods (.3); analyze
              comments to disclosure statement (.4).
14-Apr-20     Review and revise updated draft of objection to         Goren, Todd M.                    0.90            1,102.50
              Debtors' motion to further extend exclusivity
              periods (.4); review indenture trustees' objection to
              Debtors' motion to further extend exclusivity
              periods (.3); correspond with L. Marinuzzi
              regarding PSA milestones (.2).




                                                              24
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 115 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: May 31, 2020

Date          Services                                               Timekeeper                     Hours               Value
14-Apr-20     Finalize, file and coordinate service of limited       Guido, Laura                      0.50             200.00
              objection to Debtors' motion to further extend
              exclusivity periods (.3); prepare courtesy copies of
              same for delivery to Chambers (.2).
14-Apr-20     Review and finalize objection to Debtors' motion to    Marinuzzi, Lorenzo                0.90            1,282.50
              further extend exclusivity periods (.4); correspond
              with B. Herman (Paul Weiss) regarding status of
              plan support (.2); draft memorandum to internal
              working group regarding plan status and next steps
              (.3).
14-Apr-20     Review objections to Debtors' motion to further        Rappoport, Steve                  0.40             372.00
              extend exclusivity periods.
15-Apr-20     Analyze disclosure statement.                          Ferraioli, Raff                   0.30             213.00
17-Apr-20     Analyze disclosure statement.                          Ferraioli, Raff                   0.80             568.00
20-Apr-20     Correspond with internal working group regarding       Damast, Craig A.                  0.70             693.00
              Debtors' agreement to two-month exclusivity
              extension (.2); review Debtors' reply regarding
              same (.4); review 1L ad hoc group statement in
              support of Debtors' reply (.1).
20-Apr-20     Analyze reply to objections to Debtors' motion to      Ferraioli, Raff                   0.30             213.00
              further extend exclusivity periods.
20-Apr-20     Review Debtors' reply regarding motion to further      Goren, Todd M.                    0.60             735.00
              extend exclusivity periods (.4) and 1L group
              statement in support (.2).
20-Apr-20     Review Debtors' reply regarding motion to further      Marinuzzi, Lorenzo                1.70            2,422.50
              extend exclusivity periods (.4); call with B.
              Weiland (Kirkland) regarding exclusivity request
              (.4); review exclusivity timeline and cases for
              hearing (.9).
21-Apr-20     Review proposed comments to disclosure statement       Damast, Craig A.                  1.20            1,188.00
              and plan (.5); correspond with internal working
              group regarding same and transmission to
              Committee (.7).
21-Apr-20     Review and revise updated drafts of plan (.3) and      Goren, Todd M.                    1.60            1,960.00
              disclosure statement (1.1); correspond with E.
              Wilson (Kelly Dryer) regarding same (.2).
21-Apr-20     Review updated drafts of disclosure statement (.6)     Marinuzzi, Lorenzo                1.10            1,567.50
              and plan (.5) reflecting Committee comments.
22-Apr-20     Correspond with internal working group regarding       Damast, Craig A.                  0.60             594.00
              CWA-requested language insertions to plan and
              disclosure statement regarding CBAs (.2); review
              same (.4).
22-Apr-20     Analyze (2.1) and summarize (1.3) asset purchase       Gayer, Amanda L.                  3.40            2,652.00
              agreement.
22-Apr-20     Update plan markup per comments from                   Richards, Erica J.                0.60             597.00
              Committee members.


                                                             25
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                 Pg 116 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: May 31, 2020

Date          Services                                              Timekeeper                     Hours               Value
23-Apr-20     Review White & Case proposed inserts to               Damast, Craig A.                  0.40             396.00
              disclosure statement (.3); correspond with internal
              working group regarding same (.1).
24-Apr-20     Correspond with internal working group regarding      Damast, Craig A.                  0.40             396.00
              UMB comments to plan (.1); review same (.3).
25-Apr-20     Review Committee markup of plan and disclosure        Marinuzzi, Lorenzo                0.60             855.00
              statement reflecting Committee member comments.
25-Apr-20     Further revise plan and disclosure statement per      Richards, Erica J.                0.70             696.50
              Committee member comments.
27-Apr-20     Correspond with internal working group regarding      Damast, Craig A.                  0.40             396.00
              comments to plan and disclosure statement (.3);
              correspond with R. Ferraioli and Committee
              members regarding same (.1).
27-Apr-20     Analyze comments to plan and disclosure               Ferraioli, Raff                   0.30             213.00
              statement; correspond with internal working group
              regarding same.
27-Apr-20     Review updated Committee comments to plan and         Goren, Todd M.                    0.60             735.00
              disclosure statement (.4); correspond with
              Committee members regarding same (.2).
27-Apr-20     Review Committee comments regarding plan and          Levitt, Jamie A.                  0.80            1,060.00
              disclosure statement.
27-Apr-20     Correspond with E. Richards regarding markups to      Richardson Arnould,               0.30             195.00
              plan and disclosure statement (.1); draft Committee   Ka
              update regarding same (.2).
28-Apr-20     Correspond with internal working group (.2) and J.    Damast, Craig A.                  0.40             396.00
              Luze (Kirkland) (.2) regarding Committee
              comments to plan and disclosure statement.
29-Apr-20     Correspond with internal working group and            Damast, Craig A.                  0.80             792.00
              Kirkland team regarding proposed order approving
              disclosure statement and solicitation procedures
              (.3); correspond with internal working group
              regarding issues with solicitation procedures (.5).
29-Apr-20     Review and analyze disclosure statement and           Marines, Jennifer L.              0.80             960.00
              solicitation procedures.
29-Apr-20     Review markup of order approving disclosure           Marinuzzi, Lorenzo                0.70             997.50
              statement and solicitation procedures (.5);
              correspond with E. Richards regarding same (.2).
29-Apr-20     Review disclosure statement procedures order          Richards, Erica J.                3.10            3,084.50
              (1.9); prepare comments to same (1.2).
30-Apr-20     Review current draft of Debtors' disclosure           Damast, Craig A.                  0.90             891.00
              statement (.6); correspond with internal working
              group regarding same (.3).




                                                             26
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 117 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: May 31, 2020

Date          Services                                              Timekeeper                     Hours                Value
30-Apr-20     Review updated draft of plan and disclosure           Goren, Todd M.                    1.80             2,205.00
              statement (.6); call with S. Lovett (Paul Weiss)
              regarding plan proposal (.2); review plan proposal
              (.4); call (.4) and correspond (.2) with Alix and
              Perella regarding same.
30-Apr-20     Revise and re-circulate plan discovery requests.      Greer, Jocelyn Edith              1.10              891.00
30-Apr-20     Review Committee's draft statement of reservation     Levitt, Jamie A.                  0.90             1,192.50
              of rights regarding disclosure statement.
30-Apr-20     Review lender settlement offer (.6); call with B.     Marinuzzi, Lorenzo                1.40             1,995.00
              Weiland (Kirkland) regarding same (.3); review
              proposed response to settlement offer (.5).
30-Apr-20     Review disclosure statement and amendments.           Rappoport, Steve                  0.40              372.00
30-Apr-20     Draft limited objection to disclosure statement       Richards, Erica J.                6.80             6,766.00
              (1.8); update same (2.6); review plan settlement
              term sheet from lenders (.2); review revised plan
              and disclosure statement (1.8); prepare comments
              to same (.4).
Total: 017    Plan and Disclosure Statement                                                          87.90            90,789.50

Reporting
01-Apr-20     Update weekly fee tracker.                            Richards, Erica J.                0.10               99.50
07-Apr-20     Update weekly fee tracker.                            Richards, Erica J.                0.10               99.50
14-Apr-20     Update weekly fee tracker.                            Richards, Erica J.                0.10               99.50
22-Apr-20     Update weekly fee tracker.                            Richards, Erica J.                0.10               99.50
Total: 020    Reporting                                                                               0.40              398.00

Tax
21-Apr-20     Review NOL matters with K. Erbeznik.                  Carbone, Anthony J.               0.50              800.00
21-Apr-20     Call with G. Peck regarding NOL lien analysis.        Dopsch, Peter C.                  0.20              245.00
21-Apr-20     Review NOL matters with A. Carbone.                   Erbeznik, Katherine               0.50              465.00
                                                                    El
21-Apr-20     Review NOL lien analysis (.4); call with P. Dopsch    Peck, Geoffrey R.                 0.60              720.00
              regarding same (.2).
23-Apr-20     Call with K. Erbeznik, L. Sullivan, P. Dopsch and     Carbone, Anthony J.               0.90             1,440.00
              E. Richards regarding NOLs (.6); review authorities
              regarding NOLs (.3).
23-Apr-20     Analyze NOLs (.6); call with A. Carbone, L.           Dopsch, Peter C.                  1.20             1,470.00
              Sullivan, K. Erbeznik and E. Richards regarding
              same (.6).
23-Apr-20     Call with A. Carbone, L. Sullivan, P. Dopsch and      Erbeznik, Katherine               0.60              558.00
              E. Richards regarding NOLs.                           El
23-Apr-20     Analyze NOLs.                                         Peck, Geoffrey R.                 0.80              960.00
23-Apr-20     Call with A. Carbone, L. Sullivan, P. Dopsch and      Richards, Erica J.                0.60              597.00
              K. Erbeznik regarding NOLs.


                                                             27
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                  Pg 118 of 249



Matter Number: 017254-0000001                                                           Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                         Invoice Date: May 31, 2020

Date          Services                                               Timekeeper                   Hours                Value
23-Apr-20     Call with A. Carbone, K. Erbeznik, P. Dopsch and       Sullivan, Lauren                0.60              516.00
              E. Richards regarding NOLs.                            Marie
24-Apr-20     Call with M. Melendez to discuss NOL lien              Dopsch, Peter C.                0.30              367.50
              analysis.
24-Apr-20     Call with P. Dopsch to discuss NOL lien analysis.      Melendez, Miranda B.            0.30              213.00
24-Apr-20     Review NOL lien analysis and related authorities       Peck, Geoffrey R.               1.60             1,920.00
              regarding same.
27-Apr-20     Call with H. Kim regarding NOL as collateral           Dopsch, Peter C.                0.80              980.00
              research.
27-Apr-20     Call with P. Dopsch regarding NOL as collateral        Kim, Hanna                      1.40              784.00
              research (.8); conduct legal research regarding same
              (.6).
27-Apr-20     Correspond with P. Dopsch and H. Kim regarding         Melendez, Miranda B.            0.40              284.00
              NOL lien analysis.
29-Apr-20     Conduct legal research regarding bankruptcy            Kim, Hanna                      1.60              896.00
              treatment of NOLs.
30-Apr-20     Correspond with H. Kim regarding NOLs as               Dopsch, Peter C.                0.70              857.50
              collateral.
30-Apr-20     Conduct further legal research regarding treatment     Kim, Hanna                      2.70             1,512.00
              of NOLs in bankruptcy.
30-Apr-20     Conduct legal research regarding security interest     Lentz, Christine                3.00              960.00
              in NOLs.                                               Miche
30-Apr-20     Correspond with P. Dopsch and H. Kim regarding         Melendez, Miranda B.            0.40              284.00
              treatment of NOLs.
Total: 021    Tax                                                                                   19.70            16,829.00

Discovery
01-Apr-20     Download and update Relativity with Uniti              Bergelson, Vadim                1.20              450.00
              document production.
01-Apr-20     Analyze and perform security quality control of        Blackshear, Alvin               0.20               75.00
              Uniti documents.
01-Apr-20     Correspond with internal working group regarding       Damast, Craig A.                0.30              297.00
              outstanding discovery disputes and letter to
              Chambers (.2); review same (.1).
01-Apr-20     Review and revise letter to Chambers regarding         Goren, Todd M.                  2.20             2,695.00
              Uniti settlement discovery disputes (1.1); call with
              White & Case regarding Elliott discovery disputes
              (.4); correspond with counsel to Elliott regarding
              discovery disputes (.4); review open discovery
              points with S. Rappoport (.3).
01-Apr-20     Correspond with S. Rappoport regarding deposition      Greer, Jocelyn Edith            4.10             3,321.00
              outline and documents (.4); revise letter to court
              regarding discovery disputes (.9); review
              correspondence regarding deposition scheduling
              (.7); draft deposition outline (2.1).


                                                             28
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                 Pg 119 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: May 31, 2020

Date          Services                                               Timekeeper                     Hours               Value
01-Apr-20     Update internal database with workroom files.          Guido, Laura                      0.60             240.00
01-Apr-20     Review and revise letter to Chambers regarding         Marinuzzi, Lorenzo                1.40            1,995.00
              discovery disputes concerning valuation, allocation
              and sale of Uniti equity (.7); review scheduling of
              depositions with S. Rappoport (.3); call with White
              & Case regarding Elliott discovery issue (.4).
01-Apr-20     Call with White & Case regarding Elliott discovery     Rappoport, Steve                  8.20            7,626.00
              disputes (.4); call with Kirkland regarding meet and
              confer issues (.3); call with J. Winters (White &
              Case) and C. Shore (UMB) regarding discovery
              letter to Chambers (.8); review open discovery
              points with T. Goren (.3); review scheduling of
              depositions with L. Marinuzzi (.3); revise discovery
              dispute letter to Chambers (1.7); draft deposition
              outline and prepare for depositions (4.4).
01-Apr-20     Analyze correspondence from counsel for Elliott        Richards, Erica J.                0.10              99.50
              regarding discovery requests.
02-Apr-20     Download and update Relativity with Debtors'           Bergelson, Vadim                  1.60             600.00
              document productions (1.1); generate PDF files
              (.5).
02-Apr-20     Analyze and perform security quality control of        Blackshear, Alvin                 0.20              75.00
              documents.
02-Apr-20     Correspond with internal working group regarding       Damast, Craig A.                  0.90             891.00
              documents produced by Uniti (.2); review
              correspondence from Chambers regarding
              discovery disputes (.2); correspond with internal
              working group regarding same (.3); correspond
              with Kirkland regarding same (.2).
02-Apr-20     Review Uniti discovery documents (1.2); review         Goren, Todd M.                    1.90            2,327.50
              letters from settlement parties regarding discovery
              disputes (.4); correspond with internal working
              group regarding Chambers' response regarding
              discovery disputes and timing of conference (.3).
02-Apr-20     Correspond with S. Rappoport regarding deposition      Greer, Jocelyn Edith              6.30            5,103.00
              scheduling (.3); document review of Uniti
              production (2.9); draft summary of Uniti documents
              (.9); revise deposition outline (1.9); correspond
              with internal working group regarding deposition
              scheduling (.3).
02-Apr-20     Review correspondence from Debtors to Chambers         Marinuzzi, Lorenzo                1.90            2,707.50
              responding to MoFo discovery letter (.4); review
              Ropes letter to Chambers regarding discovery
              dispute (.3); review 1L letter to Chambers
              responding to MoFo discovery dispute (.3);
              correspond with S. Rappoport regarding response
              letters and open points for conference with court
              (.5); review document demands and responses (.4).



                                                              29
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                         Main Document
                                                 Pg 120 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: May 31, 2020

Date          Services                                                Timekeeper                     Hours               Value
02-Apr-20     Prepare for upcoming depositions (4.7); correspond      Rappoport, Steve                  5.70            5,301.00
              with parties and Chambers regarding Uniti
              discovery conference (.3); review J. Greer
              deposition outline (.7).
03-Apr-20     Download and update Relativity with Norton Rose         Bergelson, Vadim                  1.30             487.50
              document production.
03-Apr-20     Correspond with internal working group regarding        Damast, Craig A.                  0.90             891.00
              deposition outlines for Uniti, Elliott and Debtors
              (.2); review same (.7).
03-Apr-20     Review letters to Chambers regarding discovery          Goren, Todd M.                    2.30            2,817.50
              disputes (.8); call with White & Case regarding
              strategy for upcoming call with court regarding
              discovery disputes (.5); call with L. Marinuzzi
              regarding same (.5); correspond with Paul Weiss
              regarding discovery status (.3); correspond with
              parties regarding deposition prep (.2).
03-Apr-20     Revise deposition outline (1.8); review Debtor          Greer, Jocelyn Edith              7.70            6,237.00
              deposition outline and provide comments (1.3);
              correspond with parties regarding scheduling
              depositions (.7); call with S. Rappoport regarding
              depositions (.3); review Debtors' production (1.9);
              call with White & Case regarding strategy for
              upcoming call with court regarding discovery
              disputes (.5); correspond with interested parties
              regarding court conference (.4); review responses
              from case constituents to letter to Chambers (.8).
03-Apr-20     Call with White & Case regarding strategy for           Marinuzzi, Lorenzo                1.00            1,425.00
              upcoming call with court regarding discovery
              disputes (.5); call with T. Goren regarding same
              (.5).
03-Apr-20     Revise deposition outline and review documents for      Rappoport, Steve                  4.60            4,278.00
              depositions (3.8); call with White & Case regarding
              strategy for upcoming call with court regarding
              discovery disputes (.5); call with J. Greer regarding
              depositions (.3).
03-Apr-20     Review letters from case constituents regarding         Richards, Erica J.                0.30             298.50
              discovery status conference.
05-Apr-20     Prepare potential argument for discovery                Goren, Todd M.                    0.60             735.00
              conference.
05-Apr-20     Review Debtors' document production.                    Greer, Jocelyn Edith              1.90            1,539.00
06-Apr-20     Download and update Relativity with Ropes &             Bergelson, Vadim                  1.30             487.50
              Gray document production.
06-Apr-20     Analyze and perform security quality control of         Blackshear, Alvin                 0.20              75.00
              documents.




                                                             30
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                         Main Document
                                                  Pg 121 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: May 31, 2020

Date          Services                                                 Timekeeper                     Hours               Value
06-Apr-20     Call with White & Case regarding discovery               Damast, Craig A.                  0.90             891.00
              conference (.6); correspond with internal working
              group regarding Uniti 9019 motion-related
              document production (.3).
06-Apr-20     Prepare argument for discovery conference (1.4);         Goren, Todd M.                    2.40            2,940.00
              call with White & Case regarding discovery
              conference (.6); correspond with Uniti settlement
              parties regarding deposition schedule and next steps
              (.4).
06-Apr-20     Draft summary of document review of Debtors'             Greer, Jocelyn Edith              4.60            3,726.00
              document production (.8); conduct virtual
              deposition prep (.3); revise deposition outline (1.9);
              organize deposition exhibits (1.1); correspond with
              V. Bergelson regarding Elliott production (.2);
              correspond with parties regarding deposition
              scheduling (.3).
06-Apr-20     Call with White & Case regarding discovery               Levitt, Jamie A.                  0.60             795.00
              conference.
06-Apr-20     Prepare for depositions of N. Leone and Uniti (2.1);     Rappoport, Steve                  4.10            3,813.00
              revise deposition outline with comments from E.
              Richards (1.4); call with White & Case regarding
              discovery conference (.6).
07-Apr-20     Review Elliott document production.                      Greer, Jocelyn Edith              1.10             891.00
07-Apr-20     Review and revise protocol for plan discovery.           Marinuzzi, Lorenzo                0.40             570.00
07-Apr-20     Review Debtors' document production.                     Rappoport, Steve                  0.90             837.00
08-Apr-20     Correspond with internal working group regarding         Damast, Craig A.                  0.20             198.00
              documents produced by Elliott.
08-Apr-20     Call with S. Rappoport, J. Greer and E. Richards         Ferraioli, Raff                   0.10              71.00
              regarding plan discovery and next steps.
08-Apr-20     Review Elliott document production.                      Goren, Todd M.                    0.60             735.00
08-Apr-20     Call with S. Rappoport and J. Levitt regarding           Greer, Jocelyn Edith              0.40             324.00
              deposition preparation and outlines (.3); call with E.
              Richards, S. Rappoport and R. Ferraioli regarding
              plan discovery and next steps (.1).
08-Apr-20     Review correspondence regarding Uniti production         Levitt, Jamie A.                  1.60            2,120.00
              and key documents (1.3); call with J. Greer and S.
              Rappoport regarding deposition preparation and
              outlines (.3).
08-Apr-20     Review Elliott production in Uniti adversary             Marinuzzi, Lorenzo                0.60             855.00
              proceeding.
08-Apr-20     Call with R. Ferraioli, J. Greer and E. Richards         Rappoport, Steve                  0.40             372.00
              regarding plan discovery and next steps (.1); call
              with J. Greer and J. Levitt regarding deposition
              preparation and outlines (.3).
08-Apr-20     Call with S. Rappoport, J. Greer and R. Ferraioli        Richards, Erica J.                0.10              99.50
              regarding plan discovery and next steps.


                                                              31
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 122 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: May 31, 2020

Date          Services                                                Timekeeper                   Hours               Value
09-Apr-20     Draft plan-related document requests.                   Greer, Jocelyn Edith            1.60            1,296.00
09-Apr-20     Review documents produced in Uniti 9019                 Rappoport, Steve                0.90             837.00
              discovery.
10-Apr-20     Download and update Relativity with Debtors'            Bergelson, Vadim                1.20             450.00
              document production.
10-Apr-20     Correspond with internal working group regarding        Damast, Craig A.                0.20             198.00
              draft of plan-related document requests.
10-Apr-20     Draft discovery requests to Elliott and first lien ad   Greer, Jocelyn Edith            1.40            1,134.00
              hoc group.
10-Apr-20     Review document requests for plan discovery.            Rappoport, Steve                1.70            1,581.00
10-Apr-20     Review proposed discovery requests for plan             Richardson Arnould,             0.40             260.00
              discovery.                                              Ka
13-Apr-20     Correspond with internal working group regarding        Damast, Craig A.                0.60             594.00
              draft of plan-related discovery (.3); review same
              (.3).
13-Apr-20     Review and revise draft confirmation discovery.         Goren, Todd M.                  0.90            1,102.50
13-Apr-20     Draft 30(b)(6) notices for Elliott and 1L Ad Hoc        Greer, Jocelyn Edith            2.70            2,187.00
              Group (.8); revise Uniti and Elliott deposition
              outlines (1.9).
13-Apr-20     Review draft of plan-related discovery requests         Rappoport, Steve                2.20            2,046.00
              (.8); review documents produced in Uniti 9019
              discovery (1.4).
14-Apr-20     Correspond with internal working group regarding        Damast, Craig A.                0.60             594.00
              revised plan discovery requests (.3); review same
              (.3).
14-Apr-20     Revise plan-related discovery requests                  Greer, Jocelyn Edith            0.90             729.00
              incorporating T. Goren's comments.
14-Apr-20     Review documents produced in Uniti 9019                 Rappoport, Steve                0.30             279.00
              discovery.
15-Apr-20     Correspond with litigation team regarding               Levitt, Jamie A.                0.60             795.00
              upcoming depositions.
16-Apr-20     Revise draft Elliott deposition outline.                Greer, Jocelyn Edith            2.10            1,701.00
16-Apr-20     Prepare for depositions of Debtors in connection        Rappoport, Steve                1.80            1,674.00
              with objection to Uniti 9019 motion.
17-Apr-20     Correspond with J. Greer regarding latest Uniti-        Damast, Craig A.                0.40             396.00
              related document production by Debtors (.2);
              correspond with internal working group regarding
              same (.2).
17-Apr-20     Review updated plan-related discovery requests          Goren, Todd M.                  1.40            1,715.00
              (.6); review Uniti deposition outlines (.8).
17-Apr-20     Review recently produced Debtor documents (1.1);        Greer, Jocelyn Edith            3.90            3,159.00
              revise Uniti and Elliott deposition outlines (2.8).




                                                               32
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 123 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: May 31, 2020

Date          Services                                              Timekeeper                     Hours               Value
17-Apr-20     Review status of discovery and document               Marinuzzi, Lorenzo                0.70             997.50
              production regarding Uniti dispute (.4); correspond
              with J. Greer regarding same (.3).
17-Apr-20     Review document productions (1.2); prepare for        Rappoport, Steve                  2.60            2,418.00
              Uniti 9019 depositions (1.4).
19-Apr-20     Prepare for Uniti 9019 depositions.                   Rappoport, Steve                  0.80             744.00
20-Apr-20     Draft Elliott deposition outline.                     Greer, Jocelyn Edith              2.10            1,701.00
20-Apr-20     Prepare for upcoming depositions.                     Rappoport, Steve                  5.90            5,487.00
21-Apr-20     Call with litigation team regarding review of APA     Gayer, Amanda L.                  5.40            4,212.00
              in connection with depositions (.5); analyze APA
              (4.9).
21-Apr-20     Review and revise deposition outlines (1.2);          Goren, Todd M.                    2.20            2,695.00
              correspond with litigation team and White & Case
              regarding timing of depositions (.2); call with
              litigation team regarding review of agreement for
              depositions (.5); review updated scheduling order
              (.3).
21-Apr-20     Draft Elliott deposition outline (3.9); call with     Greer, Jocelyn Edith              4.40            3,564.00
              litigation team regarding review of agreement for
              depositions (.5).
21-Apr-20     Call with litigation team regarding review of         Gunner, Claire                    0.90             729.00
              agreement for depositions (.5); review Uniti 9019
              motion and conduct legal research in connection
              with same (.4).
21-Apr-20     Call with litigation team regarding review of         Levitt, Jamie A.                  2.30            3,047.50
              agreement for depositions (.5); review Uniti 9019
              deposition outlines (1.8).
21-Apr-20     Call with litigation team regarding review of         Marinuzzi, Lorenzo                1.80            2,565.00
              agreement for depositions (.5); review deposition
              outlines for upcoming depositions (.7); review and
              manage document review regarding Uniti
              settlement documents (.6).
21-Apr-20     Call with litigation team regarding review of         Rappoport, Steve                  4.30            3,999.00
              agreement for depositions (.5); prepare for
              upcoming depositions (3.8).
21-Apr-20     Analyze scope of discovery needed to finalize value   Richards, Erica J.                2.40            2,388.00
              of unencumbered assets.
22-Apr-20     Download and update Relativity with Uniti             Bergelson, Vadim                  1.10             412.50
              document production.
22-Apr-20     Analyze and perform security quality control of       Blackshear, Alvin                 0.20              75.00
              PDF files from document review database.
22-Apr-20     Draft Elliott deposition outline.                     Greer, Jocelyn Edith              5.80            4,698.00
22-Apr-20     Draft summary analysis of letters of intent           Gunner, Claire                    1.70            1,377.00
              regarding stock purchase agreement in connection
              with deposition prep.


                                                              33
       19-22312-rdd    Doc 2390          Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                   Pg 124 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: May 31, 2020

Date          Services                                                 Timekeeper                     Hours               Value
22-Apr-20     Revise deposition outlines.                              Levitt, Jamie A.                  1.40            1,855.00
22-Apr-20     Prepare for upcoming depositions.                        Rappoport, Steve                  6.70            6,231.00
23-Apr-20     Download and update Relativity with incoming             Bergelson, Vadim                  1.30             487.50
              (Kirkland) document productions.
23-Apr-20     Correspond with J. Greer regarding upcoming              Ferraioli, Raff                   0.20             142.00
              depositions.
23-Apr-20     Call with White & Case regarding deposition              Goren, Todd M.                    1.70            2,082.50
              timing and open scheduling order issues (.6);
              correspond with Debtors and objecting parties
              regarding same (.4); review updated deposition
              outlines (.7).
23-Apr-20     Call with White & Case regarding deposition              Greer, Jocelyn Edith              7.20            5,832.00
              timing and open scheduling order issues (.6); call
              with S. Rappoport and J. Levitt regarding Elliott
              deposition (.5); prepare for Elliott deposition (5.8);
              follow-up call with S. Rappoport regarding same
              (.3).
23-Apr-20     Review and revise Uniti 9019 deposition outlines         Levitt, Jamie A.                  5.20            6,890.00
              (4.7); call with S. Rappoport and J. Greer regarding
              Elliott deposition (.5).
23-Apr-20     Review outline for upcoming depositions (.6); call       Marinuzzi, Lorenzo                1.20            1,710.00
              with White & Case regarding deposition timing and
              open scheduling order issues (.6).
23-Apr-20     Prepare for upcoming Uniti 9019-related                  Rappoport, Steve                  8.70            8,091.00
              depositions (7.3); call with White & Case regarding
              deposition timing and open scheduling order issues
              (.6); call with J. Levitt and J. Greer regarding
              Elliott deposition (.5); follow-up call with J. Greer
              regarding same (.3).
23-Apr-20     Analyze discovery needed with respect to value of        Richards, Erica J.                2.70            2,686.50
              unencumbered assets (.8); correspond with
              litigation team regarding revisions to discovery
              requests (.7); revise deposition outlines with respect
              to same (1.2).
24-Apr-20     Download and update Relativity with incoming             Bergelson, Vadim                  0.60             225.00
              (Kirkland) document productions.
24-Apr-20     Analyze and perform security quality control of          Blackshear, Alvin                 0.20              75.00
              PDF files from document review database.
24-Apr-20     Correspond with internal working group regarding         Damast, Craig A.                  1.80            1,782.00
              Uniti 9019-related deposition (.2); attend
              (telephonically) Elliott deposition (partial) (.8);
              review J. Greer summary of same (.2); correspond
              with internal working group regarding status of A.
              Wells' deposition (.2); review S. Rappoport
              summary of A. Wells' deposition (.2); correspond
              with internal working group regarding comments to
              Uniti 9019-related deposition outlines (.2).


                                                               34
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 125 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: May 31, 2020

Date          Services                                                Timekeeper                     Hours                Value
24-Apr-20     Correspond with internal working group regarding        Ferraioli, Raff                   3.60             2,556.00
              upcoming depositions (.1); correspond with K.
              Richardson regarding same (.1); attend
              (telephonically) Elliott deposition (partial) (3.4).
24-Apr-20     Review deposition summaries.                            Goren, Todd M.                    0.60              735.00
24-Apr-20     Attend (telephonically) Elliott deposition.             Greer, Jocelyn Edith              9.10             7,371.00
24-Apr-20     Review and revise Elliott deposition outline (1.1);     Levitt, Jamie A.                  7.20             9,540.00
              correspond with J. Greer regarding deposition
              outline (.4); attend (telephonically) Elliott
              deposition (partial) (3.9); correspond with J. Greer
              regarding Elliott deposition and upcoming 9019
              depositions (.4); review summary and unofficial
              transcript of Committee deposition (1.4).
24-Apr-20     Prepare for (2.3) and attend (telephonically) (9.1)     Rappoport, Steve                 12.60            11,718.00
              Elliott deposition; prepare summary of deposition
              (1.2).
24-Apr-20     Attend (telephonically) Elliott deposition (partial).   Richards, Erica J.                5.10             5,074.50
25-Apr-20     Correspond with internal working group regarding        Damast, Craig A.                  0.30              297.00
              A. Wells' deposition summary (.1); review same
              (.2).
25-Apr-20     Review summary of A. Wells' deposition (.4);            Marinuzzi, Lorenzo                0.90             1,282.50
              review summary of Elliott witness deposition (.5).
25-Apr-20     Review correspondence from S. Rappoport                 Melendez, Miranda B.              0.10               71.00
              regarding A. Wells' deposition.
25-Apr-20     Prepare for upcoming depositions.                       Rappoport, Steve                  0.80              744.00
26-Apr-20     Revise N. Leone deposition outline and exhibits.        Rappoport, Steve                  7.10             6,603.00
27-Apr-20     Upload incoming document production.                    Bergelson, Vadim                  0.30              112.50
27-Apr-20     Correspond with internal working group regarding        Damast, Craig A.                  0.40              396.00
              updated plan-related discovery requests (.2);
              correspond with S. Rappoport regarding summary
              of N. Leone deposition (.1); review same (.1).
27-Apr-20     Attend (telephonically) N. Leone deposition.            Goren, Todd M.                    7.10             8,697.50
27-Apr-20     Attend (telephonically) N. Leone deposition (7.1);      Greer, Jocelyn Edith              8.20             6,642.00
              revise Uniti outline (.7); revise plan-related
              discovery requests per E. Richards' comments (.4).
27-Apr-20     Compile recent deposition transcripts.                  Guido, Laura                      0.20               80.00
27-Apr-20     Attend (telephonically) N. Leone deposition             Levitt, Jamie A.                  2.70             3,577.50
              (partial) (2.4); review summary of N. Leone
              deposition (.3).
27-Apr-20     Review summary of N. Leone deposition (.4);             Marinuzzi, Lorenzo                0.60              855.00
              correspond with S. Rappoport regarding strategy
              for depositions (.2).




                                                              35
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 126 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: May 31, 2020

Date          Services                                                Timekeeper                     Hours                 Value
27-Apr-20     Prepare for (2.2) and attend (telephonically) (7.1)     Rappoport, Steve                 11.10             10,323.00
              N. Leone deposition; draft summary of N. Leone
              deposition for internal working group (.9); revise
              Thomas deposition outline (.9).
27-Apr-20     Attend (telephonically) N. Leone deposition (7.1);      Richards, Erica J.                7.40              7,363.00
              review indenture trustees' letter to Debtors
              regarding outstanding discovery requests (.1);
              review and provide additional comments to draft
              plan-related discovery requests (.2).
28-Apr-20     Review and revise reports regarding depositions         Goren, Todd M.                    0.60               735.00
              (.4); correspond with White & Case regarding same
              (.2).
28-Apr-20     Finalize Uniti deposition outline (3.7); call with E.   Greer, Jocelyn Edith              3.90              3,159.00
              Richards regarding comments to Uniti deposition
              outlines (.2).
28-Apr-20     Review and revise deposition outline for M.             Levitt, Jamie A.                  4.70              6,227.50
              Wallace/Uniti 9019 deposition (1.7); attend
              (telephonically) Thomas 9019 deposition (partial)
              (2.7); review summary of Thomas deposition (.3).
28-Apr-20     Prepare for (1.4) and attend (telephonically) (9.1)     Rappoport, Steve                 10.90             10,137.00
              Thomas deposition; draft summary of Thomas
              deposition (.4).
28-Apr-20     Call with J. Greer regarding comments to Uniti          Richards, Erica J.                0.20               199.00
              deposition outlines.
29-Apr-20     Review summary of M. Wallace deposition.                Goren, Todd M.                    0.40               490.00
29-Apr-20     Call with J. Levitt regarding preparation for M.        Greer, Jocelyn Edith              6.90              5,589.00
              Wallace deposition (.8); attend (telephonically) M.
              Wallace deposition (6.1).
29-Apr-20     Call with J. Greer regarding preparation for M.         Levitt, Jamie A.                  6.90              9,142.50
              Wallace deposition (.8); attend M. Wallace
              deposition (6.1).
29-Apr-20     Review summary of M. Wallace deposition                 Rappoport, Steve                  0.60               558.00
              testimony.
30-Apr-20     Review A. Wells' deposition.                            Greer, Jocelyn Edith              2.10              1,701.00
30-Apr-20     Compile N. Leone deposition exhibits.                   Guido, Laura                      0.20                 80.00
30-Apr-20     Review 9019 deposition transcripts.                     Levitt, Jamie A.                  2.80              3,710.00
Total: 023    Discovery                                                                               312.80            300,005.00

Hearings
06-Apr-20     Attend status conference (telephonically).              Ferraioli, Raff                   1.00               710.00
06-Apr-20     Attend status conference (telephonically).              Goren, Todd M.                    1.00              1,225.00
06-Apr-20     Attend status conference (telephonically).              Greer, Jocelyn Edith              1.00               810.00
06-Apr-20     Prepare for (.8) and attend (1.0) status conference     Marinuzzi, Lorenzo                1.80              2,565.00
              (telephonically).



                                                              36
       19-22312-rdd     Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                   Pg 127 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: May 31, 2020

Date          Services                                                 Timekeeper                     Hours               Value
06-Apr-20     Prepare for (1.6) and attend (1.0) status conference     Rappoport, Steve                  2.60            2,418.00
              (telephonically).
06-Apr-20     Attend status conference (telephonically) (1.0);         Richardson Arnould,               1.20             780.00
              correspond with S. Rappoport regarding same (.2).        Ka
07-Apr-20     Submit request for December 12 hearing transcript.       Guido, Laura                      0.10              40.00
17-Apr-20     Coordinate April 21 hearing telephonic                   Guido, Laura                      0.40             160.00
              appearances.
17-Apr-20     Review agenda for April 21 hearing.                      Marinuzzi, Lorenzo                0.30             427.50
20-Apr-20     Confirm logistics for Charter trial.                     Greer, Jocelyn Edith              0.30             243.00
20-Apr-20     Compile April 21 hearing materials (.4); draft           Guido, Laura                      1.40             560.00
              notice of Skype participants for trial (.4); file and
              coordinate service of same (.2); download joint
              exhibit book (.4).
20-Apr-20     Coordinate with Debtors regarding witnesses and          Rappoport, Steve                  0.30             279.00
              arguments for Charter trial.
20-Apr-20     Prepare for April 21 omnibus hearing (1.6); analyze      Richardson Arnould,               2.40            1,560.00
              recentily filed pleadings in advance of same (.6);       Ka
              correspond with L. Marinuzzi and T. Goren
              regarding same (.2).
21-Apr-20     Prepare for (.3) and attend (.6) omnibus hearing         Damast, Craig A.                  1.90            1,881.00
              (telephonically); correspond with K. Richardson
              regarding summary of omnibus hearing and district
              court's ruling regarding certain Charter matters (.3);
              review and revise same (.7).
21-Apr-20     Attend omnibus hearing (telephonically) (.6);            Ferraioli, Raff                   0.90             639.00
              analyze update regarding hearing in Charter matter
              (.1); analyze hearing update for Committee (.2).
21-Apr-20     Prepare for (.3) and attend (.6) omnibus hearing         Goren, Todd M.                    0.90            1,102.50
              (telephonically).
21-Apr-20     Attend omnibus hearing (telephonically) (.6); draft      Greer, Jocelyn Edith              1.40            1,134.00
              summary of same (.8).
21-Apr-20     Submit request for April 6 hearing transcript (.1)       Guido, Laura                      0.30             120.00
              and standing order for future transcripts (.2).
21-Apr-20     Attend omnibus hearing (telephonically) (.6);            Levitt, Jamie A.                  0.70             927.50
              correspond with internal working group regarding
              same (.1).
21-Apr-20     Attend omnibus hearing (telephonically).                 Marines, Jennifer L.              0.60             720.00
21-Apr-20     Prepare for (.6) and attend (.6) omnibus hearing         Marinuzzi, Lorenzo                1.60            2,280.00
              (telephonically); review hearing summary for
              Committee (.4).
21-Apr-20     Attend omnibus hearing (telephonically).                 Rappoport, Steve                  0.60             558.00
21-Apr-20     Attend omnibus hearing (telephonically).                 Richards, Erica J.                0.60             597.00




                                                                37
       19-22312-rdd    Doc 2390          Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                   Pg 128 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: May 31, 2020

Date          Services                                                 Timekeeper                   Hours               Value
21-Apr-20     Prepare for (.2) and attend (.6) omnibus hearing         Richardson Arnould,             2.40            1,560.00
              (telephonically); draft summary of same for              Ka
              Committee update and incorporate Charter bench
              ruling update (.8); correspond with C. Damast
              regarding same (.2); revise same per comments
              from C. Damast and T. Goren (.6).
22-Apr-20     Submit notice of Skype participants at trial to          Guido, Laura                    1.30             520.00
              Chambers (.1); review files for notices of cleansing
              documents and settlement materials and distribution
              of same (.3); compile Debtors' trial and
              impeachment exhibits to internal database (.5);
              submit request for April 21 appeals bench ruling
              (.2); follow-up with court and court reporter
              regarding same (.2).
23-Apr-20     Follow-up with court reporter regarding transcript       Guido, Laura                    0.20              80.00
              for April 21 bench ruling.
24-Apr-20     Schedule telephonic appearances for Charter trial.       Guido, Laura                    0.30             120.00
27-Apr-20     Correspond with internal working group regarding         Damast, Craig A.                1.70            1,683.00
              Charter trial (.3); attend Charter trial (partial)
              (telephonically) (1.1); correspond with J. Greer
              regarding summary of same (.1); review same (.2).
27-Apr-20     Attend Charter trial (partial) (telephonically).         Ferraioli, Raff                 1.60            1,136.00
27-Apr-20     Attend Charter trial (telephonically).                   Greer, Jocelyn Edith            2.40            1,944.00
27-Apr-20     Retrieve hearing transcripts (.2); follow-up with R.     Guido, Laura                    0.30             120.00
              Ferraioli regarding same (.1).
27-Apr-20     Attend Charter trial (telephonically).                   Levitt, Jamie A.                2.40            3,180.00
27-Apr-20     Attend Charter trial (telephonically).                   Marinuzzi, Lorenzo              2.40            3,420.00
27-Apr-20     Attend Charter trial (telephonically) (2.4); draft       Richardson Arnould,             3.80            2,470.00
              internal summary for upcoming Committee update           Ka
              (.6); coordinate preparation for day two of Charter
              trial (.2); correspond with J. Greer, R. Ferraioli and
              L. Marinuzzi regarding Charter hearing (.2);
              correspond with Committee regarding day two of
              Charter trial (.2); review correspondence from J.
              Greer regarding first day of Charter trial (.2).
28-Apr-20     Attend Charter trial (partial) (telephonically).         Ferraioli, Raff                 0.90             639.00
28-Apr-20     Attend Charter trial (partial) (telephonically).         Goren, Todd M.                  1.00            1,225.00
28-Apr-20     Attend Charter trial (telephonically).                   Greer, Jocelyn Edith            5.00            4,050.00
28-Apr-20     Coordinate appearances for April 29 trial.               Guido, Laura                    0.20              80.00
28-Apr-20     Attend Charter trial (partial) (telephonically).         Levitt, Jamie A.                3.00            3,975.00
28-Apr-20     Attend Charter trial (telephonically).                   Marinuzzi, Lorenzo              5.00            7,125.00




                                                                 38
       19-22312-rdd         Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                       Pg 129 of 249



Matter Number: 017254-0000001                                                                  Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                                Invoice Date: May 31, 2020

Date              Services                                                Timekeeper                     Hours                Value
28-Apr-20         Draft consolidated summary of Charter trial to date     Richardson Arnould,               1.70             1,105.00
                  following conclusion of second day of trial (.9);       Ka
                  revise per comments from C. Damast and J. Greer
                  (.3); prepare for day three of Charter trial (.2);
                  correspond with T. Goren and L. Marinuzzi
                  regarding Charter update (.3).
29-Apr-20         Attend Charter trial (partial) (telephonically) (.9);   Damast, Craig A.                  1.10             1,089.00
                  correspond with internal working group regarding
                  summary of same (.1); review same (.1).
29-Apr-20         Follow-up regarding telephonic appearances for          Guido, Laura                      0.10               40.00
                  trial.
29-Apr-20         Review summary of Charter trial.                        Levitt, Jamie A.                  0.70              927.50
29-Apr-20         Attend Charter trial (telephonically) (1.1); review     Rappoport, Steve                  3.30             3,069.00
                  and finalize exhibit set for Uniti hearing (2.2).
29-Apr-20         Attend Charter trial (telephonically) (1.1); draft      Richardson Arnould,               1.40              910.00
                  summary of same (.2); review correspondence from        Ka
                  S. Rappoport regarding same (.1).
30-Apr-20         Compile exhibits for hearing and work with K.           Greer, Jocelyn Edith              0.90              729.00
                  MacCardle regarding draft exhibit list.
30-Apr-20         Follow-up with court reporter regarding recent          Guido, Laura                      0.20               80.00
                  transcript request.
30-Apr-20         Prepare exhibit list for hearing (1.4); call with S.    MacCardle, Ken L.                 2.20              946.00
                  Rappoport regarding same (.8).
30-Apr-20         Review applicable orders regarding trial logistics      Rappoport, Steve                  1.40             1,302.00
                  (.6); call with K. MacCardle regarding exhibit list
                  for hearing (.8).
Total: 024        Hearings                                                                                 70.20            65,261.00

Claims Investigation
02-Apr-20        Participate on weekly claims investigation call.         Damast, Craig A.                  0.60              594.00
02-Apr-20         Participate on weekly claims investigation call.        Ferraioli, Raff                   0.60              426.00
02-Apr-20         Participate on weekly claims investigation call.        Goren, Todd M.                    0.60              735.00
02-Apr-20         Participate on weekly claims investigation call.        Greer, Jocelyn Edith              0.60              486.00
02-Apr-20         Participate on weekly claims investigation call.        Marines, Jennifer L.              0.60              720.00
02-Apr-20         Participate on weekly claims investigation call.        Masylkanova, Aisulu               0.60              546.00
02-Apr-20         Participate on weekly claims investigation call.        Rappoport, Steve                  0.60              558.00
02-Apr-20         Participate on weekly claims investigation call.        Richards, Erica J.                0.60              597.00
02-Apr-20         Participate on weekly claims investigation call.        Richardson Arnould,               0.60              390.00
                                                                          Ka
10-Apr-20         Participate on weekly claims investigation call.        Damast, Craig A.                  0.20              198.00
10-Apr-20         Participate on weekly claims investigation call.        Ferraioli, Raff                   0.20              142.00
10-Apr-20         Participate on weekly claims investigation call.        Goren, Todd M.                    0.20              245.00
10-Apr-20         Participate on weekly claims investigation call.        Greer, Jocelyn Edith              0.20              162.00


                                                                   39
       19-22312-rdd       Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                    Pg 130 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: May 31, 2020

Date             Services                                            Timekeeper                     Hours                Value
10-Apr-20        Participate on weekly claims investigation call.    Marines, Jennifer L.              0.20              240.00
10-Apr-20        Participate on weekly claims investigation call.    Masylkanova, Aisulu               0.20              182.00
10-Apr-20        Participate on weekly claims investigation call.    Melendez, Miranda B.              0.20              142.00
10-Apr-20        Participate on weekly claims investigation call.    Rappoport, Steve                  0.20              186.00
10-Apr-20        Participate on weekly claims investigation call.    Richards, Erica J.                0.20              199.00
10-Apr-20        Participate on weekly claims investigation call.    Richardson Arnould,               0.20              130.00
                                                                     Ka
23-Apr-20        Participate on weekly claims investigation call     Ferraioli, Raff                   0.40              284.00
                 (partial).
23-Apr-20        Participate on weekly claims investigation call.    Goren, Todd M.                    0.50              612.50
23-Apr-20        Participate on weekly claims investigation call.    Levitt, Jamie A.                  0.50              662.50
23-Apr-20        Participate on weekly claims investigation call.    Marines, Jennifer L.              0.50              600.00
23-Apr-20        Participate on weekly claims investigation call.    Marinuzzi, Lorenzo                0.50              712.50
23-Apr-20        Participate on weekly claims investigation call.    Masylkanova, Aisulu               0.50              455.00
23-Apr-20        Participate on weekly claims investigation call.    Melendez, Miranda B.              0.50              355.00
23-Apr-20        Participate on weekly claims investigation call.    Rappoport, Steve                  0.50              465.00
23-Apr-20        Participate on weekly claims investigation call.    Richards, Erica J.                0.50              497.50
23-Apr-20        Participate on weekly claims investigation call.    Richardson Arnould,               0.50              325.00
                                                                     Ka
30-Apr-20        Participate on weekly claims investigation call.    Damast, Craig A.                  0.40              396.00
30-Apr-20        Participate on weekly claims investigation call.    Ferraioli, Raff                   0.40              284.00
30-Apr-20        Participate on weekly claims investigation call.    Levitt, Jamie A.                  0.40              530.00
30-Apr-20        Participate on weekly claims investigation call.    Marines, Jennifer L.              0.40              480.00
30-Apr-20        Participate on weekly claims investigation call.    Marinuzzi, Lorenzo                0.40              570.00
30-Apr-20        Participate on weekly claims investigation call.    Melendez, Miranda B.              0.40              284.00
30-Apr-20        Participate on weekly claims investigation call.    Rappoport, Steve                  0.40              372.00
30-Apr-20        Participate on weekly claims investigation call.    Richards, Erica J.                0.40              398.00
30-Apr-20        Participate on weekly claims investigation call.    Richardson Arnould,               0.40              260.00
                                                                     Ka
Total: 026       Claims Investigation                                                                 15.90            15,421.00

Lien Investigation
22-Apr-20         Correspond with internal working group regarding   Damast, Craig A.                  0.30              297.00
                  lien challenge issues and follow up.
23-Apr-20        Correspond with internal working group regarding    Damast, Craig A.                  0.20              198.00
                 challenge letter, challenge deadline and possible
                 extension of same.
23-Apr-20        Correspond with lenders and L. Marinuzzi            Goren, Todd M.                    0.30              367.50
                 regarding challenge deadline.
27-Apr-20        Correspond with internal working group regarding    Damast, Craig A.                  0.20              198.00
                 challenge deadline and possible extension.


                                                                40
       19-22312-rdd       Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                    Pg 131 of 249



Matter Number: 017254-0000001                                                                Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                              Invoice Date: May 31, 2020

Date             Services                                               Timekeeper                     Hours               Value
27-Apr-20        Review financing order regarding challenge             Marinuzzi, Lorenzo                0.40             570.00
                 deadline (.2); correspond with lenders regarding
                 challenge deadline extension (.2).
28-Apr-20        Correspond with internal working group regarding       Damast, Craig A.                  0.40             396.00
                 extension of challenge deadline.
28-Apr-20        Correspond with E. Richards regarding status of        Ferraioli, Raff                   0.70             497.00
                 lien challenge, standing motion and complaint (.1);
                 conduct and analyze legal research regarding same
                 (.6).
28-Apr-20        Correspond with lenders regarding extension of         Marinuzzi, Lorenzo                0.40             570.00
                 challenge deadline (.2); call with N. Baker (STB)
                 regarding same (.2).
28-Apr-20        Correspond with R. Ferraioli and L. Sullivan           Masylkanova, Aisulu               0.20             182.00
                 regarding lien investigation.
29-Apr-20        Correspond with internal working group regarding       Damast, Craig A.                  0.60             594.00
                 challenge deadline, status of consents to extend and
                 possible need for motion to extend deadline (.3);
                 further correspond with internal working group and
                 lenders' counsel confirming extension (.3).
29-Apr-20        Correspond with N. Baker (STB) regarding               Marinuzzi, Lorenzo                0.30             427.50
                 extension of challenge deadline.
30-Apr-20        Call with E. Richards regarding status of open lien    Melendez, Miranda B.              0.40             284.00
                 investigation issues.
30-Apr-20        Call with M. Melendez regarding status of open         Richards, Erica J.                0.40             398.00
                 lien investigation issues.
Total: 027       Lien Investigation                                                                       4.80            4,979.00

Time Entry Review
19-Apr-20       Analyze March invoice for compliance with U.S.          Ferraioli, Raff                   0.80             568.00
                Trustee guidelines.
20-Apr-20        Analyze March invoice for compliance with U.S.         Ferraioli, Raff                   2.10            1,491.00
                 Trustee guidelines.
21-Apr-20        Analyze March invoice for compliance with U.S.         Ferraioli, Raff                   0.30             213.00
                 Trustee guidelines; correspond with J. Bregman
                 regarding same.
22-Apr-20        Correspond with R. Ferraioli regarding time entries    Richardson Arnould,               0.40             260.00
                 for March fee application.                             Ka
27-Apr-20        Correspond with J. Bregman and K. Richardson           Ferraioli, Raff                   0.10              71.00
                 regarding March invoice.
30-Apr-20        Review and revise March invoice for compliance         Marinuzzi, Lorenzo                1.10            1,567.50
                 with U.S. Trustee guidelines.
Total: 032       Time Entry Review                                                                        4.80            4,170.50

Mediation



                                                                41
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                    Main Document
                                                 Pg 132 of 249



Matter Number: 017254-0000001                                                         Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                       Invoice Date: May 31, 2020

Date          Services                                               Timekeeper                 Hours                 Value
03-Apr-20     Correspond with Judge Chapman regarding                Marinuzzi, Lorenzo            1.20              1,710.00
              mediation call (.3); review case materials regarding
              mediation privilege and mediation order (.9).
06-Apr-20     Call with Judge Chapman regarding mediation            Goren, Todd M.                0.50               612.50
              status (.4); follow-up discussion with L. Marinuzzi
              regarding same (.1).
06-Apr-20     Call with Judge Chapman regarding mediation            Marinuzzi, Lorenzo            0.50               712.50
              status (.4); follow-up discussion with T. Goren
              regarding same (.1).
Total: 034    Mediation                                                                            2.20              3,035.00



                                                                                           Current Fees            790,340.50




                                                             42
      19-22312-rdd          Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                      Pg 133 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: May 31, 2020

                                                    Timekeeper Summary

              No.      Timekeeper                                     Rate                 Hours                Value
             22793     Carbone, Anthony J.                         1,600.00                  1.40             2,240.00
             14140     Goren, Todd M.                              1,225.00                 77.10            94,447.50
             04458     Levitt, Jamie A.                            1,325.00                 55.20            73,140.00
             17456     Marines, Jennifer L.                        1,200.00                  8.60            10,320.00
             14116     Marinuzzi, Lorenzo                          1,425.00                 77.10           109,867.50
             12345     Peck, Geoffrey R.                           1,200.00                  3.00             3,600.00
             22655     Belcastro, Thomas Dome                        560.00                  8.00             4,480.00
             23381     Daniels, Hillary P.                           760.00                 19.00            14,440.00
             23883     Erbeznik, Katherine El                        930.00                  1.10             1,023.00
             22181     Ferraioli, Raff                               710.00                 82.70            58,717.00
             19691     Gayer, Amanda L.                              780.00                  8.80             6,864.00
             23534     Greer, Jocelyn Edith                          810.00                111.90            90,639.00
             18952     Gunner, Claire                                810.00                  2.60             2,106.00
             22662     Kim, Hanna                                    560.00                  5.70             3,192.00
             19988     Masylkanova, Aisulu                           910.00                  1.50             1,365.00
             20387     Melendez, Miranda B.                          710.00                  5.80             4,118.00
             22222     Moore, Taj                                    650.00                  5.90             3,835.00
             21823     Richardson Arnould, Ka                        650.00                 41.00            26,650.00
             23425     Sullivan, Lauren Marie                        860.00                  0.60               516.00
             08676     Dopsch, Peter C.                            1,225.00                  3.60             4,410.00
             19721     Rappoport, Steve                              930.00                132.60           123,318.00
             14078     Richards, Erica J.                            995.00                 70.40            70,048.00
             17323     Damast, Craig A.                              990.00                 65.60            64,944.00
             13849     Guido, Laura                                  400.00                 34.30            13,720.00
             12759     MacCardle, Ken L.                             430.00                  2.20               946.00
             15029     Bergelson, Vadim                              375.00                  9.90             3,712.50
             20989     Blackshear, Alvin                             375.00                  1.00               375.00
             99850     Research Services*                            345.00                  1.50               517.50
             99850     Research Services*                            320.00                  3.00               960.00
                       Client Accommodation - Time
                                                                                                              (4,170.50)
                       Entry Review
                       TOTAL                                                               841.10           790,340.50


The Research Services* and eDiscovery** teams leverage our expertise across offices to meet tight/urgent client deadlines in a
timely and cost effective manner. To enable this collaborative workflow, time billed by these groups is consolidated into a single
line-item on the Timekeeper Summary sections of client bills.




                                                                 43
      19-22312-rdd    Doc 2390       Filed 08/10/20 Entered 08/10/20 18:02:06     Main Document
                                               Pg 134 of 249



Matter Number: 017254-0000001                                        Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                      Invoice Date: May 31, 2020


                                             Task Code Summary

Task Code   Description                                                         Hours                Value
003         Assumption and Rejection of Leases and Contracts                     21.90             17,702.50
005         Budgeting (Case)                                                      0.60                426.00
006         Business Operations                                                   0.50                355.00
007         Case Administration                                                  27.60             21,395.00
008         Claims Administration and Objections                                 20.80             16,796.00
011         Employment and Fee Applications                                      18.90             11,929.50
014         Other Litigation                                                    171.60            163,862.00
015         Meetings and Communications with Creditors                           60.50             61,157.00
017         Plan and Disclosure Statement                                        87.90             90,789.50
020         Reporting                                                             0.40                398.00
021         Tax                                                                  19.70             16,829.00
023         Discovery                                                           312.80            300,005.00
024         Hearings                                                             70.20             65,261.00
026         Claims Investigation                                                 15.90             15,421.00
027         Lien Investigation                                                    4.80              4,979.00
032         Time Entry Review                                                     4.80              4,170.50
034         Mediation                                                             2.20              3,035.00
            Client Accommodation - Time Entry Review                                               (4,170.50)
            TOTAL                                                               841.10            790,340.50




                                                         44
       19-22312-rdd    Doc 2390       Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                Pg 135 of 249



Matter Number: 017254-0000001                                                     Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                   Invoice Date: May 31, 2020


                                               Disbursement Detail

Date          Description                                                                                       Value
30-Apr-20     On-line Research - LEXIS                                                                         1,593.90
30-Apr-20     On-line Research - WESTLAW                                                                       5,069.40
30-Apr-20     Air Freight                                                                                         29.40
08-Apr-20     Reporting fees, Veritext/New York Reporting Company, 12/12/2019 hearing transcript                 256.80
15-Apr-20     Reporting fees, Veritext/New York Reporting Company, 12/18/2019 hearing transcript                 180.00
22-Apr-20     Reporting fees, Darby Ginsberg (DBA) DZZ Court Reporting, transcript                                34.20
21-Apr-20     Court filing service, Court Solutions, T. Goren, 4/21/20, hearing                                   70.00
21-Apr-20     Court filing service, Court Solutions, K. Richardson, 4/21/20, hearing                             200.00
21-Apr-20     Court filing service, Court Solutions, L. Marinuzzi, 4/21/20, hearing                               70.00
21-Apr-20     Court filing service, Court Solutions, R. Ferraioli, 4/21/20, hearing                               70.00
27-Apr-20     Court filing service, Court Solutions, J. Greer, 4/27/20, hearing                                   70.00
27-Apr-20     Court filing service, Court Solutions, K. Richardson, 4/27/20, hearing                              70.00
28-Apr-20     Court filing service, Court Solutions, K. Richardson, 4/28/20, hearing                              70.00
28-Apr-20     Court filing service, Court Solutions, J. Greer, 4/28/20, hearing                                   70.00
29-Apr-20     Court filing service, Court Solutions, S. Rappoport, 4/29/20, hearing                               70.00
29-Apr-20     Court filing service, Court Solutions, K. Richardson, 4/29/20, hearing                              70.00

                                                                         Current Disbursements                 7,993.70




                                                          45
      19-22312-rdd    Doc 2390    Filed 08/10/20 Entered 08/10/20 18:02:06     Main Document
                                            Pg 136 of 249



Matter Number: 017254-0000001                                     Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                   Invoice Date: May 31, 2020


                                         Invoice Summary
                                                                                               U.S.Dollars

Total Fees                                                                                     790,340.50
Total Disbursements                                                                              7,993.70
Total Amount Due                                                                               798,334.20




                                                46
      19-22312-rdd         Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                     Pg 137 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5916340
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: May 31, 2020


For your convenience, we have listed below previous invoices on this matter which our records show as outstanding and the total
balance due on this account. If you have already submitted payment, we appreciate your promptness. If your records are not in
agreement, or if we can provide additional assistance, please call our Billing Department at (415) 268-6446 or (866) 314-5320

    Date         Invoice Number       Currency        Original Invoice Amount       Payments Applied        Amount Outstanding

 23-Dec-19           5877787            USD                          507,613.23            412,248.78                  95,364.45

 23-Jan-20           5883307            USD                          388,826.48            312,928.08                  75,898.40

 27-Feb-20           5892382            USD                          377,811.25            303,231.75                  74,579.50

 30-Mar-20           5900212            USD                          567,813.28            458,950.53                 108,862.75

 30-Apr-20           5908172            USD                          696,633.03            564,631.43                 132,001.60




                                                                47
19-22312-rdd   Doc 2390   Filed 08/10/20 Entered 08/10/20 18:02:06   Main Document
                                    Pg 138 of 249



                                     May 2020
19-22312-rdd   Doc 2390   Filed 08/10/20 Entered 08/10/20 18:02:06   Main Document
                                    Pg 139 of 249
       19-22312-rdd       Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                     Pg 140 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: July 20, 2020


                                                          Time Detail

Date             Services                                                Timekeeper                    Hours               Value

Asset Analysis and Recovery
05-May-20        Call with Perella regarding unencumbered assets         Marinuzzi, Lorenzo               1.20            1,710.00
                 and implied distribution (.5); analyze possible
                 adequate protection claim regarding unencumbered
                 value (.7).
06-May-20        Correspond with internal working group regarding        Goren, Todd M.                   0.30             367.50
                 analysis of unencumbered value.
11-May-20        Correspond with E. Richards regarding presentation      Ferraioli, Raff                  0.60             426.00
                 on unencumbered value (.1); conduct and analyze
                 research regarding same (.5).
11-May-20        Analyze unencumbered value for plan litigation          Marines, Jennifer L.             2.10            2,520.00
                 purposes.
12-May-20        Review correspondence from L. Marinuzzi to Paul         Ferraioli, Raff                  1.20             852.00
                 Weiss regarding unencumbered value (.1); conduct
                 and analyze legal research regarding same (.5);
                 draft presentation for Committee regarding same
                 (.6).
13-May-20        Conduct and analyze legal research regarding            Ferraioli, Raff                  3.70            2,627.00
                 unencumbered value (.9); further draft presentation
                 for Committee regarding same (2.8).
14-May-20        Further draft presentation for Committee regarding      Ferraioli, Raff                  5.10            3,621.00
                 unencumbered value (.9); correspond with E.
                 Richards regarding same (.2); analyze comments to
                 same (.7); revise same (1.9); conduct and analyze
                 legal research regarding same (.6); analyze ResCap
                 decision (.7); correspond with internal working
                 group and Perella regarding same (.1).
14-May-20        Review draft presentation regarding unencumbered        Goren, Todd M.                   0.60             735.00
                 asset analysis.
14-May-20        Review draft of Committee presentation regarding        Levitt, Jamie A.                 1.10            1,457.50
                 unencumbered value.
14-May-20        Analyze case law regarding adequate protection          Rappoport, Steve                 0.80             744.00
                 claims.
14-May-20        Conduct and analyze legal research regarding case       Richardson Arnould,              1.80            1,170.00
                 law in connection with adequate protection claims       Ka
                 (1.1); review internal correspondence regarding
                 same (.1); review draft presentation regarding
                 unencumbered asset analysis (.6).
15-May-20        Correspond with internal working group regarding        Damast, Craig A.                 0.70             693.00
                 discussion with counsel to 1L ad hoc group
                 regarding allocation of settlement value (.2); review
                 draft presentation regarding unencumbered asset
                 analysis (.5).

                                                                 2
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 141 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: July 20, 2020

Date          Services                                                Timekeeper                      Hours               Value
15-May-20     Discuss unencumbered asset analysis presentation        Ferraioli, Raff                    2.50            1,775.00
              with S. Rappoport (.3); analyze comments to same
              (.4); revise same (.7); discuss marshaling with J.
              Greer and S. Rappoport (.9); correspond with J.
              Greer regarding same (.2).
15-May-20     Discuss marshaling with R. Ferraioli and S.             Greer, Jocelyn Edith               0.90             729.00
              Rappoport.
15-May-20     Review presentation regarding unencumbered              Levitt, Jamie A.                   0.80            1,060.00
              value.
15-May-20     Review ResCap decision regarding adequate               Rappoport, Steve                   3.60            3,348.00
              protection (1.7); review presentation regarding
              unencumbered assets (.7); discuss same with R.
              Ferraioli (.3); discuss marshaling with R. Ferraioli
              and J. Greer (.9).
15-May-20     Review and revise draft presentation to Committee       Richards, Erica J.                 2.10            2,089.50
              regarding unencumbered assets.
18-May-20     Call with Perella regarding adequate protection         Damast, Craig A.                   2.10            2,079.00
              analysis (.6); review and revise updated
              unencumbered value presentation for Committee
              (1.3); review T. Goren comments to same (.2).
18-May-20     Analyze comments to presentation regarding              Ferraioli, Raff                    3.10            2,201.00
              unencumbered assets (.3); revise same (1.3); call
              with J. Greer and C. Gunner regarding
              unencumbered value and marshaling (.8);
              correspond with Alix regarding recovery analysis
              (.1); call with Perella regarding adequate protection
              analysis (.6).
18-May-20     Review and revise presentation to Committee             Goren, Todd M.                     2.30            2,817.50
              regarding potential unencumbered assets (.9); call
              with Perella regarding adequate protection analysis
              (.6); review research regarding same (.8).
18-May-20     Call with Perella regarding adequate protection         Greer, Jocelyn Edith               1.40            1,134.00
              analysis (.6); call with C. Gunner and R. Ferraioli
              regarding unencumbered value and marshaling (.8).
18-May-20     Call with J. Greer and R. Ferraioli regarding           Gunner, Claire                     0.80             648.00
              unencumbered value and marshaling.
18-May-20     Call with Perella regarding adequate protection         Levitt, Jamie A.                   0.60             795.00
              analysis.
18-May-20     Review and analyze material transactions regarding      Marines, Jennifer L.               1.70            2,040.00
              presentation to Committee in connection with
              unencumbered assets.
18-May-20     Review materials regarding adequate protection          Marinuzzi, Lorenzo                 2.10            2,992.50
              claims (.8); review analysis of unencumbered value
              presentation (.7); call with Perella regarding
              adequate protection analysis (.6).




                                                              3
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 142 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: July 20, 2020

Date          Services                                              Timekeeper                      Hours               Value
18-May-20     Correspond with P. Dopsch regarding Committee         Melendez, Miranda B.               0.40             284.00
              presentation regarding potential unencumbered
              assets (.3); correspond with R. Ferraioli regarding
              same (.1).
18-May-20     Review and revise draft of Committee presentation     Richards, Erica J.                 2.30            2,288.50
              regarding analysis of unencumbered value (1.7);
              call with Perella regarding adequate protection
              analysis (.6).
19-May-20     Analyze comments to (.4) and revise (.5)              Ferraioli, Raff                    1.60            1,136.00
              presentation regarding analysis of unencumbered
              value; conduct and analyze legal research regarding
              same (.7).
19-May-20     Correspond with C. Gunner, S. Rappoport and R.        Greer, Jocelyn Edith               0.30             243.00
              Ferraioli regarding marshaling research.
19-May-20     Conduct legal research regarding effect of waiver     Gunner, Claire                     2.30            1,863.00
              of marshaling doctrine outside of bankruptcy
              enforcement context.
19-May-20     Correspond with internal working group regarding      Levitt, Jamie A.                   1.70            2,252.50
              adequate protection arguments and allocation
              experts (1.1); review Committee presentation
              regarding analysis of unencumbered value (.6).
20-May-20     Correspond with internal working group and            Damast, Craig A.                   1.20            1,188.00
              Perella regarding adequate protection issues (.3);
              call with Perella regarding adequate protection and
              recovery model (.6); correspond with B.
              Mendelsohn (Perella) regarding analysis of
              unencumbered assets (.3).
20-May-20     Call with Perella regarding adequate protection and   Ferraioli, Raff                    2.10            1,491.00
              recovery model (.6); revise presentation regarding
              analysis of unencumbered value (1.5).
20-May-20     Call with Perella regarding adequate protection and   Goren, Todd M.                     0.60             735.00
              recovery model.
20-May-20     Call with Perella regarding adequate protection and   Greer, Jocelyn Edith               0.60             486.00
              recovery model.
20-May-20     Conduct legal research regarding effect of waiver     Gunner, Claire                     2.40            1,944.00
              of marshaling doctrine outside of bankruptcy
              enforcement context (1.8); draft summary analysis
              regarding same (.6).
20-May-20     Call with Perella regarding adequate protection and   Levitt, Jamie A.                   0.60             795.00
              recovery model.
20-May-20     Review possible settlement structure and legal        Marinuzzi, Lorenzo                 1.40            1,995.00
              arguments regarding adequate protection (.8); call
              with Perella regarding adequate protection and
              recovery model (.6).




                                                              4
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 143 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: July 20, 2020

Date          Services                                                Timekeeper                      Hours               Value
20-May-20     Review revised presentation regarding analysis of       Rappoport, Steve                   1.20            1,116.00
              unencumbered value (.6); call with Perella
              regarding adequate protection and recovery model
              (.6).
20-May-20     Call with Perella regarding adequate protection and     Richards, Erica J.                 0.60             597.00
              recovery model.
20-May-20     Call with Perella regarding adequate protection and     Richardson Arnould,                0.60             390.00
              recovery model.                                         Ka
21-May-20     Analyze comments to (.4) and revise (.9)                Ferraioli, Raff                    2.10            1,491.00
              presentation regarding analysis of unencumbered
              value; conduct and analyze legal research regarding
              adequate protection (.8).
21-May-20     Review and revise presentation to Committee             Goren, Todd M.                     1.70            2,082.50
              regarding analysis of unencumbered value (.9); call
              with Perella regarding valuation questions (.8).
22-May-20     Participate on call with counsel for Debtors, first     Damast, Craig A.                   2.10            2,079.00
              lien lenders and indenture trustees regarding
              Debtors' analysis of unencumbered assets (1.6);
              review presentation regarding same (.5).
22-May-20     Participate on call with counsel for Debtors, first     Ferraioli, Raff                    1.60            1,136.00
              lien lenders and indenture trustees regarding
              Debtors' analysis of unencumbered assets.
22-May-20     Review Debtors' presentation regarding analysis of      Goren, Todd M.                     2.70            3,307.50
              unencumbered assets (.7); participate on call with
              counsel for Debtors, first lien lenders and indenture
              trustees regarding same (1.6); review updated draft
              of Committee presentation regarding same (.4).
22-May-20     Participate on call with counsel for Debtors, first     Greer, Jocelyn Edith               1.60            1,296.00
              lien lenders and indenture trustees regarding
              Debtors' analysis of unencumbered assets.
22-May-20     Participate on call with counsel for Debtors, first     Levitt, Jamie A.                   1.60            2,120.00
              lien lenders and indenture trustees regarding
              Debtors' analysis of unencumbered assets.
22-May-20     Participate on call with counsel for Debtors, first     Marinuzzi, Lorenzo                 2.20            3,135.00
              lien lenders and indenture trustees regarding
              Debtors' analysis of unencumbered assets (1.6);
              review Committee draft unencumbered value
              presentation (.6).
22-May-20     Participate on call with counsel for Debtors, first     Rappoport, Steve                   1.60            1,488.00
              lien lenders and indenture trustees regarding
              Debtors' analysis of unencumbered assets.
22-May-20     Participate on call with counsel for Debtors, first     Richards, Erica J.                 1.60            1,592.00
              lien lenders and indenture trustees regarding
              Debtors' analysis of unencumbered assets.




                                                               5
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 144 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: July 20, 2020

Date          Services                                              Timekeeper                      Hours               Value
22-May-20     Participate on call with counsel for Debtors, first   Richardson Arnould,                2.30            1,495.00
              lien lenders and indenture trustees regarding         Ka
              Debtors' analysis of unencumbered assets (1.6);
              review Debtors' presentation regarding same (.7).
25-May-20     Review draft of unencumbered value presentation       Levitt, Jamie A.                   2.20            2,915.00
              for Committee (1.5); correspond with internal
              working group regarding research issues in
              connection with same (.7).
26-May-20     Correspond with internal working group regarding      Damast, Craig A.                   3.80            3,762.00
              unencumbered value presentation for Committee
              and comments (1.4); conduct legal research
              regarding same (.8); analyze comments to same
              (.8); revise same (.8).
26-May-20     Analyze Debtors' presentation regarding settlement    Ferraioli, Raff                    6.90            4,899.00
              value (.8); conduct and analyze legal research
              regarding security grant (1.2); correspond with
              internal working group regarding same (.3); analyze
              comments to Committee presentation regarding
              unencumbered value (.7); call with L. Marinuzzi
              regarding same (.4); revise same (2.4); correspond
              with internal working group regarding same (.3);
              analyze draft recovery analysis (.6) and comments
              to same (.2).
26-May-20     Review and revise presentation to Committee           Goren, Todd M.                     1.20            1,470.00
              regarding unencumbered value (.6); review and
              revise Alix presentations regarding same (.6).
26-May-20     Review drafts of unencumbered value analysis          Levitt, Jamie A.                   2.40            3,180.00
              presentation and correspondence regarding research
              for same.
26-May-20     Review and analyze Committee presentation             Marines, Jennifer L.               1.10            1,320.00
              regarding unencumbered value (.4); review and
              analyze potential unencumbered value and related
              research included cases cited by Debtors (.7).
26-May-20     Review and revise Committee presentation              Marinuzzi, Lorenzo                 2.20            3,135.00
              regarding unencumbered value (1.8); call with R.
              Ferraioli regarding same (.4).
26-May-20     Correspond with P. Dopsch regarding                   Melendez, Miranda B.               0.10              71.00
              unencumbered value.
26-May-20     Review draft presentation to Committee regarding      Rappoport, Steve                   0.40             372.00
              unencumbered value.
26-May-20     Analyze case law cited by Debtors regarding           Richards, Erica J.                 1.10            1,094.50
              unencumbered asset valuation.




                                                              6
       19-22312-rdd        Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                     Pg 145 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: July 20, 2020

Date              Services                                              Timekeeper                    Hours                 Value
26-May-20         Review presentation from Debtors regarding            Richardson Arnould,              1.20               780.00
                  analysis of encumbered assets (.3); summarize         Ka
                  same for Committee transmittal (.1); review revised
                  presentation to Committee regarding unencumbered
                  value (.6); correspond with R. Ferraioli regarding
                  status of and revisions to same (.2).
27-May-20         Revise presentation to Committee regarding            Ferraioli, Raff                  1.60              1,136.00
                  unencumbered value (1.4); correspond with internal
                  working group regarding same (.2).
27-May-20         Review presentation to Committee regarding            Rappoport, Steve                 0.70               651.00
                  unencumbered value.
28-May-20         Analyze comments to (.4) and revise (1.2)             Ferraioli, Raff                  1.90              1,349.00
                  presentation to Committee regarding unencumbered
                  value; correspond with internal working group
                  regarding same (.3).
29-May-20         Correspond with L. Marinuzzi regarding                Damast, Craig A.                 0.20               198.00
                  unencumbered value presentation for Committee.
29-May-20         Call with C. Koster (White & Case) regarding          Ferraioli, Raff                  5.80              4,118.00
                  unencumbered value (.2); correspond with E.
                  Richards regarding same (.3); discuss
                  unencumbered value presentation with T. Goren
                  (.4); conduct and analyze legal research regarding
                  unencumbered value and recoveries (1.9); analyze
                  comments to presentation regarding unencumbered
                  value (.7); revise same (2.1); correspond with
                  internal working group regarding same (.2).
29-May-20         Discuss unencumbered value presentation with R.       Goren, Todd M.                   0.40               490.00
                  Ferraioli.
30-May-20         Analyze White & Case recovery projection (.3);        Ferraioli, Raff                  0.70               497.00
                  analyze correspondence regarding same (.2);
                  analyze comments to (.1) and revise (.1)
                  presentation to Committee regarding unencumbered
                  value.
30-May-20         Review White & Case recovery projection (.4);         Goren, Todd M.                   0.70               857.50
                  correspond with internal working group regarding
                  same (.3).
Total: 001        Asset Analysis and Recovery                                                         118.80             112,952.50

Business Operations
05-May-20       Call with Alix regarding co-performance.                Marinuzzi, Lorenzo               0.50               712.50
15-May-20         Review first day reporting.                           Goren, Todd M.                   0.30               367.50
Total: 006        Business Operations                                                                    0.80              1,080.00

Case Administration
01-May-20       Circulate notice of ECF filings and distribute          Guido, Laura                     0.10                40.00
                recently filed pleadings to internal working group.


                                                                7
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 146 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: July 20, 2020

Date          Services                                              Timekeeper                      Hours               Value
03-May-20     Update internal database with recent filings.         Guido, Laura                       0.20              80.00
04-May-20     Circulate notice of ECF filings and distribute        Guido, Laura                       0.40             160.00
              recently filed pleadings to internal working group
              (.2); update case calendar and provide updates to
              same (.2).
04-May-20     Update Committee administrative documents (.2);       Richardson Arnould,                0.30             195.00
              correspond with L. Marinuzzi regarding same (.1).     Ka
05-May-20     Prepare for (.2) and participate on (.4) weekly       Damast, Craig A.                   0.60             594.00
              professionals' call.
05-May-20     Participate on weekly professionals' call.            Ferraioli, Raff                    0.40             284.00
05-May-20     Participate on weekly professionals' call.            Goren, Todd M.                     0.40             490.00
05-May-20     Participate on weekly professionals' call.            Greer, Jocelyn Edith               0.40             324.00
05-May-20     Circulate notice of ECF filings and distribute        Guido, Laura                       0.20              80.00
              recently filed pleadings to internal working group.
05-May-20     Participate on weekly professionals' call.            Marines, Jennifer L.               0.40             480.00
05-May-20     Participate on weekly professionals' call.            Melendez, Miranda B.               0.40             284.00
05-May-20     Participate on weekly professionals' call.            Rappoport, Steve                   0.40             372.00
05-May-20     Participate on weekly professionals' call.            Richards, Erica J.                 0.40             398.00
05-May-20     Participate on weekly professionals' call.            Richardson Arnould,                0.40             260.00
                                                                    Ka
06-May-20     Circulate notice of ECF filings and distribute        Guido, Laura                       0.40             160.00
              recently filed pleadings to internal working group
              (.2); compile unredacted filings for delivery to
              court for filing under seal (.2).
07-May-20     Circulate notice of ECF filings and distribute        Guido, Laura                       0.40             160.00
              recently filed pleadings to internal working group
              (.2); update case calendar and provide updates to
              same (.2).
08-May-20     Circulate notice of ECF filings and distribute        Guido, Laura                       0.20              80.00
              recently filed pleadings to internal working group.
11-May-20     Analyze recent Uniti SEC filings.                     Ferraioli, Raff                    0.30             213.00
11-May-20     Circulate notice of ECF filings and distribute        Guido, Laura                       0.20              80.00
              recently filed pleadings to internal working group.
12-May-20     Participate on weekly professionals' call.            Damast, Craig A.                   0.80             792.00
12-May-20     Participate on weekly professionals' call.            Ferraioli, Raff                    0.80             568.00
12-May-20     Participate on weekly professionals' call.            Goren, Todd M.                     0.80             980.00
12-May-20     Participate on weekly professionals' call.            Greer, Jocelyn Edith               0.80             648.00
12-May-20     Circulate notice of ECF filings and distribute        Guido, Laura                       0.30             120.00
              recently filed pleadings to internal working group
              (.1); update case calendar and provide updates to
              same (.2).
12-May-20     Participate on weekly professionals' call.            Levitt, Jamie A.                   0.80            1,060.00
12-May-20     Participate on weekly professionals' call.            Marines, Jennifer L.               0.80             960.00


                                                                8
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 147 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: July 20, 2020

Date          Services                                                Timekeeper                      Hours               Value
12-May-20     Participate on weekly professionals' call.              Marinuzzi, Lorenzo                 0.80            1,140.00
12-May-20     Participate on weekly professionals' call.              Melendez, Miranda B.               0.80             568.00
12-May-20     Participate on weekly professionals' call.              Rappoport, Steve                   0.80             744.00
12-May-20     Participate on weekly professionals' call.              Richards, Erica J.                 0.80             796.00
12-May-20     Participate on weekly professionals' call.              Richardson Arnould,                0.80             520.00
                                                                      Ka
13-May-20     Circulate notice of ECF filings and distribute          Guido, Laura                       0.40             160.00
              recently filed pleadings to internal working group
              (.2); call with Chambers regarding status
              conference scheduling (.2).
14-May-20     Circulate notice of ECF filings and distribute          Guido, Laura                       0.40             160.00
              recently filed pleadings to internal working group
              (.2); update case calendar and provide updates to
              same (.2).
15-May-20     Circulate notice of ECF filings and distribute          Guido, Laura                       0.60             240.00
              recently filed pleadings to internal working group
              (.3); update case calendar and provide updates to
              same (.3).
18-May-20     Circulate notice of ECF filings and distribute          Guido, Laura                       0.40             160.00
              recently filed pleadings to internal working group
              (.2); submit deposition invoices for processing (.2).
19-May-20     Participate on weekly professionals' call.              Damast, Craig A.                   0.40             396.00
19-May-20     Participate on weekly professionals' call.              Ferraioli, Raff                    0.40             284.00
19-May-20     Participate on weekly professionals' call.              Goren, Todd M.                     0.40             490.00
19-May-20     Participate on weekly professionals' call.              Greer, Jocelyn Edith               0.40             324.00
19-May-20     Circulate notice of ECF filings and distribute          Guido, Laura                       0.80             320.00
              recently filed pleadings to internal working group
              (.2); update case calendar and provide updates to
              same (.6).
19-May-20     Participate on weekly professionals' call.              Levitt, Jamie A.                   0.40             530.00
19-May-20     Participate on weekly professionals' call.              Marines, Jennifer L.               0.40             480.00
19-May-20     Participate on weekly professionals' call.              Melendez, Miranda B.               0.40             284.00
19-May-20     Participate on weekly professionals' call.              Rappoport, Steve                   0.40             372.00
19-May-20     Participate on weekly professionals' call.              Richards, Erica J.                 0.40             398.00
19-May-20     Prepare for (.2) and participate on (.4) weekly         Richardson Arnould,                0.60             390.00
              professionals' call.                                    Ka
20-May-20     Circulate notice of ECF filings and distribute          Guido, Laura                       0.60             240.00
              recently filed pleadings to internal working group
              (.2); submit invoices for depositions with Planet
              Depos (.4).
21-May-20     Correspond with J. Greer regarding results of           Damast, Craig A.                   0.30             297.00
              research on Perella presentations and
              privilege/work product (.1); review same (.2).



                                                                9
       19-22312-rdd       Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                     Pg 148 of 249



Matter Number: 017254-0000001                                                                Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                              Invoice Date: July 20, 2020

Date             Services                                               Timekeeper                      Hours                Value
21-May-20        Circulate notice of ECF filings and distribute         Guido, Laura                       0.40              160.00
                 recently filed pleadings to internal working group
                 (.2); update case calendar and provide updates to
                 same (.2).
22-May-20        Circulate notice of ECF filings and distribute         Guido, Laura                       0.30              120.00
                 recently filed pleadings to internal working group.
26-May-20        Participate on weekly professionals' call.             Damast, Craig A.                   0.80              792.00
26-May-20        Participate on weekly professionals' call.             Ferraioli, Raff                    0.80              568.00
26-May-20        Participate on weekly professionals' call (.8);        Goren, Todd M.                     1.10             1,347.50
                 follow-up call with J. Wooding (Alix) regarding
                 same (.3).
26-May-20        Circulate notice of ECF filings and distribute         Guido, Laura                       0.20               80.00
                 recently filed pleadings to internal working group.
26-May-20        Participate on weekly professionals' call.             Levitt, Jamie A.                   0.80             1,060.00
26-May-20        Participate on weekly professionals' call.             Marines, Jennifer L.               0.80              960.00
26-May-20        Participate on weekly professionals' call.             Marinuzzi, Lorenzo                 0.80             1,140.00
26-May-20        Participate on weekly professionals' call.             Melendez, Miranda B.               0.80              568.00
26-May-20        Participate on weekly professionals' call.             Rappoport, Steve                   0.80              744.00
26-May-20        Participate on weekly professionals' call.             Richards, Erica J.                 0.80              796.00
26-May-20        Prepare for (.2) and participate on (.8) weekly        Richardson Arnould,                1.00              650.00
                 professionals' call.                                   Ka
27-May-20        Circulate notice of ECF filings and distribute         Guido, Laura                       0.40              160.00
                 recently filed pleadings to internal working group
                 (.2); update case calendar and provide updates to
                 same (.2).
28-May-20        Circulate notice of ECF filings and distribute         Guido, Laura                       0.20               80.00
                 recently filed pleadings to internal working group.
29-May-20        Circulate notice of ECF filings and distribute         Guido, Laura                       0.20               80.00
                 recently filed pleadings to internal working group.
Total: 007       Case Administration                                                                      33.50            28,460.50

Claims Administration and Objections
21-May-20       Analyze notices of withdrawal.                          Ferraioli, Raff                    0.40              284.00
Total: 008       Claims Administration and Objections                                                      0.40              284.00

Employment and Fee Applications
04-May-20      Prepare MoFo's March fee statement.                      Guido, Laura                       1.10              440.00
06-May-20        Revise March fee statement (.7); correspond with       Ferraioli, Raff                    0.80              568.00
                 L. Guido and L. Marinuzzi regarding same (.1).
08-May-20        Finalize, file and coordinate service of MoFo's        Guido, Laura                       0.30              120.00
                 March fee statement.
18-May-20        Correspond with R. Ferraioli regarding March fee       Richardson Arnould,                0.20              130.00
                 statement.                                             Ka


                                                                   10
       19-22312-rdd        Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                     Pg 149 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: July 20, 2020

Date              Services                                               Timekeeper                    Hours               Value
22-May-20         Finalize invoice regarding fee statement;              Ferraioli, Raff                  0.30             213.00
                  correspond with Windstream regarding same.
26-May-20         Correspond with J. Bregman regarding interim fee       Ferraioli, Raff                  0.10              71.00
                  applications and hold backs.
Total: 011        Employment and Fee Applications                                                         2.80            1,542.00

Financing and Cash Collateral
28-May-20       Review final DIP order language regarding                Damast, Craig A.                 0.70             693.00
                adequate protection (.4); correspond with internal
                working group regarding same (.3).
28-May-20         Review DIP order regarding adequate protection         Goren, Todd M.                   0.30             367.50
                  arguments.
Total: 013        Financing and Cash Collateral                                                           1.00            1,060.50

Other Litigation
01-May-20        Correspond with internal working group regarding        Damast, Craig A.                 6.60            6,534.00
                 indenture trustees' objection to Uniti 9019
                 settlement motion (.2); review same (.5); review
                 revised objection to backstop motion and
                 supporting Mendelsohn declaration (.9); call with
                 internal working group regarding Uniti 9019
                 hearing (.9); correspond with internal working
                 group regarding comments to objection to Uniti
                 9019 settlement motion (.8); review and revise draft
                 of same (.9); correspond with R. Ferraioli regarding
                 same (.3); review and revise motion to seal,
                 proposed order and notice of hearing regarding
                 objections to Uniti 9019 settlement and backstop
                 motions (1.3); correspond with internal working
                 group regarding same and comments (.4);
                 correspond with internal working group (.2) and
                 Committee members (.2) regarding filed versions of
                 Uniti 9019 settlement and backstop objections.
01-May-20         Revise sealing motion (.3); discuss same with K.       Ferraioli, Raff                 12.10            8,591.00
                  Richardson (.2); correspond with K. Richardson
                  and C. Damast regarding same (.2) draft declaration
                  in support of settlement objection (.8); correspond
                  with L. Guido regarding same (.2); discuss
                  settlement objection with T. Goren (.4); analyze
                  declaration in support of settlement objection (.8);
                  correspond with L. Guido regarding same (.3);
                  analyze Mendelsohn declaration in support of
                  objections to Uniti 9019 settlement and backstop
                  motions (.2); discuss objections with E. Richards
                  (.3); analyze research regarding settlement
                  objection (1.8); analyze comments to (.6) and revise
                  (5.6) Uniti 9019 settlement objection; coordinate
                  filing of same (.4).


                                                                11
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                         Main Document
                                                  Pg 150 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: July 20, 2020

Date          Services                                                 Timekeeper                      Hours                Value
01-May-20     Review and revise further updated drafts of Uniti        Goren, Todd M.                     3.80             4,655.00
              9019 settlement (1.2) and backstop (.7) motions;
              review and revise Mendelsohn declaration (.8);
              review Uniti 90109 settlement objection (.7);
              discuss same with R. Ferraioli (.4).
01-May-20     Review citations to record for objections (.6);          Greer, Jocelyn Edith               2.90             2,349.00
              compile exhibits for hearing (1.4); call with internal
              working group regarding Uniti 9019 hearing (.9).
01-May-20     Compile and finalize exhibits to declaration in          Guido, Laura                      11.70             4,680.00
              support of objections to backstop and Uniti 9019
              settlement motions (1.7); compile exhibits to L.
              Marinuzzi declaration (4.1); prepare table of
              authorities for objection to backstop motion (.7);
              retrieve cases and orders cited in backstop motion
              (.7) and Uniti 9019 settlement motion (.9); revise
              table of authorities for objection to Uniti settlement
              motion (.5); finalize objections to backstop motion
              and settlement motion for filing (1.5); prepare and
              finalize Mendelsohn declaration in support of
              objections (.2); finalize, file and coordinate service
              of objections to Uniti 9019 settlement motion,
              backstop motion and related filings (1.4).
01-May-20     Review Debtors backstop and Uniti 9019                   Levitt, Jamie A.                  10.60            14,045.00
              settlement agreement motions (3.3); review revised
              draft and filed Committee objection to backstop and
              Uniti 9019 settlement agreement (3.3); review
              UMB motion papers (1.9); correspond (.1) and call
              (.9) with internal working group regarding backstop
              and Uniti 9019 settlement hearing; review Debtor
              and Committee exhibits for hearing (1.1).
01-May-20     Review and finalize Committee objection to Uniti         Marinuzzi, Lorenzo                 3.40             4,845.00
              9019 settlement motion (1.7); review and finalize
              Committee objection to backstop motion (.8);
              review UMB draft objection to Uniti 9019
              settlement motion (.6); review S. Rappoport
              correspondence regarding hearing (.3).
01-May-20     Review draft objection to backstop motion (1.7);         Rappoport, Steve                   5.10             4,743.00
              review draft objection to Uniti 9019 settlement
              motion (1.6); review indenture trustees' objection to
              same (.9); call with internal working group
              regarding backstop and Uniti 9019 settlement
              hearing (.9).
01-May-20     Review draft indenture trustees' objection to Uniti      Richards, Erica J.                 8.70             8,656.50
              9019 settlement (.8); further revise and finalize B.
              Mendelsohn (Perella) declaration in support of
              objections to Uniti 9019 settlement and backstop
              motions (7.6); discuss objections with R. Ferraioli
              (.3).



                                                              12
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                 Pg 151 of 249



Matter Number: 017254-0000001                                                           Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                         Invoice Date: July 20, 2020

Date          Services                                               Timekeeper                    Hours               Value
01-May-20     Correspond (.2) and call (.2) with R. Ferraioli        Richardson Arnould,              4.40            2,860.00
              regarding sealing motion; review UMB and other         Ka
              sealing motions in connection with same (.4);
              revise sealing motion (.6); conduct legal research
              regarding procedural requirements in connection
              with same (.4); finalize sealing motion (.5); call
              with internal working group regarding backstop and
              Uniti 9019 settlement hearing (.9); prepare for same
              (.9); correspond with L. Marinuzzi regarding same
              (.1); correspond with E. Richards, C. Damast and
              R. Ferraioli regarding objections to Uniti 9019
              settlement and backstop motions and Debtors'
              responses to same (.2).
02-May-20     Review indenture trustees' objections to Uniti 9019    Damast, Craig A.                 1.40            1,386.00
              settlement (.9) and backstop (.3) motions; review
              Committee exhibits for Uniti 9019 settlement and
              backstop motions (.2).
02-May-20     Review indenture trustees' objection to backstop       Goren, Todd M.                   0.80             980.00
              motion.
02-May-20     Review Committee and indenture trustees'               Greer, Jocelyn Edith             2.20            1,782.00
              objections to Uniti 9019 settlement and backstop
              motions.
02-May-20     Review Debtors' exhibits for Uniti 9019 settlement     Rappoport, Steve                 0.80             744.00
              and backstop motions (.6); correspond with Debtors
              regarding proposal for joint exhibits (.2).
03-May-20     Correspond with S. Rappoport regarding B.              Damast, Craig A.                 2.70            2,673.00
              Mendelsohn (Perella) direct testimony declaration
              (.1); review same (.4); review Debtors' direct
              testimony declarations (1.5); correspond with
              internal working group regarding Uniti settlement
              offer from lenders (.3); correspond with internal
              working group regarding Debtors' direct testimony
              declarations for hearing in connection with Uniti
              9019 and backstop motions (.4).
03-May-20     Correspond with internal working group regarding       Ferraioli, Raff                  0.40             284.00
              B. Mendelsohn (Perella) declaration and contested
              hearing regarding Uniti 9019 settlement and
              backstop objections; analyze correspondence from
              T. Goren and L. Marinuzzi regarding settlement
              proposal.
03-May-20     Correspond with internal working group regarding       Goren, Todd M.                   0.40             490.00
              settlement proposal.
04-May-20     Correspond with internal working group and             Damast, Craig A.                 0.20             198.00
              Kirkland team regarding proposed adjournment of
              Uniti recharacterization trial.
04-May-20     Draft outline regarding Uniti 9019 settlement.         Ferraioli, Raff                  0.80             568.00
04-May-20     Review Uniti 9019 settlement motion papers.            Levitt, Jamie A.                 1.80            2,385.00


                                                               13
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 152 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: July 20, 2020

Date          Services                                               Timekeeper                      Hours                Value
04-May-20     Prepare for argument (.7); review Committee and        Marinuzzi, Lorenzo                 2.10             2,992.50
              UMB objections to settlement (.7); review iridium
              analysis (.7).
04-May-20     Analyze Debtors' filed testimony in connection         Richards, Erica J.                 0.90              895.50
              with backstop objection.
05-May-20     Correspond with internal working group regarding       Damast, Craig A.                   1.10             1,089.00
              motion in limine for hearing in connection with
              Uniti 9019 settlement and backstop motions (.2);
              review same (.2); correspond with internal working
              group regarding amended B. Mendelsohn (Perella)
              declaration in connection with objection to
              backstop motion (.3); correspond with internal
              working group and Kirkland team regarding
              proposed adjournment of Uniti recharacterization
              trial (.2); correspond with S. Rappoport regarding
              Charter closing statement (.1); review same (.1).
05-May-20     Draft Uniti 9019 settlement objection talking points   Ferraioli, Raff                    2.90             2,059.00
              (1.7); correspond with internal working group
              regarding same (.1); analyze cross-references to
              trial exhibits in same (.2); analyze responses to
              Committee and indenture trustees' objections to
              Uniti 9019 settlement and backstop motions from
              Elliott and ad hoc group of first lien note holders
              (.9).
05-May-20     Review and revise updated B. Mendelsohn (Perella)      Goren, Todd M.                     5.20             6,370.00
              testimony (.4); correspond with Perella regarding
              same (.2); prepare talking points for hearing
              regarding backstop motion (1.1); review Debtors'
              reply regarding backstop (.6) and Uniti 9019
              settlement (.9) motions; review N. Leone cross
              outline (.5); review and revise draft motion in
              limine (.6) and proposed testimony to strike (.5);
              correspond with S. Rappoport and J. Winters
              (White & Case) regarding same (.4).
05-May-20     Review Debtors' and other parties' replies to Uniti    Greer, Jocelyn Edith               3.10             2,511.00
              9019 settlement and backstop objections.
05-May-20     Prepare selected exhibits for subsequent               MacCardle, Ken L.                  3.40             1,462.00
              transmission to witnesses (.9); electronically file
              and serve motion in limine (.4); prepare potential
              exhibits for attorney review (.9); review and revise
              draft talking points memorandum (1.2).
05-May-20     Review case law cited in Committee's objection to      Marinuzzi, Lorenzo                 7.60            10,830.00
              Uniti 9019 settlement motion in preparation for
              hearing regarding same (3.9); review Debtors' reply
              to Committee's objection (1.1); review Uniti letter
              of intent and deposition transcripts (2.6).
05-May-20     Review and finalize motion in limine.                  Rappoport, Steve                   2.40             2,232.00



                                                             14
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 153 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: July 20, 2020

Date          Services                                               Timekeeper                      Hours               Value
05-May-20     Analyze replies filed in support of backstop motion    Richards, Erica J.                 2.60            2,587.00
              (1.2); draft talking points for hearing regarding
              backstop motion (1.4).
06-May-20     Review Debtors' omnibus reply in support of            Damast, Craig A.                   4.90            4,851.00
              backstop motion (.7) and Uniti 9019 settlement
              motion (.9); review Uniti's memorandum of law
              and reply in support of 9019 settlement motion (.7);
              analyze Elliott's reply in support of Uniti 9019
              settlement and backstop motions (.5); analyze 1L
              ad hoc group's omnibus reply in support of Uniti
              9019 settlement and backstop motions (.7); review
              ad hoc group of Midwest noteholders' statement in
              support of Uniti 9019 settlement and backstop
              motions (.3); review Debtors' opposition to
              Committee's and indenture trustees' motion to strike
              certain testimony in connection with Uniti 9019
              settlement and backstop motions (.4); review
              summaries of key related pleadings (.6); correspond
              with Committee regarding same (.1).
06-May-20     Analyze and revise Uniti 9019 settlement objection     Ferraioli, Raff                    3.10            2,201.00
              talking points (.4); correspond with internal
              working group regarding same (.3); analyze trial
              exhibits regarding talking points for Uniti 9019
              settlement objection (.3); analyze Debtors' response
              in support of Uniti 9019 settlement motion (.6);
              analyze Charter trial update (.1); analyze trial
              outlines (1.2) and correspondence (.2) regarding
              same.
06-May-20     Prepare argument for objection to backstop motion      Goren, Todd M.                     3.10            3,797.50
              in preparation for hearing regarding same (2.4);
              review amended settlement order (.4); correspond
              with internal working group and B. Weiland
              (Kirkland) regarding same (.3).
06-May-20     Prepare selected exhibits for subsequent               MacCardle, Ken L.                  2.30             989.00
              transmission to witnesses (1.4); prepare potential
              exhibits for attorney review (.9).
06-May-20     Further draft talking points for hearing regarding     Richards, Erica J.                 7.80            7,761.00
              backstop objection (1.4); prepare cheat sheets of
              key backstop terms and data (.8); review and
              comment on draft outlines for backstop depositions
              (2.4); analyze case law cited in backstop replies
              (2.9); further analyze replies filed in support of
              backstop agreement (.3).




                                                             15
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 154 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: July 20, 2020

Date          Services                                                Timekeeper                    Hours               Value
06-May-20     Analyze objections to Debtors' Uniti 9019               Richardson Arnould,              6.10            3,965.00
              settlement motion and Debtors' response in support      Ka
              thereof (1.4); draft summary of same (1.2); analyze
              objections to Debtors' backstop commitment
              motion and Debtors' response in support thereof
              (.9); draft summary of same (.6); correspond with
              E. Richards and T. Goren regarding same (.2);
              analyze comments from E. Richards regarding
              same (.3); review and prepare L. Marinuzzi exhibits
              to declaration in connection with May 7 hearing
              and Committee's objections to Uniti 9019
              settlement and backstop motions (1.1); correspond
              with L. Guido regarding same (.4).
07-May-20     Correspond with L. Marinuzzi regarding settlement       Ferraioli, Raff                  0.20             142.00
              objection talking points and analysis of trial
              exhibits in connection with same.
11-May-20     Review proposed Uniti 9019 settlement (.4) and          Goren, Todd M.                   0.70             857.50
              backstop (.3) orders.
11-May-20     Review proposed Uniti 9019 settlement order and         Marinuzzi, Lorenzo               0.70             997.50
              correspondence from J. Winters (White & Case) to
              company regarding same.
12-May-20     Review Uniti 9019 settlement and backstop orders.       Levitt, Jamie A.                 0.70             927.50
12-May-20     Analyze revised backstop and Uniti 9019                 Richardson Arnould,              0.60             390.00
              settlement orders.                                      Ka
18-May-20     Review potential litigation claims analysis in          Levitt, Jamie A.                 1.30            1,722.50
              connection with Charter litigation.
20-May-20     Correspond with S. Rappoport regarding possible         Damast, Craig A.                 0.20             198.00
              damages in Charter litigation.
26-May-20     Discuss Windstream recharacterization research          Belcastro, Thomas                0.60             336.00
              findings and strategy with P. Dopsch.                   Dome
26-May-20     Review indenture trustees' notice of appeal of order    Damast, Craig A.                 0.10              99.00
              approving Uniti settlement.
26-May-20     Discuss Windstream recharacterization research          Dopsch, Peter C.                 0.60             735.00
              findings and strategy with T. Belcastro.
26-May-20     Call with White & Case regarding backstop and           Goren, Todd M.                   0.60             735.00
              Uniti 9019 settlement order appeal.
26-May-20     Call with White & Case regarding backstop and           Greer, Jocelyn Edith             1.10             891.00
              Uniti 9019 settlement order appeal (.6); correspond
              with Katten regarding Charter litigation status (.3);
              call with J. Winters (White & Case) regarding
              backstop order appeal (.2).
26-May-20     Review notice of indenture trustees' appeal of          Levitt, Jamie A.                 0.60             795.00
              settlement order and consider possible Committee
              appeal (.4); review correspondence regarding same
              (.2).




                                                               16
       19-22312-rdd       Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                     Pg 155 of 249



Matter Number: 017254-0000001                                                                Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                              Invoice Date: July 20, 2020

Date             Services                                                 Timekeeper                    Hours                 Value
26-May-20        Call with C. Shore (White & Case) regarding              Marinuzzi, Lorenzo               2.10              2,992.50
                 possible appeal of Uniti 9019 settlement order (.4);
                 review strategy for appeal (.5); review case law and
                 related analysis regarding encumbrances of pre-
                 petition litigation claims and timing of creation for
                 recharacterization claims (1.2).
26-May-20        Call with White & Case regarding backstop and            Rappoport, Steve                 0.60               558.00
                 Uniti 9019 order appeal.
28-May-20        Conduct legal research regarding Committee               Belcastro, Thomas                1.70               952.00
                 definitions related to Uniti recharacterization (1.2);   Dome
                 call with P. Dopsch regarding same (.5).
28-May-20        Call with T. Belcastro regarding research in             Dopsch, Peter C.                 0.50               612.50
                 connection with Committee definitions related to
                 Uniti recharacterization.
30-May-20        Call with B. Hermann (Paul Weiss) regarding              Marinuzzi, Lorenzo               1.90              2,707.50
                 possible plan settlement (.4); review and revise
                 Committee presentation for Judge Chapman in her
                 capacity as mediator (.7); review White & Case
                 proposed litigation success presentation (.5);
                 correspond with C. Shore (White & Case)
                 regarding same (.3).
31-May-20        Conduct legal research regarding scope of uniform        Belcastro, Thomas                1.20               672.00
                 commercial code Article 9 in relation to Uniti           Dome
                 recharacterization.
Total: 014       Other Litigation                                                                       155.40             147,361.50

Meetings and Communications with Creditors
01-May-20      Correspond with Committee regarding reservation            Ferraioli, Raff                  0.10                 71.00
               of rights in connection with disclosure statement
               and objections to backstop and Uniti 9019
               settlement motions.
01-May-20        Review G. Amato (creditor) correspondence                Marinuzzi, Lorenzo               0.30               427.50
                 regarding allegations of fraud on court.
05-May-20        Correspond with K. Richardson regarding                  Damast, Craig A.                 0.60               594.00
                 upcoming Committee call (.3); review agenda and
                 Committee update (.3).
05-May-20        Draft Committee update and analyze agenda for            Ferraioli, Raff                  0.40               284.00
                 upcoming Committee call; correspond with K.
                 Richardson regarding same.
05-May-20        Correspond with Committee regarding call and             Goren, Todd M.                   0.30               367.50
                 update.
05-May-20        Call with S. Williams (AAA counsel) regarding            Marinuzzi, Lorenzo               3.10              4,417.50
                 status of plan litigation.




                                                                  17
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 156 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: July 20, 2020

Date          Services                                               Timekeeper                      Hours               Value
05-May-20     Review docket and draft agenda for upcoming            Richardson Arnould,                1.70            1,105.00
              Committee call (.3); revise same per comments          Ka
              from C. Damast (.1); correspond with J. Wooding
              (Alix), F. Munshi (Perella) and S. Eghlimi (Perella)
              regarding materials for circulation to Committee
              (.2); review trading update for Committee from
              Perella (.1); review financial presentation for
              Committee from Alix (.4); correspond with R.
              Ferraioli regarding substance of Committee
              transmittal for upcoming call (.3); revise same for
              circulation (.3).
06-May-20     Prepare for (.2) and participate on (.4) weekly        Damast, Craig A.                   0.60             594.00
              Committee call.
06-May-20     Prepare for (.2) and participate on (.4) weekly        Ferraioli, Raff                    0.60             426.00
              Committee call.
06-May-20     Prepare for (.2) and participate on (.4) weekly        Goren, Todd M.                     0.60             735.00
              Committee call.
06-May-20     Participate on weekly Committee call.                  Levitt, Jamie A.                   0.40             530.00
06-May-20     Participate on weekly Committee call.                  Marines, Jennifer L.               0.40             480.00
06-May-20     Prepare for (.2) and participate on (.4) weekly        Marinuzzi, Lorenzo                 0.60             855.00
              Committee call.
06-May-20     Participate on weekly Committee call.                  Melendez, Miranda B.               0.40             284.00
06-May-20     Participate on weekly Committee call.                  Richards, Erica J.                 0.40             398.00
06-May-20     Prepare for (.1) and participate on (.4) weekly        Richardson Arnould,                0.70             455.00
              Committee call; correspond with Committee              Ka
              regarding Charter trial update and May 7 hearing
              (.2).
07-May-20     Review and revise correspondence to Committee          Goren, Todd M.                     0.30             367.50
              regarding May 7 hearing.
07-May-20     Revise transmittal to Committee regarding outcome      Richardson Arnould,                0.40             260.00
              of May 7 hearing per comments from T. Goren (.2);      Ka
              correspond with Committee regarding May 7
              hearing and continued hearing on May 8 (.2).
08-May-20     Review and revise hearing update for Committee.        Goren, Todd M.                     0.30             367.50
08-May-20     Review and revise draft hearing update for             Richards, Erica J.                 0.20             199.00
              Committee.
08-May-20     Draft transmittal to Committee regarding May 8         Richardson Arnould,                0.30             195.00
              hearing update.                                        Ka
11-May-20     Call with E. Wilson (Kelley Drye) regarding plan       Goren, Todd M.                     0.40             490.00
              status.
11-May-20     Correspond with G. Amato (creditor) regarding          Marinuzzi, Lorenzo                 0.90            1,282.50
              status of plan and distributions (.2); call with E.
              Wilson (Kelly Drye) regarding plan status (.4); call
              with V. Jelesovic (creditor) regarding status of
              settlement (.3).


                                                                18
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 157 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: July 20, 2020

Date          Services                                               Timekeeper                      Hours               Value
11-May-20     Call with counsel for unsecured creditors with         Richards, Erica J.                 0.10              99.50
              questions regarding plan treatment.
12-May-20     Correspond with internal working group regarding       Damast, Craig A.                   0.60             594.00
              upcoming Committee call (.4); review agenda for
              same (.1); correspond with Perella team regarding
              materials for upcoming Committee call (.1).
12-May-20     Analyze transmittal and agenda for upcoming            Ferraioli, Raff                    0.10              71.00
              Committee call.
12-May-20     Review and revise agenda and transmittal in            Goren, Todd M.                     0.40             490.00
              connection with upcoming Committee call (.3);
              correspond with internal working group regarding
              same (.1).
12-May-20     Draft agenda for upcoming Committee call (.4);         Richardson Arnould,                2.10            1,365.00
              review proposed revised disclosure statement order     Ka
              and update schedule of materials dates (.2);
              correspond with J. Wooding (Alix), F. Munshi
              (Perella) and S. Eghlimi (Perella) regarding
              materials for circulation to Committee (.2); review
              trading update for Committee from Perella (.1);
              review industry update from Perella (.2); review
              financial presentation for Committee from Alix
              (.3); provide J. Wooding (Alix) with comments to
              same (.2); draft Committee transmittal in advance
              of upcoming call (.3); revise same per comments
              from T. Goren (.2).
13-May-20     Prepare for (.2) and participate on (.4) weekly        Damast, Craig A.                   0.60             594.00
              Committee call.
13-May-20     Prepare for (.1) and participate on (.4) weekly        Ferraioli, Raff                    0.50             355.00
              Committee call.
13-May-20     Prepare for (.3) and participate on (.4) weekly        Goren, Todd M.                     0.70             857.50
              Committee call.
13-May-20     Participate on weekly Committee call.                  Greer, Jocelyn Edith               0.40             324.00
13-May-20     Participate on weekly Committee call.                  Levitt, Jamie A.                   0.40             530.00
13-May-20     Participate on weekly Committee call.                  Marines, Jennifer L.               0.40             480.00
13-May-20     Prepare for (.3) and participate on (.4) weekly        Marinuzzi, Lorenzo                 0.70             997.50
              Committee call.
13-May-20     Participate on weekly Committee call.                  Melendez, Miranda B.               0.40             284.00
13-May-20     Participate on weekly Committee call.                  Rappoport, Steve                   0.40             372.00
13-May-20     Correspond with counsel for unsecured creditors        Richards, Erica J.                 0.50             497.50
              regarding plan treatment (.1); participate on weekly
              Committee call (.4).
13-May-20     Prepare for (.2) and participate on (.4) weekly        Richardson Arnould,                0.60             390.00
              Committee call.                                        Ka
19-May-20     Correspond with internal working group regarding       Damast, Craig A.                   0.40             396.00
              agenda for upcoming Committee call (.2); review
              same (.2).

                                                                19
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 158 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: July 20, 2020

Date          Services                                               Timekeeper                      Hours               Value
19-May-20     Analyze agenda for upcoming Committee call and         Ferraioli, Raff                    0.20             142.00
              correspond with K. Richardson regarding same;
              analyze trading update for upcoming Committee
              call.
19-May-20     Review and revise correspondence and agenda for        Goren, Todd M.                     0.30             367.50
              upcoming Committee call.
19-May-20     Call with S. Friedman (investor) regarding plan        Marinuzzi, Lorenzo                 0.40             570.00
              status.
19-May-20     Draft agenda for upcoming Committee call (.3);         Richardson Arnould,                1.80            1,170.00
              correspond with R. Ferraioli regarding agenda          Ka
              items (.1); correspond with J. Wooding (Alix), F.
              Munshi (Perella) and S. Eghlimi (Perella) regarding
              materials for circulation to Committee (.2); review
              trading update for Committee from Perella (.1);
              review financial presentation for Committee from
              Alix (.6); call with S. Weiner (Alix) regarding
              comments to same (.2); draft Committee transmittal
              in advance of upcoming call (.2); correspond with
              internal working group regarding same (.1).
20-May-20     Prepare for (.3) and participate on (.4) weekly        Damast, Craig A.                   0.70             693.00
              Committee call.
20-May-20     Participate on weekly Committee call.                  Ferraioli, Raff                    0.40             284.00
20-May-20     Prepare for (.2) and participate on (.4) weekly        Goren, Todd M.                     0.60             735.00
              Committee call.
20-May-20     Participate on weekly Committee call.                  Greer, Jocelyn Edith               0.40             324.00
20-May-20     Participate on weekly Committee call.                  Marines, Jennifer L.               0.40             480.00
20-May-20     Prepare for (.1) and participate on (.4) weekly        Marinuzzi, Lorenzo                 0.50             712.50
              Committee call.
20-May-20     Participate on weekly Committee call.                  Melendez, Miranda B.               0.40             284.00
20-May-20     Participate on weekly Committee call.                  Rappoport, Steve                   0.40             372.00
20-May-20     Participate on weekly Committee call (.4);             Richards, Erica J.                 0.70             696.50
              correspond with counsel for unsecured creditor
              regarding claims treatment (.3).
20-May-20     Prepare for (.1) and participate on (.4) weekly        Richardson Arnould,                0.60             390.00
              Committee call; correspond with L. Marinuzzi           Ka
              regarding same (.1).
22-May-20     Calls with D. Terrigino (.3) and A. Holes              Ferraioli, Raff                    1.10             781.00
              (unsecured creditors) (.5) regarding case status;
              correspond with L. Marinuzzi regarding same (.3).
26-May-20     Correspond with K. Richardson regarding                Damast, Craig A.                   0.80             792.00
              upcoming Committee call (.4); review agenda and
              correspondence to Committee and revise same (.3);
              correspond with L. Marinuzzi regarding same (.1).




                                                                20
       19-22312-rdd        Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                      Pg 159 of 249



Matter Number: 017254-0000001                                                                  Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                                Invoice Date: July 20, 2020

Date              Services                                                Timekeeper                      Hours                Value
26-May-20         Draft agenda for upcoming Committee call (.3);          Richardson Arnould,                2.60             1,690.00
                  revise same per comments from C. Damast and L.          Ka
                  Marinuzzi (.2); correspond with J. Wooding (Alix),
                  and F. Munshi (Perella) and S. Eghlimi (Perella)
                  regarding materials for circulation to Committee
                  (.2); review trading update for Committee from
                  Perella (.1); review financial presentation for
                  Committee from Alix (.5); correspond with J.
                  Wooding (Alix) regarding comments to same (.2);
                  review sensitivity analysis of potential recoveries
                  for general unsecured creditors prepared by Alix
                  (.4) and analyze internal correspondence regarding
                  revisions to same (.3); draft Committee transmittal
                  in advance of upcoming call (.2); revise same per
                  comments from T. Goren and L. Marinuzzi (.2).
27-May-20         Prepare for (.4) and participate on (.8) weekly         Damast, Craig A.                   1.20             1,188.00
                  Committee call.
27-May-20         Participate on weekly Committee call.                   Ferraioli, Raff                    0.80              568.00
27-May-20         Prepare for (.3) and participate on (.8) weekly         Goren, Todd M.                     1.10             1,347.50
                  Committee call.
27-May-20         Participate on weekly Committee call.                   Greer, Jocelyn Edith               0.80              648.00
27-May-20         Participate on weekly Committee call (.8); review       Levitt, Jamie A.                   1.40             1,855.00
                  allocation presentation and revisions to same (.6).
27-May-20         Participate on weekly Committee call.                   Marines, Jennifer L.               0.80              960.00
27-May-20         Prepare for (.6) and participate on (.8) weekly         Marinuzzi, Lorenzo                 1.40             1,995.00
                  Committee call.
27-May-20         Participate on weekly Committee call.                   Melendez, Miranda B.               0.80              568.00
27-May-20         Participate on weekly Committee call.                   Rappoport, Steve                   0.80              744.00
27-May-20         Participate on weekly Committee call.                   Richards, Erica J.                 0.80              796.00
27-May-20         Prepare for (.1) and participate on (.8) weekly         Richardson Arnould,                0.90              585.00
                  Committee call.                                         Ka
30-May-20         Respond to creditor inquiry regarding voting status.    Richards, Erica J.                 0.10               99.50
Total: 015        Meetings and Communications with Creditors                                                46.50            45,719.50

Plan and Disclosure Statement
01-May-20        Review revised order approving disclosure                Damast, Craig A.                   0.30              297.00
                 statement and solicitation procedures and related
                 exhibits.
01-May-20         Review and revise statement regarding disclosure        Goren, Todd M.                     0.70              857.50
                  statement (.3); review updated plan and disclosure
                  statement (.4).
01-May-20         Prepare, file and coordinate service of limited         Guido, Laura                       0.20               80.00
                  objection to disclosure statement.
01-May-20         Review draft and Committee's filed statement of         Levitt, Jamie A.                   0.80             1,060.00
                  reservation of rights regarding disclosure statement.


                                                                    21
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 160 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: July 20, 2020

Date          Services                                                Timekeeper                      Hours               Value
01-May-20     Review updated markup of plan and disclosure            Marinuzzi, Lorenzo                 1.20            1,710.00
              statement reflecting Committee requested changes
              (.9); review and finalize Committee statement
              regarding disclosure statement (.3).
03-May-20     Review Committee's statement and reservation of         Damast, Craig A.                   0.80             792.00
              rights regarding motion to approve disclosure
              statement and solicitation procedures (.2); review
              indenture trustees' objection to disclosure statement
              (.6).
04-May-20     Review lead plaintiff's objection to disclosure         Damast, Craig A.                   1.70            1,683.00
              statement and solicitation procedures (.4);
              correspond with internal working group regarding
              current versions of proposed order approving
              disclosure statement and solicitation procedures
              (.2); review same (.2); correspond with internal
              working group and Kirkland team regarding
              updated drafts of amended plan and disclosure
              statement (.4); review same (.5).
04-May-20     Review revised drafts of plan and disclosure            Levitt, Jamie A.                   1.20            1,590.00
              statement (.8); review correspondence regarding
              same (.4).
04-May-20     Review further revised disclosure statement             Richards, Erica J.                 0.40             398.00
              approval order.
05-May-20     Correspond with internal working group and              Damast, Craig A.                   0.70             693.00
              Kirkland team regarding current draft of disclosure
              statement and solicitation materials and resolution
              of Committee's objection thereto (.3); correspond
              with internal working group regarding disclosure
              statement hearing (.2); review docket regarding
              same (.2).
05-May-20     Call with E. Wilson (Kelly Drye) regarding              Goren, Todd M.                     0.40             490.00
              possible plan settlement structure.
05-May-20     Review reply papers regarding disclosure statement      Levitt, Jamie A.                   1.40            1,855.00
              motion.
05-May-20     Call with C. Shore (White & Case) regarding             Marinuzzi, Lorenzo                 2.60            3,705.00
              possible plan settlement (.4); call with E. Wilson
              (Kelly Drye) regarding possible plan settlement
              structure (.4); call with S. Lovett (Paul Weiss)
              regarding possible plan settlement construct (.3);
              call with B. Weiland (Kirkland) regarding possible
              settlement (.3); call with J. Grudus (AT&T) and B.
              Lohan (AT&T) regarding settlement framework
              (.4); review updated disclosure statement from
              Kirkland (.8).
05-May-20     Review further revisions to plan and disclosure         Richards, Erica J.                 0.40             398.00
              statement.




                                                             22
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 161 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: July 20, 2020

Date          Services                                                Timekeeper                      Hours               Value
05-May-20     Analyze objections to Debtors' disclosure statement     Richardson Arnould,                3.80            2,470.00
              (2.2); draft summary of same (1.6).                     Ka
06-May-20     Review Debtors' omnibus reply to objections to          Damast, Craig A.                   1.90            1,881.00
              disclosure statement (.4); correspond with internal
              working group and Kirkland team regarding final
              revisions to disclosure statement (.4); review filed
              first amended plan (.3); review filed first amended
              disclosure statement (.8).
06-May-20     Review Debtors' reply regarding disclosure              Goren, Todd M.                     0.70             857.50
              statement objections (.3); review proposed changes
              to disclosure statement (.4).
09-May-20     Correspond with internal working group and              Damast, Craig A.                   1.40            1,386.00
              Kirkland team regarding revised disclosure
              statement order (.4); review same (.6); correspond
              with internal working group and Kirkland team
              regarding proposed confirmation timeline and
              discovery schedule (.4).
09-May-20     Analyze revised disclosure statement (.2); analyze      Ferraioli, Raff                    0.30             213.00
              correspondence from L. Marinuzzi and T. Goren
              regarding same (.1).
09-May-20     Review revised disclosure statement documents           Goren, Todd M.                     0.90            1,102.50
              (.7); correspond with Kirkland regarding same (.2).
09-May-20     Review revised plan, disclosure statement and           Richards, Erica J.                 0.40             398.00
              disclosure statement order.
11-May-20     Correspond with internal working group and              Damast, Craig A.                   1.30            1,287.00
              Kirkland team regarding revised plan, disclosure
              statement and proposed confirmation schedule (.6);
              review current drafts of amended plan and
              disclosure statement (.7).
11-May-20     Correspond with White & Case and Debtors                Goren, Todd M.                     1.40            1,715.00
              regarding confirmation schedule (.4); call with J.
              Luze (Kirkland) regarding same (.2); review
              updated disclosure statement order (.6); correspond
              with L. Marinuzzi regarding same (.2).
11-May-20     Review revised disclosure statement (.8); review        Marinuzzi, Lorenzo                 3.40            4,845.00
              revised plan (.3); review revised disclosure
              statement order (.5); correspond with J. Luze
              (Kirkland) regarding dates for hearings (.3);
              correspond with C. Shore (White & Case)
              regarding plan confirmation timeline (.5); review
              schedule for plan discovery and related notices (.5);
              correspond with J. Luze regarding proposed plan
              confirmation schedule (.3); correspond with S.
              Lovett (Paul Weiss) regarding plan settlement
              discussions (.2).
12-May-20     Correspond with L. Marinuzzi and Paul Weiss             Damast, Craig A.                   0.20             198.00
              regarding plan settlement discussions.


                                                              23
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 162 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: July 20, 2020

Date          Services                                                Timekeeper                      Hours               Value
12-May-20     Correspond with Court regarding plan confirmation       Goren, Todd M.                     0.80             980.00
              timeline (.3); correspond with White & Case and
              Debtors regarding same (.3); call with C. Shore
              (White & Case) regarding same (.2).
12-May-20     Review correspondence with lenders regarding plan       Levitt, Jamie A.                   1.60            2,120.00
              negotiations (.6); review revised disclosure
              statement order and proposed timeline for
              confirmation hearing (.7); review correspondence
              regarding confirmation timeline (.3).
13-May-20     Conduct legal research regarding recharacterization     Damast, Craig A.                   2.80            2,772.00
              and fraudulent transfer settlements and allocation
              issues (2.2); correspond with internal working
              group regarding status of discussions with parties in
              connection with plan confirmation and hearing
              schedule (.6).
13-May-20     Correspond with White & Case and Kirkland               Goren, Todd M.                     1.30            1,592.50
              regarding confirmation schedule (.6); review
              potential arguments for confirmation objections
              (.7).
13-May-20     Review strategy regarding confirmation and legal        Marinuzzi, Lorenzo                 3.10            4,417.50
              arguments regarding entitlement to distributions,
              outline arguments and necessary facts for
              developing case (2.4); call with J. Luze (Kirkland)
              regarding scheduling confirmation (.4); correspond
              with litigators regarding plan confirmation schedule
              (.3).
13-May-20     Review plan and disclosure statement for plan           Rappoport, Steve                   1.60            1,488.00
              litigation (1.2); review potential changes to
              proposed confirmation schedule, discovery and
              objection dates and deadlines (.4).
13-May-20     Call with J. Wooding (Alix) regarding preparation       Richards, Erica J.                 0.20             199.00
              of updated waterfall analysis.
14-May-20     Correspond with internal working group regarding        Damast, Craig A.                   2.80            2,772.00
              adequate protection issues and litigation strategy
              for confirmation (.5); correspond with internal
              working group regarding proposed confirmation
              schedule, discovery and objection dates and
              deadlines (.5); correspond with internal working
              group regarding entry of disclosure statement,
              approval order and confirmation timeline (.4);
              review correspondence with Committee regarding
              same and comments thereto (.4); review solicitation
              version of disclosure statement (.2); correspond
              with R. Ferraioli regarding allocation of proceeds
              presentation (.3); conduct and analyze legal
              research regarding same (.5).




                                                             24
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                 Pg 163 of 249



Matter Number: 017254-0000001                                                          Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                        Invoice Date: July 20, 2020

Date          Services                                              Timekeeper                    Hours               Value
14-May-20     Analyze revised proposed confirmation schedule        Ferraioli, Raff                  0.30             213.00
              and correspondence regarding same (.2); review
              correspondence to Committee regarding same and
              solicitation versions of plan and disclosure
              statement (.1).
14-May-20     Review disclosure statement order (.9); correspond    Goren, Todd M.                   1.90            2,327.50
              with Committee regarding same (.2); call with
              Kirkland regarding plan schedule (.3); call with
              White & Case regarding same (.5).
14-May-20     Call with Kirkland regarding plan schedule (.3);      Greer, Jocelyn Edith             0.80             648.00
              call with White & Case regarding same (.5).
14-May-20     Review disclosure statement order (.9) and internal   Levitt, Jamie A.                 1.40            1,855.00
              working group's correspondence regarding same
              (.5).
14-May-20     Call with Kirkland regarding plan schedule (.3);      Marinuzzi, Lorenzo               1.30            1,852.50
              call with White & Case regarding same (.5); review
              materials regarding adequate protection claims as
              part of plan (.5).
14-May-20     Review plan and disclosure statement in advance of    Rappoport, Steve                 1.90            1,767.00
              call with regarding schedule for plan confirmation
              (1.1); call with Kirkland regarding same (.3); call
              with White & Case regarding same (.5).
14-May-20     Analyze revised disclosure statement order (.9);      Richardson Arnould,              1.30             845.00
              draft Committee update (.2); revise same per          Ka
              comments from T. Goren (.2).
15-May-20     Call with internal working group regarding            Dopsch, Peter C.                 1.10            1,347.50
              confirmation strategy and next steps.
15-May-20     Call with internal working group regarding            Ferraioli, Raff                  1.30             923.00
              confirmation strategy and next steps (1.1); analyze
              related research topics and next steps (.2).
15-May-20     Call with internal working group regarding            Goren, Todd M.                   1.60            1,960.00
              confirmation strategy and next steps (1.1);
              correspond with internal working group and S.
              Lovett (Paul Weiss) regarding plan negotiations
              (.2); correspond with internal working group
              regarding potential experts (.3).
15-May-20     Call with internal working group regarding            Greer, Jocelyn Edith             1.10             891.00
              confirmation strategy and next steps.
15-May-20     Call with internal working group regarding            Levitt, Jamie A.                 1.40            1,855.00
              confirmation strategy and next steps (1.1); review
              correspondence regarding same (.3).




                                                            25
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 164 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: July 20, 2020

Date          Services                                               Timekeeper                      Hours               Value
15-May-20     Call with S. Lovett (Paul Weiss) regarding meeting     Marinuzzi, Lorenzo                 3.10            4,417.50
              to review plan positions (.4); draft memorandum to
              internal working group regarding S. Lovett call and
              next steps (.4); review preparation of analysis of
              Committee positions regarding plan dispute and
              timing (.6); review framework for 1129 plan
              objections (.6); call with internal working group
              regarding confirmation strategy and next steps
              (1.1).
15-May-20     Call with internal working group regarding             Rappoport, Steve                   1.10            1,023.00
              confirmation strategy and next steps.
15-May-20     Call with internal working group regarding             Richards, Erica J.                 1.80            1,791.00
              confirmation strategy and next steps (1.1); follow-
              up correspondence with Alix and Perella regarding
              same (.3); correspond with Alix and Perella
              regarding preparation of updated waterfall analysis
              (.4).
15-May-20     Call with internal working group regarding             Richardson Arnould,                1.60            1,040.00
              confirmation strategy and next steps (1.1); draft      Ka
              outline to confirmation litigation (.4); correspond
              with E. Richards and R. Ferraioli regarding same
              (.1).
18-May-20     Correspond with internal working group regarding       Damast, Craig A.                   0.60             594.00
              confirmation litigation outline (.2); review same
              (.4).
18-May-20     Review possible plan settlement framework (.4);        Marinuzzi, Lorenzo                 0.70             997.50
              review correspondence from B. Mendelsohn
              (Perella) regarding possible settlement offer (.3).
18-May-20     Review draft outline of plan objections (.9); review   Richards, Erica J.                 1.30            1,293.50
              and revise draft chart analyzing potential avoidance
              actions in connection with third-party avoidance
              actions (.4).
18-May-20     Analyze SEC filings and identify material pre-         Richardson Arnould,                4.10            2,665.00
              petition transactions (2.3); review correspondence     Ka
              regarding same from Alix (.3); correspond with E.
              Richards regarding same (.1); analyze comments
              from same and revise summary of transactions (.4);
              correspond with Alix regarding analysis pertaining
              to certain transactions (.3); revise summary
              accordingly (.4); correspond with internal working
              group regarding confirmation litigation outline and
              summary of material pre-petition transactions (.3).
19-May-20     Correspond with L. Marinuzzi regarding plan            Damast, Craig A.                   0.20             198.00
              confirmation, allocation issues and possible
              mediation.
19-May-20     Review litigation outline for plan confirmation.       Rappoport, Steve                   0.30             279.00




                                                              26
       19-22312-rdd    Doc 2390          Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                   Pg 165 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: July 20, 2020

Date          Services                                                Timekeeper                    Hours               Value
21-May-20     Review revised draft of unencumbered value              Damast, Craig A.                 1.10            1,089.00
              presentation for Committee (.7); correspond with
              internal working group regarding same and
              comments (.4).
21-May-20     Call with potential expert regarding plan (.4);         Goren, Todd M.                   1.30            1,592.50
              correspond with Debtors, Perella and Alix
              regarding plan presentation (.2); review and analyze
              outline of potential plan objection (.7).
21-May-20     Finalize and file letter to court regarding             Greer, Jocelyn Edith             1.30            1,053.00
              confirmation schedule.
22-May-20     Review presentation from Debtors and 1Ls                Marinuzzi, Lorenzo               0.40             570.00
              regarding plan and adequate protection.
24-May-20     Correspond with L. Marinuzzi regarding discussion       Damast, Craig A.                 0.10              99.00
              with B. Hermann (Paul Weiss) and possible plan
              settlement parameters.
24-May-20     Calls with B. Hermann (Paul Weiss) regarding            Marinuzzi, Lorenzo               0.90            1,282.50
              possible plan settlement (.5); correspond with
              Committee professionals regarding potential plan
              settlement framework (.4).
26-May-20     Correspond with internal working group and Judge        Damast, Craig A.                 0.60             594.00
              Drain regarding maintaining current confirmation
              hearing and schedule (.3); correspond with R.
              Ferraioli regarding objection to confirmation (.3).
26-May-20     Review research regarding potential plan objection.     Goren, Todd M.                   0.90            1,102.50
26-May-20     Review court order regarding confirmation hearing       Levitt, Jamie A.                 0.30             397.50
              schedule.
26-May-20     Review and revise draft waterfall presentation.         Marinuzzi, Lorenzo               0.40             570.00
27-May-20     Correspond with L. Marinuzzi regarding possible         Damast, Craig A.                 0.20             198.00
              plan settlement discussions.
27-May-20     Call with B. Hermann (Paul Weiss) regarding             Marinuzzi, Lorenzo               0.60             855.00
              possible plan settlement (.3); draft memorandum to
              internal working group regarding plan settlement
              discussions (.3).
28-May-20     Correspond with E. Richards and S. Rappoport            Ferraioli, Raff                  0.40             284.00
              regarding plan objection (.1); conduct and analyze
              legal research regarding same (.3).
28-May-20     Review proposed confirmation schedule and               Goren, Todd M.                   0.40             490.00
              correspondence with White & Case regarding same.
28-May-20     Correspond with B. Hermann (Paul Weiss)                 Marinuzzi, Lorenzo               0.30             427.50
              regarding possible plan settlement.
29-May-20     Review and revise proposed presentation for Judge       Marinuzzi, Lorenzo               2.40            3,420.00
              Chapman (1.1); correspond with R. Ferraioli and T.
              Goren regarding legal research questions and
              confirmation of facts for presentation (.6); review
              Uniti transaction steps and obligors for presentation
              to Judge Chapman (.7).


                                                             27
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                 Pg 166 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: July 20, 2020

Date          Services                                              Timekeeper                      Hours                Value
Total: 017    Plan and Disclosure Statement                                                           84.50            93,110.00

Reporting
05-May-20     Update weekly fee tracker.                            Richards, Erica J.                 0.10               99.50
13-May-20     Update weekly fee tracker.                            Richards, Erica J.                 0.10               99.50
20-May-20     Update weekly fee tracker.                            Richards, Erica J.                 0.10               99.50
Total: 020    Reporting                                                                                0.30              298.50

Tax
03-May-20     Conduct and analyze legal research regarding          Kim, Hanna                         1.70              952.00
              treatment of NOLs in bankruptcy.
04-May-20     Call with H. Kim and M. Melendez regarding            Dopsch, Peter C.                   1.20             1,470.00
              treatment of NOLs in bankruptcy.
04-May-20     Conduct legal research regarding treatment of         Kim, Hanna                         5.60             3,136.00
              NOLs in bankruptcy (4.4); call with P. Dopsch and
              M. Melendez regarding same (1.2).
04-May-20     Call with P. Dopsch and H. Kim regarding              Melendez, Miranda B.               1.20              852.00
              treatment of NOLs in bankruptcy.
04-May-20     Correspond with P. Dopsch and M. Melendez             Richards, Erica J.                 0.20              199.00
              regarding NOL analysis.
05-May-20     Call with P. Dopsch, H. Kim and M. Melendez           Carbone, Anthony J.                0.60              960.00
              regarding treatment of NOLs in bankruptcy.
05-May-20     Call with A. Carbone, H. Kim and M. Melendez          Dopsch, Peter C.                   0.60              735.00
              regarding treatment of NOLs in bankruptcy.
05-May-20     Call with P. Dopsch, M. Melendez and A. Carbone       Kim, Hanna                         0.60              336.00
              regarding treatment of NOLs in bankruptcy.
05-May-20     Review research findings in connection with           Melendez, Miranda B.               1.60             1,136.00
              valuation of NOLs (.7); call with P. Dopsch, H.
              Kim and A. Carbone regarding treatment of NOLs
              in bankruptcy (.6); correspond with E. Richards
              regarding same (.3).
06-May-20     Review correspondence and research regarding          Blaivas, Jay                       1.20             1,530.00
              REIT distribution requirements and potential
              alternatives, including stock distributions.
06-May-20     Call with H. Kim and M. Melendez regarding            Dopsch, Peter C.                   0.50              612.50
              treatment of NOLs in bankruptcy and status of
              related research.
06-May-20     Conduct and analyze legal research regarding          Kim, Hanna                         2.10             1,176.00
              treatment of NOLs in bankruptcy (1.6); call with P.
              Dopsch and M. Melendez regarding same and
              status of related research (.5).
06-May-20     Call with H. Kim and P. Dopsch regarding              Melendez, Miranda B.               0.50              355.00
              treatment of NOLs in bankruptcy and status of
              related research.



                                                             28
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 167 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: July 20, 2020

Date          Services                                                Timekeeper                      Hours                Value
07-May-20     Conduct and further analyze legal research              Kim, Hanna                         3.10             1,736.00
              regarding treatment of NOLs in bankruptcy (2.7);
              correspond with P. Dopsch and M. Melendez
              regarding related memorandum (.4).
11-May-20     Correspond with P. Dopsch and H. Kim regarding          Melendez, Miranda B.               0.20              142.00
              analysis relating to valuation of NOLs.
15-May-20     Correspond with M. Melendez and P. Dopsch               Ferraioli, Raff                    0.20              142.00
              regarding NOL tax attributes.
15-May-20     Call with M. Melendez regarding NOL tax                 Kim, Hanna                         0.70              392.00
              attributes.
15-May-20     Call with H. Kim regarding NOL tax attributes.          Melendez, Miranda B.               0.70              497.00
21-May-20     Conduct legal research regarding NOL precedent in       Duggan, Tom*                       0.20               75.00
              archived Chapter 11 proceedings.
21-May-20     Conduct legal research regarding NOL precedent in       Guido, Laura                       0.40              160.00
              archived Chapter 11 proceedings.
21-May-20     Review analysis regarding ownership of NOLs.            Marinuzzi, Lorenzo                 0.50              712.50
22-May-20     Review analysis regarding NOLs and related              Goren, Todd M.                     0.40              490.00
              correspondence with Perella.
25-May-20     Draft memorandum regarding treatment of NOLs in         Kim, Hanna                         2.20             1,232.00
              bankruptcy.
26-May-20     Draft memorandum regarding treatment of NOLs in         Kim, Hanna                         4.40             2,464.00
              bankruptcy.
27-May-20     Further draft memorandum regarding treatment of         Kim, Hanna                         4.90             2,744.00
              NOLs in bankruptcy (4.2); review and finalize
              same for circulation to internal working group (.7).
27-May-20     Proofread and cite check legal memorandum               Stephenson, Ashley                 1.00              375.00
              regarding treatment of NOLs in bankruptcy (.8);         M.
              correspond with H. Kim regarding same (.2).
Total: 021    Tax                                                                                       36.50            24,611.00

Valuation
28-May-20     Analyze research and precedent regarding turnkey        Rappoport, Steve                   0.20              186.00
              valuation issues.
28-May-20     Analyze research and precedent regarding turnkey        Richards, Erica J.                 0.20              199.00
              valuation issues.
29-May-20     Call with Perella regarding valuation analysis.         Goren, Todd M.                     0.30              367.50
Total: 022    Valuation                                                                                  0.70              752.50

Discovery
01-May-20     Participate in deposition preparation session with B.   Goren, Todd M.                     1.90             2,327.50
              Mendelsohn (Perella).
01-May-20     Review T. Thomas and N. Leone depositions (5.2);        Greer, Jocelyn Edith               7.10             5,751.00
              participate in deposition preparation session with B.
              Mendelsohn (Perella) (1.9).


                                                                29
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                         Main Document
                                                  Pg 168 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: July 20, 2020

Date          Services                                                 Timekeeper                      Hours               Value
01-May-20     Prepare selected documents for subsequent use as         MacCardle, Ken L.                  4.90            2,107.00
              hearing exhibits.
01-May-20     Participate in deposition preparation session with B.    Rappoport, Steve                   5.60            5,208.00
              Mendelsohn (Perella) (1.9); review drafts of B.
              Mendelsohn declaration and exhibits (2.2); review
              and revise related exhibit list (1.1); correspond with
              K. MacCardle regarding production of exhibits to
              Debtors (.4).
01-May-20     Participate in deposition preparation session with B.    Richards, Erica J.                 1.90            1,890.50
              Mendelsohn (Perella).
02-May-20     Review B. Mendelsohn (Perella) declaration.              Greer, Jocelyn Edith               0.80             648.00
02-May-20     Prepare B. Mendelsohn (Perella) declaration.             Rappoport, Steve                   1.70            1,581.00
02-May-20     Further finalize B. Mendelsohn (Perella)                 Richards, Erica J.                 0.20             199.00
              declaration.
03-May-20     Review Debtors' direct testimony declaration for         Goren, Todd M.                     0.90            1,102.50
              hearing.
03-May-20     Call with Debtors, S. Rappoport and White & Case         Greer, Jocelyn Edith               1.70            1,377.00
              regarding exhibits (.3); correspond with S.
              Rappoport and K. MacCardle regarding deposition
              designations (.3); review same (1.1).
03-May-20     File and coordinate service of B. Mendelsohn             Guido, Laura                       0.30             120.00
              (Perella) direct testimony declaration.
03-May-20     Review direct declarations of Debtors and B.             Levitt, Jamie A.                   2.90            3,842.50
              Mendelsohn (Perella) declarations (2.6); correspond
              with internal working group regarding same (.3).
03-May-20     Revise and serve B. Mendelsohn (Perella)                 Rappoport, Steve                   3.90            3,627.00
              declaration (.9); correspond with White & Case
              regarding Debtors' positions on exhibit (.4); call
              with Debtors, J. Greer and White & Case regarding
              exhibits (.3); coordinate with K. MacCardle
              regarding declaration (.2); review direct
              declarations of Debtors (2.1).
03-May-20     Review and provide comments to B. Mendelsohn             Richards, Erica J.                 0.70             696.50
              (Perella) direct testimony declaration.
04-May-20     Participate on call with internal working group          Damast, Craig A.                   1.10            1,089.00
              regarding Debtors' direct testimony declaration, B.
              Mendelsohn (Perella) declaration and hearing
              strategy (.9); correspond with S. Rappoport
              regarding summary of B. Mendelsohn deposition
              (.1); review same (.1).




                                                              30
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 169 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: July 20, 2020

Date          Services                                                 Timekeeper                    Hours               Value
04-May-20     Attend deposition of B. Mendelsohn (Perella)             Ferraioli, Raff                  2.30            1,633.00
              (telephonically) (partial) (1.1); review summary of
              same from S. Rappoport (.1); participate on call
              with internal working group regarding Debtors'
              direct testimony declarations, B. Mendelsohn
              (Perella) declaration and hearing strategy (.9);
              analyze declarations in support of Uniti 9019
              settlement and backstop motions (.2).
04-May-20     Review and analyze Debtors' direct testimony             Goren, Todd M.                   7.40            9,065.00
              declaration (1.8); participate on call with internal
              working group regarding same, B. Mendelsohn
              (Perella) declaration and hearing strategy (.9);
              review and revise testimony from B. Mendelsohn
              (.8); call (.4) and correspond (.2) with B.
              Mendelsohn regarding rights offering and
              testimony; correspond with Debtors regarding page
              limits and deposition cites (.2); attend deposition of
              B. Mendelsohn (2.7); call with White & Case
              regarding same and hearing logistics (.4).
04-May-20     Call with White & Case regarding deposition of B.        Greer, Jocelyn Edith             6.40            5,184.00
              Mendelsohn (Perella) and hearing logistics (.4);
              attend J. Auman deposition in connection with
              Charter litigation (2.9); participate on call with
              internal working group regarding Debtors' direct
              testimony declarations, B. Mendelsohn (Perella)
              declaration and hearing strategy (.9); review
              Debtors' direct testimony declarations (2.2).
04-May-20     Attend deposition of B. Mendelsohn (Perella)             Levitt, Jamie A.                 4.70            6,227.50
              (partial) (1.3); review summary of same (.3);
              participate on call with internal working group
              regarding Debtors' direct testimony declaration, B.
              Mendelsohn declaration and hearing strategy (.9);
              review witness direct testimony declarations (2.2).
04-May-20     Review update from B. Mendelsohn (Perella)               Marinuzzi, Lorenzo               3.10            4,417.50
              deposition (.3); review N. Leone (.6), A. Wells (.7)
              and T. Thomas (.6) declarations; participate on call
              with internal working group regarding Debtors'
              direct testimony declarations, B. Mendelsohn
              (Perella) declaration and hearing strategy (.9).
04-May-20     Review T. Thomas and N. Leone declarations (.8);         Rappoport, Steve                 9.40            8,742.00
              prepare cross outlines for same (3); participate on
              call with internal working group regarding Debtors;
              direct testimony declarations, B. Mendelsohn
              (Perella) declaration and hearing strategy (.9);
              prepare for (.8) and attend (2.7) B. Mendelsohn
              deposition; call with White & Case regarding same
              and hearing logistics (.4); review amended B.
              Mendelsohn declaration (.8).



                                                              31
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                 Pg 170 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: July 20, 2020

Date          Services                                               Timekeeper                      Hours               Value
04-May-20     Participate on call with internal working group        Richards, Erica J.                 4.40            4,378.00
              regarding Debtors' direct testimony declarations, B.
              Mendelsohn (Perella) declaration and hearing
              strategy (.9); draft amended B. Mendelsohn
              testimony (.8); attend B. Mendelsohn deposition
              (2.7).
04-May-20     Participate on call with internal working group        Richardson Arnould,                1.90            1,235.00
              regarding Debtors' direct testimony declarations, B.   Ka
              Mendelsohn (Perella) declaration and hearing
              strategy (.9); review T. Thomas (.6) and N. Leon
              (.4) declarations.
05-May-20     Download and update Relativity workspace with          Bergelson, Vadim                   1.20             450.00
              Norton Rose document production.
05-May-20     Analyze and perform security quality of PDF files      Blackshear, Alvin                  0.20              75.00
              from document review database.
05-May-20     Review A. Wells deposition and declaration (4.3);      Greer, Jocelyn Edith               7.80            6,318.00
              draft A. Wells cross (1.4); review B. Mendelsohn
              (Perella) deposition (2.1).
05-May-20     Prepare, file and coordinate service of amended B.     Guido, Laura                       0.30             120.00
              Mendelsohn declaration.
05-May-20     Revise and finalize amended B. Mendelsohn              Richards, Erica J.                 2.60            2,587.00
              (Perella) testimony.
06-May-20     Assist in review and preparation of and document       Marines, Jennifer L.               5.30            6,360.00
              review for L. Marinuzzi argument for May 7
              hearing.
08-May-20     Correspond with internal working group regarding       Damast, Craig A.                   0.40             396.00
              plan confirmation-related discovery requests and
              comments.
08-May-20     Analyze discovery request and comments to same.        Ferraioli, Raff                    0.10              71.00
08-May-20     Review and revise updated plan discovery requests      Goren, Todd M.                     0.70             857.50
              (.4); review new disclosure statement language
              regarding intercompany claims (.3).
08-May-20     Review plan discovery drafts (.6); review plan         Marinuzzi, Lorenzo                 1.40            1,995.00
              mechanics for allocation of value (.8).
08-May-20     Review draft plan discovery.                           Rappoport, Steve                   0.40             372.00
11-May-20     Correspond with internal working group regarding       Damast, Craig A.                   2.40            2,376.00
              draft of plan discovery requests (.5); review and
              revise same (1.3); review plan and disclosure
              statement regarding same (.4); correspond with C.
              Shore (White & Case) and R. Howell (Kirkland)
              regarding discovery requests and confirmation
              litigation schedule (.2).
11-May-20     Analyze plan-related discovery requests and            Ferraioli, Raff                    0.40             284.00
              comments to same.
11-May-20     Revise and circulate draft discovery requests.         Greer, Jocelyn Edith               1.40            1,134.00



                                                               32
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 171 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: July 20, 2020

Date          Services                                                Timekeeper                      Hours               Value
11-May-20     Review and revise plan discovery (.5); correspond       Marinuzzi, Lorenzo                 0.80            1,140.00
              with J. Greer regarding comments and questions to
              same (.3).
11-May-20     Review draft plan discovery (1.2); review redlines      Rappoport, Steve                   1.60            1,488.00
              of Uniti 9019 and backstop documents to be filed
              (.4).
12-May-20     Correspond with internal working group regarding        Damast, Craig A.                   2.30            2,277.00
              revised plan-related document requests and
              discovery (.4); review and revise same (.8);
              correspond with J. Greer regarding same and
              revisions (.4); correspond with internal working
              group regarding proposed plan-related deposition
              and document production schedules (.3);
              correspond with internal working group regarding
              service of plan-related discovery requests (.4).
12-May-20     Analyze discovery requests from Committee (.4)          Ferraioli, Raff                    0.60             426.00
              and indenture trustees (.2).
12-May-20     Call with Katten regarding discovery and schedule       Greer, Jocelyn Edith               4.20            3,402.00
              in connection with June 15 Charter hearing (.3);
              finalize and serve request for productions (3.9).
12-May-20     Review document requests and deposition notices         Levitt, Jamie A.                   1.10            1,457.50
              for plan discovery.
12-May-20     Review potential timeline for plan discovery (.4);      Marinuzzi, Lorenzo                 2.40            3,420.00
              correspond with J. Winters (White & Case)
              regarding disclosure statement transcript and
              interpretation of due process for plan discovery
              (.4); review T. Goren correspondence to Judge
              Drain regarding disclosure statement order and
              timeline (.3); discuss possible plan discovery with
              S. Rappoport (.6); correspond with counsel for first
              liens regarding plan allocation of value and
              preparation of presentations on value (.4); call with
              J. Luze (Kirkland) regarding plan discovery
              timeline and disclosure statement order (.3).
12-May-20     Discuss possible plan discovery with L. Marinuzzi       Rappoport, Steve                   2.20            2,046.00
              (.6); review discovery and schedule in connection
              with June 15 Charter hearing (1.3); call with Katten
              regarding same (.3).
12-May-20     Review updated plan discovery requests.                 Richards, Erica J.                 0.20             199.00
13-May-20     Review indenture trustees' joinder in Committee's       Damast, Craig A.                   0.20             198.00
              plan-related discovery requests.
13-May-20     Call with J. Levitt and S. Rappoport regarding          Greer, Jocelyn Edith               0.50             405.00
              discovery.
13-May-20     Call with J. Greer and S. Rappoport regarding           Levitt, Jamie A.                   1.60            2,120.00
              discovery (.5); review correspondence and related
              materials regarding discovery and timing of hearing
              (1.1).


                                                               33
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 172 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: July 20, 2020

Date          Services                                                Timekeeper                    Hours               Value
13-May-20     Call with J. Levitt and J. Greer regarding discovery.   Rappoport, Steve                 0.50             465.00
13-May-20     Correspond with J. Greer and process server             Roy, Joshua A.                   0.60             240.00
              regarding service of subpoenas on Elliott.
14-May-20     Review White & Case discovery requests (.8); meet       Goren, Todd M.                   1.60            1,960.00
              and confer call with Debtors regarding discovery
              (.8).
14-May-20     Schedule (.3) and attend (.8) meet and confer call      Greer, Jocelyn Edith             1.40            1,134.00
              with Debtors regarding discovery; review
              correspondence regarding discovery requests (.3).
14-May-20     Meet and confer call with Debtors regarding             Marinuzzi, Lorenzo               1.60            2,280.00
              discovery (.8); review outline of possible plan
              objections for purposes of discovery focus (.8).
14-May-20     Draft schedule for plan discovery (.6); meet and        Rappoport, Steve                 1.40            1,302.00
              confer call with Debtors regarding discovery (.8).
14-May-20     Correspond with J. Greer and process server             Roy, Joshua A.                   0.60             240.00
              regarding service of subpoenas on Elliott.
18-May-20     Correspond with White & Case and Kirkland teams         Damast, Craig A.                 0.30             297.00
              regarding plan discovery issues and topics.
18-May-20     Conduct and analyze legal research regarding            Ferraioli, Raff                  0.80             568.00
              discovery assignment for J. Greer (.4); correspond
              with J. Greer and K. Richardson regarding same
              (.1); analyze correspondence from J. Wooding
              (Alix) regarding certain pre-petition transactions
              (.2); analyze correspondence from E. Richards
              regarding same (.1).
18-May-20     Review correspondence from J. Winters (White &          Goren, Todd M.                   0.40             490.00
              Case) and Y. French regarding status of discovery.
18-May-20     Call with T. Moore and S. Rappoport regarding           Greer, Jocelyn Edith             2.30            1,863.00
              privilege research (.5); review Perella retention
              letter and presentations (.8); correspond with R.
              Ferraioli and T. Moore regarding same (.2); review
              Debtors' letter regarding discovery (.8).
18-May-20     Conduct and analyze legal research regarding            Moore, Taj                       6.10            3,965.00
              whether financial valuations are subject to attorney-
              client or work product privilege (4.4); draft
              summary of research regarding same (.9); call with
              S. Rappoport and J. Greer regarding same (.5);
              review related presentation and engagement
              documentation (.3).
18-May-20     Review relevant provisions of plan and disclosure       Rappoport, Steve                 1.60            1,488.00
              statement (.7); call with T. Moore and J. Greer
              regarding privilege research (.5); review letter from
              Y. French (.4).
18-May-20     Conduct legal research regarding case law in            Schoerner, Jeffrey               2.00             750.00
              connection with application of attorney-client          M.*
              privilege to third-party financial advisors in
              bankruptcy proceedings.

                                                               34
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                 Pg 173 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: July 20, 2020

Date          Services                                               Timekeeper                      Hours               Value
19-May-20     Review Kirkland letter regarding Committee's and       Damast, Craig A.                   1.40            1,386.00
              indenture trustees' discovery requests (.3);
              correspond with Perella and Alix teams regarding
              same and additional requests (.5); correspond with
              S. Rappoport regarding draft correspondence to
              Kirkland in response to same (.1); review same (.2)
              and comments thereto (.1); review White & Case
              letter to Judge Drain regarding same (.2).
19-May-20     Analyze correspondence to Debtors regarding            Ferraioli, Raff                    0.30             213.00
              discovery and comments to same.
19-May-20     Call with White & Case regarding discovery status      Goren, Todd M.                     1.70            2,082.50
              (.3); review Y. French letter regarding discovery
              (.4); review and revise correspondence to Debtors
              and White & Case draft letter regarding same (.7);
              correspond with S. Rappoport and potential expert
              regarding possible plan confirmation objection (.3).
19-May-20     Correspond with T. Moore regarding privilege           Greer, Jocelyn Edith               1.10             891.00
              research.
19-May-20     Conduct legal research regarding whether financial     Moore, Taj                         3.40            2,210.00
              valuations are subject to attorney-client or work
              product privilege (2.8); draft research summary
              regarding same (.6).
19-May-20     Call with White & Case regarding discovery status      Rappoport, Steve                   5.40            5,022.00
              (.3); conduct legal research regarding potential
              experts (.8); call with GLG regarding expert (.5);
              review Debtors' letter regarding discovery (.6);
              draft correspondence to Debtors regarding
              discovery (2.3); review draft White & Case letter
              (.9).
19-May-20     Analyze letter from Debtors regarding scope of         Richards, Erica J.                 0.10              99.50
              plan discovery.
19-May-20     Analyze letter from Debtors regarding scope of         Richardson Arnould,                0.90             585.00
              plan discovery (.5); review proposed letter to Judge   Ka
              Drain from White & Case regarding same (.4).
20-May-20     Meet and confer call with Debtors and supporting       Goren, Todd M.                     1.10            1,347.50
              parties regarding plan discovery status (.5); review
              and revise letter to judge regarding same (.3); call
              with J. Greer and S. Rappoport regarding discovery
              status (.3).
20-May-20     Meet and confer call with Debtors and supporting       Greer, Jocelyn Edith               1.20             972.00
              parties regarding plan discovery status (.5);
              correspond with Debtors and White & Case
              regarding discovery (.4); call with T. Goren and S.
              Rappoport regarding discovery status (.3).
20-May-20     Review plan discovery timeline modifications           Marinuzzi, Lorenzo                 0.80            1,140.00
              suggested by S. Rappoport (.4); review proposed
              letter to Court regarding plan discovery (.4).


                                                             35
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 174 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: July 20, 2020

Date          Services                                                Timekeeper                    Hours               Value
20-May-20     Prepare for (.7) and attend (.5) meet and confer call   Rappoport, Steve                 4.90            4,557.00
              with Debtors and supporting parties regarding plan
              discovery status; call with GLG regarding experts
              (.6); call with T. Goren and J. Greer regarding
              discovery status (.3); review privilege research
              regarding advisor presentations (.9); review and
              revise letter to court (1.9).
21-May-20     Download and update Relativity with Debtors'            Bergelson, Vadim                 1.40             525.00
              document productions.
21-May-20     Review joint letter to Court from Committee and         Damast, Craig A.                 0.30             297.00
              indenture trustees to Judge Drain regarding
              discovery and confirmation hearing schedule.
21-May-20     Analyze joint letter from Committee and indenture       Ferraioli, Raff                  0.70             497.00
              trustees regarding discovery and confirmation
              hearing schedule (.2); analyze summary of privilege
              research (.5).
21-May-20     Review and revise draft letter to Court regarding       Goren, Todd M.                   1.80            2,205.00
              discovery dispute (.4); call with White & Case
              regarding same (.5); correspond with J. Greer and
              S. Rappoport regarding same (.2); review Elliott
              and 1L responses and objections to discovery
              requests (.7).
21-May-20     Review Debtors' production (4.1); review Elliott        Greer, Jocelyn Edith             5.90            4,779.00
              responses to request for productions (.6);
              correspond with S. Rappoport regarding same (.2);
              review 1L responses to request for productions (.3);
              correspond with J. Winters (White & Case), L.
              Marinuzzi, T. Goren and S. Rappoport regarding
              same (.2); call with White & Case regarding draft
              letter to Court regarding discovery dispute (.5).
21-May-20     File and coordinate service of joint letter to Court    Guido, Laura                     0.40             160.00
              from Committee and indenture trustees regarding
              discovery and confirmation schedule (.2); submit
              same to Chambers and core parties (.2).
21-May-20     Quality check electronic document production.           Keener, Chris**                  0.30              99.00
21-May-20     Review Committee and indenture trustees letter to       Levitt, Jamie A.                 1.20            1,590.00
              Court regarding discovery and confirmation
              schedule (.5); correspond with internal working
              group regarding discovery, fact and expert
              witnesses (.7).




                                                              36
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 175 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: July 20, 2020

Date          Services                                                 Timekeeper                    Hours               Value
21-May-20     Review and revise presentation to Committee              Marinuzzi, Lorenzo               3.90            5,557.50
              regarding adequate protection and extent of liens
              for plan litigation purposes (1.6); call with C. Shore
              (White & Case) regarding necessary plan discovery
              and adequate protection claims under plan (.4);
              review and revise proposed letter to Court
              regarding plan discovery and confirmation schedule
              (.4); correspond with B. Weiland (Kirkland), C.
              Shore (White & Case) and T. Goren regarding
              Debtors' presentation on lien claims (.4); call with
              C. Shore regarding proposed letter to Court (.4);
              review case law memorandum regarding attorney-
              client privilege in context of investment banker
              work (.7).
21-May-20     Revise memorandum regarding privilege research.          Moore, Taj                       0.40             260.00
21-May-20     Revise correspondence regarding privilege research       Rappoport, Steve                 3.90            3,627.00
              (1.4); call with White & Case regarding letter to
              Court regarding discovery dispute (.5); review final
              letter to court (.3); coordinate with J. Greer
              regarding same (.1); review Elliott and 1L
              responses to document requests (1.6).
21-May-20     Review memorandum regarding privilege research.          Richardson Arnould,              0.30             195.00
                                                                       Ka
22-May-20     Download and update Relativity with Debtors'             Bergelson, Vadim                 1.20             450.00
              document productions.
22-May-20     Correspond with Judge Drain regarding plan               Damast, Craig A.                 0.60             594.00
              discovery dispute (.1); review Kirkland (.3) and 1L
              as hoc group (.2) letters to Court regarding plan
              discovery dispute and schedule.
22-May-20     Analyze responsive letters from Debtors and 1L ad        Ferraioli, Raff                  0.30             213.00
              hoc group to Court regarding discovery issues and
              confirmation.
22-May-20     Review and revise response letters from Debtors          Goren, Todd M.                   0.90            1,102.50
              and 1L ad hoc group to Court (.5); review potential
              expert witness candidates (.4).
22-May-20     Review Debtors' production.                              Greer, Jocelyn Edith             2.80            2,268.00
22-May-20     Review correspondence from Debtors' and                  Levitt, Jamie A.                 1.40            1,855.00
              Committee regarding discovery issues and
              confirmation (1.1); correspond with internal
              working group regarding discovery preparation (.3).
22-May-20     Review Debtors' presentation (.8); review Debtors'       Rappoport, Steve                 2.40            2,232.00
              productions (1.6).
23-May-20     Review letters from Debtors and 1L ad hoc group          Marinuzzi, Lorenzo               0.70             997.50
              to Court regarding discovery for plan confirmation
              and response to Committee letter.
24-May-20     Review recent productions.                               Rappoport, Steve                 1.00             930.00



                                                              37
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 176 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: July 20, 2020

Date          Services                                                Timekeeper                    Hours               Value
26-May-20     Correspond with internal working group regarding        Damast, Craig A.                 0.30             297.00
              preliminary review of Debtors' document
              production regarding plan discovery (.1);
              correspond with internal working group, Perella
              and Alix teams regarding potential experts for
              confirmation hearing (.2).
26-May-20     Calls with potential expert witnesses for               Goren, Todd M.                   0.90            1,102.50
              confirmation (.6); correspond with internal working
              group regarding same (.3).
26-May-20     Call with Paul Weiss and White & Case regarding         Greer, Jocelyn Edith             1.90            1,539.00
              1L ad hoc group discovery (.4); review of latest
              production from Debtors (1.2); review letter from
              Elliott regarding subpoena (.3).
26-May-20     Call with Paul Weiss and White & Case regarding         Levitt, Jamie A.                 0.70             927.50
              1L ad hoc group discovery (.4); review discovery
              responses (.3).
26-May-20     Review status of plan discovery (.4); review            Marinuzzi, Lorenzo               0.90            1,282.50
              summary of Debtors' document production from J.
              Greer (.5).
26-May-20     Correspond with T. Goren regarding expert witness       Peck, James Michael              0.20             320.00
              candidates.
26-May-20     Review expert CVs and Q&A responses (2.6); call         Rappoport, Steve                 3.90            3,627.00
              with GLG regarding experts (.3); call with M.
              Kirschner regarding expert role (.4); review letter
              from Elliott regarding subpoena (.6).
27-May-20     Download and update Relativity with Debtors' plan       Bergelson, Vadim                 1.40             525.00
              confirmation document productions.
27-May-20     Review Elliott response to document requests (.2);      Damast, Craig A.                 0.60             594.00
              correspond with internal working group regarding
              proposed confirmation discovery schedule (.2);
              review same (.2).
27-May-20     Calls with potential expert witnesses (.9); call with   Goren, Todd M.                   2.10            2,572.50
              litigation team regarding discovery, experts and
              confirmation objection hearing strategy (.8); call
              with J. Peck regarding selection of expert witness
              (.4).
27-May-20     Call with litigation team regarding discovery,          Greer, Jocelyn Edith             0.80             648.00
              experts and confirmation objection hearing
              strategy.
27-May-20     Conduct and analyze legal research regarding case       Gunner, Claire                   1.70            1,377.00
              objections to Rule 45 subpoenas seeking deposition
              (1.1); draft summary analysis of same (.6).
27-May-20     Call with litigation team regarding discovery,          Levitt, Jamie A.                 0.80            1,060.00
              experts and confirmation objection hearing
              strategy.
27-May-20     Review and revise proposed discovery letter to          Marinuzzi, Lorenzo               0.40             570.00
              counsel for Elliott.

                                                               38
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 177 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: July 20, 2020

Date          Services                                                 Timekeeper                     Hours               Value
27-May-20     Call with T. Goren regarding selection of expert         Peck, James Michael               0.40             640.00
              witness.
27-May-20     Review Debtors' document production (.7); review         Rappoport, Steve                  5.30            4,929.00
              law regarding motion to compel subpoena
              compliance (2.3); correspond with Elliott regarding
              same (.3); call with litigation team regarding
              discovery, experts and confirmation objection
              hearing strategy (.8); calls with potential expert
              witnesses (.9); review expert CVs (.3).
28-May-20     Download and update Relativity with Debtors' plan        Bergelson, Vadim                  1.60             600.00
              confirmation document production.
28-May-20     Correspond with internal working group and               Damast, Craig A.                  0.20             198.00
              Elliott's counsel regarding discovery dispute.
28-May-20     Calls with potential experts (.9); follow-up call with   Goren, Todd M.                    1.30            1,592.50
              S. Rappoport regarding same (.4).
28-May-20     Review Debtors' production (2.1); correspond with        Greer, Jocelyn Edith              2.20            1,782.00
              S. Rappoport regarding same (.1).
28-May-20     Quality check electronic documents.                      Keener, Chris**                   0.30              99.00
28-May-20     Review potential experts' materials (1.1); review        Levitt, Jamie A.                  1.70            2,252.50
              summary of Debtors' production (.6).
28-May-20     Correspond with Elliott regarding deposition (.4);       Rappoport, Steve                  5.20            4,836.00
              calls with potential experts (.9); follow-up call with
              T. Goren regarding same (.4); review document
              productions and prepare for depositions (1.7);
              review responses of Debtors to document requests
              and deposition notice (1.8).
29-May-20     Set-up new users in preparation for document             Bergelson, Vadim                  1.70             637.50
              review (.5); create new review work stream (.6);
              setup batches and new coding panel (.6).
29-May-20     Call with J. Greer regarding Windstream review.          Buckley, Janie C.                 0.50             355.00
29-May-20     Correspond with J. Greer regarding Debtors'              Damast, Craig A.                  0.30             297.00
              responses to discovery (.1); review same (.2).
29-May-20     Call with internal working group regarding               deLacy, Shaun Patrick             7.30            5,913.00
              incoming production (.7); assess and plan review
              tasks (2.3); review documents produced by Debtors
              (4.3).
29-May-20     Call with expert regarding potential retention (.4);     Goren, Todd M.                    3.10            3,797.50
              call with internal working group regarding
              incoming production (.7); call with J. Winters
              (White & Case) regarding potential expert
              testimony (.4); review research regarding potential
              allocation expert testimony (.7); meet and confer
              call with Elliott (.8); review proposed amended
              deposition topics (.1).




                                                               39
       19-22312-rdd     Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                   Pg 178 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: July 20, 2020

Date          Services                                                   Timekeeper                    Hours                 Value
29-May-20     Call with internal working group regarding                 Greer, Jocelyn Edith             2.60              2,106.00
              incoming production (.7); correspond with internal
              working group regarding same (.2); review
              subpoena to prepare for meet and confer call with
              Elliott (.4); meet and confer call with Elliott (.8);
              call with J. Buckley regarding document review
              (.5).
29-May-20     Review discovery responses (.6); call with internal        Levitt, Jamie A.                 1.30              1,722.50
              working group regarding incoming production (.7).
29-May-20     Call with S. Rappoport regarding retention of              Marinuzzi, Lorenzo               0.60               855.00
              potential expert.
29-May-20     Call with internal working group regarding                 Miriyala, Arvind S.              1.40               966.00
              incoming productions (.7); review document
              productions (.7).
29-May-20     Call with internal working group regarding                 Rappoport, Steve                 6.10              5,673.00
              incoming production (.7); call with expert regarding
              potential retention (.4); call with L. Marinuzzi
              regarding same (.6); meet and confer call with
              Elliott (.8); revise topics for Elliott deposition (.6);
              review briefs from ResCap (1.8); revise schedule
              and proposed modifications to Debtors (.6);
              correspond with T. Goren regarding experts (.3);
              correspond with Debtors regarding allocation (.3).
30-May-20     Update Relativity with Debtors confirmation                Bergelson, Vadim                 1.60               600.00
              production documents (1.2); create saved searches
              for internal working group (.4).
30-May-20     Review Debtors' document production.                       deLacy, Shaun Patrick            3.20              2,592.00
30-May-20     Correspond with S. DeLacy regarding document               Greer, Jocelyn Edith             0.70               567.00
              production review (.2); review of documents
              elevated by S. DeLacy (.5).
30-May-20     Review White & Case distribution analysis and              Rappoport, Steve                 1.90              1,767.00
              related correspondence (.3); review Debtors' latest
              document production (.4); prepare for depositions
              (1.2).
31-May-20     Quality check electronic documents.                        Keener, Chris**                  0.30                99.00
31-May-20     Review Debtors document production.                        Miriyala, Arvind S.              7.70              5,313.00
31-May-20     Prepare for upcoming depositions.                          Rappoport, Steve                 1.10              1,023.00
Total: 023    Discovery                                                                                269.00             250,058.00

Hearings
03-May-20     Prepare hearing exhibits for internal working group        MacCardle, Ken L.                1.10               473.00
              in connection with hearing preparation.




                                                                40
       19-22312-rdd     Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                   Pg 179 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: July 20, 2020

Date          Services                                                 Timekeeper                    Hours               Value
04-May-20     Compile materials for May 7 hearing (5.1);               Guido, Laura                     5.80            2,320.00
              coordinate telephonic appearances for May 5 and
              May 7 hearings (.2); revise same (.2); correspond
              with internal working group regarding additional
              materials needed for hearing (.3).
04-May-20     Prepare trial exhibits and declarations for attorney     MacCardle, Ken L.                3.40            1,462.00
              review (2.2); prepare selected trial exhibits for
              transmission to counsel and witnesses (1.2).
05-May-20     Participate on trial logistics prep session.             Goren, Todd M.                   1.20            1,470.00
05-May-20     Participate on trial logistics prep session.             Greer, Jocelyn Edith             1.20             972.00
05-May-20     Schedule May 5 telephonic test lines and follow-up       Guido, Laura                     8.90            3,560.00
              regarding same (.2); compile additional May 7
              hearing materials (7.7); coordinate same with K.
              Richardson, S. Rappoport and J. Greer (.5);
              coordinate telephonic appearances for May 6 and
              May 7 hearings (.3); call with Chambers regarding
              materials for May 7 hearing (.1); follow-up
              regarding same (.1).
05-May-20     Participate on trial logistics prep session (1.2);       Levitt, Jamie A.                 6.20            8,215.00
              review same (1.1); review Uniti 9019 settlement
              reply briefs and declarations (2.7); review exhibit
              list and correspondence regarding same (.8); review
              correspondence regarding adjournment of Uniti
              9019 settlement hearing and reservation of rights
              (.4).
05-May-20     Prepare (1.3) and revise (.6) Charter trial closing      Rappoport, Steve                 8.20            7,626.00
              statement; draft and revise T. Thomas and N. Leone
              cross-examinations (5.1); participate on trial
              logistics prep session (1.2).
05-May-20     Prepare for May 7 hearing regarding approval of          Richardson Arnould,              2.70            1,755.00
              disclosure statement, Debtors' Uniti 9019                Ka
              settlement and backstop motions (2.4); correspond
              with Committee regarding Charter trial and May 7
              hearing (.3).
06-May-20     Review agenda for upcoming hearing (.1); review          Damast, Craig A.                 1.90            1,881.00
              N. Leone and T. Thomas cross-examination
              outlines (.2); participate in hearing preparation call
              with B. Mendelsohn (Perella) and internal working
              group (1.6).
06-May-20     Participate in hearing preparation call with B.          Goren, Todd M.                   6.20            7,595.00
              Mendelsohn (Perella) and internal working group
              (1.6); review Elliott (.6), 1L (.4) and Uniti (.7)
              replies; call with White & Case regarding hearing
              preparation (.6); review and revise cross-
              examination outlines for hearing (1.2); review and
              revise potential redirect questions for B.
              Mendelsohn (.5); call with S. Rappoport and L.
              Marinuzzi regarding hearing preparation (.6).


                                                               41
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 180 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: July 20, 2020

Date          Services                                                Timekeeper                      Hours                Value
06-May-20     Draft B. Mendelsohn (Perella) re-direct                 Greer, Jocelyn Edith               8.10             6,561.00
              examination (1.8); call with S. Rappoport regarding
              same (.3); call with White & Case regarding
              hearing preparation (.6); correspond with Debtors
              and White & Case regarding trial logistics (.6);
              participate in hearing preparation call with B.
              Mendelsohn (Perella) and internal working group
              (1.6); prepare for hearing (3.2).
06-May-20     Coordinate printing and delivery of May 7 hearing       Guido, Laura                       4.70             1,880.00
              materials to internal working group (1.5); compile
              additional materials for same (2.4); submission of
              motion in limine to Chambers (.1); call with
              Chambers regarding documents filed under seal
              (.2); distribute May 5 unredacted filings (.2);
              schedule B. Mendelsohn (Perella) for telephonic
              appearance and follow-up regarding same (.3).
06-May-20     Review cross-examination and re-direct witness          Levitt, Jamie A.                   5.60             7,420.00
              outlines for May 7 hearing (2.3); review reply
              briefs regarding Uniti 9019 motion (1.4);
              participate in hearing preparation call with B.
              Mendelsohn (Perella) and internal working group
              (1.6); call with S. Rappoport regarding Charter trial
              (.3).
06-May-20     Review briefs, case law and exhibits to prepare for     Marinuzzi, Lorenzo                15.70            22,372.50
              May 7 hearing on Uniti 9019 settlement, backstop
              and disclosure statement motions (7.2); prepare
              narrative for hearing (5.7); participate in hearing
              preparation call with B. Mendelsohn (Perella) and
              internal working group (1.6); call with White &
              Case regarding hearing preparation (.6); call with T.
              Goren and S. Rappoport regarding same (.6).
06-May-20     Call with J. Greer regarding B. Mendelsohn              Rappoport, Steve                  12.10            11,253.00
              (Perella) re-direct examination (.3); call with White
              & Case regarding hearing preparation (.6); attend
              Charter trial (telephonically) (4.4); call with J.
              Levitt regarding same (.3); revise cross-
              examinations of T. Thomas and N. Leone (4.3);
              participate in hearing preparation call with B.
              Mendelsohn (Perella) and internal working group
              (1.6); call with T. Goren and L. Marinuzzi
              regarding hearing preparation (.6).
06-May-20     Participate in hearing preparation call with B.         Richards, Erica J.                 1.60             1,592.00
              Mendelsohn (Perella) and internal working group.
06-May-20     Prepare for (.2) and attend (4.4) day four of Charter   Richardson Arnould,                5.60             3,640.00
              trial (telephonically); draft summary of same for       Ka
              Committee update (.6); review correspondence
              from S. Rappoport regarding same (.2); correspond
              with internal working group regarding May 7
              hearing (.2).

                                                             42
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                 Pg 181 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: July 20, 2020

Date          Services                                               Timekeeper                      Hours                Value
07-May-20     Correspond with internal working group regarding       Damast, Craig A.                   8.80             8,712.00
              preparation for hearing on Uniti 9019 settlement,
              backstop and disclosure statement motions (.8);
              attend hearing regarding same (telephonically)
              (7.6); correspond with internal working group
              regarding summary of hearing for Committee and
              comments (.4).
07-May-20     Attend hearing regarding Uniti 9019 settlement,        Ferraioli, Raff                    7.70             5,467.00
              backstop and disclosure statement motions
              (telephonically) (7.6); analyze update to Committee
              regarding same (.1).
07-May-20     Prepare for (1.3) and attend (7.6) hearing regarding   Goren, Todd M.                     9.10            11,147.50
              Uniti 9019 settlement, backstop and disclosure
              statement motions; follow-up discussion with L.
              Marinuzzi regarding same (.2).
07-May-20     Prepare for (2.3) and attend (7.6) hearing regarding   Greer, Jocelyn Edith               9.90             8,019.00
              Uniti 9019 settlement, backstop and disclosure
              statement motions.
07-May-20     Review closing argument outline (.4); correspond       Levitt, Jamie A.                   8.30            10,997.50
              with internal working group regarding preparation
              for Uniti 9019 hearing (.3); attend hearing
              regarding Uniti 9019 settlement, backstop and
              disclosure statement motions (7.6).
07-May-20     Further review and revise narrative for argument       Marinuzzi, Lorenzo                10.10            14,392.50
              and review record (2.3); attend hearing regarding
              Uniti 9019 settlement, backstop and disclosure
              statement motions (7.6); follow-up discussion with
              T. Goren regarding same (.2).
07-May-20     Prepare for (2.1) and attend (7.6) hearing regarding   Rappoport, Steve                   9.70             9,021.00
              Uniti 9019 settlement, backstop and disclosure
              statement motions.
07-May-20     Attend hearing regarding Uniti 9019 settlement,        Richards, Erica J.                 7.60             7,562.00
              backstop and disclosure statement motions.
07-May-20     Prepare for (.4) and attend (7.6) hearing regarding    Richardson Arnould,                8.90             5,785.00
              Uniti 9019 settlement, backstop and disclosure         Ka
              statement motions; draft summary of same (.8);
              analyze comments from E. Richards to same and
              revise same (.1).
08-May-20     Attend continued hearing regarding Uniti 9019          Damast, Craig A.                   4.60             4,554.00
              settlement, backstop and disclosure statement
              motions (telephonically) (3.8); correspond with
              internal working group regarding summary of
              hearing for Committee (.1); review same (.3);
              correspond with internal working group regarding
              same and reservation of rights language on
              allocation of settlement proceeds (.4).




                                                             43
       19-22312-rdd       Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                    Pg 182 of 249



Matter Number: 017254-0000001                                                                Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                              Invoice Date: July 20, 2020

Date             Services                                               Timekeeper                      Hours                 Value
08-May-20        Attend continued hearing regarding Uniti 9019          Ferraioli, Raff                    3.90              2,769.00
                 settlement, backstop and disclosure statement
                 motions (telephonically) (3.8); analyze update to
                 Committee regarding same (.1).
08-May-20        Prepare for (.9) and attend (3.8) continued hearing    Goren, Todd M.                     5.60              6,860.00
                 regarding Uniti 9019 settlement, backstop and
                 disclosure statement motions (telephonically); calls
                 with L. Marinuzzi (.4), C. Shore (White & Case)
                 (.2) and B. Weiland (Kirkland) regarding same (.3).
08-May-20        Attend continued hearing regarding Uniti 9019          Greer, Jocelyn Edith               3.80              3,078.00
                 settlement, backstop and disclosure statement
                 motions (telephonically).
08-May-20        Attend continued hearing regarding Uniti 9019          Levitt, Jamie A.                   3.90              5,167.50
                 settlement, backstop and disclosure statement
                 motions (telephonically) (3.8); review
                 correspondence regarding hearing, rulings and next
                 steps (.1).
08-May-20        Review updated disclosure statement for hearing        Marinuzzi, Lorenzo                 4.70              6,697.50
                 (.5); attend continued hearing regarding Uniti 9019
                 settlement, backstop and disclosure statement
                 motions (3.8); call with T. Goren regarding same
                 (.4).
08-May-20        Attend continued hearing regarding Uniti 9019          Rappoport, Steve                   3.80              3,534.00
                 settlement, backstop and disclosure statement
                 motions (telephonically).
08-May-20        Attend continued hearing regarding Uniti 9019          Richards, Erica J.                 3.80              3,781.00
                 settlement, backstop and disclosure statement
                 motions (telephonically).
08-May-20        Prepare for (.1) and attend (3.8) continued hearing    Richardson Arnould,                4.40              2,860.00
                 regarding Uniti 9019 settlement, backstop and          Ka
                 disclosure statement motions (telephonically); draft
                 summary of same (.3); review reservation of rights
                 language regarding allocation (.1); correspond with
                 T. Goren regarding same (.1).
13-May-20        Correspond with internal working group regarding       Damast, Craig A.                   0.20               198.00
                 transcripts of Uniti 9019 settlement and backstop
                 hearing.
13-May-20        Analyze May 7-8 hearing transcripts regarding B.       Richardson Arnould,                1.10               715.00
                 Mendelsohn (Perella) testimony and confirmation        Ka
                 schedule (.6); correspond with Perella regarding
                 same (.2); correspond with internal working group
                 regarding same in advance of potential status
                 conference regarding entry of revised disclosure
                 statement order (.3).
Total: 024       Hearings                                                                               220.10             213,365.00

Claims Investigation


                                                                44
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                 Pg 183 of 249



Matter Number: 017254-0000001                                                          Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                        Invoice Date: July 20, 2020

Date          Services                                            Timekeeper                      Hours              Value
14-May-20     Participate on call with internal working group     Damast, Craig A.                   0.50            495.00
              regarding claims investigation, strategy and next
              steps.
14-May-20     Participate on call with internal working group     Dopsch, Peter C.                   0.70            857.50
              regarding claims investigation, strategy and next
              steps (.5); follow-up correspondence with M.
              Melendez regarding same (.2).
14-May-20     Participate on call with internal working group     Ferraioli, Raff                    0.50            355.00
              regarding claims investigation, strategy and next
              steps.
14-May-20     Participate on call with internal working group     Goren, Todd M.                     0.50            612.50
              regarding claims investigation, strategy and next
              steps.
14-May-20     Participate on call with internal working group     Greer, Jocelyn Edith               0.50            405.00
              regarding claims investigation, strategy and next
              steps.
14-May-20     Participate on call with internal working group     Levitt, Jamie A.                   0.50            662.50
              regarding claims investigation, strategy and next
              steps.
14-May-20     Participate on call with internal working group     Marines, Jennifer L.               0.50            600.00
              regarding claims investigation, strategy and next
              steps.
14-May-20     Participate on call with internal working group     Masylkanova, Aisulu                0.50            455.00
              regarding claims investigation, strategy and next
              steps.
14-May-20     Participate on call with internal working group     Melendez, Miranda B.               0.50            355.00
              regarding claims investigation, strategy and next
              steps.
14-May-20     Participate on call with internal working group     Rappoport, Steve                   0.50            465.00
              regarding claims investigation, strategy and next
              steps.
14-May-20     Participate on call with internal working group     Richardson Arnould,                0.50            325.00
              regarding claims investigation, strategy and next   Ka
              steps.
19-May-20     Analyze memorandum regarding potentially            Ferraioli, Raff                    0.30            213.00
              actionable pre-petition transactions.
21-May-20     Participate on weekly claims investigation call.    Damast, Craig A.                   0.40            396.00
21-May-20     Participate on weekly claims investigation call.    Dopsch, Peter C.                   0.40            490.00
21-May-20     Participate on weekly claims investigation call.    Ferraioli, Raff                    0.40            284.00
21-May-20     Participate on weekly claims investigation call.    Goren, Todd M.                     0.40            490.00
21-May-20     Participate on weekly claims investigation call.    Greer, Jocelyn Edith               0.40            324.00
21-May-20     Participate on weekly claims investigation call.    Marines, Jennifer L.               0.40            480.00
21-May-20     Participate on weekly claims investigation call.    Melendez, Miranda B.               0.40            284.00
21-May-20     Participate on weekly claims investigation call.    Richards, Erica J.                 0.40            398.00



                                                             45
       19-22312-rdd        Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                     Pg 184 of 249



Matter Number: 017254-0000001                                                                Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                              Invoice Date: July 20, 2020

Date              Services                                                Timekeeper                    Hours                Value
21-May-20         Participate on weekly claims investigation call.        Richardson Arnould,              0.40              260.00
                                                                          Ka
26-May-20         Participate on weekly claims investigation call.        Greer, Jocelyn Edith             0.80              648.00
28-May-20         Participate on weekly claims investigation call.        Damast, Craig A.                 0.80              792.00
28-May-20         Participate on weekly claims investigation call.        Ferraioli, Raff                  0.80              568.00
28-May-20         Participate on weekly claims investigation call.        Goren, Todd M.                   0.80              980.00
28-May-20         Participate on weekly claims investigation call.        Greer, Jocelyn Edith             0.80              648.00
28-May-20         Participate on weekly claims investigation call.        Levitt, Jamie A.                 0.80             1,060.00
28-May-20         Participate on weekly claims investigation call.        Rappoport, Steve                 0.80              744.00
28-May-20         Participate on weekly claims investigation call.        Richardson Arnould,              0.80              520.00
                                                                          Ka
Total: 026        Claims Investigation                                                                    16.00            15,166.50

Lien Investigation
01-May-20         Correspond with R. Ferraioli regarding release of       Sullivan, Lauren                 0.60              516.00
                  collateral in connection with Uniti spinoff.            Marie
21-May-20         Correspond with internal working group regarding        Damast, Craig A.                 1.60             1,584.00
                  licenses and liens/equity pledges (.4); correspond
                  with internal working group regarding Kirkland and
                  1L presentation in connection with liens and
                  settlement value (.4); correspond with internal
                  working group regarding material pre-petition
                  transactions excluding Uniti transaction (.1); review
                  same (.7).
26-May-20         Correspond with internal working group regarding        Damast, Craig A.                 0.40              396.00
                  challenge deadline.
27-May-20         Correspond with internal working group regarding        Damast, Craig A.                 0.40              396.00
                  challenge deadline (.2); correspond with internal
                  working group regarding same and request for
                  extension of deadline (.2).
28-May-20         Correspond with various lenders' counsel regarding      Damast, Craig A.                 0.20              198.00
                  agreement to extend challenge deadline.
Total: 027        Lien Investigation                                                                       3.20             3,090.00

Time Entry Review
22-May-20       Analyze April invoice for compliance with U.S.            Richardson Arnould,              1.80             1,170.00
                Trustee guidelines.                                       Ka
26-May-20         Analyze April invoice for compliance with U.S.          Ferraioli, Raff                  0.20              142.00
                  Trustee guidelines.
26-May-20         Analyze April invoice for compliance with U.S.          Richardson Arnould,              4.30             2,795.00
                  Trustee guidelines (4.2); correspond with R.            Ka
                  Ferraioli regarding same (.1).
27-May-20         Analyze April invoice for compliance with U.S.          Ferraioli, Raff                  1.90             1,349.00
                  Trustee guidelines.


                                                                 46
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                    Main Document
                                                 Pg 185 of 249



Matter Number: 017254-0000001                                                         Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                       Invoice Date: July 20, 2020

Date          Services                                             Timekeeper                    Hours                 Value
27-May-20     Finalize revisions to April invoice to ensure        Richardson Arnould,              0.80               520.00
              compliance with U.S. Trustee guidelines (.6);        Ka
              correspond with R. Ferraioli regarding same (.2).
28-May-20     Review revised April invoice for compliance with     Richardson Arnould,              0.90               585.00
              U.S. Trustee guidelines (.7); correspond with R.     Ka
              Ferraioli regarding same (.2).
Total: 032    Time Entry Review                                                                     9.90              6,561.00

Mediation
06-May-20     Review correspondence and related documents in       Levitt, Jamie A.                 2.10              2,782.50
              connection with emergency motion in limine and
              mediation privilege.
09-May-20     Correspond with Judge Chapman (mediator) and L.      Damast, Craig A.                 0.20               198.00
              Marinuzzi regarding plan allocation negotiations.
19-May-20     Correspond with Judge Chapman (mediator)             Marinuzzi, Lorenzo               0.40               570.00
              regarding renewed mediation.
27-May-20     Correspond with internal working group regarding     Damast, Craig A.                 0.40               396.00
              preparation of unencumbered value presentation for
              mediation.
27-May-20     Review unencumbered asset presentation for           Goren, Todd M.                   0.40               490.00
              distribution to mediator.
27-May-20     Review and revise presentation for distribution to   Marinuzzi, Lorenzo               0.60               855.00
              mediator.
28-May-20     Review unencumbered value presentation for           Damast, Craig A.                 0.70               693.00
              mediation.
28-May-20     Review and revise presentation for mediator          Goren, Todd M.                   0.60               735.00
              regarding unencumbered assets.
29-May-20     Review unencumbered value presentation for           Damast, Craig A.                 0.80               792.00
              mediator.
29-May-20     Review and revise presentation to mediator           Goren, Todd M.                   0.80               980.00
              regarding unencumbered assets.
30-May-20     Correspond with internal working group regarding     Damast, Craig A.                 0.40               396.00
              unencumbered value presentation for mediation.
Total: 034    Mediation                                                                             7.40              8,887.50



                                                                                           Current Fees             947,799.50




                                                            47
      19-22312-rdd          Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                      Pg 186 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: July 20, 2020

                                                    Timekeeper Summary

              No.      Timekeeper                                     Rate                 Hours                Value
             22690     Blaivas, Jay                                1,275.00                  1.20             1,530.00
             22793     Carbone, Anthony J.                         1,600.00                  0.60               960.00
             14140     Goren, Todd M.                              1,225.00                 97.80           119,805.00
             04458     Levitt, Jamie A.                            1,325.00                 83.10           110,107.50
             17456     Marines, Jennifer L.                        1,200.00                 15.50            18,600.00
             14116     Marinuzzi, Lorenzo                          1,425.00                105.90           150,907.50
             22655     Belcastro, Thomas Dome                        560.00                  3.50             1,960.00
             20390     Buckley, Janie C.                             710.00                  0.50               355.00
             23670     deLacy, Shaun Patrick                         810.00                 10.50             8,505.00
             22181     Ferraioli, Raff                               710.00                 92.20            65,462.00
             23534     Greer, Jocelyn Edith                          810.00                 98.80            80,028.00
             18952     Gunner, Claire                                810.00                  7.20             5,832.00
             22662     Kim, Hanna                                    560.00                 25.30            14,168.00
             19988     Masylkanova, Aisulu                           910.00                  0.50               455.00
             20387     Melendez, Miranda B.                          710.00                 10.00             7,100.00
             20386     Miriyala, Arvind S.                           690.00                  9.10             6,279.00
             22222     Moore, Taj                                    650.00                  9.90             6,435.00
             21823     Richardson Arnould, Ka                        650.00                 78.10            50,765.00
             23425     Sullivan, Lauren Marie                        860.00                  0.60               516.00
             08676     Dopsch, Peter C.                            1,225.00                  5.60             6,860.00
             18811     Peck, James Michael                         1,600.00                  0.60               960.00
             19721     Rappoport, Steve                              930.00                130.80           121,644.00
             14078     Richards, Erica J.                            995.00                 61.60            61,292.00
             17323     Damast, Craig A.                              990.00                 85.80            84,942.00
             13849     Guido, Laura                                  400.00                 41.40            16,560.00
             12759     MacCardle, Ken L.                             430.00                 15.10             6,493.00
             24285     Stephenson, Ashley M.                         375.00                  1.00               375.00
             14727     Roy, Joshua A.                                400.00                  1.20               480.00
             15029     Bergelson, Vadim                              375.00                 10.10             3,787.50
             20989     Blackshear, Alvin                             375.00                  0.20                75.00
             99850     Research Services*                            375.00                  2.20               825.00
             99851     eDiscovery Services**                         330.00                  0.90               297.00
                       Client Accommodation - Time
                                                                                                              (6,561.00)
                       Entry Review
                       TOTAL                                                             1,006.80           947,799.50


The Research Services* and eDiscovery** teams leverage our expertise across offices to meet tight/urgent client deadlines in a
timely and cost effective manner. To enable this collaborative workflow, time billed by these groups is consolidated into a single
line-item on the Timekeeper Summary sections of client bills.




                                                                 48
      19-22312-rdd   Doc 2390       Filed 08/10/20 Entered 08/10/20 18:02:06     Main Document
                                              Pg 187 of 249



Matter Number: 017254-0000001                                       Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                     Invoice Date: July 20, 2020

                                            Task Code Summary

Task Code   Description                                                        Hours                 Value
001         Asset Analysis and Recovery                                        118.80             112,952.50
006         Business Operations                                                  0.80               1,080.00
007         Case Administration                                                 33.50              28,460.50
008         Claims Administration and Objections                                 0.40                 284.00
011         Employment and Fee Applications                                      2.80               1,542.00
013         Financing and Cash Collateral                                        1.00               1,060.50
014         Other Litigation                                                   155.40             147,361.50
015         Meetings and Communications with Creditors                          46.50              45,719.50
017         Plan and Disclosure Statement                                       84.50              93,110.00
020         Reporting                                                            0.30                 298.50
021         Tax                                                                 36.50              24,611.00
022         Valuation                                                            0.70                 752.50
023         Discovery                                                          269.00             250,058.00
024         Hearings                                                           220.10             213,365.00
026         Claims Investigation                                                16.00              15,166.50
027         Lien Investigation                                                   3.20               3,090.00
032         Time Entry Review                                                    9.90               6,561.00
034         Mediation                                                            7.40               8,887.50
            Client Accommodation - Time Entry Review                                               (6,561.00)
            TOTAL                                                             1,006.80            947,799.50




                                                         49
       19-22312-rdd     Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 188 of 249



Matter Number: 017254-0000001                                                          Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                        Invoice Date: July 20, 2020


                                                 Disbursement Detail

Date          Description                                                                                             Value
31-May-20     On-line Research - LEXIS                                                                               1,806.70
31-May-20     On-line Research - WESTLAW                                                                             3,716.30
11-May-20     Reporting fees, Veritext/New York Reporting Co., 5/7/20, hearing transcript                              424.80
12-May-20     Reporting fees, Veritext/New York Reporting Co., 5/8/20, hearing transcript                              162.00
15-May-20     Reporting fees, Planet Depos, J. Weber deposition (videographer)                                         745.00
15-May-20     Reporting fees, Planet Depos, A. Wells deposition (videographer)                                       1,330.00
15-May-20     Reporting fees, Planet Depos, J. Weber deposition                                                      1,643.80
15-May-20     Reporting fees, Planet Depos, J. Weber deposition                                                        412.50
15-May-20     Reporting fees, Planet Depos, N. Leone deposition (videoconferencing)                                    693.75
15-May-20     Reporting fees, Planet Depos, A. Wells deposition transcript                                           3,033.20
18-May-20     Reporting fees, Planet Depos, N. Leone deposition transcript                                           2,615.40
18-May-20     Reporting fees, Planet Depos, N. Leone deposition (videographer)                                       1,135.00
18-May-20     Reporting fees, Planet Depos, T. Thomas deposition                                                       862.50
18-May-20     Reporting fees, Planet Depos, M. Wallace deposition                                                      487.50
18-May-20     Reporting fees, Planet Depos, M. Wallace deposition                                                    1,694.20
18-May-20     Reporting fees, Planet Depos, T. Thomas deposition transcript                                          2,387.50
18-May-20     Reporting fees, Planet Depos, T. Thomas deposition (videographer)                                      1,330.00
18-May-20     Reporting fees, Planet Depos, M. Wallace deposition                                                      940.00
27-May-20     Reporting fees, Planet Depos, B. Mendelsohn deposition, videography services, 5/4/20                     277.50
27-May-20     Reporting fees, Planet Depos, B. Mendelsohn deposition transcript, 5/4/20                              1,183.20
11-May-20     Service of process, Serving by Irving, Inc., subpoena service on Elliot Investments                      513.50
              (deposition and production subpoenas)
15-May-20     Service of process, Serving by Irving, Inc., service of process                                         409.00
06-May-20     Travel, taxi/car service, L. Guido, travel to White Plains for delivery of hearing                      109.12
              materials, 5/6/20
01-May-20     EDiscovery, Epiq Managed Services, April 2020                                                          1,306.52
04-May-20     Outside copying service, Document Services Unlimited (DBA), DSU Discovery,                               651.00
              document exhibit services
29-May-20     Outside copying service, On Press Graphics, outside copy service                                         371.39
29-May-20     Outside copying service, On Press Graphics, outside copy service                                         140.22
29-May-20     Outside copying service, On Press Graphics, outside copy service                                         369.47
29-May-20     Outside copying service, On Press Graphics, outside copy service                                       8,094.91
29-May-20     Outside copying service, On Press Graphics, outside copy service                                         125.83
29-May-20     Outside copying service, On Press Graphics, outside copy service                                         139.46
29-May-20     Outside copying service, On Press Graphics, outside copy service                                       2,014.20
29-May-20     Outside copying service, On Press Graphics, outside copy service                                       2,150.43
29-May-20     Outside copying service, On Press Graphics, outside copy service                                          62.33
29-May-20     Outside copying service, On Press Graphics, outside copy service                                         636.74
06-May-20     Messenger service, L. Marinuzzi, 5/6/20                                                                  119.53
06-May-20     Messenger service, J. Greer, 5/6/20                                                                       41.84
06-May-20     Messenger service, T. Goren, 5/6/20                                                                      162.16
06-May-20     Messenger service, S. Perelman, 5/6/20                                                                   143.58
05-May-20     Court filing service, CourtSolutions, test hearing appearance, 5/5/20                                      0.10
05-May-20     Court filing service, CourtSolutions, test hearing appearance, 5/5/20                                      0.10
05-May-20     Court filing service, CourtSolutions, test registration (Judge Drain Chambers request),                    1.00
              5/5/20
06-May-20     Court filing service, CourtSolutions, S. Rappoport, hearing, 5/6/2020                                     70.00
07-May-20     Court filing service, CourtSolutions, S. Rappoport, hearing, 5/7/20                                       70.00

                                                             50
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                    Main Document
                                                 Pg 189 of 249



Matter Number: 017254-0000001                                                         Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                       Invoice Date: July 20, 2020

Date          Description                                                                                             Value
07-May-20     Court filing service, CourtSolutions, T. Goren, hearing, 5/7/20                                          70.00
07-May-20     Court filing service, CourtSolutions, L. Marinuzzi, hearing, 5/7/20                                      70.00
07-May-20     Court filing service, CourtSolutions, K. Richardson, hearing, 5/7/20                                     70.00
07-May-20     Court filing service, CourtSolutions, J. Greer, hearing, 5/7/20                                          70.00
08-May-20     Court filing service, CourtSolutions, K. Richardson, hearing, 5/8/20                                     70.00
08-May-20     Court filing service, CourtSolutions, T. Goren, hearing, 5/8/20                                          70.00
08-May-20     Court filing service, CourtSolutions, L. Marinuzzi, hearing, 5/8/20                                      70.00
15-May-20     Reporting fees, Planet Depos, A. Wells deposition (videoconferencing)                                   862.50

                                                                           Current Disbursements                    45,935.78




                                                           51
      19-22312-rdd    Doc 2390    Filed 08/10/20 Entered 08/10/20 18:02:06     Main Document
                                            Pg 190 of 249



Matter Number: 017254-0000001                                     Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                   Invoice Date: July 20, 2020


                                         Invoice Summary
                                                                                                U.S.Dollars

Total Fees                                                                                      947,799.50
Total Disbursements                                                                              45,935.78
Total Amount Due                                                                                993,735.28




                                                52
      19-22312-rdd         Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                     Pg 191 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5928156
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: July 20, 2020


For your convenience, we have listed below previous invoices on this matter which our records show as outstanding and the total
balance due on this account. If you have already submitted payment, we appreciate your promptness. If your records are not in
agreement, or if we can provide additional assistance, please call our Billing Department at (415) 268-6446 or (866) 314-5320

    Date         Invoice Number       Currency        Original Invoice Amount       Payments Applied        Amount Outstanding

 30-Apr-20           5908172            USD                          696,633.03            564,631.43                  132,001.60

 31-May-20           5916340            USD                          798,334.20            640,266.10                  158,068.10




                                                                53
19-22312-rdd   Doc 2390   Filed 08/10/20 Entered 08/10/20 18:02:06   Main Document
                                    Pg 192 of 249



                                    June 2020
19-22312-rdd   Doc 2390   Filed 08/10/20 Entered 08/10/20 18:02:06   Main Document
                                    Pg 193 of 249
       19-22312-rdd        Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                      Pg 194 of 249



Matter Number: 017254-0000001                                                                Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                              Invoice Date: August 4, 2020




                                                           Time Detail

Date              Services                                              Timekeeper                      Hours               Value

Case Administration
01-Jun-20       Circulate notice of ECF filings and distribute          Guido, Laura                      0.30              120.00
                recently filed pleadings to internal working group
                (.2); update case calendar and provide updates to
                same (.1).
02-Jun-20         Participate on weekly professionals' call.            Damast, Craig A.                  0.70              693.00
02-Jun-20         Participate on weekly professionals' call.            Ferraioli, Raff                   0.70              497.00
02-Jun-20         Participate on weekly professionals' call.            Goren, Todd M.                    0.70              857.50
02-Jun-20         Participate on weekly professionals' call.            Greer, Jocelyn Edith              0.70              567.00
02-Jun-20         Circulate notice of ECF filings and distribute        Guido, Laura                      0.20               80.00
                  recently filed pleadings to internal working group.
02-Jun-20         Participate on weekly professionals' call.            Levitt, Jamie A.                  0.70              927.50
02-Jun-20         Participate on weekly professionals' call.            Marines, Jennifer L.              0.70              840.00
02-Jun-20         Participate on weekly professionals' call.            Marinuzzi, Lorenzo                0.70              997.50
02-Jun-20         Participate on weekly professionals' call.            Melendez, Miranda B.              0.70              497.00
02-Jun-20         Participate on weekly professionals' call.            Rappoport, Steve                  0.70              651.00
02-Jun-20         Participate on weekly professionals' call.            Richards, Erica J.                0.70              696.50
02-Jun-20         Prepare for (.2) and participate on (.7) weekly       Richardson Arnould,               0.90              585.00
                  professionals' call.                                  Ka
03-Jun-20         Circulate notice of ECF filings and distribute        Guido, Laura                      0.20               80.00
                  recently filed pleadings to internal working group.
04-Jun-20         Circulate notice of ECF filings and distribute        Guido, Laura                      0.60              240.00
                  recently filed pleadings to internal working group
                  (.2); update case calendar and provide updates to
                  same (.4).
05-Jun-20         Circulate notice of ECF filings and distribute        Guido, Laura                      0.40              160.00
                  recently filed pleadings to internal working group
                  (.2); update case calendar and provide updates to
                  same (.2).
08-Jun-20         Circulate notice of ECF filings and distribute        Guido, Laura                      0.30              120.00
                  recently filed pleadings to internal working group.
09-Jun-20         Participate on weekly professionals' call.            Damast, Craig A.                  0.40              396.00
09-Jun-20         Participate on weekly professionals' call.            Ferraioli, Raff                   0.40              284.00
09-Jun-20         Participate on weekly professionals' call.            Goren, Todd M.                    0.40              490.00
09-Jun-20         Circulate notice of ECF filings and distribute        Guido, Laura                      0.40              160.00
                  recently filed pleadings to internal working group
                  (.2); update case calendar and provide updates to
                  same (.2).


                                                                    2
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 195 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: August 4, 2020



Date          Services                                              Timekeeper                      Hours               Value
09-Jun-20     Participate on weekly professionals' call.            Marines, Jennifer L.              0.40              480.00
09-Jun-20     Participate on weekly professionals' call.            Melendez, Miranda B.              0.40              284.00
09-Jun-20     Participate on weekly professionals' call.            Rappoport, Steve                  0.40              372.00
09-Jun-20     Participate on weekly professionals' call.            Richards, Erica J.                0.40              398.00
09-Jun-20     Prepare for (.2) and participate on (.4) weekly       Richardson Arnould,               0.60              390.00
              professionals' call.                                  Ka
10-Jun-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.20               80.00
              recently filed pleadings to internal working group.
11-Jun-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.70              280.00
              recently filed pleadings to internal working group
              (.2); update case calendar and provide updates to
              same (.5).
12-Jun-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.20               80.00
              recently filed pleadings to internal working group.
15-Jun-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.70              280.00
              recently filed pleadings to internal working group
              (.3); update case calendar and provide updates to
              same (.4).
16-Jun-20     Prepare for (.2) and participate on (.7) weekly       Damast, Craig A.                  0.90              891.00
              professionals' call.
16-Jun-20     Participate on weekly professionals' call.            Ferraioli, Raff                   0.70              497.00
16-Jun-20     Participate on weekly professionals' call.            Goren, Todd M.                    0.70              857.50
16-Jun-20     Participate on weekly professionals' call.            Greer, Jocelyn Edith              0.70              567.00
16-Jun-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.40              160.00
              recently filed pleadings to internal working group.
16-Jun-20     Participate on weekly professionals' call.            Levitt, Jamie A.                  0.70              927.50
16-Jun-20     Participate on weekly professionals' call.            Marines, Jennifer L.              0.70              840.00
16-Jun-20     Participate on weekly professionals' call.            Melendez, Miranda B.              0.70              497.00
16-Jun-20     Participate on weekly professionals' call.            Rappoport, Steve                  0.70              651.00
16-Jun-20     Participate on weekly professionals' call.            Richards, Erica J.                0.70              696.50
16-Jun-20     Participate on weekly professionals' call.            Richardson Arnould,               0.70              455.00
                                                                    Ka
17-Jun-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.30              120.00
              recently filed pleadings to internal working group.
18-Jun-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.40              160.00
              recently filed pleadings to internal working group
              (.2); update case calendar and provide updates to
              same (.2).
22-Jun-20     Circulate notice of ECF filings and distribute        Guido, Laura                      0.30              120.00
              recently filed pleadings to internal working group.
23-Jun-20     Participate on weekly professionals' call.            Damast, Craig A.                  0.30              297.00


                                                                3
       19-22312-rdd     Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                   Pg 196 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: August 4, 2020



Date           Services                                              Timekeeper                      Hours                 Value
23-Jun-20      Participate on weekly professionals' call.            Ferraioli, Raff                   0.30                213.00
23-Jun-20      Participate on weekly professionals' call.            Goren, Todd M.                    0.30                367.50
23-Jun-20      Participate on weekly professionals' call.            Greer, Jocelyn Edith              0.30                243.00
23-Jun-20      Circulate notice of ECF filings and distribute        Guido, Laura                      0.30                120.00
               recently filed pleadings to internal working group.
23-Jun-20      Participate on weekly professionals' call.            Marines, Jennifer L.              0.30                360.00
23-Jun-20      Participate on weekly professionals' call.            Marinuzzi, Lorenzo                0.30                427.50
23-Jun-20      Participate on weekly professionals' call.            Melendez, Miranda B.              0.30                213.00
23-Jun-20      Participate on weekly professionals' call.            Rappoport, Steve                  0.30                279.00
23-Jun-20      Participate on weekly professionals' call.            Richards, Erica J.                0.30                298.50
23-Jun-20      Participate on weekly professionals' call.            Richardson Arnould,               0.30                195.00
                                                                     Ka
24-Jun-20      Circulate notice of ECF filings and distribute        Guido, Laura                      0.20                 80.00
               recently filed pleadings to internal working group.
25-Jun-20      Circulate notice of ECF filings and distribute        Guido, Laura                      0.40                160.00
               recently filed pleadings to internal working group
               (.2); update case calendar and provide updates to
               internal working group (.2).
29-Jun-20      Circulate notice of ECF filings and distribute        Guido, Laura                      0.40                160.00
               recently filed pleadings to internal working group
               (.2); update case calendar and provide updates to
               same (.2).
29-Jun-20      Review correspondence regarding status of RICO        Peck, James Michael               0.40                640.00
               case.
30-Jun-20      Participate on weekly professionals' call.            Damast, Craig A.                  0.40                396.00
30-Jun-20      Participate on weekly professionals' call.            Ferraioli, Raff                   0.40                284.00
30-Jun-20      Participate on weekly professionals' call.            Goren, Todd M.                    0.40                490.00
30-Jun-20      Circulate notice of ECF filings and distribute        Guido, Laura                      0.40                160.00
               recently filed pleadings to internal working group
               (.2); follow-up calls with transcription service
               regarding outstanding transcripts (.2).
30-Jun-20      Participate on weekly professionals' call.            Marines, Jennifer L.              0.40                480.00
30-Jun-20      Participate on weekly professionals' call.            Marinuzzi, Lorenzo                0.40                570.00
30-Jun-20      Participate on weekly professionals' call.            Rappoport, Steve                  0.40                372.00
30-Jun-20      Participate on weekly professionals' call.            Richards, Erica J.                0.40                398.00
30-Jun-20      Participate on weekly professionals' call.            Richardson Arnould,               0.40                260.00
                                                                     Ka
Total: 007     Case Administration                                                                    32.40              27,486.00

Employment and Fee Applications



                                                              4
       19-22312-rdd       Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                     Pg 197 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: August 4, 2020



Date             Services                                               Timekeeper                    Hours                Value
02-Jun-20        Analyze Alix's (.2) and Perella's (.1) monthly fee     Ferraioli, Raff                 0.90               639.00
                 statements; revise MoFo's April fee statement (.6).
02-Jun-20        Prepare MoFo's April fee statement.                    Guido, Laura                    1.20               480.00
02-Jun-20        Finalize April fee statement for filing.               Marinuzzi, Lorenzo              0.40               570.00
03-Jun-20        Finalize, file and coordinate service of Perella and   Guido, Laura                    0.70               280.00
                 MoFo April fee statements.
11-Jun-20        Analyze proposed interim fee order (.1); correspond    Ferraioli, Raff                 0.20               142.00
                 with Kirkland regarding same (.1).
16-Jun-20        Correspond with internal working group regarding       Damast, Craig A.                0.20               198.00
                 interim fee hearing.
24-Jun-20        Analyze status of interim and monthly fee              Ferraioli, Raff                 0.30               213.00
                 applications (.2); correspond with J. Bregman
                 regarding same and invoices (.1).
26-Jun-20        Analyze recent MoFo fee applications (.3); draft       Ferraioli, Raff                 0.70               497.00
                 invoices regarding same (.3); correspond with
                 Windstream regarding same (.1).
26-Jun-20        Analyze Perella engagement letter and order            Richardson Arnould,             0.80               520.00
                 approving retention (.5); analyze related              Ka
                 correspondence regarding same from internal
                 working group (.3).
29-Jun-20        Correspond with internal working group regarding       Damast, Craig A.                1.80              1,782.00
                 Perella engagement letter and order approving
                 retention (.7); conduct and analyze legal research
                 regarding same (.8); correspond with R. Ferraioli
                 regarding same (.3).
29-Jun-20        Review Perella retention order (.3); correspond        Goren, Todd M.                  0.40               490.00
                 with internal working group regarding same (.1).
Total: 011       Employment and Fee Applications                                                        7.60              5,811.00

Financing and Cash Collateral
08-Jun-20       Correspond with E. Richards regarding lien review       Sullivan, Lauren                0.60               516.00
                of cash and securities accounts (.2); review            Marie
                dataroom resources regarding same (.4).
10-Jun-20        Review indenture trustees' questions regarding         Dopsch, Peter C.                0.30               367.50
                 charging lien by Aurelius.
10-Jun-20        Correspond with P. Dopsch and E. Richards              Melendez, Miranda B.            0.20               142.00
                 regarding indenture trustees' questions in
                 connection with charging lien by Aurelius.
11-Jun-20        Review Debtors' motion to amend final DIP order        Damast, Craig A.                0.70               693.00
                 (.3); correspond with internal working group
                 regarding same and summary for Committee (.4).
11-Jun-20        Follow up on charging lien analysis.                   Dopsch, Peter C.                0.40               490.00



                                                                  5
       19-22312-rdd        Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                      Pg 198 of 249



Matter Number: 017254-0000001                                                                Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                              Invoice Date: August 4, 2020



Date             Services                                               Timekeeper                      Hours                 Value
11-Jun-20        Analyze Debtors' motion to amend final DIP order       Ferraioli, Raff                   0.40                284.00
                 (.3); correspond with internal working group
                 regarding same (.1).
11-Jun-20        Review Debtors' motion to amend final DIP order        Goren, Todd M.                    0.60                735.00
                 (.4); correspond with Committee regarding same
                 (.2).
11-Jun-20        Review unsecured indentures and noteholder             Melendez, Miranda B.              0.20                142.00
                 direction and indemnity letters.
11-Jun-20        Analyze Debtors' motion to amend final DIP order       Richardson Arnould,               0.80                520.00
                 (.4); review related transmittal to Committee (.3);    Ka
                 correspond with R. Ferraioli regarding same (.1).
12-Jun-20        Analyze Debtors' motion to amend final DIP order.      Richards, Erica J.                0.30                298.50
18-Jun-20        Review response to question regarding trustees'        Dopsch, Peter C.                  0.30                367.50
                 changing lien.
18-Jun-20        Analyze charging lien provisions of unsecured          Good, Thomas H.                   1.70               1,377.00
                 indentures.
18-Jun-20        Review pre-petition indentures for waterfall and       Marinuzzi, Lorenzo                1.10               1,567.50
                 charging liens (.4); draft memorandum to internal
                 working group regarding review of indentures (.7).
18-Jun-20        Review DIP order regarding reservations and            Marinuzzi, Lorenzo                0.60                855.00
                 marshaling provisions.
23-Jun-20        Review amended DIP order.                              Richards, Erica J.                0.20                199.00
25-Jun-20        Analyze credit agreement provisions related to         Good, Thomas H.                   2.10               1,701.00
                 master lease recharacterization analysis.
Total: 013       Financing and Cash Collateral                                                           10.50              10,255.00

Other Litigation
01-Jun-20        Review correspondence from S. Rochester (Katten)       Marinuzzi, Lorenzo                0.60                855.00
                 regarding Charter damages (.4); correspond with R.
                 Ferraioli regarding same (.2).
03-Jun-20        Correspond with S. Rappoport regarding Katten          Damast, Craig A.                  0.20                198.00
                 letter to Charter regarding continued violation of
                 automatic stay (.1); review same (.1).
03-Jun-20        Review letter filed by Debtors in Charter litigation   Ferraioli, Raff                   0.70                497.00
                 (.1); analyze update regarding potential
                 subordination claim (.6).
03-Jun-20        Draft post-trial brief for Charter litigation.         Greer, Jocelyn Edith              4.10               3,321.00
03-Jun-20        Review proposed Committee brief regarding              Marinuzzi, Lorenzo                0.30                427.50
                 Charter damages.
04-Jun-20        Continue drafting post-trial submission in Charter     Greer, Jocelyn Edith              1.90               1,539.00
                 litigation.




                                                                  6
       19-22312-rdd        Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                      Pg 199 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: August 4, 2020



Date             Services                                                Timekeeper                    Hours                 Value
04-Jun-20        Revise draft of Charter brief regarding damages         Rappoport, Steve                0.70                651.00
                 (.4); review motion regarding rebuttal testimony
                 filed in EP Energy as it pertains to issue in case
                 (.3).
05-Jun-20        Correspond with K. Richardson and S. Rochester          Ferraioli, Raff                 0.20                142.00
                 (Katten) regarding CenturyLink cure objection.
05-Jun-20        Analyze CenturyLink cure objection (.4);                Richardson Arnould,             0.60                390.00
                 correspond with R. Ferraioli regarding same and         Ka
                 status update (.2).
08-Jun-20        Review and revise drafts of post-trial briefing for     Goren, Todd M.                  0.40                490.00
                 action against Charter.
09-Jun-20        Correspond with J. Greer and S. Rochester (Katten)      Damast, Craig A.                0.20                198.00
                 regarding Charter stay violation.
09-Jun-20        Finalize and file post-trial briefing for action        Greer, Jocelyn Edith            2.60               2,106.00
                 against Charter.
09-Jun-20        File and coordinate service of Charter post-trial       Guido, Laura                    0.30                120.00
                 brief.
09-Jun-20        Review Debtors' post-trial brief in action against      Marinuzzi, Lorenzo              0.60                855.00
                 Charter.
09-Jun-20        Review and revise Debtors' post-trial brief in action   Rappoport, Steve                0.60                558.00
                 against Charter.
10-Jun-20        Correspond with S. Rappoport regarding Charter          Damast, Craig A.                0.40                396.00
                 post-trial briefs and Committee statement in
                 support (.1); review same (.3).
10-Jun-20        Submit courtesy copy of Charter post-trial brief to     Guido, Laura                    0.20                 80.00
                 Chambers.
10-Jun-20        Review Charter post-trial briefs.                       Levitt, Jamie A.                1.60               2,120.00
11-Jun-20        Review signed stipulation and order for approval of     Damast, Craig A.                0.10                 99.00
                 settlement and set off with Arrow.
15-Jun-20        Review Charter letter to court regarding proposed       Damast, Craig A.                0.20                198.00
                 findings of fact.
15-Jun-20        Correspond with S. Rappoport regarding Charter          Richardson Arnould,             0.60                390.00
                 litigation recoveries (.2); review Charter post-trial   Ka
                 submissions from Debtors and Committee (.4).
Total: 014       Other Litigation                                                                       17.10              15,630.50

Meetings and Communications with Creditors
01-Jun-20      Call with C. Whitmore (Maslon) regarding                  Marinuzzi, Lorenzo              0.60                855.00
               indenture trustee fees and expenses (.4); correspond
               with T. Goren regarding call with C. Whitmore (.2).
02-Jun-20        Correspond with K. Richardson regarding agenda          Damast, Craig A.                0.20                198.00
                 for upcoming Committee call (.1); review same
                 (.1).


                                                                    7
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 200 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: August 4, 2020



Date          Services                                               Timekeeper                      Hours                Value
02-Jun-20     Analyze agenda for upcoming Committee call (.2);       Ferraioli, Raff                   0.40               284.00
              correspond with Committee regarding mediation
              update (.1); analyze settlement demonstrative for
              Committee (.1).
02-Jun-20     Review and revise agenda for upcoming Committee        Goren, Todd M.                    0.30               367.50
              call (.2); correspond with Committee regarding
              same (.1).
02-Jun-20     Review docket and draft agenda for June 3              Richardson Arnould,               1.50               975.00
              Committee call (.3); revise same following             Ka
              professionals' call (.1); correspond with J. Wooding
              (Alix), F. Munshi (Perella) and S. Eghlimi (Perella)
              regarding materials for circulation to Committee
              (.2); review trading update for Committee from
              Perella (.1); review financial presentation for
              Committee from Alix (.3); correspond with J.
              Wooding (Alix) regarding comments to same (.1);
              draft update for Committee in advance of upcoming
              call (.2); correspond with internal working group
              regarding same (.2).
03-Jun-20     Prepare for (.2) and participate on (.6) weekly        Damast, Craig A.                  0.80               792.00
              Committee call.
03-Jun-20     Participate on weekly Committee call.                  Ferraioli, Raff                   0.60               426.00
03-Jun-20     Prepare for (.3) and participate on (.6) weekly        Goren, Todd M.                    1.20              1,470.00
              Committee call; follow-up call with L. Marinuzzi
              regarding same (.2); call with F. Glass (Fair
              Harbor) regarding plan status (.1).
03-Jun-20     Participate on weekly Committee call.                  Greer, Jocelyn Edith              0.60               486.00
03-Jun-20     Participate on weekly Committee call.                  Levitt, Jamie A.                  0.60               795.00
03-Jun-20     Participate on weekly Committee call.                  Marines, Jennifer L.              0.60               720.00
03-Jun-20     Prepare for (.4) and participate on (.6) weekly        Marinuzzi, Lorenzo                1.20              1,710.00
              Committee call; follow-up call with T. Goren
              regarding same (.2).
03-Jun-20     Participate on weekly Committee call.                  Melendez, Miranda B.              0.60               426.00
03-Jun-20     Participate on weekly Committee call.                  Rappoport, Steve                  0.60               558.00
03-Jun-20     Participate on weekly Committee call.                  Richards, Erica J.                0.60               597.00
03-Jun-20     Prepare for (.2) and participate on (.6) weekly        Richardson Arnould,               0.80               520.00
              Committee call.                                        Ka
04-Jun-20     Call with unsecured creditors regarding plan and       Richards, Erica J.                0.60               597.00
              voting status.
08-Jun-20     Review and revise draft correspondence to              Richards, Erica J.                0.40               398.00
              Committee members in connection with plan
              supplement and assumption notices (.2); call with
              K. Richardson regarding same (.2).



                                                                8
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 201 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: August 4, 2020



Date          Services                                                Timekeeper                      Hours                Value
08-Jun-20     Call with E. Richards regarding correspondence to       Richardson Arnould,               0.40               260.00
              Committee members in connection with plan               Ka
              supplement and assumption notices (.2); draft
              transmittal regarding same (.2).
09-Jun-20     Correspond with internal working group regarding        Damast, Craig A.                  0.70               693.00
              upcoming Committee call (.3); review materials in
              advance of same (.3); correspond with K.
              Richardson regarding same (.1).
09-Jun-20     Correspond with creditor regarding questions in         Richards, Erica J.                0.30               298.50
              connection with opt-out procedures.
09-Jun-20     Review recent pleadings and draft agenda for            Richardson Arnould,               2.60              1,690.00
              upcoming Committee call (.6); correspond with J.        Ka
              Wooding (Alix), F. Munshi (Perella) and S.
              Eghlimi (Perella) regarding materials for circulation
              to Committee (.3); review trading update for
              Committee from Perella (.1); review and revise
              financial presentation to Committee from Alix (.5);
              correspond with J. Wooding regarding same (.1);
              draft update for Committee in advance of upcoming
              call (.2); correspond with internal working group
              regarding same (.1); correspond with Committee
              members and their respective counsel regarding
              proposed assumption of contracts, related cure
              amounts and next steps (.7).
10-Jun-20     Prepare for (.2) and participate on (.2) weekly         Damast, Craig A.                  0.40               396.00
              Committee call.
10-Jun-20     Participate on weekly Committee call.                   Ferraioli, Raff                   0.20               142.00
10-Jun-20     Prepare for (.2) and participate on (.2) weekly         Goren, Todd M.                    0.80               980.00
              Committee call; review Alix and Perella
              presentations regarding same (.4).
10-Jun-20     Participate on weekly Committee call.                   Marines, Jennifer L.              0.20               240.00
10-Jun-20     Call with J. Grudus (AT&T) and B. Lohan (AT&T)          Marinuzzi, Lorenzo                0.90              1,282.50
              regarding status update (.4); prepare for (.3) and
              participate on (.2) weekly Committee call.
10-Jun-20     Call with J. Grudus (AT&T) and B. Lohan (AT&T)          Rappoport, Steve                  0.60               558.00
              regarding status update (.4); participate on weekly
              Committee call (.2).
10-Jun-20     Participate on weekly Committee call.                   Richards, Erica J.                0.20               199.00
10-Jun-20     Prepare for (.2) and participate on (.2) weekly         Richardson Arnould,               0.40               260.00
              Committee call.                                         Ka
11-Jun-20     Correspond with internal working group regarding        Ferraioli, Raff                   0.40               284.00
              update for Committee (.2); correspond with
              Committee regarding update on motion to amend
              final DIP order (.2).



                                                                9
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 202 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: August 4, 2020



Date          Services                                                Timekeeper                      Hours                Value
11-Jun-20     Call with counsel for unsecured creditors regarding     Richards, Erica J.                0.40               398.00
              plan questions.
12-Jun-20     Call with counsel for unsecured creditors regarding     Richards, Erica J.                0.20               199.00
              case status.
13-Jun-20     Correspond with E. Richards regarding                   Richardson Arnould,               0.20               130.00
              correspondence with Committee in connection with        Ka
              assumption of contracts and leases and plan
              supplement documents.
15-Jun-20     Correspond with Committee regarding mediation           Ferraioli, Raff                   0.20               142.00
              proposal.
15-Jun-20     Correspond with creditors regarding plan status.        Richards, Erica J.                0.60               597.00
16-Jun-20     Correspond with internal working group regarding        Damast, Craig A.                  0.60               594.00
              upcoming Committee call (.4); review materials in
              advance of same (.2).
16-Jun-20     Review and revise agenda and correspondence to          Goren, Todd M.                    0.40               490.00
              Committee regarding upcoming call (.3);
              correspond with F. Glass (Fair Harbor) regarding
              confirmation hearing (.1).
16-Jun-20     Review recent pleadings and draft agenda for            Richardson Arnould,               2.10              1,365.00
              upcoming Committee call (.4); correspond with J.        Ka
              Wooding (Alix), F. Munshi (Perella) and S.
              Eghlimi (Perella) regarding materials for circulation
              to Committee (.2); review trading update for
              Committee from Perella (.1); review and revise
              financial presentation for Committee from Alix
              (.5); call with J. Wooding (Alix) regarding
              comments of same (.1); draft update for Committee
              in advance of upcoming call (.2); revise update for
              Committee regarding Debtors' expert report and K.
              Nystrom (Alix) rebuttal report (.3); correspond with
              internal working group regarding status of same
              (.2); correspond with T. Goren and L. Marinuzzi
              regarding same (.1).
17-Jun-20     Prepare for (.2) and participate on (.5) weekly         Damast, Craig A.                  0.70               693.00
              Committee call.
17-Jun-20     Participate on weekly Committee call.                   Ferraioli, Raff                   0.50               355.00
17-Jun-20     Prepare for (.3) and participate on (.5) weekly         Goren, Todd M.                    1.00              1,225.00
              Committee call; call with H. Denman (White &
              Case) regarding same (.2).
17-Jun-20     Prepare for (.4) and participate on (.5) weekly         Marines, Jennifer L.              0.90              1,080.00
              Committee call.
17-Jun-20     Prepare for (.4) and participate on (.5) weekly         Marinuzzi, Lorenzo                1.40              1,995.00
              Committee call; call with J. Grudus (AT&T)
              regarding status of settlement and next steps (.5).
17-Jun-20     Participate on weekly Committee call.                   Melendez, Miranda B.              0.50               355.00

                                                                10
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 203 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: August 4, 2020



Date          Services                                               Timekeeper                      Hours                Value
17-Jun-20     Participate on weekly Committee call.                  Richards, Erica J.                0.50               497.50
17-Jun-20     Prepare for (.1) and participate on (.5) weekly        Richardson Arnould,               0.70               455.00
              Committee call; correspond with Committee              Ka
              regarding June 18 hearing (.1).
18-Jun-20     Draft update for Committee regarding status of         Richardson Arnould,               0.60               390.00
              confirmation objection (.3); revise same per           Ka
              comments from R. Ferraioli (.1); correspond with
              internal working group regarding Committee
              transmittal in connection with hearing summary
              and plan objection (.2).
19-Jun-20     Call with unsecured creditor regarding claim           Richards, Erica J.                0.20               199.00
              treatment.
21-Jun-20     Correspond with Committee regarding mediation          Ferraioli, Raff                   0.40               284.00
              update and next steps.
21-Jun-20     Review and revise correspondence to Committee          Goren, Todd M.                    0.20               245.00
              regarding mediation update.
22-Jun-20     Participate on Committee call regarding settlement     Damast, Craig A.                  0.50               495.00
              proposals and next steps.
22-Jun-20     Correspond with Committee regarding settlement         Ferraioli, Raff                   0.70               497.00
              proposal and upcoming Committee call (.2);
              participate on Committee call regarding same and
              next steps (.5).
22-Jun-20     Prepare for (.3) and participate on (.5) Committee     Goren, Todd M.                    0.80               980.00
              call regarding settlement proposals and next steps.
22-Jun-20     Participate on Committee call regarding settlement     Greer, Jocelyn Edith              0.50               405.00
              proposals and next steps.
22-Jun-20     Participate on Committee call regarding settlement     Marines, Jennifer L.              0.50               600.00
              proposals and next steps.
22-Jun-20     Call with J. Grudus (AT&T) regarding case status       Marinuzzi, Lorenzo                1.00              1,425.00
              (.3); correspond with Committee regarding
              mediation status (.2); participate on Committee call
              regarding settlement proposals and next steps (.5).
22-Jun-20     Participate on Committee call regarding settlement     Melendez, Miranda B.              0.50               355.00
              proposals and next steps.
22-Jun-20     Participate on Committee call regarding settlement     Rappoport, Steve                  0.50               465.00
              proposals and next steps.
22-Jun-20     Participate on Committee call regarding settlement     Richards, Erica J.                0.50               497.50
              proposals and next steps.
22-Jun-20     Participate on Committee call regarding settlement     Richardson Arnould,               0.50               325.00
              proposals and next steps.                              Ka
23-Jun-20     Participate on call with Committee regarding           Damast, Craig A.                  0.50               495.00
              settlement proposal.




                                                                11
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 204 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: August 4, 2020



Date          Services                                              Timekeeper                      Hours               Value
23-Jun-20     Participate on call with Committee regarding          Ferraioli, Raff                   0.60              426.00
              settlement proposal (.5); analyze correspondence to
              Committee in connection with same and next steps
              (.1).
23-Jun-20     Participate on call with Committee regarding          Goren, Todd M.                    0.50              612.50
              settlement proposal.
23-Jun-20     Participate on call with Committee regarding          Marines, Jennifer L.              0.50              600.00
              settlement proposal.
23-Jun-20     Participate on call with Committee regarding          Marinuzzi, Lorenzo                0.50              712.50
              settlement proposal.
23-Jun-20     Participate on call with Committee regarding          Rappoport, Steve                  0.50              465.00
              settlement proposal.
23-Jun-20     Participate on call with Committee regarding          Richards, Erica J.                0.50              497.50
              settlement proposal.
23-Jun-20     Correspond with J. Wooding (Alix), F. Munshi          Richardson Arnould,               1.20              780.00
              (Perella) and S. Eghlimi (Perella) regarding          Ka
              materials for circulation to Committee (.2); review
              trading update for Committee from Perella (.1);
              review and revise financial presentation for
              Committee from Alix (.4); draft update for
              Committee in advance of upcoming Committee call
              regarding settlement status and confirmation
              hearing (.3); revise transmittal per comments from
              L. Marinuzzi and finalize same (.2).
24-Jun-20     Participate on call with Committee regarding new      Ferraioli, Raff                   0.30              213.00
              settlement proposal.
24-Jun-20     Participate on call with Committee regarding new      Goren, Todd M.                    0.70              857.50
              settlement proposal (.3); call with H. Denman
              (White & Case) regarding same (.2); review and
              revise update to Committee regarding confirmation
              status (.2).
24-Jun-20     Participate on call (.3) and correspond (.1) with     Marinuzzi, Lorenzo                0.40              570.00
              Committee regarding new settlement proposal.
24-Jun-20     Correspond with creditors regarding questions         Richards, Erica J.                0.50              497.50
              concerning ballots (.2); participate on call with
              Committee regarding new settlement proposal (.3).
24-Jun-20     Participate on call with Committee regarding new      Richardson Arnould,               0.60              390.00
              settlement proposal (.3); correspond with             Ka
              Committee regarding confirmation hearing,
              Debtors' closing presentation and upcoming
              Committee call in advance of continued
              confirmation hearing (.3).
25-Jun-20     Participate on Committee call regarding continued     Damast, Craig A.                  0.40              396.00
              hearing and current settlement proposal.



                                                              12
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 205 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: August 4, 2020



Date          Services                                                Timekeeper                      Hours                Value
25-Jun-20     Participate on Committee call regarding continued       Ferraioli, Raff                   0.70               497.00
              hearing and current settlement proposal (.4);
              analyze update for Committee regarding
              confirmation (.3).
25-Jun-20     Prepare for (.2) and participate on (.4) Committee      Goren, Todd M.                    1.20              1,470.00
              call regarding continued hearing and current
              settlement proposal; follow-up call with L.
              Marinuzzi regarding same (.2); review and revise
              correspondence regarding confirmation update to
              Committee (.4).
25-Jun-20     Participate on Committee call regarding continued       Greer, Jocelyn Edith              0.40               324.00
              hearing and current settlement proposal.
25-Jun-20     Participate on Committee call regarding continued       Marinuzzi, Lorenzo                1.20              1,710.00
              hearing and current settlement proposal (.4);
              follow-up call with T. Goren regarding same (.2);
              correspond with Committee members regarding
              settlement status (.2); review and revise hearing
              summary for Committee (.4).
25-Jun-20     Participate on Committee call regarding continued       Rappoport, Steve                  0.40               372.00
              hearing and current settlement proposal.
25-Jun-20     Participate on Committee call regarding continued       Richards, Erica J.                1.40              1,393.00
              hearing and current settlement proposal (.4);
              correspond with creditors regarding case status (.3);
              review and revise draft summary to Committee
              regarding hearing outcome (.7).
25-Jun-20     Participate on Committee call regarding continued       Richardson Arnould,               0.50               325.00
              hearing and current settlement proposal (.4);           Ka
              correspond with Committee regarding continued
              hearing (.1).
26-Jun-20     Correspond with E. Wathen (creditor) regarding          Marinuzzi, Lorenzo                0.60               855.00
              status of plan and results for unsecured notes claims
              (.3); call with B. Mendelsohn (Perella) regarding
              communications with Committee in connection
              with next steps (.3).
27-Jun-20     Call with M. Wolford (Bull Communications), B.          Marinuzzi, Lorenzo                0.90              1,282.50
              Hermann (Paul Weiss) and B. Weiland (Kirkland)
              regarding possible plan settlement and next steps.
30-Jun-20     Correspond with K. Richardson regarding                 Damast, Craig A.                  0.60               594.00
              upcoming Committee call (.2); review materials in
              advance of same (.2); correspond with internal
              working group regarding same (.2).
30-Jun-20     Review and revise agenda for upcoming Committee         Goren, Todd M.                    0.40               490.00
              call (.2); call with F. Glass (Fair Harbor) regarding
              case status (.2).




                                                             13
       19-22312-rdd        Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                     Pg 206 of 249



Matter Number: 017254-0000001                                                                Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                              Invoice Date: August 4, 2020



Date              Services                                                Timekeeper                    Hours                 Value
30-Jun-20         Call with PBGC regarding case status and next           Marinuzzi, Lorenzo              1.70               2,422.50
                  steps (.4); call with J. Gleit (Sullivan) regarding
                  case status (.3); correspond with investor regarding
                  status of claims (.2); review agenda for upcoming
                  Committee call (.2); call with B. Lohan (AT&T)
                  regarding case status (.2); call with J. Grudus
                  (AT&T) regarding status (.4).
30-Jun-20         Review recent pleadings and draft agenda for            Richardson Arnould,             1.60               1,040.00
                  upcoming Committee call (.3); correspond with J.        Ka
                  Wooding (Alix), F. Munshi (Perella) and S.
                  Eghlimi (Perella) regarding materials for circulation
                  to Committee (.2); review trading update for
                  Committee from Perella (.1); review and revise
                  financial presentation for Committee from Alix
                  (.5); draft update for Committee in advance of
                  upcoming call (.2); correspond with internal
                  working group regarding status of same (.3).
Total: 015        Meetings and Communications with Creditors                                             57.90              57,478.00

Plan and Disclosure Statement
01-Jun-20        Correspond with internal working group and               Damast, Craig A.                1.90               1,881.00
                 Perella regarding status of possible plan settlement
                 proposal (.2); review Perella illustrative settlement
                 proposal (.6); review current draft of unencumbered
                 value presentation for mediator (.8); correspond
                 with internal working group regarding final version
                 of same (.2); correspond with Judge Chapman
                 regarding same (.1).
01-Jun-20         Conduct and analyze legal research regarding            Ferraioli, Raff                 2.60               1,846.00
                  Windstream plan (1.4); draft confirmation objection
                  (1.2).
01-Jun-20         Call with B. Weiland (Kirkland) and Y. French           Goren, Todd M.                  1.80               2,205.00
                  regarding plan status (.5); follow-up discussion
                  with S. Rappoport regarding same (.3); call with F.
                  Munshi (Perella) regarding same (.2); review and
                  analyze outline for potential plan objections (.8).
01-Jun-20         Review valuation and inter-company analysis             Marines, Jennifer L.            2.40               2,880.00
                  documents produced by Debtors in connection with
                  analysis of unencumbered assets.
01-Jun-20         Review status of plan objection research (.4);          Marinuzzi, Lorenzo              1.70               2,422.50
                  review outline of confirmation objection (.6);
                  review disclosure statement regarding
                  intercompany claims and equity interests (.7).
01-Jun-20         Call with B. Weiland (Kirkland) and Y. French           Rappoport, Steve                0.80                744.00
                  regarding plan status (.5); follow-up discussion
                  with T. Goren regarding same (.3).


                                                                   14
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                 Pg 207 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: August 4, 2020



Date          Services                                              Timekeeper                      Hours                Value
02-Jun-20     Conduct and analyze legal research regarding          Ferraioli, Raff                   3.90              2,769.00
              confirmation (1.3); draft confirmation objection
              (2.6).
02-Jun-20     Call with H. Denman (White & Case) regarding          Goren, Todd M.                    0.40               490.00
              plan issues (.2); correspond with J. Wooding (Alix)
              regarding plan analysis (.2).
02-Jun-20     Review plan treatment of litigation claims.           Marinuzzi, Lorenzo                0.60               855.00
02-Jun-20     Correspond with Debtors regarding plan                Rappoport, Steve                  0.30               279.00
              confirmation schedule.
03-Jun-20     Correspond with S. Rappoport regarding plan           Damast, Craig A.                  0.20               198.00
              confirmation and objection schedule (.1); review
              same (.1).
03-Jun-20     Conduct and analyze legal research in connection      Ferraioli, Raff                  13.30              9,443.00
              with confirmation objection (3.2); draft
              confirmation objection (8.9); analyze plan in
              connection with creditor inquiry (.9); correspond
              with L. Marinuzzi regarding same (.2); correspond
              with J. Luze (Kirkland) regarding same (.1).
04-Jun-20     Correspond with internal working group regarding      Damast, Craig A.                  0.70               693.00
              claims oversight under plan (.2); correspond with
              internal working group regarding plan supplement
              and schedule of assumed contracts (.3); correspond
              with S. Rappoport regarding plan confirmation
              schedule (.2).
04-Jun-20     Call with T. Goren and F. Munshi (Perella)            Ferraioli, Raff                   0.40               284.00
              regarding confirmation objection and strategy.
04-Jun-20     Call with R. Ferraioli and F. Munshi (Perella)        Goren, Todd M.                    0.60               735.00
              regarding confirmation objection and strategy (.4);
              review plan exclusivity motion (.2).
04-Jun-20     Review outline regarding plan confirmation and        Marinuzzi, Lorenzo                1.60              2,280.00
              evidentiary open points (.7); review filed plan
              supplement (.5); review CenturyLink plan objection
              (.4).
04-Jun-20     Review filed plan supplement.                         Rappoport, Steve                  0.30               279.00
04-Jun-20     Review filed plan supplement.                         Richards, Erica J.                0.10                99.50
05-Jun-20     Correspond with internal working group regarding      Damast, Craig A.                  1.10              1,089.00
              Debtors' motion to further extend plan exclusivity
              (.2); review same (.2); correspond with K.
              Richardson regarding same (.2); discuss plan in
              connection with continued litigation with R.
              Ferraioli (.3); correspond with R. Ferraioli
              regarding same (.2).
05-Jun-20     Call with E. Richards regarding draft of              Dopsch, Peter C.                  0.50               612.50
              confirmation objection.


                                                               15
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                         Main Document
                                                  Pg 208 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: August 4, 2020



Date          Services                                                 Timekeeper                      Hours                Value
05-Jun-20     Analyze plan in connection with continued                Ferraioli, Raff                   6.80              4,828.00
              litigation (1.1); discuss same with C. Damast (.3);
              call with E. Richards regarding draft of
              confirmation objection (.6); analyze comments to
              same (.7); further revise same (4.1).
05-Jun-20     Correspond with internal working group regarding         Goren, Todd M.                    0.90              1,102.50
              motion to extend exclusivity (.2); review potential
              arguments for confirmation objection (.7).
05-Jun-20     Call with Alix regarding liquidation analysis.           Greer, Jocelyn Edith              0.40               324.00
05-Jun-20     Review materials from Alvarez regarding plan             Marinuzzi, Lorenzo                1.30              1,852.50
              valuation (.7); review legal theories regarding
              diminution in value for purposes of adequate
              protection in connection with plan (.6).
05-Jun-20     Review exclusivity motion.                               Rappoport, Steve                  0.30               279.00
05-Jun-20     Review and revise draft of confirmation objection        Richards, Erica J.                4.90              4,875.50
              (3.8); calls with R. Ferraioli (.6) and P. Dopsch (.5)
              regarding same.
05-Jun-20     Analyze plan supplement regarding assumption of          Richardson Arnould,               2.30              1,495.00
              executory contracts and unexpired leases and             Ka
              related procedures (1.1); draft summary of
              Committee contracts in connection with same (.4);
              correspond with E. Richards regarding same (.2);
              revise schedule of material dates and deadlines per
              motion to further extend plan exclusivity periods
              (.2); analyze fourth motion to extend exclusivity
              periods (.3); correspond with E. Richards regarding
              same (.1).
06-Jun-20     Correspond with internal working group regarding         Damast, Craig A.                  0.20               198.00
              draft objection to confirmation.
06-Jun-20     Analyze comments to (.7) and revise (1.6)                Ferraioli, Raff                   2.40              1,704.00
              confirmation objection; correspond with E.
              Richards regarding same (.1).
06-Jun-20     Further review (1.9) and revise (2.9) draft plan         Richards, Erica J.                4.80              4,776.00
              objection.
07-Jun-20     Correspond with internal working group regarding         Damast, Craig A.                  0.60               594.00
              objection to plan confirmation.
07-Jun-20     Analyze comments to confirmation objection (.1);         Ferraioli, Raff                   0.20               142.00
              correspond with internal working group regarding
              same (.1).
07-Jun-20     Correspond with internal working group regarding         Goren, Todd M.                    0.40               490.00
              confirmation objection.
07-Jun-20     Review and revise draft confirmation objection           Marinuzzi, Lorenzo                2.80              3,990.00
              (2.3); correspond with internal working group
              regarding proposed edits and reorganization (.5).


                                                                16
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                 Pg 209 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: August 4, 2020



Date          Services                                               Timekeeper                      Hours                Value
07-Jun-20     Review draft of confirmation objection (.9) and L.     Rappoport, Steve                  1.10              1,023.00
              Marinuzzi's comments to same (.2).
08-Jun-20     Call with internal working group regarding draft of    Damast, Craig A.                  2.30              2,277.00
              confirmation objection (.7); review T. Goren's
              comments to same (.6); correspond with internal
              working group and Alix regarding
              administrative/priority claims and allocation
              between obligor and non-obligor Debtors (.3); call
              with Alix regarding liquidation analysis and
              allocations (.4); review disclosure statement
              language regarding same (.3).
08-Jun-20     Call with internal working group regarding draft of    Ferraioli, Raff                   2.40              1,704.00
              confirmation objection (.7); analyze comments to
              draft confirmation objection (.3); revise same (.6);
              call with S. Rappoport regarding points in
              confirmation objection (.3); correspond with E.
              Richards regarding same (.1); call with Alix
              regarding liquidation analysis and allocations (.4).
08-Jun-20     Review and revise draft of confirmation objection      Goren, Todd M.                    5.60              6,860.00
              (3.7); call with internal working group regarding
              same (.7); call with Alix regarding liquidation
              analysis and allocations (.4); review same (.8).
08-Jun-20     Call with internal working group regarding draft of    Greer, Jocelyn Edith              1.10               891.00
              confirmation objection (.7); call with Alix
              regarding liquidation analysis and allocations (.4).
08-Jun-20     Call with internal working group regarding draft of    Marinuzzi, Lorenzo                3.10              4,417.50
              confirmation objection (.7); review confirmation
              objection draft and outline of arguments (.9); call
              with Alix regarding liquidation analysis and
              allocations (.4); review disclosure statement
              regarding administrative claim assumptions and
              liquidation analysis (1.1).
08-Jun-20     Call with internal working group regarding draft of    Rappoport, Steve                  1.60              1,488.00
              confirmation objection (.7); correspond with
              Debtors regarding schedule (.2); call with R.
              Ferraioli regarding points in confirmation objection
              (.3); call with Alix regarding liquidation analysis
              and allocations (.4).
08-Jun-20     Call with internal working group regarding draft of    Richards, Erica J.                1.30              1,293.50
              plan confirmation objection (.7); review same (.2);
              call with Alix regarding liquidation analysis and
              allocations (.4).
09-Jun-20     Revise confirmation objection.                         Ferraioli, Raff                   2.30              1,633.00




                                                             17
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                  Pg 210 of 249



Matter Number: 017254-0000001                                                           Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                         Invoice Date: August 4, 2020



Date          Services                                               Timekeeper                    Hours                Value
09-Jun-20     Review draft confirmation objection (.7); review       Marinuzzi, Lorenzo              2.70              3,847.50
              1129 attacks on plan (.5); review plan treatment of
              litigation claims (.6); correspond with R. Ferraioli
              and D. MacGreevey (Alix) regarding Company
              position on litigation claims (.5); review
              Committee's reservation of rights under DIP order
              in connection with confirmation objection (.4).
10-Jun-20     Correspond with R. Ferraioli regarding                 Damast, Craig A.                0.40               396.00
              confirmation objection and status.
10-Jun-20     Conduct and analyze legal research regarding plan      Ferraioli, Raff                 3.80              2,698.00
              and disclosure statement (.6); revise confirmation
              objection (2.8); correspond with C. Damast
              regarding status of same (.4).
10-Jun-20     Correspond with internal working group regarding       Goren, Todd M.                  0.40               490.00
              plan settlement constructs.
10-Jun-20     Review timing regarding conditions to effective        Marinuzzi, Lorenzo              1.80              2,565.00
              date of proposed plan (.6); review plan treatment of
              litigation claims (.3); correspond with R. Ferraioli
              regarding Bull Communications' litigation claim
              (.3); review additional plan objection arguments
              (.6).
11-Jun-20     Review amended plan supplement (.3); correspond        Damast, Craig A.                0.70               693.00
              with internal working group regarding same (.2);
              correspond with internal working group regarding
              confirmation objection (.2).
11-Jun-20     Conduct and analyze legal research in connection       Ferraioli, Raff                 3.70              2,627.00
              with confirmation objection (1.2); correspond with
              internal working group regarding same (.2); revise
              confirmation objection (2.3).
11-Jun-20     Review updated plan supplement (.2); correspond        Goren, Todd M.                  0.30               367.50
              with internal working group regarding same (.1).
12-Jun-20     Review U.S. Trustee objection to confirmation (.4);    Damast, Craig A.                0.60               594.00
              discuss confirmation objection with R. Ferraioli
              (.2).
12-Jun-20     Analyze term sheet (.3); conduct and analyze legal     Ferraioli, Raff                 7.60              5,396.00
              research in connection with confirmation objection
              (3.1); discuss open items of same with E. Richards
              (.2) and L. Marinuzzi (.3); follow-up call with K.
              Richardson regarding same (.4); revise
              confirmation objection (3.1); discuss same with C.
              Damast (.2).




                                                             18
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 211 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: August 4, 2020



Date          Services                                                Timekeeper                      Hours                Value
12-Jun-20     Review status of Bull Communications' litigation        Marinuzzi, Lorenzo                1.60              2,280.00
              claim and treatment under plan (.4); correspond
              with Bull Communications' counsel regarding plan
              treatment of claims and objections (.3); discuss
              open items regarding confirmation objection with
              R. Ferraioli (.3); review U.S. Trustee plan objection
              (.6).
12-Jun-20     Discuss open items regarding confirmation               Richards, Erica J.                0.40               398.00
              objection with R. Ferraioli (.2); review U.S. Trustee
              objection to plan (.2).
12-Jun-20     Call (.4) and correspond (.3) with R. Ferraioli         Richardson Arnould,               0.70               455.00
              regarding open items in connection with                 Ka
              confirmation objection.
13-Jun-20     Review Saetec limited objection to plan (.3);           Damast, Craig A.                  0.70               693.00
              correspond with R. Ferraioli regarding same (.3);
              review Commonwealth of Pennsylvania objection
              to plan (.1).
13-Jun-20     Revise confirmation objection (2.6); correspond         Ferraioli, Raff                   2.80              1,988.00
              with E. Richards regarding same (.2).
14-Jun-20     Call with internal working group, Perella and Alix      Damast, Craig A.                  1.70              1,683.00
              regarding confirmation objection (.8); review same
              (.9).
14-Jun-20     Analyze comments to (.6) and revise (3.4)               Ferraioli, Raff                   4.80              3,408.00
              confirmation objection; call with internal working
              group, Perella and Alix regarding same (.8).
14-Jun-20     Call with internal working group, Perella and Alix      Goren, Todd M.                    1.10              1,347.50
              regarding confirmation objection (.8); follow-up
              call with F. Munshi (Perella) regarding same (.3).
14-Jun-20     Call with internal working group, Perella and Alix      Greer, Jocelyn Edith              0.80               648.00
              regarding confirmation objection.
14-Jun-20     Call with internal working group, Perella and Alix      Marinuzzi, Lorenzo                0.80              1,140.00
              regarding confirmation objection.
14-Jun-20     Call with internal working group, Perella and Alix      Rappoport, Steve                  0.80               744.00
              regarding confirmation objection.
14-Jun-20     Review and comment on revised confirmation              Richards, Erica J.                4.70              4,676.50
              objection (3.9); call with internal working group,
              Perella and Alix regarding confirmation objection
              (.8).
14-Jun-20     Call with internal working group, Perella and Alix      Richardson Arnould,               0.80               520.00
              regarding confirmation objection.                       Ka
15-Jun-20     Review and revise confirmation objection (4.8);         Damast, Craig A.                  6.10              6,039.00
              discuss comments to same with R. Ferraioli (.4);
              correspond with internal working group regarding
              comments to objection (.2); review same (.7).


                                                                19
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                 Pg 212 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: August 4, 2020



Date          Services                                               Timekeeper                      Hours                Value
15-Jun-20     Discuss comments to confirmation objection with        Ferraioli, Raff                   6.60              4,686.00
              C. Damast (.4); analyze comments to confirmation
              objection (.7); conduct and analyze legal research
              regarding same (1.6); revise same (3.1); call with
              Alix and Perella regarding plan recoveries and
              adequate protection analyses (.8).
15-Jun-20     Review and revise draft confirmation objection         Goren, Todd M.                    4.60              5,635.00
              (3.2); review potential recovery recoveries and
              adequate protection analyses (.6); call with Alix
              and Perella regarding plan recoveries and adequate
              protection analyses (.8).
15-Jun-20     Call with Alix and Perella regarding plan recoveries   Greer, Jocelyn Edith              0.80               648.00
              and adequate protection analyses.
15-Jun-20     Call with Alix and Perella regarding plan recoveries   Levitt, Jamie A.                  0.80              1,060.00
              and adequate protection analyses.
15-Jun-20     Review and revise plan objection (.8); call with       Marines, Jennifer L.              1.60              1,920.00
              Alix and Perella regarding plan recoveries and
              adequate protection analyses (.8).
15-Jun-20     Review and revise various drafts of confirmation       Marinuzzi, Lorenzo                6.70              9,547.50
              objection (3.7); review cases cited in draft
              confirmation objection and case law regarding
              adequate protection (.9); review additional briefing
              regarding adequate protection (.7); review plan
              regarding allowance of adequate protection claim
              (.6); call with Alix and Perella regarding plan
              recoveries and adequate protection analyses (.8).
15-Jun-20     Review draft of confirmation objection (.3); call      Rappoport, Steve                  1.10              1,023.00
              with Alix and Perella regarding plan recoveries and
              adequate protection analyses (.8).
15-Jun-20     Review markups of confirmation objection.              Richards, Erica J.                0.30               298.50
15-Jun-20     Draft declaration of B. Mendelsohn (Perella) in        Richardson Arnould,               6.20              4,030.00
              support of Committee's confirmation objection          Ka
              (4.6); call with Alix and Perella regarding plan
              recoveries and adequate protection analyses (.8);
              review draft confirmation objection in connection
              with Uniti settlement value (.8).
16-Jun-20     Review amended plan supplement (.2); discuss           Damast, Craig A.                  0.60               594.00
              objection to plan confirmation with R. Ferraioli
              (.4).
16-Jun-20     Discuss additional points for confirmation objection   Ferraioli, Raff                   3.30              2,343.00
              with T. Goren (.2); revise confirmation objection
              (2.7); discuss objection to confirmation with C.
              Damast (.4).
16-Jun-20     Discuss additional points for confirmation objection   Goren, Todd M.                    0.20               245.00
              with R. Ferraioli.


                                                             20
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 213 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: August 4, 2020



Date          Services                                               Timekeeper                      Hours                Value
16-Jun-20     Review rebuttal expert report for confirmation         Levitt, Jamie A.                  1.60              2,120.00
              hearing (1.2); review comments on same (.4).
16-Jun-20     Analyze second amended plan supplement (.2);           Richards, Erica J.                0.40               398.00
              review updated Alix recovery analysis (.2).
17-Jun-20     Discuss objection to confirmation with R. Ferraioli    Damast, Craig A.                  3.20              3,168.00
              (.2); review and revise current draft of same (1.9);
              correspond with internal working group regarding
              same and comments (.9); correspond with internal
              working group regarding other filed objections to
              confirmation and summaries (.2).
17-Jun-20     Conduct and analyze legal research in connection       Ferraioli, Raff                   7.10              5,041.00
              with confirmation objection (1.9); discuss objection
              to confirmation with C. Damast (.2); correspond
              with K. Harrison regarding same (.4); analyze
              comments to confirmation objection (2.4); revise
              same (2.2).
17-Jun-20     Review and revise updated draft of confirmation        Goren, Todd M.                    1.20              1,470.00
              objection (.8); correspond with internal working
              group regarding same (.4).
17-Jun-20     Call with White & Case regarding adequate              Greer, Jocelyn Edith              0.30               243.00
              protection research.
17-Jun-20     Finalize, file and serve letter regarding              Guido, Laura                      7.60              3,040.00
              confirmation hearing (.4); cite-check confirmation
              objection (6.5); update objection to reflect same
              (.7).
17-Jun-20     Conduct and analyze legal research in connection       Harrison, Kelsey                  2.70              1,458.00
              with confirmation objection.
17-Jun-20     Review revisions to confirmation objection (1.2);      Levitt, Jamie A.                  1.60              2,120.00
              review correspondence regarding same (.4).
17-Jun-20     Review and analyze various confirmation                Marines, Jennifer L.              1.90              2,280.00
              objections.
17-Jun-20     Review and revise further draft of confirmation        Marinuzzi, Lorenzo                5.10              7,267.50
              objection (3.7); review comments to draft of same
              from T. Goren and C. Damast (.7); review plan
              objections (.7).
17-Jun-20     Correspond with internal working group regarding       Rappoport, Steve                  0.90               837.00
              review and summaries of various confirmation
              objections (.6); call with White & Case regarding
              adequate protection research (.3).
17-Jun-20     Draft declaration of K. Nystrom in support of          Richardson Arnould,               0.70               455.00
              Committee's plan objection (.4); correspond with L.    Ka
              Guido and S. Rappoport regarding plan objections
              and related summaries (.3).
17-Jun-20     Correspond with internal working group regarding       Weekes, A. Lorraine               0.30               192.00
              objections to confirmation plan.

                                                               21
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 214 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: August 4, 2020



Date          Services                                                Timekeeper                    Hours                 Value
18-Jun-20     Call with litigation team regarding preparation of      Ahern, Michael G.               2.90               2,059.00
              summary of confirmation objections (.3); review
              and prepare summary of same (2.6).
18-Jun-20     Correspond with internal working group regarding        Damast, Craig A.                4.20               4,158.00
              confirmation hearing (.2); review and revise current
              draft of confirmation objection (2.3); correspond
              with internal working group regarding same and
              comments (.2); discuss same and comments with R.
              Ferraioli (.9); review and revise motion to seal
              certain confidential information (.4); correspond
              with R. Ferraioli regarding same and comments
              (.2).
18-Jun-20     Conduct and analyze legal research in connection        Ferraioli, Raff                15.10              10,721.00
              with confirmation objection (6.2); revise same
              (4.3); call with T. Goren regarding same (.3);
              analyze comments to same (3.4); discuss same and
              comments with C. Damast (.9).
18-Jun-20     Review and revise various updated drafts of             Goren, Todd M.                  3.10               3,797.50
              confirmation objection (2.8); call with R. Ferraioli
              regarding same (.3).
18-Jun-20     Prepare L. Marinuzzi declaration and exhibits in        Guido, Laura                   10.20               4,080.00
              support of confirmation objection (1.9); compile
              additional exhibit references for same (2.1); prepare
              binder of cases cited in confirmation objection
              (1.6); prepare table of authorities for confirmation
              objection (1.0); cite and fact check revised
              confirmation objection (2.7); revise same (.4); file
              and coordinate service of motion to exceed page
              limit on confirmation objection (.3); submit same to
              Chambers (.2).
18-Jun-20     Call with litigation team regarding preparation of      Harrison, Kelsey                4.70               2,538.00
              summary of confirmation objections (.3); review
              and prepare summaries of confirmation objections
              (1.3); conduct legal research regarding adequate
              protection and proposed disposition of collateral
              (3.1).
18-Jun-20     Review various drafts of Committee confirmation         Marines, Jennifer L.            2.80               3,360.00
              objection (1.3); review supporting testimony (.6);
              review various objections to confirmation and
              summaries of same (.9).




                                                              22
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                 Pg 215 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: August 4, 2020



Date          Services                                               Timekeeper                      Hours                Value
18-Jun-20     Review and revise confirmation objection (3.2);        Marinuzzi, Lorenzo                5.30              7,552.50
              review various cases cited in confirmation brief
              (.7); review adequate protection arguments (.7);
              correspond with P. Schwartzberg (U.S. Trustee)
              regarding confirmation schedule (.3); review
              confirmation schedule and stipulations regarding
              same (.4).
18-Jun-20     Call with litigation team regarding preparation of     Richards, Erica J.                3.80              3,781.00
              summary of confirmation objections (.3); review
              and revise further drafts of confirmation objection
              (2.1); review and revise draft motion to exceed
              page limits (1.4).
18-Jun-20     Conduct and analyze research in connection with        Richardson Arnould,               6.00              3,900.00
              confirmation objection (1.1); correspond with R.       Ka
              Ferraioli regarding same (.2); draft motion to
              exceed page limit in connection with plan objection
              (2.6); conduct and analyze research regarding same
              (.5); correspond with E. Richards and R. Ferraioli
              regarding same (.2); draft notice in connection with
              same (.4); finalize same (.6); revise Nystrom
              declaration (.3); correspond with K. Nystrom
              regarding same (.1).
18-Jun-20     Call with litigation team regarding preparation of     Weekes, A. Lorraine               3.30              2,112.00
              summary of confirmation objections (.3); review
              objections 2060-2098 to confirmation (1.8); draft
              summary of same (1.2).
19-Jun-20     Review and prepare summary of confirmation             Ahern, Michael G.                 1.10               781.00
              objections.
19-Jun-20     Review and revise current draft of confirmation        Damast, Craig A.                  6.10              6,039.00
              objection (1.9); correspond with internal working
              group regarding same and comments on final
              revisions (1.3); discuss same and final revisions
              with R. Ferraioli (1.3); correspond with internal
              working group regarding plan voting results (.4);
              review indenture trustees' objection to plan (.8);
              review Crown Castle objection to plan (.4).
19-Jun-20     Conduct and analyze legal research in connection       Ferraioli, Raff                   7.70              5,467.00
              with confirmation objection (1.9); analyze
              comments to draft objection (1.6); discuss same and
              final revisions with C. Damast (1.3); further revise
              same (2.9).
19-Jun-20     Review and revise updated drafts of confirmation       Goren, Todd M.                    2.90              3,552.50
              objection (1.8); correspond with internal working
              group regarding same (.6); review plan voting
              report (.3); correspond with internal working group
              regarding same (.2).


                                                             23
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 216 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: August 4, 2020



Date          Services                                                Timekeeper                      Hours                Value
19-Jun-20     Review revised draft of confirmation objection.         Greer, Jocelyn Edith              1.80              1,458.00
19-Jun-20     Prepare and file confirmation objection and related     Guido, Laura                      7.40              2,960.00
              declaration (3.4); coordinate service of same (.3);
              compile unredacted documents for Chambers and
              core notice parties (2.1); compile requested
              materials for Chambers and clerk's office to be filed
              under seal (1.2); compile additional confirmation
              objections (.4).
19-Jun-20     Call with S. Rappoport regarding evidentiary issues     Levitt, Jamie A.                  1.10              1,457.50
              for confirmation hearing (.3); review filed version
              of Committee confirmation objection (.8).
19-Jun-20     Review and analyze confirmation objection.              Marines, Jennifer L.              1.60              1,920.00
19-Jun-20     Review and finalize confirmation objection (2.3);       Marinuzzi, Lorenzo                4.40              6,270.00
              correspond with internal working group regarding
              follow-up questions for hearing (.7); review status
              of exhibit lists (.4); call (.3) and correspond (.2)
              with B. Weiland (Kirkland) regarding confirmation
              objection and class acceptance; review Crown
              Castle objection to confirmation (.5).
19-Jun-20     Call with J. Levitt regarding evidentiary issues for    Rappoport, Steve                  2.60              2,418.00
              confirmation hearing (.3); review Committee and
              White & Case confirmation objections (2.3).
19-Jun-20     Review and comment on further revised drafts of         Richards, Erica J.                3.20              3,184.00
              confirmation objection (2.4); review and revise
              summary of confirmation objections (.8).
19-Jun-20     Draft K. Nystrom (Alix) declaration in support of       Richardson Arnould,               3.00              1,950.00
              plan objection (1.2); correspond with E. Richards       Ka
              and S. Rappoport regarding same (.2); analyze
              comments to declaration from S. Rappoport (.2);
              revise same (.3); correspond with internal working
              group regarding revised declaration and related
              filing deadline (.2); review and revise draft sealing
              motion in connection with plan confirmation
              objection (.6); correspond with R. Ferraioli
              regarding same and coordinate filing (.3).
19-Jun-20     Analyze late objection to plan and summarize            Weekes, A. Lorraine               0.30               192.00
              same.
20-Jun-20     Correspond with K. Richardson regarding draft of        Damast, Craig A.                  0.70               693.00
              K. Nystrom (Alix) direct examination declaration
              for confirmation hearing (.1); review same (.3);
              correspond with internal working group regarding
              same (.3).
20-Jun-20     Correspond with internal working group regarding        Goren, Todd M.                    0.40               490.00
              K. Nystrom (Alix) trial declaration and exhibit list.




                                                              24
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 217 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: August 4, 2020



Date          Services                                                Timekeeper                      Hours                Value
20-Jun-20     Finalize K. Nystrom (Alix) declaration for filing       Marinuzzi, Lorenzo                1.20              1,710.00
              (.8); correspond with S. Rappoport regarding
              declaration and clarifications (.4).
20-Jun-20     Review Debtors' exhibits (.9); correspond with          Rappoport, Steve                  1.60              1,488.00
              Debtors regarding final exhibit list (.7).
21-Jun-20     Correspond with internal working group regarding        Damast, Craig A.                  0.70               693.00
              K. Nystrom (Alix) declaration in support of
              confirmation objection (.3); review final revisions
              to same (.2); correspond with internal working
              group regarding replies in support of plan
              confirmation and deadline (.2).
21-Jun-20     Review proposed changes to K. Nystrom (Alix)            Goren, Todd M.                    0.40               490.00
              declaration in support of confirmation objection.
21-Jun-20     Review Debtors' trial declarations in connection        Greer, Jocelyn Edith              2.90              2,349.00
              with confirmation.
21-Jun-20     File and coordinate service of K. Nystrom (Alix)        Guido, Laura                      0.80               320.00
              declaration (.3); submit same to Chambers (.2);
              update confirmation hearing materials (.3).
21-Jun-20     Review unredacted White & Case plan objection.          Marinuzzi, Lorenzo                2.20              3,135.00
21-Jun-20     Review final K. Nystrom (Alix) declaration in           Rappoport, Steve                  1.10              1,023.00
              support of confirmation objection (.8); correspond
              with Debtors regarding exhibits and testimony
              designations (.3).
21-Jun-20     Call with K. Nystrom (Alix) and K. Richardson           Richards, Erica J.                1.10              1,094.50
              regarding revisions to K. Nystrom (Alix)
              declaration in support of confirmation objection
              (.3); review and comment on same (.2); analyze
              indenture trustee plan objection (.6).
21-Jun-20     Call with K. Nystrom (Alix) and E. Richards             Richardson Arnould,               1.70              1,105.00
              regarding revisions to K. Nystrom (Alix)                Ka
              declaration in support of confirmation objection
              (.3); revise same (.2); correspond with E. Richards
              regarding additional revisions to same (.2);
              correspond with internal working group regarding
              same (.2); finalize declaration and coordinate filing
              with L. Guido (.8).
22-Jun-20     Download, organize and distribute joint hearing         Curtis, Michael E.                5.90              2,537.00
              exhibits to internal working group (2.4); prepare
              exhibit hard copies for internal working group (2.1)
              and impeachment exhibits for witnesses (1.2);
              coordinate with copy center to arrange for delivery
              of hard copy sets (.2).




                                                              25
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 218 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: August 4, 2020



Date          Services                                                Timekeeper                      Hours                 Value
22-Jun-20     Review CQS joinder to indenture trustees' objection     Damast, Craig A.                  1.90               1,881.00
              to plan (.1); correspond with E. Richards regarding
              chart summarizing plan and cure objections (.1);
              review same (.3); correspond with internal working
              group regarding Debtors' confirmation brief and
              reply to objections (.3); review same (.7); review
              Wilmington Trust statement regarding plan (.2);
              correspond with internal working group regarding
              K. Nystrom (Alix) declaration in support of
              confirmation objection (.2).
22-Jun-20     Analyze reply brief in support of confirmation          Ferraioli, Raff                   3.80               2,698.00
              (1.2); conduct and analyze legal research in
              connection with same (2.3); correspond with
              internal working group regarding same and rebuttal
              points (.3).
22-Jun-20     Review and analyze trustees confirmation objection      Goren, Todd M.                    5.30               6,492.50
              (1.8); review and analyze Debtors' reply (2.1);
              review cases cited in Debtors' reply (1.4).
22-Jun-20     Call with E. Richards and S. Rappoport regarding        Greer, Jocelyn Edith              1.40               1,134.00
              K. Nystrom (Alix) declaration (.5); review RSA in
              preparation for confirmation hearing (.9).
22-Jun-20     Coordinate delivery of courtesy copy of K.              Guido, Laura                      0.10                 40.00
              Nystrom (Alix) declaration to Chambers.
22-Jun-20     Conduct legal research regarding proper subject         Harrison, Kelsey                  1.70                918.00
              matter for expert rebuttal reports in Second Circuit.
22-Jun-20     Review summary of confirmation objections (.7);         Marines, Jennifer L.              1.10               1,320.00
              review Committee counterproposal and related
              materials (.4).
22-Jun-20     Review Debtors' plan reply (1.8); call with C. Shore    Marinuzzi, Lorenzo                9.90              14,107.50
              (White & Case) regarding same (.4); review N.
              Leone declaration and expert report for hearing
              preparation (1.3); review N. Grossi report and
              declaration (1.2); review Committee confirmation
              objection for hearing (1.0) review cases cited in
              same (.9); outline arguments and supporting record
              cites to prepare for hearing (3.3).
22-Jun-20     Review Debtors' declarations for trial (1.4); prepare   Rappoport, Steve                  9.10               8,463.00
              cross outlines for trial for N. Leone and T. Thomas
              (7.2); call with E. Richards and J. Greer regarding
              K. Nystrom (Alix) declaration (.5).
22-Jun-20     Continue to analyze filed confirmation objections       Richards, Erica J.                3.20               3,184.00
              (.7); revise draft summary of same (1.1); analyze
              Debtor and ad hoc group replies in support of
              confirmation (.9); call with J. Greer and S.
              Rappoport regarding K. Nystrom (Alix) declaration
              (.5).


                                                              26
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 219 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: August 4, 2020



Date          Services                                                 Timekeeper                    Hours                 Value
22-Jun-20     Review summary of confirmation objections in             Richardson Arnould,             1.30                845.00
              advance of confirmation hearing (1.3).                   Ka
23-Jun-20     Correspond with internal working group regarding         Damast, Craig A.                4.10               4,059.00
              Debtors' confirmation brief and reply to
              confirmation objections (.3); review 1L ad hoc
              group reply in support of confirmation (.4); review
              Elliott omnibus reply to objections to confirmation
              (.3); review Debtors' corrected pages to reply to
              confirmation objections (.2); correspond with
              internal working group regarding trustee objection
              to confirmation (.9); analyze and conduct legal
              research regarding same (1.3); correspond with
              internal working group regarding preparation for
              upcoming confirmation hearing (.7).
23-Jun-20     Conduct and analyze legal research regarding             Ferraioli, Raff                10.30               7,313.00
              rebuttal points (4.7); draft memorandum regarding
              same (3.2); analyze pleadings in support of
              confirmation (2.4).
23-Jun-20     Review and analyze Debtors' trial testimony (1.4);       Goren, Todd M.                  6.10               7,472.50
              review and analyze Elliott (.8) and 1L (.9) replies;
              prepare rebuttal points for key points in replies
              (1.8); participate in preparation session with K.
              Nystrom (Alix) (1.2).
23-Jun-20     Draft K. Nystrom (Alix) re-direct (2.1); participate     Greer, Jocelyn Edith            7.90               6,399.00
              in preparation session with K. Nystrom (1.2);
              finalize direct and cross outlines and exhibits (4.6).
23-Jun-20     Review cross examination outlines (.9); correspond       Levitt, Jamie A.                1.40               1,855.00
              with J. Greer and S. Rappoport regarding same (.5).
23-Jun-20     Review research and arguments in support of              Marines, Jennifer L.            2.30               2,760.00
              confirmation objection.
23-Jun-20     Review Committee (1.1) and White & Case (1.0)            Marinuzzi, Lorenzo             12.30              17,527.50
              objections; review cases cited in Committee papers
              (2.2); prepare narrative of same (3.5); review Elliott
              opposition and recognition agreement (.8); review
              exhibits to N. Grossi declaration (.8); review K.
              Nystrom (Alix) declaration (.7); review Debtors'
              reply brief (2.2).
23-Jun-20     Review and revise N. Grossi cross outline (.7);          Rappoport, Steve                8.70               8,091.00
              prepare for N. Leone and T. Thomas cross
              examination (5.9); participate in preparation session
              with K. Nystrom (Alix) (1.2); review recognition
              agreement and advise on admissibility of same (.9).




                                                               27
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                 Pg 220 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: August 4, 2020



Date          Services                                               Timekeeper                      Hours                 Value
23-Jun-20     Analyze Elliott reply in support of plan (3.3);        Richards, Erica J.               11.70              11,641.50
              analyze Debtors' reply in support of plan (4.3);
              review and comment on draft outline of
              confirmation arguments (2.9); participate in
              preparation session with K. Nystrom (Alix) (1.2).
23-Jun-20     Correspond with R. Ferraioli regarding statement       Richardson Arnould,               2.60               1,690.00
              and reservation of rights regarding confirmation       Ka
              (.2); review same (.3); conduct and analyze legal
              research regarding requirements under section
              1129(b) of bankruptcy code (.6); review
              correspondence from internal working group
              regarding same (.9); review DIP language regarding
              Committee's challenge rights in connection with
              plan objection (.6).
24-Jun-20     Conduct legal research and analyze case law            Connelly, Rahman                  3.10               2,728.00
              regarding recharacterization outside of bankruptcy
              (2.2); draft memorandum regarding same (.9).
24-Jun-20     Review and revise draft of closing argument for        Damast, Craig A.                  3.90               3,861.00
              confirmation hearing (.9); conduct legal research
              regarding same (.6); correspond with internal
              working group regarding same and preparation for
              hearing (1.7); correspond with internal working
              group regarding confirmation hearing debrief (.7).
24-Jun-20     Analyze notes for hearing (1.3); analyze joint         Ferraioli, Raff                   6.90               4,899.00
              exhibits in connection with same (1.1); conduct and
              analyze legal research regarding responsive
              arguments and points to distinguish (2.9); conduct
              and analyze legal research regarding rebuttal points
              (1.1); correspond with E. Richards, R. Connelly and
              K. Richardson regarding same (.5).
24-Jun-20     Review and revise talking points for argument (.8);    Goren, Todd M.                    1.40               1,715.00
              review legal research regarding same (.6).
24-Jun-20     Review rebuttal and hearing preparation.               Marines, Jennifer L.              1.20               1,440.00
24-Jun-20     Revise narratives and review record exhibits for       Marinuzzi, Lorenzo                4.30               6,127.50
              confirmation hearing (2.4); call with Committee
              advisors regarding follow-up questions from Court
              (.6); review additional materials regarding points
              raised by Court at confirmation hearing (.7); review
              proposed findings of fact regarding plan (.6).
24-Jun-20     Analyze issues to be addressed in rebuttal at second   Richards, Erica J.                4.30               4,278.50
              day of confirmation hearing.
24-Jun-20     Conduct and analyze legal research regarding           Richardson Arnould,               2.80               1,820.00
              impact of bankruptcy filing on valuation of            Ka
              enterprise value in connection with adequate
              protection claims (2.6); correspond with E.
              Richards regarding same (.2).


                                                             28
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 221 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: August 4, 2020



Date          Services                                               Timekeeper                      Hours                Value
25-Jun-20     Further conduct and analyze legal research on          Connelly, Rahman                  4.20              3,696.00
              recharacterization in connection with rebuttal at
              second day confirmation hearing.
25-Jun-20     Correspond with internal working group regarding       Damast, Craig A.                  2.90              2,871.00
              preparation and research for continued confirmation
              hearing (1.2); conduct legal research and review
              same (1.7).
25-Jun-20     Conduct legal research regarding recharacterization    Dopsch, Peter C.                  1.60              1,960.00
              claim status under case law.
25-Jun-20     Conduct and analyze legal research regarding           Ferraioli, Raff                   3.40              2,414.00
              rebuttal points and questions raised by Court (2.3);
              draft memorandum regarding same (.8); correspond
              with internal working group regarding same (.3).
25-Jun-20     Review and analyze legal research regarding            Goren, Todd M.                    1.70              2,082.50
              confirmation questions raised by Court (.6); prepare
              talking points regarding same (1.1).
25-Jun-20     Shepardize and cite check research case per C.         Guido, Laura                      0.20                80.00
              Damast
25-Jun-20     Review case law regarding recharacterization and       Marinuzzi, Lorenzo                2.20              3,135.00
              other matters requested by Court at conclusion of
              day one of confirmation hearing.
25-Jun-20     Review cases on adequate protection and liens cited    Rappoport, Steve                  1.40              1,302.00
              by Debtors and 1Ls (1.1); review summary of
              confirmation hearing (.3).
25-Jun-20     Conduct legal research regarding issues raised         Richards, Erica J.                1.40              1,393.00
              during confirmation hearing.
25-Jun-20     Conduct and further analyze legal research             Richardson Arnould,               3.30              2,145.00
              regarding impact of bankruptcy filing on valuation     Ka
              of enterprise value in connection with adequate
              protection claims in advance of day two of
              confirmation hearing (2.6); review correspondence
              from internal working group regarding case law
              presented in Debtors' rebuttal and related research
              issues (.7).
26-Jun-20     Correspond with Kirkland regarding confirmation        Damast, Craig A.                  0.30               297.00
              order (.1); correspond with internal working group
              regarding same (.2).
26-Jun-20     Correspond with internal working group regarding       Goren, Todd M.                    0.30               367.50
              potential plan settlement structures.
26-Jun-20     Review possible issues for appeal regarding            Marinuzzi, Lorenzo                2.60              3,705.00
              valuation and liens in connection with
              recharacterization claims. (1.4); review standards
              for reconsideration of confirmation order (1.2).
27-Jun-20     Correspond with L. Marinuzzi regarding potential       Goren, Todd M.                    0.30               367.50
              plan settlement.

                                                               29
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                  Pg 222 of 249



Matter Number: 017254-0000001                                                           Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                         Invoice Date: August 4, 2020



Date          Services                                               Timekeeper                    Hours                Value
27-Jun-20     Review possible plan settlement and next steps.        Marinuzzi, Lorenzo              0.90              1,282.50
28-Jun-20     Correspond with internal working group, Perella        Damast, Craig A.                0.20               198.00
              and Alix regarding status of possible plan
              settlement in lieu of an appeal.
28-Jun-20     Analyze update regarding potential settlement and      Ferraioli, Raff                 0.20               142.00
              appeal.
28-Jun-20     Correspond with internal working group regarding       Goren, Todd M.                  0.20               245.00
              status of plan negotiations.
29-Jun-20     Correspond with internal working group regarding       Damast, Craig A.                0.70               693.00
              possible appeal of confirmation order, issues on
              appeal and standard of review.
29-Jun-20     Correspond with internal working group regarding       Ferraioli, Raff                 0.20               142.00
              potential settlement and appeal (.1); analyze issues
              in connection with same (.1).
29-Jun-20     Review notes and objections regarding potential        Goren, Todd M.                  1.10              1,347.50
              appeal issues (.8); correspond with internal working
              group regarding same (.3).
29-Jun-20     Calls with Perella (.6) and Ropes & Gray (.5)          Marinuzzi, Lorenzo              4.40              6,270.00
              regarding possible plan settlement; call with J.
              Grudus (AT&T) regarding potential appeal (.4);
              review rules on appeal (.8); review conditions to
              effective date and regulatory approvals (.7); call
              with B. Weiland (Kirkland) regarding potential
              appeal (.4); call with E. Wilson (UMB) regarding
              possible settlement structure (.6); call with R.
              Seltzer (CWA) regarding potential appeal issues
              (.4).
29-Jun-20     Conduct legal research regarding standard of           Rappoport, Steve                0.30               279.00
              review for appeal.
30-Jun-20     Correspond with internal working group regarding       Damast, Craig A.                0.40               396.00
              confirmation hearing transcript and appeal
              memorandum.
30-Jun-20     Call with Debtors, Perella and Ropes & Gray            Goren, Todd M.                  0.90              1,102.50
              regarding possible plan settlement (.6); follow-up
              discussion with L. Marinuzzi regarding same (.3).
30-Jun-20     Analyze issues to raise regarding appeal and           Marinuzzi, Lorenzo              3.60              5,130.00
              standards for reversal (1.3); call with S. Lovett
              (Paul Weiss) regarding possible settlement (.5);
              correspond with K. Wooford regarding same (.3);
              correspond with B. Weiland (Kirkland) and S.
              Hessler (Kirkland) regarding same (.3); correspond
              with Debtors and lender groups regarding same
              (.3); call with Debtors, Perella and Ropes & Gray
              regarding same (.6); follow-up discussion with T.
              Goren regarding same (.3).


                                                             30
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                 Pg 223 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: August 4, 2020



Date          Services                                               Timekeeper                      Hours                Value
30-Jun-20     Review transcript from confirmation hearing.           Rappoport, Steve                  0.90               837.00
Total: 017    Plan and Disclosure Statement                                                          500.70          471,611.50

Reporting
03-Jun-20     Update weekly fee tracker.                             Richards, Erica J.                0.10                99.50
09-Jun-20     Update weekly fee tracker.                             Richards, Erica J.                0.10                99.50
17-Jun-20     Update weekly fee tracker.                             Richards, Erica J.                0.20               199.00
24-Jun-20     Update weekly fee tracker.                             Richards, Erica J.                0.10                99.50
Total: 020    Reporting                                                                                0.50               497.50

Discovery
01-Jun-20     Update Relativity workspace with confirmation          Bergelson, Vadim                  0.70               262.50
              production from Ropes & Gray.
01-Jun-20     Analyze and perform security quality of document       Blackshear, Alvin                 0.20                75.00
              reports from document review database.
01-Jun-20     Correspond with J. Greer regarding discovery           Damast, Craig A.                  0.40               396.00
              documents produced by Debtors (.2); correspond
              with S. Rappoport regarding proposed revised topic
              list for Elliott deposition (.1); review same (.1).
01-Jun-20     Review key documents produced by Debtors (1.4);        Goren, Todd M.                    2.20              2,695.00
              correspond with internal working group and Alix
              regarding same (.4); call with S. Rappoport and L.
              Marinuzzi regarding potential expert testimony (.4).
01-Jun-20     Review new documents from PJT and Alvarez              Greer, Jocelyn Edith              1.80              1,458.00
              (1.4); correspond with Perella and Alix regarding
              same (.4).
01-Jun-20     Call with T. Goren and S. Rappoport regarding          Marinuzzi, Lorenzo                1.10              1,567.50
              potential expert testimony (.4); review materials
              produced by Debtors in connection with plan
              discovery (.7).
01-Jun-20     Prepare for depositions (5.7); review document         Rappoport, Steve                  6.90              6,417.00
              production (.8); call with T. Goren and L.
              Marinuzzi regarding potential expert testimony (.4).
02-Jun-20     Update Relativity workspace with incoming              Bergelson, Vadim                  1.70               637.50
              confirmation production volumes (Kirkland and
              Paul Weiss) and generate PDFs.
02-Jun-20     Correspond with J. Greer regarding 1L group letter     Damast, Craig A.                  0.20               198.00
              regarding discovery (.1); review same (.1).
02-Jun-20     Correspond with White & Case and Debtors               Goren, Todd M.                    1.20              1,470.00
              regarding plan discovery schedule (.4); review
              status of potential plan expert testimony (.8).
02-Jun-20     Correspond with V. Bergelson regarding latest          Greer, Jocelyn Edith              0.10                81.00
              production.

                                                                31
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 224 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: August 4, 2020



Date          Services                                                Timekeeper                     Hours                Value
02-Jun-20     Correspond with litigation team regarding               Levitt, Jamie A.                 0.30               397.50
              discovery.
02-Jun-20     Prepare for upcoming depositions (3.3); review          Rappoport, Steve                 4.20              3,906.00
              recent document productions (.9).
03-Jun-20     Update Relativity workspace with incoming               Bergelson, Vadim                 1.40               525.00
              confirmation production volumes (.8); set-up users
              for document review (.6).
03-Jun-20     Review documents produced regarding plan                Buckley, Janie C.                2.60              1,846.00
              confirmation (1.2); correspond with J. Greer
              regarding review of documents (.2) and legal
              research into discoverability (.3); conduct legal
              research regarding discoverability of certain
              information (.9).
03-Jun-20     Correspond with Debtors and White & Case                Goren, Todd M.                   1.70              2,082.50
              regarding scheduling and discovery (.3); call with
              S. Rappoport regarding same (.3); review key
              documents produced by Debtors (1.1).
03-Jun-20     Conduct second-level review of elevated                 Greer, Jocelyn Edith             2.40              1,944.00
              Windstream documents (1.6); correspond with J.
              Kolatch regarding 1L ad hoc group deposition (.2);
              correspond with S. Rappoport and T. Goren
              regarding same (.2); correspond with J. Buckley
              regarding research into discoverability of settlement
              communications (.4).
03-Jun-20     Review correspondence regarding discovery and           Levitt, Jamie A.                 0.40               530.00
              experts.
03-Jun-20     Call with T. Goren regarding scheduling (.3);           Rappoport, Steve                 4.60              4,278.00
              prepare outline for T. Thomas deposition (3.9);
              correspond with Debtors regarding schedule (.4).
04-Jun-20     Update Relativity workspace with incoming               Bergelson, Vadim                 1.60               600.00
              confirmation production volumes (.6); set-up users
              for document review (.6); assist with review (.4).
04-Jun-20     Conduct legal research regarding discoverability of     Buckley, Janie C.                2.20              1,562.00
              certain information (1.9); correspond with J. Greer
              and S. Rappoport regarding same (.3).
04-Jun-20     Review correspondence regarding scheduling              Greer, Jocelyn Edith             4.40              3,564.00
              Elliott and 1L ad hoc group depositions (.3); draft
              outline regarding same (2.1); review research from
              J. Buckley regarding discoverability of certain
              information (.9); review documents in Elliott and
              1L ad hoc group productions (1.1).
04-Jun-20     Update internal database with dataroom documents        Guido, Laura                     1.90               760.00
              (1.6); compile trial transcripts (.3).
04-Jun-20     Review correspondence regarding depositions.            Levitt, Jamie A.                 0.40               530.00



                                                              32
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 225 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: August 4, 2020



Date          Services                                                Timekeeper                      Hours                Value
04-Jun-20     Correspond with Debtors regarding discovery             Rappoport, Steve                  3.40              3,162.00
              schedule (.3); prepare for upcoming T. Thomas
              deposition (1.8); review law regarding use of 408
              materials at deposition (.4); review draft objection
              for deposition outline (.9).
05-Jun-20     Correspond with J. Greer regarding response to          Buckley, Janie C.                 1.70              1,207.00
              30(b)(6) deposition notice (.3); draft response to
              same (1.4).
05-Jun-20     Correspond with J. Greer regarding documents            Damast, Craig A.                  0.10                99.00
              produced by Debtors in discovery.
05-Jun-20     Review key documents produced and analyze same          Goren, Todd M.                    1.30              1,592.50
              regarding potential confirmation objections.
05-Jun-20     Draft Elliott and 1L ad hoc group deposition            Greer, Jocelyn Edith              7.60              6,156.00
              outlines.
05-Jun-20     Quality check documents per V. Bergelson's              Keener, Chris**                   0.30                99.00
              request.
05-Jun-20     Review correspondence regarding upcoming                Levitt, Jamie A.                  0.40               530.00
              depositions.
05-Jun-20     Prepare for T. Thomas deposition.                       Rappoport, Steve                  3.20              2,976.00
07-Jun-20     Prepare for Elliott and 1L ad hoc group depositions.    Greer, Jocelyn Edith              2.90              2,349.00
08-Jun-20     Update Relativity workspace with incoming               Bergelson, Vadim                  1.30               487.50
              confirmation production volumes (.7); generate
              PDFs of same (.6).
08-Jun-20     Draft responses to Debtors' 30(b)(6) notice (1.4);      Buckley, Janie C.                 1.70              1,207.00
              correspond with J. Greer regarding responses to
              same and upcoming depositions (.3).
08-Jun-20     Correspond with internal working group regarding        Damast, Craig A.                  0.40               396.00
              Elliott and 1L ad hoc group deposition outline and
              comments.
08-Jun-20     Review deposition outlines (.8); correspond with        Goren, Todd M.                    1.10              1,347.50
              internal working group regarding status of
              discovery (.3).
08-Jun-20     Revise draft Elliott and 1L ad hoc group deposition     Greer, Jocelyn Edith              7.40              5,994.00
              outline (6.8); review J. Buckley's draft of responses
              and objections to deposition notice and RFPs (.6).
08-Jun-20     Review and revise deposition outline for Elliott        Marinuzzi, Lorenzo                1.10              1,567.50
              30(b)(6) (.4); review additional documents
              produced by Alvarez as part of plan discovery (.7).
08-Jun-20     Draft deposition outline for T. Thomas (3.8);           Rappoport, Steve                  4.40              4,092.00
              review Elliott deposition outline (.6).
08-Jun-20     Review and comment on deposition outlines.              Richards, Erica J.                1.20              1,194.00




                                                              33
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                 Pg 226 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: August 4, 2020



Date          Services                                               Timekeeper                      Hours                Value
08-Jun-20     Review deposition outlines for T. Thomas, Elliott      Richardson Arnould,               2.30              1,495.00
              and 1L (1.9); review related comments and              Ka
              correspondence from internal working group (.4).
09-Jun-20     Update Relativity workspace with incoming              Bergelson, Vadim                  0.70               262.50
              confirmation production volumes (.4); generate
              PDFs of same (.3).
09-Jun-20     Analyze and perform security quality check of          Blackshear, Alvin                 0.20                75.00
              document reports from document review database.
09-Jun-20     Correspond with J. Greer regarding depositions.        Buckley, Janie C.                 0.20               142.00
09-Jun-20     Review revised Elliott deposition outline.             Damast, Craig A.                  0.30               297.00
09-Jun-20     Correspond with J. Greer regarding deposition          Ferraioli, Raff                   0.40               284.00
              exhibits (.1); analyze same (.3).
09-Jun-20     Review and revise deposition outlines (.8);            Goren, Todd M.                    1.20              1,470.00
              correspond with Debtors and White & Case
              regarding scheduling order and document
              production (.4).
09-Jun-20     Prepare for Elliott and 1L ad hoc group depositions    Greer, Jocelyn Edith              7.90              6,399.00
              (7.2); call with J. Levitt regarding deposition
              outlines (.7).
09-Jun-20     Review confirmation deposition outlines (2.1); call    Levitt, Jamie A.                  2.80              3,710.00
              with J. Greer regarding deposition outlines (.7).
09-Jun-20     Prepare for T. Thomas deposition (.3); review          Rappoport, Steve                  1.60              1,488.00
              documents for Elliott and 1L depositions (.3);
              correspond with plaintiffs regarding discovery (.5);
              review comments to deposition outline (.5).
09-Jun-20     Review and comment on draft of T. Thomas               Richards, Erica J.                1.40              1,393.00
              deposition outline.
10-Jun-20     Update Relativity workspace with incoming              Bergelson, Vadim                  0.60               225.00
              confirmation production volumes (.4); generate
              PDFs of same (.2).
10-Jun-20     Analyze and perform security quality check of          Blackshear, Alvin                 0.20                75.00
              document reports from document review database.
10-Jun-20     Attend Elliott and IL ad hoc group depositions         Buckley, Janie C.                 6.90              4,899.00
              (6.1); draft summary of same (.6); correspond with
              internal working group regarding same (.2).
10-Jun-20     Correspond with internal working group regarding       Damast, Craig A.                  0.60               594.00
              Elliott and 1L ad hoc group depositions (.3); review
              summaries of same (.3).
10-Jun-20     Analyze summaries of Elliott and 1L ad hoc group       Ferraioli, Raff                   0.10                71.00
              depositions.




                                                              34
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 227 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: August 4, 2020



Date          Services                                               Timekeeper                      Hours                Value
10-Jun-20     Review summaries of Elliott and 1L depositions         Goren, Todd M.                    2.20              2,695.00
              (.3); correspond with internal working group
              regarding same (.2); review key document
              regarding potential objection points (1.1); review
              Debtors' deposition notice and document request
              (.3); correspond with S. Rappoport regarding same
              (.3).
10-Jun-20     Prepare for (2.6) and attend (6.1) Elliott and 1L ad   Greer, Jocelyn Edith              9.60              7,776.00
              hoc group depositions; discuss depositions with J.
              Levitt (.3); review deposition summaries (.6).
10-Jun-20     Attend Elliott and IL ad hoc group depositions         Levitt, Jamie A.                  7.40              9,805.00
              (6.1); review deposition outlines (.6); discuss
              depositions with J. Greer (.3); review deposition
              summaries (.4).
10-Jun-20     Review summaries of Elliott and 1L ad hoc group        Marinuzzi, Lorenzo                1.70              2,422.50
              depositions (.6); correspond with litigation team
              regarding next steps on evidence (.3); review
              timing regarding additional documents to be
              produced (.4); review status of expert report
              exchanges (.4).
10-Jun-20     Prepare outline for T. Thomas deposition (.8);         Rappoport, Steve                  4.70              4,371.00
              attend Elliott and 1L ad hoc group depositions
              (partial) (3.6); review deposition summary (.3).
10-Jun-20     Attend Elliott and 1L ad hoc group depositions         Richards, Erica J.                3.60              3,582.00
              (partial).
11-Jun-20     Update Relativity workspace with incoming              Bergelson, Vadim                  0.80               300.00
              confirmation production volumes (.6); generate
              PDFs of same (.2).
11-Jun-20     Correspond with Perella and Alix regarding expert      Goren, Todd M.                    0.20               245.00
              reports.
11-Jun-20     Draft Alvarez deposition outline (4.4); correspond     Greer, Jocelyn Edith              7.30              5,913.00
              with S. Rappoport and Planet Depos regarding
              expert depositions (.3); review N. Grossi and N.
              Leone expert reports (2.6).
11-Jun-20     Prepare for T. Thomas deposition.                      Rappoport, Steve                  3.10              2,883.00
11-Jun-20     Analyze summaries of Brown and J. Weber                Richards, Erica J.                0.40               398.00
              depositions.
12-Jun-20     Update Relativity workspace with incoming              Bergelson, Vadim                  0.80               300.00
              confirmation production volumes (.6); create PDFs
              of same (.2).
12-Jun-20     Call with Perella and Alix regarding expert reports.   Damast, Craig A.                  1.10              1,089.00
12-Jun-20     Analyze update regarding depositions (.2); analyze     Ferraioli, Raff                   1.60              1,136.00
              expert reports from Alvarez (.6) and PJT (.8).




                                                             35
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 228 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: August 4, 2020



Date          Services                                                Timekeeper                      Hours                 Value
12-Jun-20     Review and analyze N. Grossi (1.7) and N. Leone         Goren, Todd M.                    4.80               5,880.00
              (1.4) expert reports; call with Perella and Alix
              regarding same (1.1); follow-up call with S.
              Rappoport regarding same (.3); call with White &
              Case regarding T. Thomas deposition (.3).
12-Jun-20     Call with White & Case regarding T. Thomas              Greer, Jocelyn Edith              7.40               5,994.00
              deposition (.3); attend T. Thomas deposition (7.1).
12-Jun-20     Attend T. Thomas deposition (7.1); review expert        Levitt, Jamie A.                  8.40              11,130.00
              reports (1.3).
12-Jun-20     Call with Perella and Alix regarding expert reports.    Marinuzzi, Lorenzo                1.10               1,567.50
12-Jun-20     Prepare for (.3) and attend (7.1) T. Thomas             Rappoport, Steve                  9.90               9,207.00
              deposition; review expert reports (.8); call with
              White & Case regarding T. Thomas deposition (.3);
              call with Perella and Alix regarding expert reports
              (1.1); follow-up call with T. Goren regarding same
              (.3).
12-Jun-20     Analyze N. Grossi (.7) and N. Leone (.4) expert         Richards, Erica J.                2.20               2,189.00
              reports; call with Perella and Alix regarding expert
              reports (1.1).
12-Jun-20     Review expert reports.                                  Richardson Arnould,               0.40                260.00
                                                                      Ka
14-Jun-20     Review Perella and Alix potential expert analyses.      Goren, Todd M.                    0.70                857.50
14-Jun-20     Review N. Grossi expert report (1.4); draft             Greer, Jocelyn Edith              2.10               1,701.00
              deposition questions (.7).
14-Jun-20     Review Perella analysis of TEV and issues in N.         Marinuzzi, Lorenzo                0.60                855.00
              Leone report.
14-Jun-20     Review rebuttal expert calculations (.4); review        Rappoport, Steve                  0.80                744.00
              White & Case letter (.4).
15-Jun-20     Review letter from Committee and indenture              Damast, Craig A.                  0.30                297.00
              trustees to Court regarding discovery.
15-Jun-20     Correspond with internal working group regarding        Goren, Todd M.                    0.30                367.50
              timing of expert deposition.
15-Jun-20     Review next document production (.8); circulate         Greer, Jocelyn Edith              9.10               7,371.00
              relevant documents to Alix and Perella (.4); review
              N. Grossi report (4.3); draft deposition outline
              (3.6).
15-Jun-20     Finalize, file and serve letter regarding discovery.    Guido, Laura                      0.40                160.00
15-Jun-20     Review N. Grossi expert report.                         Marinuzzi, Lorenzo                0.60                855.00
15-Jun-20     Prepare deposition outline for N. Leone (6.2);          Rappoport, Steve                  6.60               6,138.00
              review letter to court regarding discovery (.4).
15-Jun-20     Call with K. Nystrom (Alix) and J. Wooding (Alix)       Richards, Erica J.                0.20                199.00
              regarding Nystrom rebuttal expert report.



                                                                 36
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                  Pg 229 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: August 4, 2020



Date          Services                                                 Timekeeper                    Hours                Value
15-Jun-20     Call with K. Nystrom (Alix) and J. Wooding (Alix)        Richardson Arnould,             6.90              4,485.00
              regarding Nystrom rebuttal expert report (.2);           Ka
              analyze N. Grossi and N. Leone expert reports
              (1.9); draft K. Nystrom rebuttal expert report (4.2);
              correspond with E. Richards, L. Marinuzzi and T.
              Goren regarding same (.3); correspond with K.
              Nystrom (Alix) and J. Wooding (Alix) regarding
              follow-up call and outstanding questions to initial
              draft of report (.3).
16-Jun-20     Prepare production documents for M. Curtis.              Chan, David**                   1.30               487.50
16-Jun-20     Prepare documents for production (2.2); correspond       Curtis, Michael E.              3.30              1,419.00
              with D. Chan and S. Rappoport regarding same
              (.2); finalize and serve production (.9).
16-Jun-20     Review Kirkland letter to court regarding discovery      Damast, Craig A.                4.40              4,356.00
              dispute (.2); correspond with internal working
              group and Alix regarding rebuttal expert report (.3);
              review and revise draft of K. Nystrom (Alix)
              rebuttal expert report (1.6); correspond with
              internal working group regarding same and
              comments (1.3); correspond with K. Richardson
              regarding same (.3); call with Alix regarding expert
              report (.3); call with K. Richardson regarding
              comments to same (.4).
16-Jun-20     Analyze Brown (.9), J. Weber (1.2) and T. Thomas         Ferraioli, Raff                 4.60              3,266.00
              (1.7) deposition transcripts; discuss upcoming
              deposition with S. Rappoport and J. Greer (.5); call
              with Alix regarding expert report (.3).
16-Jun-20     Review correspondence from Debtors and White &           Goren, Todd M.                  3.10              3,797.50
              Case regarding discovery dispute and experts (.4);
              review transcripts from depositions (.9); review and
              revise updated drafts of K. Nystrom (Alix) expert
              report (1.3); calls with S. Rappoport (.2) and White
              & Case (.3) regarding depositions.
16-Jun-20     Call with White & Case regarding depositions (.3);       Greer, Jocelyn Edith           10.10              8,181.00
              discuss upcoming deposition with S. Rappoport and
              R. Ferraioli (.5); call with Alix regarding expert
              report (.3); review and finalize K. Nystrom (Alix)
              report (2.8); finalize draft of N. Grossi cross (6.2).
16-Jun-20     Review and revise K. Nystrom (Alix) expert report        Marinuzzi, Lorenzo              4.10              5,842.50
              and exhibits (1.1); call with K. Nystrom regarding
              expert rebuttal report (.7); review N. Leone (.7) and
              N. Grossi (.8) expert reports; review distribution
              waterfalls for K. Nystrom declaration (.8).




                                                              37
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                         Main Document
                                                  Pg 230 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: August 4, 2020



Date          Services                                                 Timekeeper                      Hours                Value
16-Jun-20     Call with Alix regarding expert report (.3); review      Rappoport, Steve                  8.10              7,533.00
              possible trial exhibits (.6); discuss upcoming
              deposition with J. Greer and R. Ferraioli (.5); calls
              with T. Goren (.2) and White & Case (.3) regarding
              depositions; prepare for N. Leone deposition (4.9);
              call with Perella regarding same (.6); finalize K.
              Nystrom rebuttal report (.7).
16-Jun-20     Review and revise various drafts of K. Nystrom           Richards, Erica J.                3.60              3,582.00
              (Alix) rebuttal report.
16-Jun-20     Further draft rebuttal expert report (2.3);              Richardson Arnould,               9.90              6,435.00
              correspond with K. Nystrom (Alix) and E. Richards        Ka
              regarding same (.2); call with K. Nystrom regarding
              expert rebuttal report (.7); further draft same (1.8);
              correspond with internal working group regarding
              revised draft (.1); revise recovery scenarios from
              Alix (.3); correspond with K. Nystrom and J.
              Wooding (Alix) regarding same (.2); call with Alix
              regarding expert report (.3); review comments from
              internal working group (.3); revise report
              accordingly (2.1); call with C. Damast regarding
              comments to same (.4); correspond with S.
              Rappoport regarding serving and final revisions to
              report (.3); finalize report (.9).
17-Jun-20     Correspond with J. Greer regarding expert                Buckley, Janie C.                 0.10                71.00
              deposition.
17-Jun-20     Prepare exhibit documents for M. Curtis.                 Chan, David**                     1.10               412.50
17-Jun-20     Draft hearing exhibit list (2.3); compile hearing        Curtis, Michael E.                3.10              1,333.00
              exhibits (.6); correspond with S. Rappoport
              regarding same (.2).
17-Jun-20     Review indenture trustees' and Committee letter to       Damast, Craig A.                  0.90               891.00
              court regarding discovery dispute (.3); correspond
              with internal working group regarding summary of
              N. Leone deposition (.2); review same (.2); call
              with K. Nystrom (Alix) regarding revisions to
              rebuttal report (.2).
17-Jun-20     Analyze N. Leone deposition (2.3); call with S.          Ferraioli, Raff                   2.60              1,846.00
              Rappoport regarding procedures of same (.3).
17-Jun-20     Correspond with internal working group regarding         Goren, Todd M.                    2.30              2,817.50
              N. Leone deposition and status of confirmation
              objection (.8); review letter to Court regarding
              deposition status (.3); review deposition transcripts
              regarding key points for objections (1.2).
17-Jun-20     Attend N. Leone deposition (partial) (5.1); call with    Greer, Jocelyn Edith              7.20              5,832.00
              K. Nystrom (Alix) and J. Wooding (Alix) regarding
              Grossi deposition outline (.3); prepare for Grossi
              deposition (1.8).


                                                              38
       19-22312-rdd    Doc 2390          Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                   Pg 231 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: August 4, 2020



Date          Services                                               Timekeeper                      Hours                 Value
17-Jun-20     Attend N. Leone deposition (partial) (2.0); review     Levitt, Jamie A.                  2.40               3,180.00
              summary regarding same (.4).
17-Jun-20     Correspond with internal working group regarding       Marinuzzi, Lorenzo                1.80               2,565.00
              open questions on documents and facts from
              witness testimony (.7); review summary of N.
              Leone deposition (.6); review and revise letter to
              court regarding discovery dispute (.5).
17-Jun-20     Prepare for N. Leone deposition (1.1); attend N.       Rappoport, Steve                 11.70              10,881.00
              Leone deposition (8.8); call with R. Ferraioli
              regarding procedures of same (.3); draft summary
              of N. Leone deposition (.4); review N. Grossi
              deposition outline (.4); correspond with internal
              working group regarding exhibits for hearing (.4).
17-Jun-20     Attend N. Leone deposition (partial).                  Richards, Erica J.                2.40               2,388.00
17-Jun-20     Call with K. Nystrom (Alix) regarding revisions to     Richardson Arnould,               1.00                650.00
              rebuttal report (.2); draft amended report             Ka
              accordingly (.6); correspond with S. Rappoport
              regarding same (.2).
18-Jun-20     Attend N. Grossi deposition (4.8); correspond with     Buckley, Janie C.                 5.90               4,189.00
              internal working group regarding same (.3); draft
              summary of same (.8).
18-Jun-20     Prepare exhibits for M. Curtis.                        Chan, David**                     1.10                412.50
18-Jun-20     Review and update draft exhibit list (6.1); compile    Curtis, Michael E.                8.80               3,784.00
              draft exhibit set (2.3); correspond with S.
              Rappoport and J. Greer regarding same (.4).
18-Jun-20     Analyze trial exhibits and related documents.          Ferraioli, Raff                   0.90                639.00
18-Jun-20     Review N. Grossi and N. Leone deposition               Goren, Todd M.                    2.20               2,695.00
              transcripts (.9); participate in preparation session
              with K. Nystrom (Alix) for deposition (1.3).
18-Jun-20     Prepare for (4.1) and attend (4.8) N. Grossi           Greer, Jocelyn Edith              8.90               7,209.00
              deposition.
18-Jun-20     Attend N. Grossi deposition (partial) (2.0); review    Levitt, Jamie A.                  2.30               3,047.50
              summary of same (.3).
18-Jun-20     Review summary of N. Leone deposition (.4);            Marinuzzi, Lorenzo                4.40               6,270.00
              attend N. Grossi deposition (partial)
              (telephonically) (4.0).
18-Jun-20     Attend N. Grossi deposition (4.8); participate in      Rappoport, Steve                  6.10               5,673.00
              deposition preparation for K. Nystrom (Alix) (1.3).
18-Jun-20     Attend N. Grossi deposition (partial).                 Richards, Erica J.                4.20               4,179.00
18-Jun-20     Participate in deposition preparation for K.           Richardson Arnould,               1.40                910.00
              Nystrom (Alix) (1.3); correspond with K. Nystrom       Ka
              regarding Charter litigation recoveries in
              connection with same (.1).



                                                               39
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                         Main Document
                                                  Pg 232 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: August 4, 2020



Date          Services                                                 Timekeeper                      Hours                Value
19-Jun-20     Review and update draft exhibit list (4.3); compile      Curtis, Michael E.                8.80              3,784.00
              and stamp hearing exhibits (1.8); compile and
              stamp impeachment exhibits (2.1); call with S.
              Rappoport regarding exhibits (.3); correspond with
              internal working group regarding same (.3).
19-Jun-20     Correspond with S. Rappoport regarding summary           Damast, Craig A.                  0.30               297.00
              of K. Nystrom (Alix) deposition (.1); review same
              (.2).
19-Jun-20     Analyze N. Grossi deposition transcript.                 Ferraioli, Raff                   2.10              1,491.00
19-Jun-20     Correspond with internal working group regarding         Goren, Todd M.                    1.40              1,715.00
              K. Nystrom (Alix) deposition (.3); review proposed
              trial exhibit list (.4); review draft of K. Nystrom
              trial declaration (.7).
19-Jun-20     Attend K. Nystrom (Alix) deposition (1.7); prepare       Greer, Jocelyn Edith              4.20              3,402.00
              summary (.7); prepare confirmation exhibits (1.8).
19-Jun-20     Conduct legal research regarding proper subject          Harrison, Kelsey                  2.30              1,242.00
              matter of expert rebuttal reports.
19-Jun-20     Attend K. Nystrom (Alix) deposition (1.7); review        Levitt, Jamie A.                  2.20              2,915.00
              summary of rebuttal expert report (.5).
19-Jun-20     Prepare for (.7), attend (1.7) and summarize (.6) K.     Rappoport, Steve                  6.10              5,673.00
              Nystrom (Alix) deposition; review and revise K.
              Nystrom direct (.8); call with M. Curtis regarding
              exhibits (.3); review and finalize exhibit list (1.1);
              conduct legal research regarding issues related to
              rebuttal reports and Daubert motions (.9).
19-Jun-20     Attend K. Nystrom (Alix) deposition (1.7); analyze       Richards, Erica J.                2.10              2,089.50
              deposition transcript of K. Nystrom (.4).
19-Jun-20     Attend K. Nystrom (Alix) deposition                      Richardson Arnould,               1.80              1,170.00
              (telephonically) (1.7); correspond with internal         Ka
              working group regarding same and proposed next
              steps (.1).
20-Jun-20     Review transcript of K. Nystrom (Alix) deposition.       Marinuzzi, Lorenzo                0.70               997.50
21-Jun-20     Conduct legal research regarding proper subject          Harrison, Kelsey                  4.70              2,538.00
              matter of expert rebuttal reports (2.6); conduct legal
              research regarding what information experts may
              rely on when drafting expert report (2.1).
22-Jun-20     Identify and export select records from Relativity       Bergelson, Vadim                  1.10               412.50
              into PDF format.
22-Jun-20     Review documents regarding holdings of certain           Buckley, Janie C.                 1.90              1,349.00
              creditors.
22-Jun-20     Review N. Grossi deposition transcript (4.3); draft      Greer, Jocelyn Edith              8.20              6,642.00
              cross (3.9).
Total: 023    Discovery                                                                                402.00          350,783.00



                                                               40
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 233 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: August 4, 2020



Date          Services                                                Timekeeper                    Hours                Value
Hearings
16-Jun-20     Coordinate telephonic appearances for June 18           Guido, Laura                    1.40               560.00
              hearing (.2); compile hearing materials for same
              (1.2).
16-Jun-20     Prepare for June 18 omnibus hearing.                    Richardson Arnould,             0.20               130.00
                                                                      Ka
17-Jun-20     Correspond with internal working group regarding        Damast, Craig A.                0.20               198.00
              upcoming hearing.
17-Jun-20     Update hearing materials for upcoming hearing           Guido, Laura                    2.70              1,080.00
              (.4); compile confirmation hearing materials (2.3).
17-Jun-20     Prepare for June 18 omnibus hearing (.9);               Richardson Arnould,             1.60              1,040.00
              correspond with L. Marinuzzi and T. Goren               Ka
              regarding same (.3); correspond with R. Ferraioli,
              Perella and Alix regarding same in connection with
              hearing on Committee professionals' interim fee
              applications (.4).
18-Jun-20     Attend interim fee hearing (.4); correspond with        Damast, Craig A.                0.60               594.00
              internal working group regarding summary of same
              (.2).
18-Jun-20     Attend interim fee hearing (telephonically).            Ferraioli, Raff                 0.40               284.00
18-Jun-20     Attend interim fee hearing.                             Goren, Todd M.                  0.40               490.00
18-Jun-20     Attend interim fee hearing.                             Greer, Jocelyn Edith            0.40               324.00
18-Jun-20     Correspond with F. Munshi (Perella) regarding           Guido, Laura                    0.40               160.00
              telephonic appearance for interim fee hearing (.1);
              correspond with Chambers regarding participation
              at confirmation hearing (.3).
18-Jun-20     Attend interim fee hearing.                             Marines, Jennifer L.            0.40               480.00
18-Jun-20     Prepare for (.5) and attend (.4) interim fee hearing.   Marinuzzi, Lorenzo              0.90              1,282.50
18-Jun-20     Attend interim fee hearing (.4); address evidence       Rappoport, Steve                0.80               744.00
              questions for hearing (.4).
18-Jun-20     Prepare (.1) and attend (.4) interim fee hearing        Richardson Arnould,             0.80               520.00
              (telephonically); draft summary of same for             Ka
              Committee update (.3).
21-Jun-20     Correspond with internal working group regarding        Levitt, Jamie A.                0.40               530.00
              evidentiary and witness issues for confirmation
              hearing.
22-Jun-20     Update virtual June 24 confirmation hearing             Guido, Laura                    4.60              1,840.00
              materials (.4); compile hard copy materials
              regarding same (4.2).
22-Jun-20     Prepare for confirmation hearing (1.2); correspond      Richardson Arnould,             1.40               910.00
              with L. Marinuzzi regarding same (.2).                  Ka




                                                                 41
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 234 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: August 4, 2020



Date          Services                                                Timekeeper                      Hours                 Value
23-Jun-20     Prepare for final June 24 confirmation hearing (.4);    Guido, Laura                      0.60                240.00
              confirm Zoom hearing participants with Chambers
              and Debtors' counsel (.2).
23-Jun-20     Correspond with L. Marinuzzi and T. Goren               Richardson Arnould,               3.40               2,210.00
              regarding confirmation hearing (.2) and related         Ka
              procedures (.2); correspond with B. Rose regarding
              same (.3); review draft rebuttal and related
              correspondence (1.3) and draft argument (1.1) in
              advance of confirmation hearing; correspond with
              L. Guido regarding hearing logistics and materials
              (.3).
24-Jun-20     Attend confirmation hearing (telephonically)            Damast, Craig A.                  7.90               7,821.00
              (partial) (7.5); follow-up call with internal working
              group regarding same (.4).
24-Jun-20     Attend confirmation hearing (telephonically)            Ferraioli, Raff                   7.30               5,183.00
              (partial) (6.9); follow-up call with internal working
              group regarding same (.4).
24-Jun-20     Correspond with D. Dean (Cole Schotz) regarding         Goren, Todd M.                    8.70              10,657.50
              upcoming hearing (.2); attend confirmation hearing
              (partial) (7.9); follow-up call with internal working
              group regarding same (.4); call with S. Rappoport
              regarding confirmation status (.2).
24-Jun-20     Prepare for (3.4) and attend (8.7) confirmation         Greer, Jocelyn Edith             12.10               9,801.00
              hearing.
24-Jun-20     Attend confirmation hearing (telephonically)            Marines, Jennifer L.              7.90               9,480.00
              (partial).
24-Jun-20     Attend confirmation hearing.                            Marinuzzi, Lorenzo                8.70              12,397.50
24-Jun-20     Prepare for (1.3) and attend (8.7) confirmation         Rappoport, Steve                 10.60               9,858.00
              hearing; follow-up call with internal working group
              regarding same (.4); call with T. Goren regarding
              confirmation status (.2).
24-Jun-20     Review and revise outline of confirmation               Richards, Erica J.               10.40              10,348.00
              argument (1.7); attend confirmation hearing (8.7).
24-Jun-20     Attend confirmation hearing (telephonically)            Richardson Arnould,               9.60               6,240.00
              (partial) (7.4); follow-up call with internal working   Ka
              group regarding same (.4); draft summary of same
              for Committee update (.9); analyze comments to
              (.2) and revise (.4) same; draft summary of
              additional research issues for internal working
              group (.3).
25-Jun-20     Attend continued confirmation hearing (5.1);            Damast, Craig A.                  5.60               5,544.00
              correspond with internal working group regarding
              result of hearing and summary (.2); review same
              (.3).



                                                                42
       19-22312-rdd       Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                    Pg 235 of 249



Matter Number: 017254-0000001                                                             Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                           Invoice Date: August 4, 2020



Date             Services                                            Timekeeper                      Hours                Value
25-Jun-20        Attend continued confirmation hearing               Ferraioli, Raff                   5.10              3,621.00
                 (telephonically).
25-Jun-20        Attend continued confirmation hearing.              Goren, Todd M.                    5.10              6,247.50
25-Jun-20        Attend continued confirmation hearing (partial).    Greer, Jocelyn Edith              3.80              3,078.00
25-Jun-20        Review correspondence regarding confirmation        Levitt, Jamie A.                  0.90              1,192.50
                 hearing and decision.
25-Jun-20        Attend continued confirmation hearing.              Marines, Jennifer L.              5.10              6,120.00
25-Jun-20        Attend continued confirmation hearing.              Marinuzzi, Lorenzo                5.10              7,267.50
25-Jun-20        Attend continued confirmation hearing.              Rappoport, Steve                  5.10              4,743.00
25-Jun-20        Attend continued confirmation hearing.              Richards, Erica J.                5.10              5,074.50
25-Jun-20        Attend continued confirmation hearing               Richardson Arnould,               6.60              4,290.00
                 (telephonically) (5.1); draft summary of same for   Ka
                 Committee update (1.2); analyze comments, revise
                 and finalize same (.3).
Total: 024       Hearings                                                                            152.30          142,580.50

Claims Investigation
03-Jun-20        Review Firestar Diamond decision regarding          Marinuzzi, Lorenzo                0.60               855.00
                 possible Aurelius claims.
04-Jun-20        Participate on weekly claims investigation call.    Damast, Craig A.                  0.50               495.00
04-Jun-20        Participate on weekly claims investigation call.    Ferraioli, Raff                   0.50               355.00
04-Jun-20        Participate on weekly claims investigation call.    Goren, Todd M.                    0.50               612.50
04-Jun-20        Participate on weekly claims investigation call.    Greer, Jocelyn Edith              0.50               405.00
04-Jun-20        Participate on weekly claims investigation call.    Levitt, Jamie A.                  0.50               662.50
04-Jun-20        Participate on weekly claims investigation call.    Marines, Jennifer L.              0.50               600.00
04-Jun-20        Participate on weekly claims investigation call.    Melendez, Miranda B.              0.50               355.00
04-Jun-20        Participate on weekly claims investigation call.    Rappoport, Steve                  0.50               465.00
04-Jun-20        Participate on weekly claims investigation call.    Richards, Erica J.                0.50               497.50
04-Jun-20        Participate on weekly claims investigation call.    Richardson Arnould,               0.50               325.00
                                                                     Ka
10-Jun-20        Correspond with internal working group regarding    Damast, Craig A.                  0.20               198.00
                 weekly claims investigation call.
12-Jun-20        Participate on weekly claims investigation call.    Damast, Craig A.                  0.40               396.00
12-Jun-20        Call with M. Melendez regarding indenture review.   Dopsch, Peter C.                  0.50               612.50
12-Jun-20        Participate on weekly claims investigation call.    Ferraioli, Raff                   0.40               284.00
12-Jun-20        Participate on weekly claims investigation call.    Greer, Jocelyn Edith              0.40               324.00
12-Jun-20        Participate on weekly claims investigation call.    Levitt, Jamie A.                  0.40               530.00
12-Jun-20        Participate on weekly claims investigation call.    Marines, Jennifer L.              0.40               480.00




                                                                43
       19-22312-rdd       Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                         Main Document
                                                     Pg 236 of 249



Matter Number: 017254-0000001                                                                  Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                                Invoice Date: August 4, 2020



Date             Services                                                 Timekeeper                      Hours                 Value
12-Jun-20        Participate on weekly claims investigation call (.4);    Melendez, Miranda B.              1.40                994.00
                 call with P. Dopsch regarding indenture review (.5);
                 correspond with E. Richards regarding same (.2);
                 review unsecured indentures and noteholder
                 direction and indemnity letters (.3).
12-Jun-20        Participate on weekly claims investigation call.         Richards, Erica J.                0.40                398.00
12-Jun-20        Participate on weekly claims investigation call.         Richardson Arnould,               0.40                260.00
                                                                          Ka
17-Jun-20        Review indentures and direction letters in               Melendez, Miranda B.              0.10                 71.00
                 connection with potential claims.
18-Jun-20        Participate on weekly claims investigation call.         Damast, Craig A.                  0.40                396.00
18-Jun-20        Participate on weekly claims investigation call.         Ferraioli, Raff                   0.40                284.00
18-Jun-20        Participate on weekly claims investigation call.         Good, Thomas H.                   0.40                324.00
18-Jun-20        Participate on weekly claims investigation call.         Goren, Todd M.                    0.40                490.00
18-Jun-20        Participate on weekly claims investigation call.         Melendez, Miranda B.              0.40                284.00
18-Jun-20        Participate on weekly claims investigation call.         Richardson Arnould,               0.40                260.00
                                                                          Ka
Total: 026       Claims Investigation                                                                      13.00              12,213.00

Lien Investigation
15-Jun-20         Review analysis of unencumbered assets, including       Richardson Arnould,               1.40                910.00
                  real estate and cash accounts.                          Ka
16-Jun-20        Assist with diligence regarding deposit accounts         Peck, Geoffrey R.                 0.70                840.00
                 and related lien challenges.
16-Jun-20        Correspond with G. Peck and E. Richards regarding        Sullivan, Lauren                  0.80                688.00
                 diligence completed with respect to deposit              Marie
                 accounts and related lien challenges.
19-Jun-20        Review affidavit and perfection certificate (.9); call   Peck, Geoffrey R.                 1.10               1,320.00
                 with L. Sullivan regarding diligence regarding
                 deposit account collateral and related lien challenge
                 claims (.2).
19-Jun-20        Call with G. Peck regarding diligence regarding          Sullivan, Lauren                  0.20                172.00
                 deposit account collateral and related lien challenge    Marie
                 claims.
22-Jun-20        Update cash balance analysis.                            Richards, Erica J.                1.40               1,393.00
22-Jun-20        Review analysis from E. Richards regarding cash          Richardson Arnould,               0.30                195.00
                 balance.                                                 Ka
30-Jun-20        Correspond with internal working group and               Damast, Craig A.                  0.30                297.00
                 lenders' counsel regarding request for extension of
                 challenge deadline.




                                                                 44
       19-22312-rdd       Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                    Pg 237 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: August 4, 2020



Date             Services                                              Timekeeper                      Hours                Value
30-Jun-20        Conduct and analyze legal research regarding lien     Ferraioli, Raff                   0.60               426.00
                 stipulations (.4); correspond with internal working
                 group regarding same (.2).
30-Jun-20        Review status of challenge deadline (.2);             Marinuzzi, Lorenzo                0.30               427.50
                 correspond with lenders regarding challenge
                 deadline extension (.1).
30-Jun-20        Analyze potential impact of challenge deadline        Richards, Erica J.                0.30               298.50
                 expiration on confirmation appeal.
Total: 027       Lien Investigation                                                                      7.40              6,967.00

Time Entry Review
01-Jun-20       Review and revise April time entries for               Marinuzzi, Lorenzo                2.20              3,135.00
                compliance with U.S. Trustee guidelines (1.9);
                correspond with R. Ferraioli regarding same (.3).
26-Jun-20        Analyze May time entries for compliance with U.S.     Richardson Arnould,               3.20              2,080.00
                 Trustee guidelines.                                   Ka
Total: 032       Time Entry Review                                                                       5.40              5,215.00

Mediation
01-Jun-20        Revise presentation regarding unencumbered value      Ferraioli, Raff                   0.30               213.00
                 for mediator (.2); correspond with L. Marinuzzi
                 regarding same (.1).
01-Jun-20        Review and analyze Perella analysis of potential      Goren, Todd M.                    1.30              1,592.50
                 settlement (.4); correspond with L. Marinuzzi
                 regarding same (.2); review final version of
                 mediation presentation for Judge Chapman (.4);
                 correspond with White & Case regarding same (.3).
01-Jun-20        Review and finalize mediation proposal (.9);          Marinuzzi, Lorenzo                2.60              3,705.00
                 correspond with Judge Chapman regarding
                 mediation status and Committee presentation (.4);
                 review and revise proposed settlement proposal
                 (.8); review mediation order regarding
                 confidentiality (.5).
02-Jun-20        Correspond with internal working group regarding      Damast, Craig A.                  1.40              1,386.00
                 plan proposal (.2); call with Perella regarding
                 illustrative plan settlement proposal (.6);
                 correspond with internal working group regarding
                 status of plan settlement discussions (.2);
                 correspond with R. Ferraioli regarding
                 unencumbered value presentation and transmittal to
                 Debtors, 1L group and Elliott (.2); correspond with
                 L. Marinuzzi and respective counsel for Debtors,
                 1L group and Elliott regarding unencumbered value
                 presentation (.2).



                                                                45
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                          Main Document
                                                  Pg 238 of 249



Matter Number: 017254-0000001                                                                Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                              Invoice Date: August 4, 2020



Date          Services                                                  Timekeeper                      Hours                Value
02-Jun-20     Correspond with L. Marinuzzi regarding                    Ferraioli, Raff                   1.20               852.00
              presentation on unencumbered value (.1); revise
              same (.2); call with Perella regarding illustrative
              plan settlement proposal (.6); review same (.3).
02-Jun-20     Review Perella potential Committee proposal (.3);         Goren, Todd M.                    2.70              3,307.50
              revise draft of same (.3); call with Perella regarding
              illustrative plan settlement proposal (.6); follow-up
              call with F. Munshi (Perella) regarding same (.4);
              call with White & Case regarding plan proposal
              (1.1).
02-Jun-20     Call with Perella regarding illustrative plan             Levitt, Jamie A.                  2.00              2,650.00
              settlement proposal (.6); review mediation
              presentation regarding unencumbered value (1.4).
02-Jun-20     Review proposed settlement terms and analysis of          Marines, Jennifer L.              1.40              1,680.00
              unencumbered assets (.8); call with Perella
              regarding illustrative plan settlement proposal (.6).
02-Jun-20     Correspond with Judge Chapman, B. Weiland                 Marinuzzi, Lorenzo                5.40              7,695.00
              (Kirkland), K. Wooford and B. Hermann (Paul
              Weiss) regarding legal arguments and presentation
              for mediation (.4); review and finalize plan
              settlement proposal for upcoming Committee call
              (1.2); call with Perella regarding illustrative plan
              settlement proposal (.6); review White & Case
              presentation regarding litigation recoveries (.9); call
              with White & Case regarding plan proposal (1.1);
              correspond with C. Whitmore (Maslon) regarding
              trustee fees for plan proposal (.3); correspond with
              E. Wilson (Kelly Drye) regarding same (.3); call
              with S. Lovett (Paul Weiss) and B. Hermann (Paul
              Weiss) regarding possible plan settlement (.4); draft
              memorandum to internal working group regarding
              Paul Weiss call (.2).
02-Jun-20     Call with Perella regarding illustrative plan             Rappoport, Steve                  0.60               558.00
              settlement proposal.
02-Jun-20     Call with Perella regarding illustrative plan             Richards, Erica J.                1.70              1,691.50
              settlement proposal (.6); call with White & Case
              regarding plan proposal (1.1).
02-Jun-20     Call with Perella regarding illustrative plan             Richardson Arnould,               1.20               780.00
              settlement proposal (.6); review same (.2); review        Ka
              revised settlement proposal from Perella and
              comments to same from internal working group
              (.4).
03-Jun-20     Correspond with internal working group and Judge          Damast, Craig A.                  0.60               594.00
              Chapman regarding dissemination of mediation
              presentation to parties (.3); correspond with other
              mediation parties regarding same (.3).


                                                               46
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                 Pg 239 of 249



Matter Number: 017254-0000001                                                           Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                         Invoice Date: August 4, 2020



Date          Services                                               Timekeeper                    Hours                Value
03-Jun-20     Review and revise updated draft of Committee           Goren, Todd M.                  0.90              1,102.50
              proposal for mediator (.3); correspond with Perella
              and internal working group regarding same (.4);
              correspond with H. Denman (White & Case)
              regarding mediation (.2).
03-Jun-20     Review mediation submission.                           Levitt, Jamie A.                0.80              1,060.00
03-Jun-20     Review and revise proposed Committee settlement        Marinuzzi, Lorenzo              2.60              3,705.00
              for mediator (1.4); call with Perella regarding same
              (.4); correspond with Judge Chapman regarding
              settlement proposal and Committee analysis of
              unencumbered value (.4); correspond with J. Gleit
              (Sullivan) regarding mediation and presentations by
              Committee (.4).
04-Jun-20     Correspond with internal working group regarding       Damast, Craig A.                0.10                99.00
              possible plan settlement proposal.
04-Jun-20     Call with mediator regarding settlement proposal       Ferraioli, Raff                 0.40               284.00
              and next steps.
04-Jun-20     Call with mediator regarding settlement proposal       Goren, Todd M.                  1.20              1,470.00
              and next steps (.4); follow-up call with L.
              Marinuzzi regarding same (.2); call with H.
              Denman (White & Case) regarding same (.4);
              correspond with Perella regarding same (.2).
04-Jun-20     Call with mediator regarding settlement proposal       Levitt, Jamie A.                0.40               530.00
              and next steps.
04-Jun-20     Prepare for (.4) and participate on (.4) call with     Marinuzzi, Lorenzo              1.20              1,710.00
              mediator regarding settlement proposal and next
              steps; follow-up call with T. Goren regarding same
              (.2); call with J. Gleit (Sullivan) regarding
              mediation status (.2).
05-Jun-20     Correspond with internal working group regarding       Damast, Craig A.                1.10              1,089.00
              possible plan settlement parameters (.5);
              correspond with internal working group and Perella
              regarding illustrative plan settlement proposal and
              comments (.6).
05-Jun-20     Correspond with Perella and White & Case               Goren, Todd M.                  0.70               857.50
              regarding trustee fee request (.4); review updated
              mediator proposal and correspondence with Perella
              regarding same (.3).
05-Jun-20     Review correspondence regarding mediation              Levitt, Jamie A.                0.60               795.00
              presentations and discussions.
05-Jun-20     Revise mediation settlement proposal (.6); call with   Marinuzzi, Lorenzo              1.40              1,995.00
              J. Gleit (Sullivan) and B. Mendelsohn (Perella)
              regarding same (.4); revise settlement proposal to
              Judge Chapman for consideration (.4).



                                                            47
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                  Pg 240 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: August 4, 2020



Date          Services                                                Timekeeper                    Hours                Value
07-Jun-20     Correspond with internal working group regarding        Damast, Craig A.                0.20               198.00
              mediation status and discussion with Kirkland.
07-Jun-20     Call with B. Weiland (Kirkland) regarding potential     Marinuzzi, Lorenzo              0.40               570.00
              settlement of confirmation objection.
08-Jun-20     Correspond with internal working group regarding        Damast, Craig A.                0.20               198.00
              correspondence and discussion with Judge
              Chapman regarding mediation and unencumbered
              value presentation.
08-Jun-20     Call with J. Gleit (Sullivan) regarding mediation       Goren, Todd M.                  0.30               367.50
              settlement proposal.
08-Jun-20     Call with Judge Chapman regarding process and           Marinuzzi, Lorenzo              1.70              2,422.50
              offer (.4); review and revise settlement proposal for
              distribution (.4); call with J. Gleit (Sullivan)
              regarding mediation settlement proposal (.3);
              review warrant packages in other comparable cases
              (.4); correspond with B. Hermann (Paul Weiss)
              regarding status of Committee proposal (.2).
09-Jun-20     Correspond with L. Marinuzzi, respective counsel        Damast, Craig A.                0.40               396.00
              for 1L ad hoc group and Perella regarding
              Committee's plan settlement proposal.
09-Jun-20     Call with Perella regarding mediation update and        Goren, Todd M.                  0.40               490.00
              next steps.
09-Jun-20     Review correspondence regarding mediation and           Levitt, Jamie A.                0.70               927.50
              settlement negotiations.
09-Jun-20     Call with Judge Chapman regarding Committee             Marinuzzi, Lorenzo              2.20              3,135.00
              proposal (.4); calls (.3) and correspond (.3) with S.
              Lovett (Paul Weiss) regarding same; review
              structure of CQS offer (.3); call with J. Gleit
              (Sullivan) regarding same (.2); call with Perella
              regarding mediation update and next steps (.4);
              correspond with Perella regarding S. Lovett
              questions regarding proposal (.3).
10-Jun-20     Correspond with internal working group regarding        Damast, Craig A.                0.30               297.00
              plan settlement discussions.
10-Jun-20     Correspond with J. Gleit (Sullivan) regarding status    Marinuzzi, Lorenzo              0.70               997.50
              of proposals (.3); correspond with finance team
              regarding process for indenture review and routing
              of settlement consideration (.4).
12-Jun-20     Call with J. Gleit (Sullivan) regarding CQS             Damast, Craig A.                0.80               792.00
              proposal (.4); review same (.4).
12-Jun-20     Review modifications to Committee proposal given        Goren, Todd M.                  0.60               735.00
              CQS preferences with L. Marinuzzi (.4);
              correspond with Perella and Alix regarding same
              (.2).



                                                              48
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                         Main Document
                                                  Pg 241 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: August 4, 2020



Date          Services                                                 Timekeeper                      Hours                Value
12-Jun-20     Review CQS proposal (.6); call with J. Gleit             Marinuzzi, Lorenzo                2.30              3,277.50
              (Sullivan) regarding CQS proposal (.4); review
              modifications to Committee proposal given CQS
              preferences with T. Goren (.4); review next steps
              regarding mediation (.4); correspond with Ropes
              regarding mediation privilege designation on
              proposal for settlement (.3); draft memorandum to
              internal working group regarding Ropes questions
              in connection to designation of proposal (.2).
12-Jun-20     Analyze CQS mediation proposal.                          Richards, Erica J.                0.20               199.00
15-Jun-20     Correspond with internal working group, 1L ad hoc        Damast, Craig A.                  0.40               396.00
              group and Committee members regarding joint
              Debtors and 1L ad hoc group mediation settlement
              counterproposal (.2); review same (.2).
15-Jun-20     Analyze settlement proposal.                             Ferraioli, Raff                   0.30               213.00
15-Jun-20     Review updated offer from 1Ls (.3); correspond           Goren, Todd M.                    0.40               490.00
              with Perella and Alix regarding same (.1).
15-Jun-20     Review 1L mediation proposal (.4); call with S.          Marinuzzi, Lorenzo                1.10              1,567.50
              Hessler (Kirkland) regarding mediation status (.2);
              call with F. Munshi (Perella) regarding settlement
              offer (.2); review and revise correspondence to
              Committee regarding settlement (.3).
15-Jun-20     Review mediation proposal.                               Rappoport, Steve                  0.30               279.00
16-Jun-20     Correspond with J. Levitt regarding status of            Goren, Todd M.                    0.20               245.00
              negotiations.
16-Jun-20     Call with S. Lovett (Paul Weiss) regarding               Marinuzzi, Lorenzo                0.90              1,282.50
              proposed framework for settlement (.3); draft
              memorandum to internal working group regarding
              same (.2); call with C. Shore (White & Case)
              regarding mediation sessions and next steps (.4).
17-Jun-20     Call and correspond with Judge Chapman regarding         Marinuzzi, Lorenzo                1.90              2,707.50
              plan settlement proposals (.5); call with C. Shore
              (White & Case) regarding mediation status (.3);
              review framework for Committee counterproposal
              (.7); review ad hoc 1L settlement proposal and
              Perella value (.4).
18-Jun-20     Correspond (.1) and call (.2) with CQS regarding         Goren, Todd M.                    0.30               367.50
              proposed counter-offer.
18-Jun-20     Correspond (.2) and call (.4) with J. Gleit (Sullivan)   Marinuzzi, Lorenzo                1.60              2,280.00
              regarding discussions with lenders and formulation
              of proposal; review with Perella possible
              counterproposal (.6); correspond with Judge
              Chapman regarding timing of Committee proposal
              (.4).



                                                              49
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                         Main Document
                                                  Pg 242 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: August 4, 2020



Date          Services                                                 Timekeeper                      Hours                Value
19-Jun-20     Correspond with internal working group and               Damast, Craig A.                  0.90               891.00
              Perella regarding mediation counterproposal and
              status of discussions with 1L ad hoc group
              regarding same (.7); correspond with S. Chapman
              and B. Weiland (Kirkland) regarding same (.2).
19-Jun-20     Review and revise proposed offer to 1Ls (.7);            Goren, Todd M.                    2.60              3,185.00
              correspond with Perella and CQS regarding same
              (.7); call with CQS regarding preparation of counter
              (.4); correspond with internal working group
              regarding same (.5); call with H. Denman (White &
              Case) regarding mediation status (.3).
19-Jun-20     Review correspondence regarding settlement               Levitt, Jamie A.                  0.40               530.00
              negotiations.
19-Jun-20     Review potential settlement constructs.                  Marines, Jennifer L.              1.30              1,560.00
19-Jun-20     Correspond with Judge Chapman regarding status           Marinuzzi, Lorenzo                4.30              6,127.50
              of proposals (.3); call (.4) and correspond (.7) with
              CQS regarding preparation of counter; review
              assumptions for counter-proposal (.6); review and
              revise possible counter (.6); call (.6) and correspond
              (.2) with Perella regarding formulation of proposal;
              follow-up with Perella regarding valuations and
              mechanics for warrants (.5); call with S. Lovett
              (Paul Weiss) regarding possible settlement
              structures (.4).
19-Jun-20     Review filed settlement notices.                         Richards, Erica J.                0.20               199.00
19-Jun-20     Review correspondence regarding status of                Richardson Arnould,               0.60               390.00
              potential plan settlement among Committee                Ka
              professionals.
20-Jun-20     Correspond with internal working group and               Damast, Craig A.                  0.60               594.00
              Perella regarding analysis of plan settlement
              proposals (.2); review same (.4).
20-Jun-20     Correspond with Perella and internal working             Goren, Todd M.                    0.30               367.50
              group regarding mediation status.
20-Jun-20     Call (.6) and correspond (.3) with J. Gleit (Sullivan)   Marinuzzi, Lorenzo                0.90              1,282.50
              regarding settlement proposal and next steps.
21-Jun-20     Correspond with internal working group regarding         Damast, Craig A.                  1.20              1,188.00
              comments to draft Elliott NDA (.2); review same
              (.4); review plan settlement counterproposal (.2);
              correspond with internal working group regarding
              same (.2); correspond with Perella regarding same
              (.2).
21-Jun-20     Analyze NDA in connection with mediation                 Ferraioli, Raff                   1.20               852.00
              proposals (.4); analyze settlement proposal (.6);
              correspond with internal working group and Perella
              regarding same (.2).


                                                              50
       19-22312-rdd    Doc 2390         Filed 08/10/20 Entered 08/10/20 18:02:06                        Main Document
                                                  Pg 243 of 249



Matter Number: 017254-0000001                                                              Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                            Invoice Date: August 4, 2020



Date          Services                                                Timekeeper                      Hours                Value
21-Jun-20     Review draft mediation NDA (.6); correspond with        Goren, Todd M.                    1.20              1,470.00
              internal working group regarding mediation status
              (.2); review settlement proposal (.4).
21-Jun-20     Review correspondence regarding settlement              Levitt, Jamie A.                  0.60               795.00
              negotiations.
21-Jun-20     Review and revise proposed NDA for mediation            Marinuzzi, Lorenzo                2.60              3,705.00
              proposals (.7); correspond with Ropes regarding
              disclosures (.5); call with B. Weiland (Kirkland)
              regarding mediation proposals (.4); correspond with
              Perella regarding value of 1L proposal (.4); review
              Committee proposal and valuation (.6).
21-Jun-20     Review draft Elliott NDA.                               Richards, Erica J.                0.60               597.00
22-Jun-20     Correspond with internal working group, Kirkland        Damast, Craig A.                  3.10              3,069.00
              and Ropes regarding status of Elliott NDA (.7); call
              with Committee professionals regarding settlement
              proposal (.5); call with Judge Chapman regarding
              mediation proposal (.4); call with Perella regarding
              potential counter proposal (.3); correspond with
              internal working group, Perella and Alix regarding
              formulation of counter proposal and revisions to
              same (1.2).
22-Jun-20     Call with Committee professionals regarding             Ferraioli, Raff                   1.10               781.00
              settlement proposal (.5); analyze revised counter
              proposal (.3); call with Perella regarding potential
              counter proposal (.3).
22-Jun-20     Review and revise proposed Committee counter            Goren, Todd M.                    1.70              2,082.50
              offer (.7); call with Committee professionals
              regarding settlement proposal (.5); call with Perella
              regarding potential counter proposal (.3); call with
              H. Denman (White & Case) regarding same (.2).
22-Jun-20     Call with Committee professionals regarding             Greer, Jocelyn Edith              0.50               405.00
              settlement proposal.
22-Jun-20     Review correspondence regarding settlement              Levitt, Jamie A.                  1.10              1,457.50
              negotiations (.7); review NDA and revisions (.4).
22-Jun-20     Call with Judge Chapman regarding mediation             Marinuzzi, Lorenzo                3.80              5,415.00
              proposal (.4); draft memorandum to internal
              working group regarding Judge Chapman call (.3);
              review latest offer from 1L to formulate counter
              (.7); call (.3) and correspond (.3) with Perella
              regarding potential counter proposal; call with J.
              Gleit (Sullivan) regarding mediation status and
              possible proposal (.6); call with S. Lovett (Paul
              Weiss) regarding mediation proposals and status
              (.4); review and finalize NDA for Elliott (.4);
              correspond with B. Hermann (Paul Weiss)
              regarding possible settlement (.4).


                                                              51
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                       Main Document
                                                 Pg 244 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: August 4, 2020



Date          Services                                              Timekeeper                      Hours                Value
22-Jun-20     Call with Committee professionals regarding           Rappoport, Steve                  0.50               465.00
              settlement proposal.
22-Jun-20     Call with Committee professionals regarding           Richards, Erica J.                0.70               696.50
              settlement proposal (.5); follow-up correspondence
              with L. Marinuzzi regarding same (.2).
22-Jun-20     Call with Committee professionals regarding           Richardson Arnould,               0.90               585.00
              settlement proposal (.5); review Committee            Ka
              settlement proposal in advance of mediation (.2);
              review related correspondence from mediator and
              interested parties (.2).
23-Jun-20     Correspond with internal working group regarding      Damast, Craig A.                  1.70              1,683.00
              mediation and plan settlement status (.3);
              correspond with internal working group and Perella
              regarding latest discussions with Judge Chapman's
              mediator proposal and status (1.4).
23-Jun-20     Review mediator proposal (.4); review Perella         Goren, Todd M.                    0.70               857.50
              analysis of proposal (.3).
23-Jun-20     Review correspondence regarding mediation and         Levitt, Jamie A.                  0.60               795.00
              negotiations.
23-Jun-20     Review status of mediation and settlement             Marines, Jennifer L.              0.60               720.00
              discussions.
23-Jun-20     Review proposals from mediator (.8); call with Paul   Marinuzzi, Lorenzo                4.30              6,127.50
              Weiss, Judge Chapman and Ropes regarding
              settlement (2.3); update Committee regarding status
              of mediation proposals (.6); review 2L rights to
              proceeds from mediation (.6).
24-Jun-20     Review revised mediator proposal (.1); correspond     Damast, Craig A.                  0.60               594.00
              with internal working group and Perella regarding
              same (.5).
24-Jun-20     Review updated mediator proposal.                     Goren, Todd M.                    0.40               490.00
24-Jun-20     Correspond with Judge Chapman and Ropes               Marinuzzi, Lorenzo                0.70               997.50
              regarding mediation proposal.
25-Jun-20     Correspond with internal working group and            Damast, Craig A.                  0.20               198.00
              Kirkland regarding blow-out materials.
25-Jun-20     Review blow-out materials from Kirkland (.3);         Marinuzzi, Lorenzo                0.60               855.00
              review files regarding mediation proposal (.3).
Total: 034    Mediation                                                                              95.90          118,239.50

                                                                                              Current Fees         1,219,552.50




                                                              52
      19-22312-rdd          Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                      Main Document
                                                      Pg 245 of 249



Matter Number: 017254-0000001                                                               Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                             Invoice Date: August 4, 2020



                                                    Timekeeper Summary

              No.      Timekeeper                                      Rate                Hours                 Value
             14140     Goren, Todd M.                              1,225.00                109.90           134,627.50
             04458     Levitt, Jamie A.                            1,325.00                 46.50            61,612.50
             17456     Marines, Jennifer L.                        1,200.00                 37.70            45,240.00
             14116     Marinuzzi, Lorenzo                          1,425.00                176.70           251,797.50
             12345     Peck, Geoffrey R.                           1,200.00                  1.80             2,160.00
             23516     Ahern, Michael G.                             710.00                  4.00             2,840.00
             20390     Buckley, Janie C.                             710.00                 23.20            16,472.00
             20578     Connelly, Rahman                              880.00                  7.30             6,424.00
             22181     Ferraioli, Raff                               710.00                164.00           116,440.00
             21115     Good, Thomas H.                               810.00                  4.20             3,402.00
             23534     Greer, Jocelyn Edith                          810.00                155.50           125,955.00
             22633     Harrison, Kelsey                              540.00                 16.10             8,694.00
             20387     Melendez, Miranda B.                          710.00                  6.50             4,615.00
             21823     Richardson Arnould, Ka                        650.00                107.00            69,550.00
             23425     Sullivan, Lauren Marie                        860.00                  1.60             1,376.00
             24222     Weekes, A. Lorraine                           640.00                  3.90             2,496.00
             08676     Dopsch, Peter C.                            1,225.00                  3.60             4,410.00
             18811     Peck, James Michael                         1,600.00                  0.40               640.00
             19721     Rappoport, Steve                              930.00                143.10           133,083.00
             14078     Richards, Erica J.                            995.00                 98.80            98,306.00
             17323     Damast, Craig A.                              990.00                 97.90            96,921.00
             03564     Curtis, Michael E.                            430.00                 29.90            12,857.00
             13849     Guido, Laura                                  400.00                 48.00            19,200.00
             15029     Bergelson, Vadim                              375.00                 10.70             4,012.50
             20989     Blackshear, Alvin                             375.00                  0.60               225.00
             99851     eDiscovery Services**                         375.00                  3.50             1,312.50
             99851     eDiscovery Services**                         330.00                  0.30                99.00
                       Client Accommodation - Time
                                                                                                              (5,215.00)
                       Entry Review
                       TOTAL                                                             1,302.70          1,219,552.50


The Research Services* and eDiscovery** teams leverage our expertise across offices to meet tight/urgent client deadlines in a
timely and cost effective manner. To enable this collaborative workflow, time billed by these groups is consolidated into a single
line-item on the Timekeeper Summary sections of client bills.




                                                                 53
      19-22312-rdd    Doc 2390      Filed 08/10/20 Entered 08/10/20 18:02:06     Main Document
                                              Pg 246 of 249



Matter Number: 017254-0000001                                       Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                     Invoice Date: August 4, 2020



                                            Task Code Summary

Task Code   Description                                                        Hours               Value
007         Case Administration                                                 32.40            27,486.00
011         Employment and Fee Applications                                      7.60             5,811.00
013         Financing and Cash Collateral                                       10.50            10,255.00
014         Other Litigation                                                    17.10            15,630.50
015         Meetings and Communications with Creditors                          57.90            57,478.00
017         Plan and Disclosure Statement                                      500.70           471,611.50
020         Reporting                                                            0.50               497.50
023         Discovery                                                          402.00           350,783.00
024         Hearings                                                           152.30           142,580.50
026         Claims Investigation                                                13.00            12,213.00
027         Lien Investigation                                                   7.40             6,967.00
032         Time Entry Review                                                    5.40             5,215.00
034         Mediation                                                           95.90           118,239.50
            Client Accommodation - Time Entry Review                                             (5,215.00)
            TOTAL                                                            1,302.70         1,219,552.50




                                                         54
       19-22312-rdd    Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                  Main Document
                                                 Pg 247 of 249



Matter Number: 017254-0000001                                                       Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                     Invoice Date: August 4, 2020




                                               Disbursement Detail

Date          Description                                                                                            Value
31-Jul-20     On-line Research - LEXIS                                                                              1,036.70
31-Jul-20     On-line Research - WESTLAW                                                                           11,300.10
31-Jul-20     Air Freight                                                                                             353.99
05-Jun-20     Reporting fees, Veritext/New York Reporting Company, 4/27/2020 hearing transcript                       150.00
05-Jun-20     Reporting fees, Veritext/New York Reporting Company, 4/28/2020 hearing transcript                       291.60
05-Jun-20     Reporting fees, Veritext/New York Reporting Company, 5/6/2020 hearing transcript                        220.80
23-Jun-20     Reporting fees, Veritext/New York Reporting Company, 6/18/2020 hearing transcript                        25.20
07-Jul-20     Reporting fees, Planet Depos, Windstream Holdings, expedited transcript with index of                 3,086.81
              N. Leone, corporate representative, PTZ, realtime over internet setup fee, exhibits,
              shipping & handling
07-Jul-20     Reporting fees, Planet Depos, Windstream Holdings, videography services, deposition                   1,265.00
              of N. Leone, corporate representative, video
07-Jul-20     Reporting fees, Planet Depos, Windstream Holdings, videoconferencing services, N.                     1,139.50
              Leone, corporate representative
08-Jul-20     Reporting fees, Planet Depos, Windstream Holdings videography services, deposition of                 1,005.00
              N. Grossi
08-Jul-20     Reporting fees, Planet Depos, expedited transcript with index of N. Grossi , PTZ,                     2,487.00
              realtime, rough ASCII, exhibits, shipping & handling
08-Jul-20     Reporting fees, Planet Depos, expedited transcript with index of K. Nystrom, PTZ                        956.20
08-Jul-20     Reporting fees, Planet Depos, videography services, deposition of K. Nystrom                            165.00
01-Jun-20     EDiscovery, Epiq Managed Services, May 2020                                                           1,738.42
01-Jun-20     Outside copying service, On Press Graphics, outside copy                                              2,723.57
23-Jun-20     Outside copying service, On Press Graphics, outside copy/print                                       15,011.20
23-Jun-20     Outside copying service, On Press Graphics, 6/24/2020 confirmation hearing materials                    539.89
18-Jun-20     Court filing service, CourtSolutions, T. Goren, 6/18/20, hearing                                         70.00
18-Jun-20     Court filing service, CourtSolutions, S. Rappoport, 6/18/20, hearing                                     70.00
18-Jun-20     Court filing service, CourtSolutions, L. Marinuzzi, 6/18/20, hearing                                     70.00
18-Jun-20     Court filing service, CourtSolutions, K. Richardson, 6/18/20, hearing                                    70.00
24-Jun-20     Court filing service, CourtSolutions, K. Richardson, 6/24/20, hearing                                    70.00
08-Jul-20     Reporting fees, Planet Depos, Windstream Holdings, mobil videoconferencing services,                    890.50
              N. Grossi
23-Jul-20     Court filing services, CourtCall, R. Ferraioli, 3/3/20, hearing                                         44.00

                                                                           Current Disbursements                   44,780.48




                                                           55
      19-22312-rdd    Doc 2390    Filed 08/10/20 Entered 08/10/20 18:02:06     Main Document
                                            Pg 248 of 249



Matter Number: 017254-0000001                                     Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                   Invoice Date: August 4, 2020




                                         Invoice Summary
                                                                                                 U.S.Dollars

Total Fees                                                                                   1,219,552.50
Total Disbursements                                                                               44,780.48
Total Amount Due                                                                             1,264,332.98




                                                56
      19-22312-rdd         Doc 2390        Filed 08/10/20 Entered 08/10/20 18:02:06                     Main Document
                                                     Pg 249 of 249



Matter Number: 017254-0000001                                                            Invoice Number: 5932104
Matter Name: OFFICIAL COMMITTEE                                                          Invoice Date: August 4, 2020




For your convenience, we have listed below previous invoices on this matter which our records show as outstanding and the total
balance due on this account. If you have already submitted payment, we appreciate your promptness. If your records are not in
agreement, or if we can provide additional assistance, please call our Billing Department at (415) 268-6446 or (866) 314-5320

    Date         Invoice Number       Currency        Original Invoice Amount       Payments Applied        Amount Outstanding

 30-Apr-20           5908172            USD                          696,633.03            564,631.43                 132,001.60

 31-May-20           5916340            USD                          798,334.20            640,266.10                 158,068.10

  20-Jul-20          5928156            USD                          993,735.28                  0.00                 993,735.28




                                                                57
